Exhibit 10.15

MEZZANINE B LOAN AGREEMENT

Dated as of October 6, 2017

among

CPLV MEZZ 2 LLC,

as Borrower

Wilmington Savings Fund Society, FSB,

as Administrative Agent and Collateral Agent,

and

THE LENDERS PARTY HERETO FROM TIME TO TIME



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I – DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     2  

Section 1.1

  Definitions      2  

Section 1.2

  Principles of Construction      41  

ARTICLE II – GENERAL TERMS

     42  

Section 2.1

  Loan Commitment; Disbursement to Borrower      42  

2.1.1

  Agreement to Lend and Borrow      42  

2.1.2

  Single Disbursement to Borrower      42  

2.1.3

  Pledge Agreement and Loan Documents; Evidence of Indebtedness      43  

2.1.4

  Use of Proceeds      43  

2.1.5

  Ratable Shares/Pro Rata Treatment of Payments      43  

Section 2.2

  Interest Rate      44  

2.2.1

  Interest Rate      44  

2.2.2

  Interest Calculation      44  

2.2.3

  Intentionally Omitted      44  

2.2.4

  Intentionally Omitted      44  

2.2.5

  Default Rate      44  

2.2.6

  Usury Savings      44  

Section 2.3

  Loan Payment      44  

2.3.1

  Monthly Debt Service Payments      44  

2.3.2

  Payments Generally      45  

2.3.3

  Payment on Maturity Date      45  

2.3.4

  Late Payment Charge      45  

2.3.5

  Method and Place of Payment      45  

Section 2.4

  Prepayments      45  

2.4.1

  Voluntary Prepayments      45  

2.4.2

  Liquidation Events      46  

2.4.3

  Prepayments After Event of Default      47  

2.4.4

  Intentionally Omitted      47  

2.4.5

  Intentionally Omitted      47  

2.4.6

  DSCR Trigger Period      47  

Section 2.5

  Intentionally Omitted      48  

Section 2.6

  Release of Collateral      48  

2.6.1

  Release of Collateral      48  

Section 2.7

  Lockbox Account/Cash Management      48  

2.7.1

  Lockbox Account      48  

2.7.2

  Cash Management Account      49  

2.7.3

  Payments Received under the Cash Management Agreement      50  

2.7.4

  Distributions to Mezzanine Borrowers      50  

2.7.5

  Replacement Lockbox Agreement and Cash Management Agreement      50  

Section 2.8

  Withholding Taxes      50  

 

-i-



--------------------------------------------------------------------------------

ARTICLE III – INTENTIONALLY OMITTED

     54  

ARTICLE IV – REPRESENTATIONS AND WARRANTIES

     54  

Section 4.1

  Borrower Representations      54  

4.1.1

  Organization      54  

4.1.2

  Proceedings      55  

4.1.3

  No Conflicts      55  

4.1.4

  Litigation      55  

4.1.5

  Agreements      56  

4.1.6

  Title      56  

4.1.7

  Solvency      56  

4.1.8

  Full and Accurate Disclosure      57  

4.1.9

  ERISA      57  

4.1.10

  Compliance      58  

4.1.11

  Financial Information      58  

4.1.12

  Condemnation      58  

4.1.13

  Federal Reserve Regulations      59  

4.1.14

  Intentionally Omitted      59  

4.1.15

  Not a Foreign Person      59  

4.1.16

  Intentionally Omitted      59  

4.1.17

  Intentionally Omitted      59  

4.1.18

  Enforceability      59  

4.1.19

  No Prior Assignment      59  

4.1.20

  Insurance      59  

4.1.21

  Intentionally Omitted      59  

4.1.22

  Certificate of Occupancy; Licenses      60  

4.1.23

  Intentionally Omitted      60  

4.1.24

  Intentionally Omitted      60  

4.1.25

  Intentionally Omitted      60  

4.1.26

  Leases      60  

4.1.27

  Intentionally Omitted      60  

4.1.28

  Inventory      60  

4.1.29

  Filing and Recording Taxes      61  

4.1.30

  Special Purpose Entity/Separateness      61  

4.1.31

  Management Agreement and CPLV Lease Guaranty      62  

4.1.32

  Illegal Activity      62  

4.1.33

  No Change in Facts or Circumstances; Disclosure      62  

4.1.34

  Investment Company Act      63  

4.1.35

  Embargoed Person      63  

4.1.36

  Principal Place of Business; State of Organization      63  

4.1.37

  Environmental Representations and Warranties      63  

4.1.38

  Lockbox Agreement; Cash Management Account      64  

4.1.39

  Taxes      64  

4.1.40

  Ground Lease      64  

4.1.41

  Gaming Licenses and Operating Permits      66  

4.1.42

  Labor      68  

4.1.43

  CPLV Lease      68  

 

-ii-



--------------------------------------------------------------------------------

4.1.44

  Intellectual Property      69  

4.1.45

  Operation of the Property      70  

4.1.46

  Intellectual Property Title and Lien      70  

4.1.47

  REOA      71  

4.1.48

  Mortgage Loan Representations; Mezzanine A Loan Representations      72  

4.1.49

  No Contractual Obligations      72  

Section 4.2

  Survival of Representations      72  

ARTICLE V – BORROWER COVENANTS

     72  

Section 5.1

  Affirmative Covenants      72  

5.1.1

  Existence; Compliance with Legal Requirements      72  

5.1.2

  Taxes and Other Charges      74  

5.1.3

  Litigation      75  

5.1.4

  Access to Property      75  

5.1.5

  Notice of Material Adverse Change      75  

5.1.6

  Cooperate in Legal Proceedings      75  

5.1.7

  Perform Loan Documents      76  

5.1.8

  Award and Insurance Benefits      76  

5.1.9

  Further Assurances      76  

5.1.10

  Principal Place of Business, State of Organization      77  

5.1.11

  Financial Reporting      77  

5.1.12

  Business and Operations      80  

5.1.13

  Title to the Collateral and the Property      81  

5.1.14

  Costs of Enforcement      81  

5.1.15

  Estoppel Statement      81  

5.1.16

  Loan Proceeds      82  

5.1.17

  Performance by Borrower      82  

5.1.18

  Intentionally Omitted      83  

5.1.19

  Environmental Covenants      83  

5.1.20

  Leasing Matters      85  

5.1.21

  Alterations      86  

5.1.22

  Operation of Property      88  

5.1.23

  Embargoed Person      90  

5.1.24

  Ground Leases      91  

5.1.25

 

CPLV Lease, CPLV Lease Documents and CPLV Security

Documents

     94  

5.1.26

  Transition Period      95  

5.1.27

  IP Collateral      95  

5.1.28

  Payment of Obligations      96  

5.1.29

  No Joint Assessment      96  

5.1.30

  REOA      96  

5.1.31

  ERISA      96  

5.1.32

  Multiemployer Plan Statements      97  

5.1.33

  Taxes      97  

5.1.34

  Required Repairs      98  

5.1.35

  Notices      98  

5.1.36

  Special Distributions      98  

 

-iii-



--------------------------------------------------------------------------------

5.1.37

  Curing      98  

5.1.38

  Mortgage Borrower and Mezzanine A Borrower Covenants      98  

5.1.39

  Mortgage and Mezzanine A Reserve Funds      99  

Section 5.2

  Negative Covenants      99  

5.2.1

  Operation of Property      99  

5.2.2

  Liens      100  

5.2.3

  Dissolution      101  

5.2.4

  Change In Business      101  

5.2.5

  Debt Cancellation      101  

5.2.6

  Zoning      102  

5.2.7

  No Joint Assessment      102  

5.2.8

  Intentionally Omitted      102  

5.2.9

  ERISA      102  

5.2.10

  Transfers      103  

5.2.11

  CPLV Lease and CPLV Lease Documents      110  

5.2.12

  CPLV Security Documents      111  

5.2.13

  Ground Lease      111  

5.2.14

  REOA      112  

5.2.15

  Limitation on Securities Issuances      113  

5.2.16

  Limitation on Distributions      113  

5.2.17

  Other Limitations      113  

5.2.18

  Contractual Obligations      114  

5.2.19

  Refinancing      114  

5.2.20

  Affiliate Transactions      114  

5.2.21

  Bankruptcy Related Covenants      114  

ARTICLE VI – INSURANCE; CASUALTY; CONDEMNATION

     115  

Section 6.1

  Insurance      115  

Section 6.2

  Casualty      115  

Section 6.3

  Condemnation      115  

Section 6.4

  Restoration      116  

ARTICLE VII – RESERVE FUNDS

     116  

Section 7.1

  Reserved      116  

Section 7.2

  Tax and Insurance Escrow Fund      116  

Section 7.3

  Replacements and Replacement Reserve      117  

Section 7.4

  Ground Rent Reserve      117  

Section 7.5

  Excess Cash Flow Reserve Fund      117  

Section 7.6

  Reserve Funds, Generally      118  

ARTICLE VIII – DEFAULTS

     119  

Section 8.1

  Event of Default      119  

Section 8.2

  Remedies      125  

Section 8.3

  Additional Provisions Regarding CPLV Lease      126  

Section 8.4

  Remedies Cumulative; Waivers      129  

Section 8.5

  Rights of Cure      129  

 

-iv-



--------------------------------------------------------------------------------

ARTICLE IX – SPECIAL PROVISIONS

     130  

Section 9.1

  Secondary Market Transactions      130  

9.1.1

  Sale of Notes and Syndications      130  

9.1.2

  Syndication Costs      133  

9.1.3

  Loan Components; Mezzanine Loans      133  

Section 9.2

  Intentionally Omitted      135  

Section 9.3

  Exculpation      135  

Section 9.4

  Intentionally Omitted      139  

Section 9.5

  Intentionally Omitted      139  

Section 9.6

  Further Assignments      139  

Section 9.7

  Mortgage Loan and Mezzanine A Loan Defaults      140  

Section 9.8

  Discussions with Mortgage Lender      142  

Section 9.9

  Independent Approval Rights      142  

Section 9.10

  Intercreditor Agreement; Co-Lender Agreement      142  

ARTICLE X – MISCELLANEOUS

     143  

Section 10.1

  Survival      143  

Section 10.2

  Agents’ Discretion; Deliveries to Agents      143  

Section 10.3

  Governing Law      144  

Section 10.4

  Modification, Waiver in Writing      145  

Section 10.5

  Delay Not a Waiver      145  

Section 10.6

  Notices      146  

Section 10.7

  Trial by Jury      146  

Section 10.8

  Headings      147  

Section 10.9

  Severability      147  

Section 10.10

  Preferences      147  

Section 10.11

  Waiver of Notice      147  

Section 10.12

  Remedies of Borrower      147  

Section 10.13

  Expenses; Indemnity      148  

Section 10.14

  Schedules and Exhibits Incorporated      149  

Section 10.15

  Offsets, Counterclaims and Defenses      149  

Section 10.16

  No Joint Venture or Partnership; No Third Party; Beneficiaries      149  

Section 10.17

  Publicity      150  

Section 10.18

  Waiver of Marshalling of Assets      150  

Section 10.19

  Waiver of Counterclaim      150  

Section 10.20

  Conflict; Construction of Documents; Reliance      150  

Section 10.21

  Brokers and Financial Advisors      151  

Section 10.22

  Prior Agreements      151  

Section 10.23

  Joint and Several Liability      151  

Section 10.24

  Certain Additional Rights of Lender (VCOC)      151  

Section 10.25

 

Acknowledgement and Consent to Bail-In of EEA Financial

Institutions

     152  

Section 10.26

  Counterparts      153  

Section 10.27

  Ratable Share      153  

Section 10.28

  Gaming Laws      153  

 

-v-



--------------------------------------------------------------------------------

ARTICLE XI – ADMINISTRATIVE AGENT AND OTHER AGENTS

     154  

Section 11.1

  Appointment and Authority      154  

Section 11.2

  Reliance      154  

Section 11.3

  Powers      155  

Section 11.4

  Employment of Agents and Counsel      155  

Section 11.5

  General Immunity      155  

Section 11.6

  Exculpatory Provisions      155  

Section 11.7

  Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders     
156  

Section 11.8

  Administrative Agent May File Proofs of Claim      157  

Section 11.9

  No Other Duties      157  

Section 11.10

  Successor Administrative Agent      158  

SCHEDULES AND EXHIBITS

 

Schedule I    –      Rent Roll Schedule II    –      Required Repairs
Schedule III    –      Organizational Chart of Borrower Schedule IV    –     
Ratable Share of Lenders Schedule 1.1    –      Qualified Replacement Manager
Schedule 1.2    –      Collective Bargaining Agreements Schedule 4.1.41    –  
   Gaming Licenses Schedule 5.1.21    –      Pre-approved Alterations Exhibit A
   –      Tax Compliance Certificates Exhibit B    –      Financial Reporting
Exhibit C    –      O&M Plan Exhibit D    –      Form of Assignment and
Assumption Agreement Exhibit E    –      Form of Note

 

-vi-



--------------------------------------------------------------------------------

MEZZANINE B LOAN AGREEMENT

THIS MEZZANINE B LOAN AGREEMENT, dated as of October 6, 2017 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), among CPLV MEZZ 2 LLC, a Delaware limited liability company,
having its principal place of business at c/o VICI Properties Inc., 8329 West
Sunset Road, Suite 210, Las Vegas, Nevada 89113 (“Borrower”), WILMINGTON SAVINGS
FUND SOCIETY, FSB as Administrative Agent (in such capacity, including any
permitted successors thereto, the “Administrative Agent”), and as Collateral
Agent (in such capacity, including any permitted successors thereto, the
“Collateral Agent”), and each lender from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”).

W I T N E S S E T H:

WHEREAS, JPMorgan Chase Bank, National Association, a banking association
chartered under the laws of the United States of America (together with its
successors and assigns, “JPM Lender”); BARCLAYS BANK PLC, a public company
registered in England and Wales (together with its successors and assigns,
“Barclays Lender”), GOLDMAN SACHS MORTGAGE COMPANY, a New York limited
partnership (together with its successors and assigns, “GS Lender”), and MORGAN
STANLEY BANK, N.A., a national banking association (together with its successors
and assigns, “MS Lender”) (each of JPM Lender, Barclays Lender, GS Lender, and
MS Lender, together with their respective successors and assigns, each, a
“Co-Mortgage Lender” and collectively, “Mortgage Lender”) is making a loan in
the principal amount of One Billion Five Hundred Fifty Million and No/100
Dollars ($1,550,000,000.00) (the “Mortgage Loan”) to CPLV Property Owner LLC, a
Delaware limited liability (together with its successors and permitted assigns,
“Mortgage Borrower”) pursuant to that certain Loan Agreement between Mortgage
Borrower and Mortgage Lender, dated of even date herewith (as amended,
supplemented or otherwise modified from time to time, the “Mortgage Loan
Agreement”), which Mortgage Loan is evidenced by that certain Promissory Note
A-1, dated as of the date hereof, in the original principal amount of
$666,500,000.00, made by Mortgage Borrower in favor of JPM Lender, that certain
Promissory Note A-2, dated as of the date hereof, in the original principal
amount of $465,000,000.00, made by Mortgage Borrower in favor of Barclays
Lender, that certain Promissory Note A-3, dated as of the date hereof, in the
original principal amount of $209,250,000.00, made by Mortgage Borrower in favor
of MS Lender and that certain Promissory Note A-4, dated as of the date hereof,
in the original principal amount of $209,250,000.00, made by Mortgage Borrower
in favor of GS Lender (as each of the same may hereafter be amended, restated,
replaced, supplemented, split, renewed, extended or otherwise modified from time
to time, collectively, the “Mortgage Note”), and secured by, among other things,
the lien and security interest of the Fee and Leasehold Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated as
of the date hereof (as the same may hereafter be amended, modified, restated,
renewed or replaced, collectively, the “Mortgage”) on, among other things, the
real property and other collateral as more fully described in the Mortgage;



--------------------------------------------------------------------------------

WHEREAS, certain lenders (together with their respective successors and assigns,
collectively, “Mezzanine A Lender”), have made a loan in the original principal
amount of Two Hundred Million and No/100 Dollars ($200,000,000.00) (the
“Mezzanine A Loan”) to CPLV Mezz 1 LLC, a Delaware limited liability company
(“Mezzanine A Borrower”), pursuant to a Mezzanine A Loan Agreement dated as of
the date hereof by and among Mezzanine A Borrower, Mezzanine A Lender,
Wilmington Savings Fund Society, FSB, as Administrative Agent (in such capacity,
including any permitted successors thereto, the “Mezzanine A Administrative
Agent”), Wilmington Savings Fund Society, FSB, as Collateral Agent (in such
capacity, including any permitted successors thereto, the “Mezzanine A
Collateral Agent”) (as amended, supplemented or otherwise modified from time to
time, the “Mezzanine A Loan Agreement”), and Mezzanine A Borrower has granted
the Mezzanine A Collateral Agent (for the benefit of the Mezzanine A Lender) a
first priority pledge and security agreement on, among other things, all of
Mezzanine A Borrower’s interest in Mortgage Borrower, together with the other
collateral (the “Mezzanine A Collateral”) as more fully described in the
Mezzanine A Loan Documents (as hereinafter defined);

WHEREAS, Borrower is the direct legal and beneficial owner of 100% of the issued
and outstanding limited liability company interests in Mezzanine A Borrower (the
“Pledged Company Interests”);

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lenders; and

WHEREAS, Lenders are willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined); and

WHEREAS, as a condition precedent to the obligations of Lenders to make the Loan
to Borrower, Borrower has entered into that certain Mezzanine B Pledge and
Security Agreement, dated as of the date hereof, in favor of Collateral Agent
(for the benefit of the Lenders) (as amended, supplemented or otherwise modified
from time to time, the “Pledge Agreement”), pursuant to which Borrower has
granted to Collateral Agent a first priority security interest in the Collateral
(as hereinafter defined) as collateral security for the Debt (as hereinafter
defined).

NOW THEREFORE, in consideration of the making of the Loan by Lenders and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE I – DEFINITIONS; PRINCIPLES OF CONSTRUCTION.

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“Accrual Period” shall mean (a) the period commencing on the Closing Date and
ending on (and including) October 9, 2017, and (b) thereafter, the period
commencing on and including the tenth (10th) day of each calendar month during
the term of the Loan and ending on and including the ninth (9th) day of the
following calendar month.

 

-2-



--------------------------------------------------------------------------------

“Additional Charges” shall mean any interest, late charges, penalties or other
similar fees or expenses that are added to or imposed on the amount of any Taxes
or Other Charges for the non-payment, late payment or non-timely payment
thereof.

“Additional Insolvency Opinion” shall mean a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date reasonably
satisfactory in form and substance to Administrative Agent.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person (provided that CPLV Tenant or any of its Affiliates, on the one
hand, and Mortgage Borrower, Mezzanine A Borrower, Borrower and any of their
respective Affiliates, on the other hand, shall not be deemed to be Affiliates
solely as a result of their rights and obligations under the CPLV Lease
Documents and/or without limiting Borrower’s obligations under this Agreement,
including under Section 4.1.30 hereof, as a result of any consolidation of the
CPLV Tenant and Borrower, Mezzanine A Borrower and/or Mortgage Borrower for
accounting purposes).

“Affiliated Manager” shall mean any Manager Controlling, Controlled by or under
common Control with Borrower, Mortgage Borrower, Mezzanine A Borrower, Mezzanine
C Borrower, Principal, Mortgage Principal, Mezzanine A Principal, Mezzanine C
Principal or Guarantor in which Borrower, Mortgage Borrower, Mezzanine A
Borrower, Mezzanine C Borrower, Principal, Mortgage Principal, Mezzanine A
Principal, Mezzanine C Principal or Guarantor has, directly or indirectly, a
twenty percent (20%) or greater legal, beneficial or economic interest.

“Affiliate Tenant Transferee” shall have the meaning set forth in
Section 5.2.10(c) hereof.

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by or on behalf of CPLV Tenant in
accordance with Section 5.1.11(e) of the Mortgage Loan Agreement for the
applicable Fiscal Year or other period.

“Approved Rating Agencies” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Assignment and Assumption Agreement” shall have the meaning set forth in
Section 9.6.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

“Bail-in Action” shall have the meaning set forth in Section 10.25 hereof.

“Bail-in Legislation” shall have the meaning set forth in Section 10.25 hereof.

 

-3-



--------------------------------------------------------------------------------

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal, state,
local or foreign bankruptcy or insolvency law; (b) the filing of an involuntary
petition against such Person under the Bankruptcy Code or any other Federal,
state, local or foreign bankruptcy or insolvency law or soliciting or causing to
be solicited petitioning creditors for any involuntary petition against such
Person; (c) such Person filing an answer consenting to or otherwise acquiescing
in or joining in any involuntary petition filed against it, by any other Person
under the Bankruptcy Code or any other Federal, state, local or foreign
bankruptcy or insolvency law; (d) such Person consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for such Person, any portion of the Collateral, any portion of the
Mezzanine A Collateral, or any portion of the Property (other than in connection
with an application by or on behalf of Administrative Agent or Collateral
Agent); or (e) such Person making an assignment for the benefit of creditors, or
admitting in writing in any legal proceeding, its insolvency or inability to pay
its debts as they become due.

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal, state, local or foreign bankruptcy or
insolvency law.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

“Borrower’s Knowledge” or “Knowledge” (and words of similar import) shall mean
the current actual knowledge, as opposed to constructive or imputed knowledge,
of each of John Payne, Edward Pitoniak and Mary E. Higgins, as President and
Chief Operating Officer, Chief Executive Officer and Chief Financial Officer,
respectively, of the REIT (and with respect to John Payne and Mary E. Higgins,
including, in their capacity as the former Chief Executive Officer and Chief
Financial Officer, respectively, of CEOC immediately prior to the Closing Date),
which individuals constitute the primary individuals tasked with the day to day
management of the REIT (and thus the Borrower), and shall include any other
employees of Borrower or its Affiliates which shall succeed to such positions or
perform comparable responsibilities of such individuals. For the avoidance of
doubt, in no event shall any of such individuals have any personal liability by
virtue of being named in this definition or certifying to matters on behalf of
Borrower.

“Borrower Operating Agreement” shall mean that certain Amended and Restated
Limited Liability Company Agreement of Borrower, dated as of the date hereof, as
the same may be amended, restated, replaced or otherwise modified from time to
time in accordance with this Agreement.

“Business Day” shall have the meaning set forth in the Mortgage Loan Agreement.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP and the Uniform System of Accounts (including
expenditures for building improvements or major repairs, leasing commissions and
tenant improvements).

 

-4-



--------------------------------------------------------------------------------

“Cash Management Account” shall have the meaning set forth in Section 2.7.2
hereof.

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Mortgage Borrower, Mortgage Lender,
Mezzanine Administrative Agents, Mezzanine Collateral Agents, Mezzanine
Borrower, and CMA Agent, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Cash Sweep Period” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Casino Components” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

“Cause” shall mean, with respect to an Independent Director, (a) acts or
omissions by such Independent Director that constitute systematic and persistent
or willful disregard of such Independent Director’s duties, (b) such Independent
Director has been indicted or convicted for any crime or crimes of moral
turpitude or dishonesty or for any violation of any Legal Requirements, (c) such
Independent Director no longer satisfies the requirements set forth in the
definition of “Independent Director”, (d) the fees charged for the services of
such Independent Director are materially in excess of the fees charged by the
other providers of Independent Directors listed in the definition of
“Independent Director” or (v) any other reason for which the prior written
consent of Administrative Agent shall have been obtained.

“CEC” shall mean Caesars Entertainment Corporation, a Delaware corporation.

“CEOC” shall mean CEOC LLC, a Delaware limited liability company.

“Closing Date” shall mean the date of the funding of the Loan.

“CMA Agent” shall mean Wells Fargo Bank, National Association, or any successor
Eligible Institution acting as Agent under the Cash Management Agreement.

“Co-Lender Agreement” means any co-lender agreement or similar agreement among
Administrative Agent, Collateral Agent and Lenders, and any amendments,
modifications, exhibits and agreements related thereto.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” shall mean the “Collateral” (as such term is defined in the Pledge
Agreement) and shall include all amounts on deposit in the Reserve Funds (if
any) and any and all other property or collateral in which Collateral Agent (for
the benefit of the Lenders) is granted a security interest under any of the Loan
Documents, in each case whether existing on the date hereof or hereafter pledged
or assigned to Collateral Agent (for the benefit of the Lenders).

 

-5-



--------------------------------------------------------------------------------

“Collective Bargaining Agreement” shall mean, the agreement set forth on
Schedule 1.2 attached hereto and any collective bargaining agreement or union
contract with respect to employees and other laborers at the Property that may
be entered into after the date hereof by Mortgage Borrower or CPLV Tenant or
with respect to which Mortgage Borrower or CPLV Tenant could reasonably be
expected to have any liability, as any of the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Section 2.8
Taxes or branch profits Section 2.8 Taxes.

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound, or
any provision of the foregoing.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise (and
Control with respect to a Person (a “Subject Person”) shall not be deemed absent
solely because another Person shall have veto rights with respect to major
decisions with respect to such Subject Person). “Controlled” and “Controlling”
shall have correlative meanings.

“CPC” shall mean Caesars Palace Corporation and subsidiaries (and any successor
entities thereto), provided, that for all purposes hereunder, including any
financial statements of CPC or calculations or amounts with respect to CPC, such
items shall only be with respect to the Property and no other assets of CPC.

“CPLV Existing Intercreditor Agreement” shall have the meaning set forth in the
Mortgage Loan Agreement.

“CPLV IP Security Agreement” shall mean that certain CPLV IP Security Agreement,
dated as of the date hereof, by CPLV Tenant and IP Owner in favor of Mortgage
Borrower, as the same may be amended, restated, replaced or otherwise modified
from time to time in accordance with the terms hereof.

“CPLV Intellectual Property” shall have the meaning set forth in Section 8.2(a)
hereof.

“CPLV Lease” shall mean that certain Lease (CPLV) dated as of the date hereof,
between Mortgage Borrower, as lessor, and CPLV Tenant, as lessee, as the same
may be amended, restated, replaced or otherwise modified from time to time in
accordance with the terms hereof.

 

-6-



--------------------------------------------------------------------------------

“CPLV Lease Default” shall have the meaning set forth in Section 8.3(a) hereof.

“CPLV Lease Documents” shall mean, collectively, the CPLV Lease, the Management
Agreement, CPLV Lease Guaranty, the CPLV Existing Intercreditor Agreement and
the Transition Services Agreement.

“CPLV Lease Guaranteed Obligations” shall mean, collectively, all obligations
and liabilities of CPLV Tenant guaranteed by CPLV Lease Guarantor as set forth
in the CPLV Lease Guaranty.

“CPLV Lease Guarantor” shall mean, as the context may require, (i) CEC, (ii)
upon a Transfer in accordance with the terms hereof, Replacement CEC Sponsor or
(iii) a Qualified CPLV Replacement Guarantor pursuant to and in compliance with
the terms hereof.

“CPLV Lease Guaranty” shall mean that certain Lease Guaranty made by CPLV Lease
Guarantor to Mortgage Borrower (as landlord) pursuant to Article XVII of the
Management Agreement, as the same may be amended, restated, replaced or
otherwise modified from time to time in accordance with the terms hereof.

“CPLV Lease SNDA” shall have the meaning set forth in the Mortgage Loan
Agreement.

“CPLV Rent” shall have the meaning set forth in the Mortgage Loan Agreement.

“CPLV Security Documents” shall mean, collectively, (i) that certain Security
Agreement (CPLV Lease) by CPLV Tenant in favor of Mortgage Borrower (as
landlord), dated as of the date hereof, as the same may be amended, restated,
replaced or otherwise modified from time to time in accordance with the terms
hereof and (ii) the CPLV IP Security Agreement.

“CPLV Tenant” shall mean, (i) collectively, Desert Palace LLC, a Nevada limited
liability company, Caesars Entertainment Operating Company, Inc. (which shall
immediately after the closing of the Loan, merge into CEOC) and CEOC or (ii) if
the context requires, a replacement tenant that satisfies the requirements as
required hereunder that assumes all of the obligations, liabilities and rights
of CPLV Tenant under the CPLV Lease and CPLV Lease Documents in connection with
a Transfer pursuant to and in accordance with a Transfer under Section 5.2.10(e)
or pursuant to Section 8.3 hereof.

“CPLV Tenant EOD” shall have the meaning set forth in Section 8.2(e) hereof.

“CPLV Tenant Lender” shall have the meaning set forth in Section 5.2.10(e)
hereof.

“CPLV Tenant Loan” shall have the meaning set forth in Section 5.2.10(e) hereof.

“CPLV Tenant Loan Intercreditor Agreement” shall have the meaning set forth in
Section 5.2.10(e) hereof.

“CPLV Tenant Party” shall have the meaning set forth in Section 8.2(e) hereof.

 

-7-



--------------------------------------------------------------------------------

“CPLV Tenant Transferee” shall have the meaning set forth in Section 5.2.10(e)
hereof.

“CPLV Tenant Transferee Requirement” shall have the meaning set forth in
Section 5.2.10(e) hereof.

“CPLV Trademark License Agreement” shall mean that certain Trademark License
Agreement, dated as of the date hereof, by and between Caesars License Company,
LLC and Desert Palace LLC, as the same may be amended, restated or otherwise
modified from time to time.

“CPLV Trademark Security Agreement” shall mean that certain Trademark Security
Agreement, dated as of the date hereof, by and among Caesars License Company,
LLC, Desert Palace LLC, Mortgage Borrower and Lender as the same may be amended,
restated or otherwise modified from time to time.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement together with all interest accrued and unpaid thereon and all
other sums (including the Prepayment Premium) due to Lender in respect of the
Loan under this Agreement, the Pledge Agreement or any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time, the
scheduled principal, if any, and interest payments due under this Agreement.

“DSCR Cure Deposit Amount” shall have the meaning set forth in the Mortgage Loan
Agreement.

“DSCR Cure Fund” shall have the meaning set forth in the Mortgage Loan
Agreement.

“DSCR Trigger Period” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate or (b) three percent (3%) above the
Interest Rate.

“EBITDAR” shall mean, for an applicable period, the net income (loss)
attributable to CPC, determined in accordance with GAAP (“Net Income”);
provided, however, that without duplication and in each case to the extent
included in calculating Net Income: (i) income tax expense shall be excluded;
(ii) interest expense shall be excluded; (iii) depreciation and amortization
expense shall be excluded; (iv) amortization of intangible assets shall be
excluded; (v) write-downs and reserves (net of recoveries) shall be excluded;
(vi) reorganization items shall be excluded; (vii) any impairment charges or
asset write-offs, non-cash gains, losses, income and expenses resulting from
fair value accounting required by the applicable standard under GAAP and related
interpretations, and non-cash charges for deferred tax asset valuation
allowances,

 

-8-



--------------------------------------------------------------------------------

shall be excluded; (viii) any effect of a change in accounting principles or
policies shall be excluded; (ix) any non-cash costs or expense incurred pursuant
to any management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement shall be excluded; (x) any nonrecurring gains or losses or income or
expense or charge (less all fees and expenses relating thereto) shall be
excluded; and (xi) rent expense shall be excluded; and (xii) the impact of any
deferred proceeds resulting from failed sale accounting shall be excluded.

“EEA Financial Institution” shall have the meaning set forth in Section 10.25.

“EEA Member Country” shall have the meaning set forth in Section 10.25.

“EEA Resolution Authority” shall have the meaning set forth in Section 10.25.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity that has a Moody’s rating of at least “Baa2” and which, in the case of
a state chartered depository institution or trust company, is subject to
regulations substantially similar to 12 C.F.R. §9.10(b), having in either case a
combined capital and surplus of at least $50,000,000.00 and subject to
supervision or examination by federal and state authority. An Eligible Account
will not be evidenced by a certificate of deposit, passbook or other instrument.

“Eligible Institution” shall mean either (a) a depository institution or trust
company insured by the Federal Deposit Insurance Corporation, the short-term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” by S&P and “P-1” by Moody’s in the case of accounts in which funds are
held for thirty (30) days or less (or, in the case of Letters of Credit and
accounts in which funds are held for more than thirty (30) days, the long-term
unsecured debt obligations of which are rated at least “A+” by S&P and “Aa3” by
Moody’s), or (b) Wells Fargo Bank, National Association, provided that the
rating by S&P and the other Approved Rating Agencies for the short term
unsecured debt obligations or commercial paper and long term unsecured debt
obligations of the same does not decrease below the ratings set forth in
subclause (a) hereof.

“Embargoed Person” shall mean any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the investment in
Borrower, Mortgage Borrower or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan made by the Lender is in violation
of law.

“Enforcement Action” shall have the meaning set forth in Section 8.3(a) hereof.

 

-9-



--------------------------------------------------------------------------------

“Environmental Indemnity” shall mean that certain Mezzanine B Environmental
Indemnity Agreement, dated as of the date hereof, executed by Borrower and
Guarantor in connection with the Loan for the benefit of Administrative Agent
(for the benefit of the Lenders), as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Environmental Law” means any federal, state and local laws, statutes,
ordinances, rules, regulations, standards, policies and other applicable
governmental directives or requirements, as well as common law, relating to
protection of human health (as relating to exposure to Hazardous Substances) or
the environment, relating to the manufacture, use, storage, handling or Release
of Hazardous Substances, relating to liability for or costs of Remediation or
prevention of Releases of Hazardous Substances or relating to liability for or
costs of actual or threatened danger to human health (as relating to exposure to
Hazardous Substances) or the environment. Environmental Law includes, but is not
limited to, the following statutes, as amended, any successor thereto, and any
regulations promulgated pursuant thereto, and any state or local counterparts
thereto: the Comprehensive Environmental Response, Compensation and Liability
Act; the Emergency Planning and Community Right-to-Know Act; the Hazardous
Substances Transportation Act; the Resource Conservation and Recovery Act
(including but not limited to Subtitle I relating to underground storage tanks);
the Solid Waste Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic
Substances Control Act; the Safe Drinking Water Act; the Occupational Safety and
Health Act (as relating to exposure to Hazardous Substances); the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the National Environmental Policy Act; and the River and Harbors Appropriation
Act. Environmental Law also includes, but is not limited to, any applicable
federal, state and local laws, statutes, ordinances, rules and regulations
addressing similar issues, as well as common law: (a) conditioning transfer of
property upon a negative declaration or other approval of a Governmental
Authority of the environmental condition of the Property; (b) requiring
notification or disclosure of Releases of Hazardous Substances or other
environmental condition of the Property to any Governmental Authority or other
Person, whether or not in connection with transfer of title to or interest in
property; (c) imposing conditions or requirements in connection with
environmental permits or authorizations; (d) relating to nuisance, trespass or
other causes of action related to the presence or Release of Hazardous
Substances in, on, under or at the Property; (e) relating to wrongful death or
personal injury resulting from any presence of, Release of or exposure to
Hazardous Substances; or (f) relating to property or other damage in connection
with the presence, Release of or use of Hazardous Substances at the Property.

“Environmental Liens” shall have the meaning set forth in Section 5.1.19 hereof.

“Environmental Report” shall mean that certain Environmental Site Assessment,
dated as of February 7/8, 2017, prepared by EHS Support.

“Equipment” shall have the meaning set forth in the Mortgage Loan Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

 

-10-



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Borrower, Mezzanine A Borrower, Mortgage Borrower or
Guarantor, is treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043(c) of ERISA, unless the
30-day notice requirement with respect thereto has been waived by the Pension
Benefit Guaranty Corporation (or any successor) (“PBGC”); (b) the application
for a minimum funding waiver with respect to a Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan, pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of Borrower, Mortgage Borrower, Guarantor or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by Borrower, Mezzanine A Borrower, Mortgage Borrower, Guarantor or
any ERISA Affiliate from a Multiple Employer Plan during a plan year for which
it was a substantial employer, as defined in Section 4001(a)(2) of ERISA;
(f) the conditions set forth in Section 430(e) of the Code or
Section 303(k)(1)(A) and (B) of ERISA to the creation of a lien upon property or
assets or rights to property or assets of Borrower, Mezzanine A Borrower,
Mortgage Borrower, Guarantor or any ERISA Affiliate for failure to make a
required payment to a Plan are satisfied; (g) the termination of a Plan by the
PBGC pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, a Plan; (h) any
failure by any Plan to satisfy the minimum funding standards, within the meaning
of Sections 412 or 430 of the Code or Section 302 of ERISA, whether or not
waived; (i) the determination that any Plan is or is expected to be in “at-risk”
status, within the meaning of Section 430 of the Code or Section 303 of ERISA,
(j) the receipt by Borrower, Mezzanine A Borrower, Mortgage Borrower, Guarantor
or any ERISA Affiliate of any notice concerning the imposition of liability with
respect to the withdrawal or partial withdrawal from a Multiemployer Plan or a
determination that a Multiemployer Plan is, or is expected to be “insolvent”
(within the meaning of Section 4245 of ERISA), or in “endangered” or “critical
status” (within the meaning of Section 432 of the Code or Section 305 of ERISA)
or terminated (within the meaning of Section 4041A of ERISA), (k) the existence
with respect to any Plan of a non-exempt Prohibited Transaction, (l) the failure
by Borrower, Mezzanine A Borrower, Mortgage Borrower, Guarantor or any ERISA
Affiliate to pay when due (after expiration of any applicable grace period) any
installment payment with respect to withdrawal liability under Section 4201 of
ERISA or (m) with respect to any Foreign Plan, (1) the failure to make or, if
applicable, accrue in accordance with normal accounting practices, any employer
or employee contributions required by applicable law or by the terms of such
Foreign Plan, (2) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Plan required to be
registered or (3) the failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan.

“EU Bail-in Legislation Schedule” shall have the meaning set forth in
Section 10.25 hereof.

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

-11-



--------------------------------------------------------------------------------

“Excess Cash Flow” shall have the meaning set forth in the Cash Management
Agreement.

“Excess Cash Flow Reserve Fund” shall have the meaning set forth in the Mortgage
Loan Agreement.

“Excluded Taxes” means any of the following Section 2.8 Taxes imposed on or with
respect to Lender or Administrative Agent or required to be withheld or deducted
from a payment to Lender or Administrative Agent, (a) Section 2.8 Taxes imposed
on or measured by net income (however denominated), franchise Section 2.8 Taxes,
and branch profits Section 2.8 Taxes, in each case, (i) imposed as a result of
Lender or Administrative Agent being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Section 2.8 Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
any Lender, U.S. federal withholding Section 2.8 Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section 2.8
amounts with respect to such Section 2.8 Taxes were payable either to such
Lender’s assignor or participating Lender immediately before such Lender became
a party hereto or to such Lender immediately before it changed its lending
office, (c) Section 2.8 Taxes attributable to such Lender’s failure to comply
with Section 2.8(e), and (d) any U.S. federal withholding Section 2.8 Taxes
imposed under FATCA.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code (or any amended or
successor version described above) or any fiscal or regulatory legislation,
rules or practices adopted pursuant to, or in connection with, any
intergovernmental agreement, treaty, convention or other understanding among
Governmental Authorities entered into in connection with the implementation of
the foregoing.

“FF&E” shall have the meaning set forth in the Mortgage Loan Agreement

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“Fixtures” shall have the meaning set forth in the Mortgage Loan Agreement.

“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by the Borrower,
Mezzanine A Borrower, Mortgage Borrower or Guarantor.

“Foreign Lender” means a Lender that is not a U.S. Person.

 

-12-



--------------------------------------------------------------------------------

“Foreign Plan” shall mean each “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) that is not subject to U.S. law and is maintained or
contributed to by the Borrower, Mortgage Borrower or Guarantor.

“Forum Shops Lease” shall mean that certain Second Amended and Restated Ground
Lease by and between CPLV Tenant (as successor to Caesars Palace Realty LLC), as
landlord, and Forum Shops LLC (as successor to Forum Developers Limited
Partnership) (“Forum Shops Lessee”), as tenant, dated as of February 7, 2003, as
assigned pursuant to that certain Assignment and Assumption of Leasehold dated
November 14, 2003, and amended by that certain First Amendment to Second Amended
and Restated Ground Lease dated as of September 8, 2015 and that certain Second
Amendment to Second Amended and Restated Ground Lease dated as of April 14,
2016, as assigned pursuant to that certain Lease Assignment and Assumption,
dated as of the date hereof, from Caesars Palace Realty LLC to CPLV Tenant, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time in accordance with the terms hereunder.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Gaming Authorities” shall mean any of the Nevada Gaming Commission, the Nevada
Gaming Control Board, the Clark County Liquor and Gaming Licensing Board, and
any other gaming board, commission, or other governmental gaming regulatory body
or agency which (a) has, or may at any time after the Closing Date have,
jurisdiction over the gaming activities at the Property or any successor to such
authority or (b) is, or may at any time after the Closing Date be, responsible
for interpreting, administering and enforcing the Gaming Laws.

“Gaming Equipment” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Gaming Laws” or “Gaming Regulations” shall mean the provisions of the Nevada
Gaming Control Act, as amended from time to time, all regulations of the Nevada
Gaming Commission promulgated thereunder, as amended from time to time, the
provisions of the Clark County Code applicable to the gaming activities at the
Property as amended from time to time, and all other rules, regulations, orders,
ordinances, regulations and Legal Requirements of any Gaming Authority
applicable to gaming activities at the Property.

“Gaming License” shall mean any license, qualification, franchise,
accreditation, approval, registration, permit, finding of suitability or other
authorization of a Gaming Authority relating to gaming, the gaming business, the
ownership of Gaming Equipment, or the operation of a casino under the Gaming
Laws or required by the Gaming Authorities, in each case, which are necessary or
appropriate for the ownership and/or operation of the casino gaming operations
at the Property, including the lease of the Property to CPLV Tenant for the
gaming activities at the Property and the Management Agreement or Replacement
Management Agreement, as applicable.

“Gaming License Default” shall have the meaning set forth in
Section 8.1(a)(xxiv) hereof.

 

-13-



--------------------------------------------------------------------------------

“Gaming Proceeding Default” shall have the meaning set forth in
Section 8.1(a)(xxiv) hereof.

“Government Lists” means (1) any list or annex to Presidential Executive Order
13224 issued on September 24, 2001 (“EO13224”), including any list of Persons
who are determined to be subject to the provisions of EO13224 or any other
similar prohibitions contained in the rules and regulations of OFAC (as defined
below) or in any enabling legislation or other Presidential Executive Orders in
respect thereof, (2) the Specially Designated Nationals and Blocked Persons
Lists maintained by Office of Foreign Assets Control (“OFAC”), (3) any other
list of terrorists, terrorist organizations or narcotics traffickers maintained
pursuant to any of the Rules and Regulations of OFAC, or (4) any similar lists
maintained by the United States Department of State, the United States
Department of Commerce or any other Governmental Authority or pursuant to any
Executive Order of the President of the United States of America.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence including, without limitation, all Gaming Authorities
having jurisdiction over the Property (and any operations conducted therein),
the Collateral, the Mezzanine A Collateral, CPLV Tenant, Mortgage Borrower,
Mezzanine A Borrower, or Borrower.

“Grantor Trust” shall mean a grantor trust as defined in Subpart E, Part I of
Subchapter J of the Code, that holds the Debt or a portion thereof.

“Ground Lease” shall mean that certain Second Amended and Restated Operating
Lease, dated as of the date hereof between Mortgage Borrower and Ground Lessor,
as the same may be amended, restated, replaced or otherwise modified from time
to time, in accordance with the terms hereunder.

“Ground Lessor” shall mean Caesars Octavius, LLC, a Delaware limited liability
company.

“Ground Rent” shall have the meaning set forth in the Mortgage Loan Agreement.

“Ground Rent Reserve Fund” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Guarantor” shall mean VICI Properties L.P., a Delaware limited partnership.

“Guaranty” shall mean that certain Guaranty Agreement (Mezzanine B), dated as of
the date hereof, executed and delivered by Guarantor in connection with the Loan
to Administrative Agent (for the benefit of the Lenders), as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Hazardous Substances” shall mean any and all substances (whether solid, liquid
or gas) defined, listed, or otherwise classified as pollutants, hazardous
wastes, hazardous substances, hazardous materials, extremely hazardous wastes,
or words of similar meaning or regulatory effect under applicable Environmental
Laws, including but not limited to petroleum

 

-14-



--------------------------------------------------------------------------------

and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables,
explosives, mold, mycotoxins, microbial matter and airborne pathogens (naturally
occurring or otherwise), but excluding substances of kinds and in amounts
ordinarily and customarily used or stored in similar properties for the purpose
of cleaning or other maintenance or operations and otherwise in compliance with
all Environmental Laws.

“Hotel Components” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

“Indebtedness” of a Person, at a particular date, shall mean the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt or preferred equity); (b) obligations of such Person
evidenced by bonds, debentures, notes, or other similar instruments;
(c) indebtedness of such Person for the deferred purchase price of property or
services (including trade obligations); (d) obligations of such Person under
letters of credit; (e) obligations of such Person under acceptance facilities;
(f) all guaranties, endorsements (other than for collection or deposit in the
ordinary course of business) and other contingent obligations of such Person to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; (g) obligations of
such Person under PACE Loans and (h) obligations of such Person secured by any
Liens, whether or not the obligations have been assumed (other than the
Permitted Encumbrances).

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.

“Indemnified Parties” shall mean each Lender, Administrative Agent, Collateral
Agent, and each of their respective Related Parties as well as the respective
successors and assigns of any and all of the foregoing (including, but not
limited to, any successors by merger, consolidation or acquisition of all or a
substantial portion of Lender’s assets and business).

“Indemnified Taxes” means (a) Section 2.8 Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of the Borrower under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Indemnifying Person” shall mean each of Borrower and Guarantor.

“Independent Director” shall mean an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional Independent Directors, another
nationally-recognized company reasonably approved by Administrative Agent, in
each case that is not an Affiliate of Borrower and that provides professional
Independent Directors and other corporate services in the ordinary course of its
business, and which individual is duly appointed as an Independent Director and
is not, and has never been, and will not while serving as Independent Director
be, any of the following:

 

-15-



--------------------------------------------------------------------------------

(a) a member (other than a “special member” or “springing member”), partner,
equityholder, manager, director, officer or employee of Borrower or any of its
equityholders or Affiliates, including Guarantor (other than serving as an
Independent Director of Borrower or an Affiliate of Borrower that does not own a
direct or indirect ownership interest in Borrower and that is required by a
creditor to be a single purpose bankruptcy remote entity, provided that such
Independent Director is employed by a company that routinely provides
professional Independent Directors or managers in the ordinary course of its
business);

(b) a creditor, supplier or service provider (including provider of professional
services) to Borrower or any of its equityholders or Affiliates (other than a
nationally-recognized company that routinely provides professional Independent
Directors and other corporate services to Borrower or any of its Affiliates in
the ordinary course of its business);

(c) a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

(d) a Person that controls (whether directly, indirectly or otherwise) any of
(a), (b) or (c) above.

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (a) by reason of being the Independent Director of a “special
purpose entity” affiliated with Borrower that does not own a direct or indirect
ownership interest in Borrower shall be qualified to serve as an Independent
Director of the Borrower, provided that the fees that such individual earns from
serving as an Independent Director of affiliates of Borrower in any given year
constitute in the aggregate less than five percent (5%) of such individual’s
annual income for that year. For purposes of this paragraph, a “special purpose
entity” is an entity, whose organizational documents contain restrictions on its
activities and impose requirements intended to preserve such entity’s
separateness that are substantially similar to those contained in the definition
of Special Purpose Entity of this Agreement.

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Berger Harris LLP in connection with the
Loan.

“Insurance Premiums” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Insurance Proceeds” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Intellectual Property” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Intercreditor Agreement” means any intercreditor agreement among the Mezzanine
Lenders, as mezzanine lenders, and Mortgage Lender(s), as mortgage lender(s),
and any amendments, modifications, exhibits and agreements related thereto.

“Interest Rate” shall mean a rate of seven and forty-five hundredths percent
(7.45%) per annum.

 

-16-



--------------------------------------------------------------------------------

“IP Collateral” shall have the meaning set forth in the Mortgage Loan Agreement.

“IP Licenses” shall have the meaning set forth in the Mortgage Loan Agreement.

“IP Owner” shall mean CPLV Tenant, Caesars License Company, LLC or any other
Person that owns any Intellectual Property or is a party to any IP License which
is used in or held for use in the use, ownership, management, leasing,
renovation, financing, development, operation and maintenance of the Property.

“IP Schedule” shall have the meaning provided in Section 4.1.44 hereof.

“IP Security Agreement” shall mean that certain Intellectual Property Security
Agreement made by Mortgage Borrower to Mortgage Lender dated the date hereof as
the same may be amended, restated, replaced or otherwise modified from time to
time.

“IRS” shall mean the United States Internal Revenue Service.

“Lease” shall mean any lease (other than the CPLV Lease and the Ground Lease),
sublease or subsublease, letting, license, concession or other agreement
(whether written or oral and whether now or hereafter in effect), including the
Forum Shops Lease, pursuant to which any Person is granted a possessory interest
in, or right to use or occupy all or any portion of any space in the Property by
or on behalf of Mortgage Borrower, CPLV Tenant or the lessee under the Forum
Shops Lease and (a) every modification, amendment or other agreement relating to
such lease, sublease, subsublease, or other agreement entered into in connection
with such lease, sublease, subsublease, or other agreement and (b) every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party thereto.

“Legal Requirements” shall mean, all federal, state, county, municipal and other
governmental statutes, laws, rules, policies, guidance, codes, orders,
regulations, ordinances, covenants, conditions, restrictions, judgments, decrees
and injunctions of Governmental Authorities affecting the Property or any part
thereof, or the construction, use, alteration or operation thereof, or any part
thereof, whether now or hereafter enacted and in force, and all permits,
licenses and authorizations and regulations relating thereto (including, without
limitation, all Gaming Licenses and Operating Permits), including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to the Property or any part thereof, the Mezzanine A Collateral or any part
thereof, or the Collateral or any part thereof, or (b) in any way limit the use
and enjoyment thereof. For the avoidance of doubt, the term “Legal Requirements”
shall include, and be deemed to include, all applicable Gaming Laws and Liquor
Laws.

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns. If the beneficial owner of the Loan
for U.S. federal income tax purposes is a REMIC or a Grantor Trust, Lender shall
mean the REMIC or Grantor Trust, as applicable.

 

-17-



--------------------------------------------------------------------------------

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit reasonably acceptable to Collateral Agent (either
an evergreen letter of credit or one which does not expire until at least thirty
(30) days after the Maturity Date or such earlier date as is thirty (30) days
after such letter of credit is no longer required pursuant to the terms of this
Agreement) in favor of Collateral Agent (for the benefit of the Lender) and
entitling Collateral Agent to draw thereon based solely on a statement executed
by an officer of Collateral Agent stating that it has the right to draw thereon
under this Agreement in a location in the United States reasonably acceptable to
Collateral Agent, issued by a domestic Eligible Institution or the U.S. agency
or branch of a foreign Eligible Institution, and upon which letter of credit
Collateral Agent shall have the right to draw in full: (a) if Collateral Agent
has not received at least thirty (30) days prior to the date on which the then
outstanding letter of credit is scheduled to expire, a notice from the issuing
financial institution that it has renewed the applicable letter of credit;
(b) thirty (30) days prior to the date of termination following receipt of
notice from the issuing financial institution that the applicable letter of
credit will be terminated (unless a replacement Letter of Credit is delivered
prior to such date in accordance with the terms hereunder); and (c) thirty
(30) days after the Collateral Agent has given notice to Borrower that the
financial institution issuing the applicable letter of credit ceases to either
be an Eligible Institution or meet the rating requirement set forth above
(unless a replacement Letter of Credit is delivered prior to such date in
accordance with the terms hereunder). Borrower shall not have or be permitted to
have any liability or other obligations under any reimbursement agreement with
respect to any Letter of Credit or otherwise in connection with any
reimbursement to the Eligible Institution for draws on such Letter of Credit.
Any Letters of Credit delivered hereunder shall be treated as a contribution to
Borrower accompanied by the execution and delivery of a contribution agreement
with the party to such Letter of Credit and a waiver of subrogation in respect
of any claims against Borrower.

“Lien” shall mean, any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien, pledge, hypothecation, assignment, security interest, PACE
Loan, or any other encumbrance, charge or transfer of, on or affecting Borrower,
Mezzanine A Borrower, Mortgage Borrower, the Collateral (or any portion thereof
or any interest therein), the Mezzanine A Collateral (or any portion thereof or
any interest therein), the Property, any portion thereof or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.

“Liquidation Event” shall have the meaning set forth in Section 2.4.2(a) hereof.

“Liquor Authority” shall mean any Governmental Authority, whether now or
hereafter in existence, or any officer or official thereof, but only to the
extent that such Governmental Authority, or any officer or official thereof,
possesses the authority to regulate the sale, distribution and possession of
alcoholic beverages at the Property.

“Liquor Laws” shall mean all applicable federal, state and local statutes, laws,
rules and regulations pursuant to which Liquor Authorities possess regulatory,
licensing or permit authority over the sale, distribution and possession of
alcoholic beverages.

“Loan” shall mean the loan made by the Lenders to Borrower pursuant to this
Agreement in the original principal amount of Two Hundred Million Dollars
($200,000,000.00).

 

-18-



--------------------------------------------------------------------------------

“Loan Documents” shall mean, collectively, this Agreement, any Note, the Pledge
Agreement, the Environmental Indemnity, the Guaranty, the Cash Management
Agreement, and all other agreements, instruments and documents executed and/or
delivered by Borrower and/or Guarantor to Administrative Agent or Collateral
Agent (for the benefit of any Lender) or to any Lender, in connection with the
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Lockbox Account” shall have the meaning set forth in Section 2.7.1 hereof.

“Lockbox Agreement” shall mean that certain Clearing Account Agreement, dated as
of the date hereof, among Mortgage Borrower, Mortgage Lender, and Lockbox Bank,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, relating to funds deposited in the Lockbox Account.

“Lockbox Bank” shall mean the clearing bank which establishes, maintains and
holds the Lockbox Account, which shall be an Eligible Institution.

“Lockout Period” means the period from and including the Closing Date through
and including the Payment Date in October 2020.

“Management Agreement” shall mean that certain Management and Lease Support
Agreement (CPLV), dated as of the date hereof, entered into by and between
Mortgage Borrower, Manager, CPLV Tenant and CPLV Lease Guarantor pursuant to
which, among other things, Manager is to provide management and other services
with respect to the Property, or, if the context requires, a Replacement
Management Agreement with a Qualified Manager entered into in accordance with
the terms and provisions of this Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereunder (but for the avoidance of doubt, for purposes
hereunder, the Management Agreement shall not include the CPLV Lease Guaranty).

“Manager” shall mean CPLV Manager, LLC, or, if the context requires, a Qualified
Manager who is managing the Property in accordance with the terms and provisions
of this Agreement pursuant to a Replacement Management Agreement.

“Market Capitalization” means, with respect to any Person, an amount equal to
(i) the total number of issued and outstanding shares of equity interests of
such Person on the date of determination multiplied by (ii) the arithmetic mean
of the closing sale price per share of such equity interests as reported in
composite transactions for the principal securities exchange on which such
equity interests are traded for the thirty (30) consecutive trading days
(excluding any such trading day in which a material suspension or limitation was
imposed on trading on such securities exchange) immediately preceding the date
of determination. If such equity interests are not so traded, are not so
reported or such Person’s Market Capitalization is otherwise not readily
observable, such Person’s “Market Capitalization” for purposes of this Agreement
shall be its equity value based on a valuation by a valuation firm appointed
under the Mortgage Loan Agreement or Mezzanine A Loan Agreement, or, in the
event no such valuation firm is appointed, that is acceptable to Borrower, CPLV
Tenant and Administrative Agent and that is not an Affiliate of either Borrower
or CPLV Tenant.

 

-19-



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean any event or condition (which, taken
together with any other existing events or conditions at such time) that has a
material adverse effect on (a) the use or operation of the Property as a hotel
and casino, or value of the Property or the CPLV Lease, (b) the capacity of
Borrower to own the Collateral, (c) the ability of Borrower to repay the
principal and interest of the Loan as it becomes due or to satisfy any of
Borrower’s other material obligations under the Loan Documents, (d) the ability
of Mezzanine A Borrower to repay the principal and interest of the Mezzanine A
Loan as it becomes due or to satisfy any of Mezzanine A Borrower’s other
material obligations under the Mezzanine A Loan Documents, (e) the ability of
Mortgage Borrower to repay the principal and interest of the Mortgage Loan as it
becomes due or to satisfy any of Mortgage Borrower’s other material obligations
under the Mortgage Loan Documents, (f) the Guarantor’s ability to perform its
obligations under the Guaranty, any Mezzanine A Loan Document to which it is a
party or any Mortgage Loan Document to which it is a party, (g) the
enforceability or validity of any Loan Document, the perfection or priority of
any Lien created under any Loan Document or the rights, interests and remedies
of Administrative Agent, Collateral Agent and/or any Lender under any Loan
Document, (h) the enforceability or validity of any Mezzanine A Loan Document,
the perfection or priority of any Lien created under any Mezzanine A Loan
Document or the rights, interests and remedies of Mezzanine A Administrative
Agent, Mezzanine A Collateral Agent and/or any Mezzanine A Lender under any
Mezzanine A Loan Document, or (i) the enforceability or validity of any Mortgage
Loan Document, the perfection or priority of any Lien created under any Mortgage
Loan Document or the rights, interests and remedies of Mortgage Lender under any
Mortgage Loan Document.

“Material REOA” shall mean each of (i) that certain Second Amended and Restated
Parking Agreement and Grant of Reciprocal Easements and Declaration, dated as of
February 7, 2002 and recorded as Document No. 1516 in Book 20031118 in the
official records of Clark County, Nevada, as amended by that certain Assignment
and Assumption of Second Amended and Restated Parking Agreement and Grant of
Reciprocal Easements and Declaration of Covenants, dated as of November 14,
2003, that certain First Amendment to Second Amended and Restated Parking
Agreement and Grant of Reciprocal Easements and Declaration of Covenants, dated
as of April 29, 2016 and recorded as Instrument No. 20160503-0002965 in the
official records of Clark County, Nevada, and that certain Second Amendment to
Second Amended and Restated Parking Agreement Grant of Reciprocal Easements and
Declaration of Covenants, dated as of the date hereof, and recorded in the
official records of Clark County, Nevada on or about the date hereof, (ii) that
certain Declaration of Covenants, Restrictions and Easements, dated as of
May 20, 2011, and recorded as Instrument No. 201105200002942 in the official
records of Clark County, Nevada, as amended by that certain First Amendment to
the Declaration of Covenants, Restrictions and Easements, dated as of
October 11, 2013 and recorded as Instrument No. 201310110002342 in the official
records of Clark County, Nevada, and (iii) any other REOA where the termination,
loss or material modification of such REOA could reasonably be expected to
result in a Material Adverse Effect.

“Maturity Date” shall mean October 31, 2022, or such other date on which the
final payment of principal of the Loan becomes due and payable as herein
provided, whether at such stated maturity date, by declaration of acceleration
or otherwise, or such other date on which the final payment of principal of the
Loan becomes due and payable as herein provided, whether at such stated maturity
date, by declaration of acceleration, or otherwise.

 

-20-



--------------------------------------------------------------------------------

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by this Agreement and as
provided for herein or the other Loan Documents, under the laws of such state or
states whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Mezzanine A Administrative Agent” shall have the meaning set forth in the
recitals to this Agreement.

“Mezzanine A Borrower” shall have the meaning set forth in the recitals to this
Agreement.

“Mezzanine A Borrower Company Agreement” shall mean, that certain Amended and
Restated Limited Liability Company Agreement of Mezzanine A Borrower, dated as
of the date hereof, as the same may be amended, restated, replaced or otherwise
modified from time to time in accordance with the terms of this Agreement.

“Mezzanine A Collateral Agent” shall have the meaning set forth in the recitals
to this Agreement.

“Mezzanine A Debt Service Payment Amount” shall mean, the “Monthly Debt Service
Payment Amount” as such term is defined in the Mezzanine A Loan Agreement.

“Mezzanine A Lender” shall have the meaning set forth in the recitals to this
Agreement.

“Mezzanine A Loan” shall have the meaning set forth in the recitals to this
Agreement.

“Mezzanine A Loan Agreement” shall have the meaning set forth in the recitals to
this Agreement.

“Mezzanine A Loan Debt” shall mean “Debt” as defined in the Mezzanine A Loan
Agreement.

“Mezzanine A Loan Default” shall mean an “Event of Default” under the
Mezzanine A Loan that is continuing beyond any applicable standstill period
under Section 8.3 of the Mezzanine A Loan Agreement.

“Mezzanine A Loan Documents” shall mean all documents evidencing the Mezzanine A
Loan and all documents executed and/or delivered by Mezzanine A Borrower and/or
Guarantor to Mezzanine A Administrative Agent, Mezzanine A Collateral Agent
and/or Mezzanine A Lender, as applicable, in connection therewith, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

“Mezzanine A Mandatory Prepayment Amount” shall mean the “Mezzanine A Mandatory
Prepayment Amount” as such term is defined in the Mezzanine A Loan Agreement.

 

-21-



--------------------------------------------------------------------------------

“Mezzanine A Pledge Agreement” shall mean the “Pledge Agreement” as defined in
the Mezzanine A Loan Agreement.

“Mezzanine A Principal” shall mean the “Principal” as defined in the Mezzanine A
Loan Agreement.

“Mezzanine A Reserve Funds” shall mean the “Reserve Funds” as defined in the
Mezzanine A Loan Agreement.

“Mezzanine Administrative Agents” shall mean, collectively, the Administrative
Agent, Mezzanine A Administrative Agent and Mezzanine C Administrative Agent,
together with their respective successors and assigns.

“Mezzanine B Mandatory Prepayment Amount” shall have the meaning set forth in
Section 2.4.2(a) hereof.

“Mezzanine Borrower” shall mean, collectively, Borrower, Mezzanine A Borrower
and Mezzanine C Borrower, together with their respective successors and
permitted assigns.

“Mezzanine C Administrative Agent” means, Wilmington Savings Fund Society, FSB,
or any successor thereof in accordance with Section 11.7 of the Mezzanine C Loan
Agreement.

“Mezzanine C Borrower” shall mean CPLV Mezz 3 LLC, a Delaware limited liability
company, together with its successors and permitted assigns.

“Mezzanine C Collateral Agent” means, Wilmington Savings Fund Society, FSB, or
any successor thereof in accordance with Section 11.7 of the Mezzanine C Loan
Agreement.

“Mezzanine C Debt Service Payment Amount” shall mean, the “Monthly Debt Service
Payment Amount” as such term is defined in the Mezzanine C Loan Agreement.

“Mezzanine C Equity Conversion” shall mean the exchange of the Mezzanine C Loan
for common stock, par value $0.01 per share, in the REIT in accordance with the
terms and provisions of the Mezzanine C Loan Documents.

“Mezzanine C Lender” shall mean the lenders party to the Mezzanine C Loan
Agreement from time to time, and their respective successors and assigns.

“Mezzanine C Loan” shall mean that certain loan made as of the date hereof by
Mezzanine C Lender to Mezzanine C Borrower in the original principal amount of
Two Hundred Fifty Million Dollars ($250,000,000.00).

“Mezzanine C Loan Agreement” shall mean that certain Mezzanine C Loan Agreement,
dated as of the date hereof, among, Mezzanine C Administrative Agent, Mezzanine
C Collateral Agent, Mezzanine C Borrower and Mezzanine C Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified, from time to
time.

 

-22-



--------------------------------------------------------------------------------

“Mezzanine C Loan Debt” shall mean “Debt” as defined in the Mezzanine C Loan
Agreement.

“Mezzanine C Loan Default” shall mean an “Event of Default” under the
Mezzanine C Loan that is continuing beyond any applicable standstill period
under Section 8.3 of the Mezzanine C Loan Agreement.

“Mezzanine C Loan Documents” shall mean all documents evidencing the Mezzanine C
Loan and all documents executed and/or delivered by Mezzanine C Borrower and/or
Guarantor to Mezzanine C Administrative Agent, Mezzanine C Collateral Agent
and/or Mezzanine C Lender in connection therewith, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Mezzanine C Mandatory Prepayment Amount” shall mean the “Mezzanine C Mandatory
Prepayment Amount” as such term is defined in the Mezzanine C Loan Agreement.

“Mezzanine Collateral” shall mean, collectively, the Collateral and the
“Collateral” as defined in each of the other Mezzanine Loan Agreements.

“Mezzanine Collateral Agents” shall mean, collectively, the Collateral Agent,
Mezzanine A Collateral Agent and Mezzanine C Collateral Agent, together with
their respective successors and assigns.

“Mezzanine Debt Service Amount” shall mean, collectively, the Monthly Debt
Service Payment Amount, the Mezzanine A Debt Service Payment Amount and the
Mezzanine C Debt Service Payment Amount.

“Mezzanine Lenders” shall mean, collectively, the Lenders, Mezzanine A Lender
and Mezzanine C Lender, together with their respective successors and assigns.

“Mezzanine Loan Agreements” shall mean, collectively, this Agreement, the
Mezzanine A Loan Agreement and the Mezzanine C Loan Agreement, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Mezzanine Loan Documents” shall mean, collectively, the Loan Documents, the
Mezzanine A Loan Documents and the Mezzanine C Loan Documents, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Mezzanine Loans” shall mean, collectively, the Loan, the Mezzanine A Loan and
the Mezzanine C Loan, to the extent each of the same has not been repaid or
satisfied, in full.

“Mezzanine Mandatory Prepayment Amount” shall mean, collectively, the Mezzanine
A Mandatory Prepayment Amount, the Mezzanine B Mandatory Prepayment Amount, and
the Mezzanine C Mandatory Prepayment Amount.

 

-23-



--------------------------------------------------------------------------------

“Minimum Facilities Threshold” shall mean (i) not less than 2,500 rooms, 100,000
square feet of casino floor containing no less than 1,300 slot machines and 100
gaming tables, (ii) revenue of no less than $75,000,000 per year is derived from
high limit VVIP and international gaming customers, (iii) extensive operated
food and beverage outlets, and (iv) at least 1 large entertainment venue,
provided, that clause (ii) of this definition may be satisfied if the manager
has managed a property that satisfies the requirements of such clause (ii)
within the immediately preceding two (2) years.

“Monthly Debt Service Payment Amount” shall mean, on each Payment Date, the
amount of interest which accrues on the Loan for the immediately preceding
Accrual Period.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Morningstar” shall mean Morningstar Credit Ratings, LLC, or any of its
successors in interest, assigns, and/or changed entity name or designation
resulting from any acquisition by Morningstar, Inc. or other similar entity of
Morningstar Credit Ratings, LLC.

“Mortgage” shall have the meaning set forth in the recitals to this Agreement.

“Mortgage Borrower” shall have the meaning set forth in the recitals to this
Agreement, together its successors and assigns.

“Mortgage Collateral” shall mean the “Collateral” as defined in the Mortgage
Loan Agreement.

“Mortgage Debt Service” shall mean, “Debt Service” as defined in the Mortgage
Loan Agreement.

“Mortgage Debt Service Amount” shall mean, “Monthly Debt Service Payment Amount”
as defined in the Mortgage Loan Agreement.

“Mortgage Lender” shall have the meaning set forth in the recitals to this
Agreement, together with its successors and assigns.

“Mortgage Loan” shall have the meaning set forth in the recitals to this
Agreement.

“Mortgage Loan Agreement” shall have the meaning set forth in the recitals to
this Agreement.

“Mortgage Loan Debt” shall mean the “Debt”, as defined in the Mortgage Loan
Agreement.

“Mortgage Loan Default” shall mean an “Event of Default” under and as defined in
the Mortgage Loan Agreement that is continuing beyond any applicable standstill
period under Section 8.3 of the Mortgage Loan Agreement.

“Mortgage Loan Documents” shall mean, collectively, the “Loan Documents” as
defined in the Mortgage Loan Agreement.

“Mortgage Note” shall have the meaning set forth in the recitals to this
Agreement.

 

-24-



--------------------------------------------------------------------------------

“Mortgage Principal” shall mean the “Principal” as defined in the Mortgage Loan
Agreement.

“Mortgage Reserve Funds” shall mean the “Reserve Funds” as defined in the
Mortgage Loan Agreement.

“Multiemployer Plan” shall mean a multiemployer plan, as defined in
Section 3(37) or Section 4001(a)(3) of ERISA, as applicable, in respect of which
the Borrower, Mortgage Borrower or Guarantor could have any obligation or
liability, contingent or otherwise, including any liability on account of any
ERISA Affiliate.

“Multiple Employer Plan” shall mean a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower, Mezzanine A Borrower, Mortgage Borrower, Guarantor or any ERISA
Affiliate and at least one Person other than the Borrower, Mezzanine A Borrower,
Guarantor and the ERISA Affiliates, or (b) was so maintained, and in respect of
which the Borrower or Guarantor could have liability under Sections 4062-4069 of
ERISA in the event such plan has been or were to be terminated including any
liability on account of an ERISA Affiliate.

“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all amounts actually paid to or received by or on behalf of
Mortgage Borrower, Mezzanine A Borrower or Borrower in connection with such
Liquidation Event (and not paid to Mortgage Lender in accordance with the
Mortgage Loan Documents or Mezzanine A Administrative Agent in accordance with
the Mezzanine A Loan Documents), less (a) all reasonable costs incurred by
Administrative Agent, Collateral Agent, Lenders, Mezzanine A Administrative
Agent, Mezzanine A Collateral Agent, Mezzanine A Lender, and/or Mortgage Lender
in connection with the collection, recovery and/or settlement thereof, (b) the
costs incurred by Mortgage Borrower in connection with the repair of any unsafe
condition and the restoration of all or any portion of the Property made in
accordance with the Mortgage Loan Documents, (c) amounts required or permitted
to be deducted therefrom and amounts paid to Mortgage Lender pursuant to the
Mortgage Loan Documents, (d) amounts required or permitted to be deducted
therefrom and amounts paid to Mezzanine A Administrative Agent pursuant to the
Mezzanine A Loan Documents, (e) in the case of a foreclosure sale, disposition
or Transfer of the Property in connection with realization thereon pursuant to
the Mortgage Loan Documents following and during the continuance of a Mortgage
Loan Default, such reasonable and customary costs and expenses of sale or other
disposition (including reasonable attorneys’ fees and brokerage commissions),
(f) in the case of a foreclosure sale, such costs and expenses incurred by
Mortgage Lender and/or any servicer under the Mortgage Loan Documents as
Mortgage Lender shall be entitled to receive reimbursement for under the terms
of the Mortgage Loan Documents, (g) in the case of a foreclosure sale,
disposition or Transfer of any Mezzanine A Collateral in connection with
realization thereon following a Mezzanine A Loan Default, such reasonable and
customary costs and expenses of sale or other disposition (including attorneys’
fees and brokerage commissions), (h) in the case of a foreclosure sale,
disposition or Transfer of any Mezzanine A Collateral in connection with
realization thereon following a Mezzanine A Loan Default, such costs and
expenses incurred by Mezzanine A Lender, Mezzanine A Collateral Agent and/or
Mezzanine A Administrative Agent under the Mezzanine A Loan Documents as
Mezzanine A Lender, Mezzanine A Collateral Agent and/or Mezzanine A

 

-25-



--------------------------------------------------------------------------------

Administrative Agent shall be entitled to receive reimbursement for under the
terms of the Mezzanine A Loan Documents, and (i) in the case of a refinancing of
the Mortgage Loan or Mezzanine A Loan, such costs and expenses (including
attorneys’ fees) of such refinancing as shall be reasonably approved by
Administrative Agent.

“New Hotel Tower” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Note” shall mean, a promissory note of the Borrower payable to any Lender or
its registered assigns, in substantially the form of Exhibit E hereto,
evidencing the aggregate Debt of the Borrower to such Lender resulting from such
Lender’s Ratable Share of the Loan.

“O&M Program” shall have the meaning set forth in Section 5.1.19 hereof.

“Obligations” shall mean Borrower’s obligation to pay the Debt and perform its
obligations under this Agreement and the other Loan Documents.

“OFAC Searches” shall mean searches which confirm that any Person is not listed
as a designated Person on any lists maintained by the Office of Foreign Assets
Control of the U.S. Department of the Treasury or is not otherwise the subject
of any economic or financial sanctions or trade embargoes imposed, administered
or enforced from time to time by the U.S. Government or by other applicable
sanctions authority.

“Officer’s Certificate” shall mean a certificate delivered to Administrative
Agent by Borrower which is signed by an authorized officer of Borrower or the
general partner, managing member or sole member of Borrower, as applicable and
executed and delivered in their capacity as such authorized officer.

“Operating Permits” shall have the meaning set forth in Section 4.1.41 hereof.

“Other Charges” shall have the meaning set forth in the Mortgage Loan Agreement.

“Other Connection Taxes” means Section 2.8 Taxes imposed as a result of a
present or former connection between Lender and the jurisdiction imposing such
Section 2.8 Tax (other than connections arising from such Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in the Loan or any Loan Document).

“Other Obligations” shall have the meaning as set forth in the Mortgage.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Section 2.8 Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Section 2.8 Taxes
that are Other Connection Taxes imposed with respect to an assignment.

“PACE Loan” shall mean (x) any “Property-Assessed Clean Energy loan” or (y) any
other indebtedness, without regard to the name given to such indebtedness, which
is (i) incurred for improvements to the Property for the purpose of increasing
energy efficiency, increasing use of renewable energy sources, resource
conservation, or a combination of the foregoing, and (ii) repaid through
multi-year assessments against the Property.

 

-26-



--------------------------------------------------------------------------------

“Participant Register” shall have the meaning set forth in Section 9.1.1(f)
hereof.

“Patriot Act Offense” means any violation of the criminal laws of the United
States of America or of any of the several states, or that would be a criminal
violation if committed within the jurisdiction of the United States of America
or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (A) the criminal laws against
terrorism, (B) the criminal laws against money laundering, (C) the Bank Secrecy
Act, as amended, (D) the Money Laundering Control Act of 1986, as amended, or
(E) the USA Patriot Act. “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.

“Payment Date” shall mean the tenth (10th) day of each calendar month during the
term of the Loan, or if such date is not a Business Day, the immediately
preceding Business Day.

“PBGC” shall have the meaning assigned to that term in the definition of ERISA
Event.

“Permitted Encumbrances” shall mean, collectively, (a) in the case of the
Collateral, (i) the Liens and security interests created by the Loan Documents,
and (ii) Liens, if any, for Taxes and Other Charges imposed by any Governmental
Authority not yet due or delinquent or that are being contested in good faith
and by appropriate proceedings in accordance with this Agreement and the other
Loan Documents, (b) in the case of the Mezzanine A Collateral, (i) the Liens and
security interests created by the Mezzanine A Loan Documents, and (ii) Liens, if
any, for Taxes and Other Charges imposed by any Governmental Authority not yet
due or delinquent or that are being contested in good faith and by appropriate
proceedings in accordance with the Mezzanine A Loan Documents, and (c) in the
case of the Property, (i) all Liens, encumbrances and other matters disclosed in
the Title Insurance Policy, (ii) Liens, if any, for Taxes and Other Charges
imposed by any Governmental Authority not yet due or delinquent or that are
being contested in good faith and by appropriate proceedings in accordance with
this Agreement and the other Loan Documents, (iii) all easements, rights-of-way,
restrictions and other similar non-monetary encumbrances recorded against the
Property from time to time that do not have a Material Adverse Effect, (iv) the
Liens and security interests created by the Mortgage Loan Documents, (v) with
respect to CPLV Tenant’s leasehold interest in the Property and its personal
property, any liens and security interests created in connection with any
financing or loan to CPLV Tenant or its Affiliates in accordance with the terms
and conditions of the CPLV Lease and, as applicable, the terms hereunder,
(vi) any worker’s, mechanic’s or other similar Liens on the Property that do not
have a Material Adverse Effect, provided, that any such Lien is bonded over or
insured or discharged within sixty (60) days of their filing or are being
contested in accordance with the Loan Documents (or which are being contested by
CPLV Tenant in accordance with the CPLV Lease and the CPLV Lease SNDA),
(vii) Liens relating to customary purchase money security interests of sellers
of goods that satisfy the conditions set forth in the definition of Permitted
Indebtedness in the Mortgage Loan Agreement, (viii) Liens securing Permitted
Equipment Leases, (ix) Leases with Tenants, without any option to purchase, in
effect on the date of this Agreement or otherwise entered into in accordance
with this Agreement and

 

-27-



--------------------------------------------------------------------------------

(x) such other title and survey exceptions as Administrative Agent has approved
or may approve in writing in Administrative Agent’s sole and reasonable
discretion, which Permitted Encumbrances in the aggregate do not materially
adversely affect the value or use of the Property, the Collateral, the Mezzanine
A Collateral, Mortgage Borrower’s ability to repay the Mortgage Loan, Mezzanine
A Borrower’s ability to repay the Mezzanine A Loan, or Borrower’s ability to
repay the Loan.

“Permitted Equipment Leases” shall have the meaning set forth in the Mortgage
Loan Agreement.

“Permitted Equipment Transfer” shall have the meaning set forth in the Mortgage
Loan Agreement.

“Permitted Indebtedness” shall have the meaning assigned to that term in
clause (xxiii) of the definition of “Single Purpose Entity.”

“Permitted Investments” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Permitted Transfer” shall mean any of the following: (a) any transfer, directly
as a result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto, (b) any
transfer, directly as a result of the legal incapacity of a natural person, of
stock, membership interests, partnership interests or other ownership interests
previously held by such natural person to the Person or Persons lawfully
entitled thereto, (c) Permitted Encumbrances, (d) with respect to Mortgage
Borrower, Permitted Indebtedness (as defined in the Mortgage Loan Agreement),
(e) any Transfer permitted pursuant to Section 5.2.10(d) hereof without the
consent of Administrative Agent, and (f) any Permitted Equipment Transfer.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

“Plan” shall mean a Single Employer Plan, a Multiple Employer Plan or a
Multiemployer Plan.

“Plan Asset Regulations” shall have the meaning set forth in Section 5.2.9(b)(i)
hereof.

“Plan Assets” shall mean “plan assets” as defined in the Plan Asset Regulations.

“Pledge” shall mean a voluntary or involuntary pledge, grant of security
interest or collateral assignment of a legal or beneficial interest, whether
direct or indirect.

 

-28-



--------------------------------------------------------------------------------

“Policies” shall have the meaning set forth in the Mortgage Loan Agreement.

“Policy” shall have the meaning set forth in the Mortgage Loan Agreement.

“Prepayment Premium” shall mean (a) for any prepayment made during the period
from and after the Lockout Period through and including the Payment Date in
November 2021 (the “Fourth Anniversary”), an amount equal to four percent (4%)
of the outstanding principal balance of the Loan to be prepaid, and (b) for any
prepayment made during the period from and after the Fourth Anniversary through
the Maturity Date, an amount equal to two percent (2%) of the outstanding
principal balance of the Loan to be prepaid.

“Principal” shall mean the Special Purpose Entity that is the general partner of
Borrower, if Borrower is a limited partnership, or managing member of Borrower,
if Borrower is a limited liability company other than a single-member Delaware
limited liability company. For the avoidance of doubt, as of the Closing Date
there is no Principal.

“Priority Waterfall Payments” shall have the meaning set forth in the Mortgage
Loan Agreement.

“Priority Waterfall Cessation Event” shall mean (a) the occurrence of any Event
of Default (other than a CPLV Lease Default) or (b) the expiration of the
applicable cure period for any CPLV Lease Default in accordance with
Section 8.3.

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.

“Property” shall mean the parcel of real property, the Improvements thereon and
all personal property owned by Mortgage Borrower (or leased pursuant to a Ground
Lease) and encumbered by the Mortgage, together with all rights pertaining to
such property and Improvements, as more particularly described in the granting
clauses of the Mortgage and referred to therein as the “Property”.

“Provided Information” shall mean any and all financial and other information
provided to Administrative Agent at any time prepared by, or at the direction
of, Mortgage Borrower, Borrower, any other Mezzanine Borrower, or Guarantor with
respect to the Collateral, the Mezzanine A Collateral, the Property, any other
Mortgage Collateral, Mortgage Borrower, Borrower, any other Mezzanine Borrower,
Guarantor, CPLV Lease Documents, CPLV Tenant, CPLV Lease Guarantor and/or
Manager. For the avoidance of doubt, any information in the environmental
reports, appraisals and property conditions reports that were commissioned by
Mortgage Lender or any Lender (other than any information in such reports or
appraisals that was provided to Mortgage Lender or any Lender by or on behalf of
the Borrower) shall not constitute Provided Information.

“Public Vehicle” shall mean a Person (i) whose securities are listed and traded
on the New York Stock Exchange or NASDAQ, AMEX, the Frankfurt Stock Exchange,
the London Stock Exchange, Euronext or Luxembourg Stock Exchange and shall
include a majority owned subsidiary of any such Person or any operating
partnership through which such Person conducts all or substantially all of its
business or (ii) for whom voting equity securities representing sufficient
voting power to elect a majority of such Person’s directors are registered with
the Securities and Exchange Commission pursuant to Section 12 of the Securities
Exchange Act of 1934, as amended.

 

-29-



--------------------------------------------------------------------------------

“Qualified CPLV Replacement Guarantor” means any Person that satisfies the
following requirements:

(a) such Person shall Control or be under common Control with the Qualified CPLV
Tenant Transferee;

(b) such Person shall be solvent and have a Market Capitalization (exclusive of
the Property) in an amount of not less than $4,000,000,000;

(c) such Person (i) in the case of a Person with a Market Capitalization of less
than $8,000,000,000, has a Total Leverage Ratio of less than or equal to
6.25:1.00 and a Total Net Leverage Ratio of less than or equal to 5.25:1.00, in
each case, immediately before giving effect to the Transfer or (ii) in the case
of a Person with a Market Capitalization greater than or equal to
$8,000,000,000.00, has a Total Leverage Ratio of less than or equal to 7.25:1.00
and a Total Net Leverage Ratio of less than or equal to 6.25:1.00, in each case,
immediately before giving effect to the Transfer; and

(d) such Person and its equity holders shall satisfy and comply with all
customary “know your customer” requirements of Administrative Agent and Lenders.

“Qualified CPLV Tenant Transferee” means any Person that satisfies the following
requirements:

(a) such transferee:

(1) has, collectively with the Qualified CPLV Replacement Guarantor, a Market
Capitalization (exclusive of the Property) in an amount of no less than
$4,000,000,000;

(2) has or is Controlled by a Person that has demonstrated expertise in owning
or operating real estate or gaming properties; and

(3) (x) shall Control CPLV Tenant and (y) shall Control, be Controlled by or be
under common Control with Qualified CPLV Replacement Guarantor;

(b) the transferee and any other Affiliates to the extent required under
applicable law are licensed, registered and/or otherwise found suitable by
applicable Gaming Authorities and hold all required Gaming Licenses to operate
the Property as a casino resort property in accordance with the terms of this
Agreement and the Mortgage Loan Agreement;

(c) the transferee has not been the subject of a material governmental or
regulatory investigation which resulted in a conviction for criminal activity
involving moral turpitude or that has not been found liable pursuant to a
non-appealable judgment in a civil proceeding for attempting to hinder, delay or
defraud creditors;

 

-30-



--------------------------------------------------------------------------------

(d) the transferee has never been convicted of, or pled guilty or no contest to,
a Patriot Act Offense and is not on any Government List;

(e) the transferee has not been the subject of a voluntary or involuntary (to
the extent the same has not been discharged) bankruptcy proceeding during the
prior five (5) years from such date of determination;

(f) the transferee is not and, is not Controlled by, an Embargoed Person or a
person that has been found “unsuitable,” for any reason, by any applicable
Gaming Authority; and

(g) the transferee and its equity holders shall satisfy and comply with all
customary “know your customer” requirements of Administrative Agent and Lenders.

“Qualified Manager” shall mean either (a) Manager or (b) a Qualified Replacement
Manager.

“Qualified Replacement Manager” shall mean either (a) an organization which
manages (or is under the Control of or common Control of an Affiliate that
manages) a casino resort property (other than the Property) that (i) satisfies
the Minimum Facilities Threshold, (ii) has gross revenues of not less than
$750,000,000 per year for each of the preceding three (3) years as of the date
of determination, and (iii) on the date of determination, is at least of
comparable standard of quality as the Property (by way of example only, and
without limitation, as of the Closing Date, each of the following casino resort
properties satisfies the requirements of clause (iii) of the foregoing sentence:
Bellagio, Aria, Venetian (Las Vegas), Palazzo, Wynn (Las Vegas), Encore, City of
Dreams (Macau), Galaxy Macau, Sands Cotai, Venetian Macau, MGM Grand Macau, Wynn
Macau, and Marina Bay Sands (Singapore)), or (b) any management company set
forth on Schedule 1.1 hereof or (c) any other management company approved by
Administrative Agent, in its reasonable discretion, provided, in each case, if
such Person is an Affiliate of Mortgage Borrower or Borrower, if required by
Administrative Agent, Borrower shall have obtained an Additional Insolvency
Opinion. At the time of appointment, such organization (1) shall not be subject
to any Bankruptcy Action, (2) shall have never been convicted of, or pled guilty
or no contest to, a Patriot Act Offense and shall not be listed in any
Government List, (3) shall not be, and shall not be Controlled by, an Embargoed
Person or a Person that has been found “unsuitable,” for any reason, by any
applicable Gaming Authority, (4) shall have not been the subject of a material
governmental or regulatory investigation which resulted in a conviction for
criminal activity involving moral turpitude, (5) shall have not been found
liable pursuant to a non-appealable judgment in a civil proceeding for
attempting to hinder, delay or defraud creditors, and (6) shall have all
required licenses and approvals required under applicable law, including all
Gaming Licenses for itself, its officers, directors and Affiliates required to
manage and operate the Property in accordance with the terms hereunder and the
Replacement Management Agreement (if any).

 

-31-



--------------------------------------------------------------------------------

“Ratable Share”, “Ratable” or “ratably” shall mean, with respect to any Lender,
its share of the Loan based on the proportion of the outstanding principal
balance advanced or held by such Lender to the total outstanding principal
amount of the Loan. The Ratable Share of each Lender on the date of this
Agreement after giving effect to the funding of the Loan on the Closing Date is
set forth on Schedule IV attached hereto and made a part hereof.

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch and Morningstar or any
other nationally recognized statistical rating agency, which has assigned a
rating to the Securities.

“Rating Agency Confirmation” shall have the meaning set forth in the Mortgage
Loan Agreement.

“Register” shall have the meaning set forth in Section 9.1.1(e) hereof.

“REIT” shall mean VICI Properties Inc., or any successor thereto by merger or
otherwise by operation of law.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.

“Release” of any Hazardous Substance shall mean any release, deposit, discharge,
emission, leaking, spilling, seeping, migrating, injecting, pumping, pouring,
emptying, escaping, dumping or disposing or other movement of Hazardous
Substances into or through the environment.

“Remediation” shall mean any response, remedial, removal, or corrective action
with respect to any Hazardous Substance, any activity to cleanup, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance, any
actions to prevent, cure or mitigate any Release of any Hazardous Substance, any
action to correct any noncompliance with any Environmental Laws or with any
permits issued pursuant thereto, any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or evaluation relating to any Hazardous Substances.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Debt or a portion thereof.

“Rents” shall have the meaning set forth in the Mortgage Loan Agreement.

“REOA” shall have the meaning set forth in the Mortgage Loan Agreement.

“Replacement Cash Management Account” shall have the meaning set forth in
Section 2.7.5 hereof.

“Replacement Cash Management Agreement” shall have the meaning set forth in
Section 2.7.5 hereof.

 

-32-



--------------------------------------------------------------------------------

“Replacement Management Agreement” shall mean, collectively, (a) a management
agreement with a Qualified Manager, which management agreement shall be (i) if
Qualified Replacement Manager is an Affiliate of the Qualified CPLV Replacement
Guarantor, in substantially the same form and substance as the Management
Agreement as of the date hereof or in form and substance reasonably acceptable
to Administrative Agent, or (ii) if Qualified Manager is not an Affiliate of the
Qualified CPLV Replacement Guarantor, reasonably acceptable to Administrative
Agent in form and substance, and (b) a transition services agreement with such
Qualified Manager, in form and substance reasonably acceptable to Administrative
Agent (or if the Qualified Replacement Manager is an Affiliate of the Qualified
Replacement Guarantor, a transition services agreement in substantially the same
form and substance as the Transition Services Agreement or otherwise in form and
substance reasonably acceptable to Administrative Agent).

“Replacement Reserve Fund” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Required Repairs” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Reserve Funds” shall mean any escrow fund established by the Loan Documents.

“Restoration” shall mean the repair and restoration of the Property (or the
applicable portion thereof, as applicable) after (i) a Casualty to substantially
the same condition as existed immediately before such Casualty, and (ii) a
Condemnation, as nearly as possible to the condition as the Property existing
immediately prior to such Condemnation (subject to Legal Requirements and taking
into account the taken portion of the Property), in each case, with such other
alterations as are approved by Mortgage Lender (or following the repayment of
the Mortgage Loan in full, as may be reasonably approved by Mezzanine A
Administrative Agent or following the repayment of the Mezzanine A Loan in full,
as may be reasonably approved by Administrative Agent).

“Restricted Party” shall mean collectively, (a) Mortgage Borrower, Mezzanine
Borrower, Guarantor, any direct or indirect legal or beneficial owner of
Borrower that is a direct or indirect subsidiary of the REIT and (b) any
shareholder, partner, member, non-member manager, any direct or indirect legal
or beneficial owner of, Mortgage Borrower, Mezzanine Borrower, Guarantor, any
Affiliated Manager or any non-member manager but, with respect to clause (b),
excluding (x) any shareholder or owner of any direct or indirect legal or
beneficial interest in the REIT, (y) any shareholders or owners of stock or
equity interests in a Public Vehicle or that are otherwise publicly traded on
any nationally or internationally recognized stock exchange or (z) any Public
Vehicle.

“S&P” shall mean Standard & Poor’s Ratings Services.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other transfer or
disposal of a legal or beneficial interest, whether direct or indirect.

“Satisfactory Search Results” shall mean the results of credit history check,
litigation, lien, bankruptcy, judgment and other similar searches with respect
to the applicable transferee and its applicable Affiliates, in each case,
(i) revealing no matters which would have a Material Adverse Effect; and
(ii) demonstrating that any transferee is not an Embargoed Person.

 

-33-



--------------------------------------------------------------------------------

“Section 2.8 Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“Single Employer Plan” shall mean a single employer plan, as defined in
Section 3(41) or Section 4001(a)(15) of ERISA, as applicable, that (a) is
maintained for employees of the Borrower, Mezzanine A Borrower, Mortgage
Borrower, Guarantor or any ERISA Affiliate and no Person other than the
Borrower, Mezzanine A Borrower, Mortgage Borrower, Guarantor and the ERISA
Affiliates, or (b) was so maintained, and in respect of which the Borrower,
Mezzanine A Borrower, Mortgage Borrower, the Guarantor or any ERISA Affiliate
could have liability under Sections 4062-4069 of ERISA in the event such plan
has been or were to be terminated.

“Special Purpose Entity” shall mean a limited partnership or limited liability
company that, since the date of its formation and at all times on and after the
date thereof, has complied with and shall at all times comply with the following
requirements unless it has received either prior consent to do otherwise from
Administrative Agent and an Additional Insolvency Opinion, in each case:

(i) is and shall be organized solely for the purpose of (A) in the case of
Borrower, acquiring and owning, holding, selling, transferring, exchanging and
managing its equity interest in the Mezzanine A Borrower, entering into and
performing its obligations under the Loan Documents with Administrative Agent,
Collateral Agent and/or Lenders, refinancing the Collateral in connection with a
permitted repayment of the Loan, acting as the sole member of Mezzanine A
Borrower, and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing or (B) in the case of a Principal,
acting as a general partner of the limited partnership that owns the Collateral
or as member of the limited liability company that owns the Collateral and in
each case transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing;

(ii) has not engaged and shall not engage in any business unrelated to the
activities set forth in clause (i) of this definition;

(iii) has not owned and shall not own any property other than its ownership
interest in the Mezzanine A Borrower;

(iv) does not have and shall not have any assets other than (A) in the case of
Borrower, the Collateral or (B) in the case of a Principal, its partnership
interest in the limited partnership or the membership interest in the limited
liability company that owns the Collateral and personal property necessary or
incidental to its ownership of such interests;

 

-34-



--------------------------------------------------------------------------------

(v) has not engaged in, sought, consented to or permitted and shall not engage
in, seek, consent to or permit (A) any dissolution, winding up, liquidation,
consolidation or merger or (B) any sale or other transfer of all or
substantially all of its assets or any sale of assets outside the ordinary
course of its business, except as permitted by the Loan Documents;

(vi) shall not cause, consent to or permit any amendment of its limited
partnership agreement, articles of organization, certificate of formation,
operating agreement or other formation document or organizational document (as
applicable) with respect to the matters set forth in this definition;

(vii) if such entity is a limited partnership, has and shall have at least one
general partner and has and shall have, as its only general partners, Special
Purpose Entities each of which (A) is a corporation or single-member Delaware
limited liability company, (B) has two (2) Independent Directors, and (C) holds
a direct interest as general partner in the limited partnership of not less than
0.5%;

(viii) reserved;

(ix) if such entity is a limited liability company (other than a limited
liability company meeting all of the requirements applicable to a single-member
limited liability company set forth in this definition of “Special Purpose
Entity”), has and shall have at least one (1) member that is a Special Purpose
Entity, that is a single-member limited liability company, that has at least two
(2) Independent Directors and that directly owns at least one-half-of-one
percent (0.5%) of the equity of the limited liability company;

(x) if such entity is a single-member limited liability company, (A) is and
shall be a Delaware limited liability company, (B) has and shall have at least
two (2) Independent Directors serving as managers of such company, (C) shall not
take any Bankruptcy Action and shall not cause or permit the members or managers
of such entity to take any Bankruptcy Action, unless two (2) Independent
Directors then serving as managers of the company shall have participated
consented in writing to such action, and (D) has and shall have either (1) a
member which owns no economic interest in the company, has signed the company’s
limited liability company agreement and has no obligation to make capital
contributions to the company, or (2) two natural persons or one entity that is
not a member of the company, that has signed its limited liability company
agreement and that, under the terms of such limited liability company agreement
becomes a member of the company immediately prior to the withdrawal or
dissolution of the last remaining member of the company;

(xi) has not and shall not (and, if such entity is (a) a limited liability
company, has and shall have a limited liability agreement or an operating
agreement, as applicable, or (b) a limited partnership, has a limited
partnership agreement, that, in each case, provide that such entity shall not)
(1) dissolve, merge, liquidate, consolidate; (2) sell all or substantially all
of its assets; (3) amend its organizational documents with respect to the
matters set forth in this definition without the consent of Administrative
Agent; or (4) without the affirmative vote of two (2) Independent Directors of
itself or the consent of a Principal that is a member or general partner in it,
take any Bankruptcy Action;

 

-35-



--------------------------------------------------------------------------------

(xii) shall at all times intend to remain solvent and intend to pay its debts
and liabilities (including, a fairly-allocated portion of any personnel and
overhead expenses that it shares with any Affiliate) from its assets as the same
shall become due, and shall intend to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; provided, however, that the
foregoing shall not require any direct or indirect member, or other interest
holder, of such Person to make any capital contribution for such purpose;

(xiii) shall not fail to use commercially reasonable efforts to correct any
known misunderstanding regarding the separate identity of such entity and shall
not identify itself as a division of any other Person;

(xiv) shall maintain its bank accounts, books of account, books and records
separate from those of any other Person and, to the extent that it is required
to file tax returns under applicable law, has filed and shall file its own tax
returns, except to the extent that it (A) is required by law or does file
consolidated tax returns, (B) only files an information return or (C) is treated
as a disregarded entity for federal or state tax purposes;

(xv) has maintained and shall maintain its own records, books, resolutions and
agreements;

(xvi) has not commingled and shall not commingle its funds or assets with those
of any other Person and has not participated and shall not participate in any
cash management system with any other Person (other than the cash management
system established pursuant to the Loan Documents), provided that funds and
assets of Borrower and of its direct or indirect members, partners or other
interest-holders may be paid as distributions to their respective equity owners
and their respective owners may make capital contributions to Borrower;

(xvii) has held and shall hold its assets in its own name;

(xviii) has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of itself or
of Borrower, except for business conducted on behalf of itself by another Person
under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;

(xix) (A) has maintained and shall maintain its financial statements, accounting
records and other entity documents separate from those of any other Person;
(B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP or the
Uniform System of Accounts; provided, however, that any such consolidated
financial statement contains a note indicating that the Special Purpose Entity’s
separate assets and credit are not available to pay the debts of such Affiliate
and that the Special Purpose Entity’s liabilities do not constitute obligations
of the consolidated entity;

 

-36-



--------------------------------------------------------------------------------

(xx) has paid and intends to pay its own liabilities and expenses, including the
salaries of its own employees, only out of its own funds and assets, and has
maintained and intends to maintain a sufficient number of employees in light of
its contemplated business operations(it being acknowledged that Borrower
presently has no employees), provided, that the foregoing shall not require any
direct or indirect member, or other interest holder of such Person to make any
capital contribution for such purpose;

(xxi) has observed and shall observe all partnership, corporate or limited
liability company formalities necessary to maintain its separate existence, as
applicable;

(xxii) Reserved;

(xxiii) shall have no Indebtedness other than (i) the Loan and (ii) such other
liabilities that are permitted pursuant to this Agreement (the items described
in clauses (i) and (ii), collectively, “Permitted Indebtedness”);

(xxiv) has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets to secure the obligations of any other Person;

(xxv) has not acquired and shall not acquire obligations or securities of its
partners, members or shareholders or any other owner or Affiliate;

(xxvi) has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including, but not limited to, paying for shared office space
and for services performed by any employee of an Affiliate;

(xxvii) with respect to Borrower, has maintained and used and shall maintain and
use separate stationery, invoices and checks bearing its name and not bearing
the name of any other entity unless such entity is clearly designated as being
the Special Purpose Entity’s agent;

(xxviii) reserved;

(xxix) has held itself out and identified itself and shall hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person except for services
rendered under a business management services agreement with an Affiliate, so
long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of Borrower;

 

-37-



--------------------------------------------------------------------------------

(xxx) has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

(xxxi) has not made and shall not make loans to any Person and has not held and
shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and investment-grade securities issued by an entity that is not
an Affiliate of or subject to common ownership with such entity);

(xxxii) has not identified and shall not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;

(xxxiii) other than capital contributions and distributions permitted under the
terms of its organizational documents, has not entered into or been a party to,
and shall not enter into or be a party to, any transaction with any of its
partners, members, shareholders or Affiliates except in the ordinary course of
its business and on terms which are commercially reasonable and comparable to
those of an arm’s-length transaction with an unrelated third party;

(xxxiv) has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it in the event that its cash flow is insufficient to pay the
Debt;

(xxxv) reserved;

(xxxvi) has not had and shall not have any of its obligations guaranteed by any
Affiliate except as provided by the Loan Documents with respect to the Guaranty
and Environmental Indemnity;

(xxxvii) has not formed, acquired or held and shall not form, acquire or hold
any subsidiary (other than Mezzanine A Borrower), except that, if applicable,
Principal may acquire and hold its interest in Borrower;

(xxxviii) has complied and shall comply with all of the terms and provisions
contained in its organizational documents necessary to maintain its separate
existence (provided that Borrower and Principal may be entities disregarded as
separate from its respective tax owners under applicable tax law);

(xxxix) has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion, or if applicable, any Additional Insolvency Opinion, are
true;

 

-38-



--------------------------------------------------------------------------------

(xl) has not permitted and shall not permit any Affiliate or constituent party
independent access to its bank accounts; and

(xli) is, has always been and shall continue to be duly formed, validly
existing, and in good standing in the state of its incorporation or formation
and in all other jurisdictions where it is qualified to do business.

“State” shall mean, the State or Commonwealth in which the Property or any part
thereof is located.

“Syndication” shall have the meaning set forth in Section 9.1 hereof.

“Tax and Insurance Escrow Fund” shall have the meaning set forth in the Mortgage
Loan Agreement.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof. In no event shall any PACE Loan be
considered Taxes for purposes of this Agreement.

“Tenant” means the lessee of all or a portion of the Property under a Lease.

“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.

“Title Insurance Policy” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Total Leverage Ratio” shall mean, with respect to any Person and its
subsidiaries on a consolidated basis, on any date, the ratio of (i) the
aggregate principal amount of (without duplication) all indebtedness consisting
of obligations to pay rent or other amounts under any lease which obligations
are classified and accounted for as capital leases on such Person’s balance
sheet under GAAP (“Capital Lease Obligations”), indebtedness for borrowed money,
unreimbursed obligations in respect of drawn letters of credit (but excluding
contingent obligations under outstanding letters of credit) and other purchase
money indebtedness and guarantees of the foregoing obligations, of such Person
and its subsidiaries determined on a consolidated basis on such date in
accordance with GAAP to (ii) EBITDAR.

“Total Net Leverage Ratio” shall mean, with respect to any Person and its
subsidiaries on a consolidated basis, on any date, the ratio of (a) (i) the
aggregate principal amount of (without duplication) all indebtedness consisting
of Capital Lease Obligations or indebtedness for borrowed money, unreimbursed
obligations in respect of drawn letters of credit (but excluding contingent
obligations under outstanding letters of credit) and other purchase money
indebtedness and guarantees of the foregoing obligations, of such Person and its
subsidiaries determined on a consolidated basis on such date in accordance with
GAAP less (ii) the aggregate amount of all cash or cash equivalents of such
Person and its subsidiaries that would not appear as “restricted” on a
consolidated balance sheet of such person and its subsidiaries to (b) EBITDAR.

“Trademarks” shall have the meaning set forth in the Mortgage Loan Agreement.

 

-39-



--------------------------------------------------------------------------------

“Transfer” shall have the meaning set forth in Section 5.2.10 hereof.

“Transition Services Agreement” shall mean Transition of Management Services
Agreement (CPLV), dated as of the date hereof by and among CPLV Tenant, Manager,
Borrower Caesars Enterprise Services, LLC and Caesars License Company, LLC, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time, in accordance with the terms hereunder.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State of New York; provided, however, that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection or priority of the security interest in any item or portion of
the Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York (“Other UCC State”), “UCC” means
the Uniform Commercial Code as in effect in such Other UCC State for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or priority.

“UCC Financing Statements” shall mean the UCC financing statements authorized
pursuant to the Pledge Agreement and the other Loan Documents and filed in the
applicable filing offices.

“UCC Title Insurance Policy” shall mean, with respect to the Collateral, a UCC
title insurance policy in the form acceptable to Administrative Agent issued
with respect to the Collateral and insuring the lien of the Pledge Agreement
encumbering the Collateral.

“Uncured CPLV Lease Event of Default” shall mean any Tenant Event of Default (as
defined in the CPLV Lease) by CPLV Tenant that is continuing beyond any
applicable notice and cure periods provided to CPLV Tenant thereunder, if any.

“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels as adopted by the American Hotel and Motel
Association.

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Approved Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.8(e).

“Write-Down and Conversion Powers” shall have the meaning set forth in
Section 10.25.

 

-40-



--------------------------------------------------------------------------------

Section 1.2 Principles of Construction. (a) All references to sections,
schedules and exhibits are to sections, schedules and exhibits in or to this
Agreement unless otherwise specified. All uses of the word “including” shall
mean “including, without limitation” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

(b) Borrower acknowledges and agrees that, as to any clauses or provisions
contained in this Agreement or any of the other Loan Documents to the effect
that Borrower shall use commercially reasonable effort to cause Mortgage
Borrower to cause CPLV Tenant to act or to refrain from acting in any manner
or other phrases of similar effect, such clause or provision, in each case,
shall require that Borrower has caused Mortgage Borrower to undertake and
exercise in a commercially reasonable manner, its rights under the CPLV Lease to
cause CPLV Tenant to so act or to refrain from so acting in such manner.
Borrower acknowledges and agrees that, as to any clauses or provisions contained
in this Agreement or any of the other Loan Documents to the effect that Borrower
shall cause Mortgage Borrower to act or to refrain from acting in any manner or
other phrases of similar effect, such clause or provision, in each case, shall
require that Borrower has caused Mezzanine A Borrower to cause Mortgage Borrower
to so act or to refrain from so acting in such manner.

(c) All references to the Mortgage Loan Agreement, the Mortgage Note or any
other Mortgage Loan Document shall mean the Mortgage Loan Agreement, the
Mortgage Note or such other Mortgage Loan Document as in effect on the date
hereof, as each of the same may hereafter be amended, restated, replaced,
supplemented or otherwise modified, but only to the extent that Administrative
Agent has consented to the foregoing. With respect to terms defined by
cross-reference to the Mortgage Loan Documents, such defined terms shall have
the definitions set forth in the Mortgage Loan Documents as of the date hereof,
and no modifications to the Mortgage Loan Documents shall have the effect of
changing such definitions for the purposes of this Agreement (except with
respect to any modifications required to be entered into by Mortgage Borrower
under Section 9.1.1 or 9.1.3 of the Mortgage Loan Agreement) unless
Administrative Agent expressly consents to such modification in writing that
such references or definitions, as appearing, incorporated into or used in this
Agreement have been revised. All references to the Mezzanine A Loan Agreement or
any other Mezzanine A Loan Document shall mean the Mezzanine A Loan Agreement or
such other Mezzanine A Loan Document as in effect on the date hereof, as each of
the same may hereafter be amended, restated, replaced, supplemented or otherwise
modified, but only to the extent that Administrative Agent has consented to the
foregoing. With respect to terms defined by cross-reference to the Mezzanine A
Loan Documents, such defined terms shall have the definitions set forth in the
Mezzanine A Loan Documents as of the date hereof, and no modifications to the
Mezzanine A Loan Documents shall have the effect of changing such definitions
for the purposes of this Agreement (except with respect to any modifications
required to be entered into by Mezzanine A Borrower under Section 9.1.1 or 9.1.3
of the Mezzanine A Loan Agreement) unless Administrative Agent expressly
consents to such modification in writing that such references or definitions, as
appearing, incorporated into or used in this Agreement have been revised.

(d) Notwithstanding anything stated herein to the contrary, any provisions in
this Agreement cross-referencing provisions of the Mortgage Loan Documents shall
be effective notwithstanding the termination of the Mortgage Loan Documents by
payment in full of the

 

-41-



--------------------------------------------------------------------------------

Mortgage Loan or otherwise. Notwithstanding anything stated herein to the
contrary, any provisions in this Agreement cross-referencing provisions of the
Mezzanine A Loan Documents shall be effective notwithstanding the termination of
the Mezzanine A Loan Documents by payment in full of the Mezzanine A Loan or
otherwise.

(e) To the extent that any terms, provisions or definitions of any Mortgage Loan
Documents that are incorporated herein by reference are incorporated into the
Mortgage Loan Documents by reference to any document or instrument, such terms,
provisions or definitions that are incorporated herein by reference shall at all
times be deemed to incorporate each such term, provision and definition of the
applicable other document or instrument as the same is set forth in such other
document or instrument as of the Closing Date, without regard to any amendments,
restatements, replacements, supplements, waivers or other modifications to or of
such other document or instrument occurring after the Closing Date, unless
Administrative Agent expressly agrees that such term, provision or definition as
appearing, incorporated into, or used in this Agreement have been revised. To
the extent that any terms, provisions or definitions of any Mezzanine A Loan
Documents that are incorporated herein by reference are incorporated into the
Mezzanine A Loan Documents by reference to any document or instrument, such
terms, provisions or definitions that are incorporated herein by reference shall
at all times be deemed to incorporate each such term, provision and definition
of the applicable other document or instrument as the same is set forth in such
other document or instrument as of the Closing Date, without regard to any
amendments, restatements, replacements, supplements, waivers or other
modifications to or of such other document or instrument occurring after the
Closing Date, unless Administrative Agent expressly agrees that such term,
provision or definition as appearing, incorporated into, or used in this
Agreement have been revised.

ARTICLE II – GENERAL TERMS

Section 2.1 Loan Commitment; Disbursement to Borrower.

2.1.1 Agreement to Lend and Borrow. (a) Subject to and upon the terms and
conditions set forth herein, Lenders hereby agree to make and Borrower hereby
agrees to accept the Loan on the Closing Date.

(b) Borrower hereby unconditionally promises to pay to the order of the
Administrative Agent for the ratable benefit of the Lenders, the Loan, or so
much thereof as is advanced pursuant to this Agreement, in lawful money of the
United States of America, with interest thereon to be computed from the date of
this Agreement at the Interest Rate, and to be paid in accordance with the terms
hereof.

(c) No Lender is using Plan Assets to fund the Loan, except under circumstances
where a prohibited transaction exemption, granted by the U.S. Department of
Labor, applies, all of the conditions of which have been and continue to be
satisfied.

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
(1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed. Borrower
acknowledges and agrees that the Loan has been fully funded as of the Closing
Date.

 

-42-



--------------------------------------------------------------------------------

2.1.3 Pledge Agreement and Loan Documents; Evidence of Indebtedness.

(a) The Loan shall be secured by the Pledge Agreement and the other Loan
Documents.

(b) The Loan shall be evidenced by one or more records of account maintained by
each Lender and evidenced by one or more entries in the Register maintained by
the Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the Borrower, in each case in the ordinary
course of business. The records maintained by the Administrative Agent and each
Lender shall be prima facie evidence absent manifest error of the amount of the
Loan made by the Lenders to the Borrower and the interest and payments thereon.
Any failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
records maintained by any Lender and the records of the Administrative Agent in
respect of such matters, the records of the Administrative Agent shall control
in the absence of manifest error. Promptly following the reasonable request of
any Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Ratable Share of the Loan in addition
to such records.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.1.3(b), and by each Lender in its records pursuant to
Section 2.1.3(b), shall be prima facie evidence of the amount of principal and
interest due and payable or to become due and payable from the Borrower to, in
the case of the Register, each Lender and, in the case of such records, such
Lender, under this Agreement and the other Loan Documents, absent manifest
error; provided that the failure of the Administrative Agent or such Lender to
make an entry, or any finding that an entry is incorrect, in the Register or
such records shall not limit or otherwise affect the Obligations of the Borrower
under this Agreement and the other Loan Documents.

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to (a) make
an equity contribution to Mezzanine A Borrower in order to cause Mezzanine A
Borrower to use such amounts for any use permitted pursuant to Section 2.1.4 of
the Mezzanine A Loan Agreement, (b) pay costs and expenses incurred in
connection with the closing of the Loan, as approved by Administrative Agent,
and (c) distribute the balance, if any, to Borrower.

2.1.5 Ratable Shares/Pro Rata Treatment of Payments. (a) the Loan shall be
allocated Ratably among the Lenders according to the amounts of their Ratable
Share; (b) each payment or prepayment of principal of the Loan by Borrower
(including those made from Net Liquidation Proceeds After Debt Service) shall be
made Ratably for the account of the Lenders; (c) each payment of interest on the
Loan by Borrower shall be made for the Ratable account of Lenders and (d) all
losses, costs and expenses suffered by the Administrative Agent, Collateral
Agent and/or the Lenders relating to the Loan, in each case, shall be allocated
by Administrative Agent pro rata among the Lenders in accordance with their
respective Ratable Shares.

 

-43-



--------------------------------------------------------------------------------

Section 2.2 Interest Rate.

2.2.1 Interest Rate. Interest on the outstanding principal balance of the Loan
shall accrue at the Interest Rate or as otherwise set forth in this Agreement
from (and including) the Closing Date to but excluding the Maturity Date.

2.2.2 Interest Calculation. Interest on the outstanding principal balance of the
Loan shall be calculated by multiplying (a) the actual number of days elapsed in
the relevant Accrual Period by (b) a daily rate based on the Interest Rate and a
three hundred sixty (360) day year by (c) the outstanding principal balance of
the Loan.

2.2.3 Intentionally Omitted.

2.2.4 Intentionally Omitted.

2.2.5 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by applicable law, all accrued and unpaid
interest in respect of the Loan and any other amounts due pursuant to the Loan
Documents, shall accrue interest at the Default Rate, calculated from the date
such Event of Default occurred.

2.2.6 Usury Savings.This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be obligated or required to
pay interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
then the Interest Rate or the Default Rate, as the case may be, shall be deemed
to be immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal (without any Prepayment Premium or other prepayment fee
or penalty) and not on account of the interest due hereunder. All sums paid or
agreed to be paid to Administrative Agent (for the account of the Lenders) for
the use, forbearance, or detention of the sums due under the Loan, shall, to the
extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full
(without any Prepayment Premium or other prepayment fee or penalty) so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

Section 2.3 Loan Payment.

2.3.1 Monthly Debt Service Payments. Borrower shall pay to Administrative Agent,
for the account of the respective Lenders to which such payment is owed (a) on
the Closing Date, an amount equal to interest only on the outstanding principal
balance of the Loan for the initial Accrual Period and (b) on November 10, 2017
and on each Payment Date thereafter up to and including the Maturity Date, the
Monthly Debt Service Payment Amount, which payments shall be applied to accrued
and unpaid interest.

 

-44-



--------------------------------------------------------------------------------

2.3.2 Payments Generally. For purposes of making payments hereunder, but not for
purposes of calculating Accrual Periods, if the day on which such payment is due
is not a Business Day, then amounts due on such date shall be due on the
immediately preceding Business Day and with respect to payments of principal due
on the Maturity Date, interest shall be payable at the Interest Rate or the
Default Rate, as the case may be, through and including the day immediately
preceding such Maturity Date. All amounts due under this Agreement and the other
Loan Documents shall be payable without setoff, counterclaim, defense or any
other deduction whatsoever.

2.3.3 Payment on Maturity Date. Borrower shall pay to Administrative Agent, for
the account of the respective Lenders to which such payment is owed, on the
Maturity Date the outstanding principal balance of the Loan, all accrued and
unpaid interest and all other amounts due hereunder and under the Pledge
Agreement and the other Loan Documents.

2.3.4 Late Payment Charge. Subject to Section 2.7.3 hereof, if any principal,
interest or any other sums due under the Loan Documents are not paid by Borrower
on or prior to the date on which it is due (other than the principal amount due
on the Maturity Date), Borrower shall pay to Administrative Agent, for the
account of the respective Lenders to which such payment is owed, within five
(5) Business Days of written demand an amount equal to the lesser of three
percent (3%) of such unpaid sum and the Maximum Legal Rate in order to defray
the expense incurred by Administrative Agent handling and processing such
delinquent payment and to compensate Lenders for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Pledge Agreement and
the other Loan Documents to the extent permitted by applicable law.

2.3.5 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement shall be made to
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, not later than 11:00 a.m., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Administrative Agent’s office or as otherwise
directed by Administrative Agent, and any funds received by Administrative Agent
after such time shall, for all purposes hereof, be deemed to have been paid on
the next succeeding Business Day.

Section 2.4 Prepayments.

2.4.1 Voluntary Prepayments. (a) Borrower shall be prohibited from prepaying the
Loan, in whole or in part, during the Lockout Period except in connection with
Section 2.4.2.

(b) After the expiration of the Lockout Period, Borrower may prepay the Debt in
full, but not in part (except as otherwise permitted pursuant to Section 2.4.2),
provided that: (i) Mortgage Borrower shall prepay the Mortgage Loan in
accordance with Section 2.4.1(b) of the Mortgage Loan Agreement, (ii) Mezzanine
A Borrower shall make a pro rata prepayment of the Mezzanine A Loan in
accordance with Section 2.4.1(b) of the Mezzanine A Loan Agreement,
(iii) Mezzanine C Borrower shall make a pro rata prepayment of the Mezzanine C
Loan in

 

-45-



--------------------------------------------------------------------------------

accordance with Section 2.4.1(b) of the Mezzanine C Loan Agreement and
(iv) Borrower pays Administrative Agent, in addition to the outstanding
principal amount of the Loan to be prepaid, (A) all interest which would have
accrued on the amount of the Loan to be paid through and including the last day
of the Accrual Period related to the Payment Date next occurring following the
date of such prepayment, or, if such prepayment occurs on a Payment Date,
through and including the last day of the Accrual Period related to such Payment
Date; (B) all other sums then due and payable under this Agreement and the other
Loan Documents, including, but not limited to all of Administrative Agent’s,
Collateral Agent’s and Lenders’ costs and expenses (including reasonable
attorney’s fees and disbursements) incurred by Administrative Agent, Collateral
Agent and Lenders in connection with such prepayment; (C) unless such prepayment
in full occurs during the three (3) month period prior to the
originally-scheduled Maturity Date, the applicable Prepayment Premium; and
(D) Borrower’s submission of a notice to Administrative Agent setting forth the
projected date of prepayment, which date shall be no less than ten (10) Business
Days from the date of such notice (which notice may be modified or revoked by
Borrower upon not less than two (2) Business Days’ prior written notice to
Administrative Agent, provided that Borrower shall pay all of Administrative
Agent’s, Collateral Agent’s and Lenders’ reasonable, out-of-pocket costs and
expenses incurred in connection with such modification or revocation).

(c) Borrower shall have the right to prepay the Debt in full (but not in part)
prior to the expiration of the Lockout Period in the event a CPLV Lease Default
has occurred and is continuing, so long as Borrower is proceeding to cure (or
cause Mortgage Borrower to cure) subject to the terms and within the time
periods set forth in Section 8.3 hereof and Borrower otherwise satisfies the
conditions set forth in Section 2.4.1(b) above (except that Borrower shall not
be restricted from prepaying the Debt in full prior to the expiration of the
Lockout Period).

2.4.2 Liquidation Events. (a) In the event of (i) any Casualty to the Property
or any material portion thereof, (ii) any Condemnation of the Property or any
material portion thereof, (iii) a Transfer of the Mezzanine A Collateral or the
Property in connection with realization thereon by Mezzanine A Collateral Agent
or Mortgage Lender following a Mezzanine A Loan Default or Mortgage Loan
Default, including without limitation a foreclosure sale, (iv) any refinancing
of the Property, Mezzanine A Collateral, Mezzanine A Loan or the Mortgage Loan,
or (v) the receipt by Mortgage Borrower of any excess proceeds realized under
its owner’s title insurance policy after application of such proceeds by
Mortgage Borrower to cure any title defect (each, a “Liquidation Event”),
Borrower shall cause the related Net Liquidation Proceeds After Debt Service to
be deposited directly with Administrative Agent to be held for the benefit of
Lenders. Provided an Event of Default shall not be continuing, any Net
Liquidation Proceeds After Debt Service so deposited pursuant to this
Section 2.4.2, shall be (A) first applied by Administrative Agent to the actual
reasonable out of pocket costs of Administrative Agent and Collateral Agent in
connection with any prepayment pursuant to this Section 2.4.2 (without
duplication of any amounts paid to Administrative Agent in accordance with
Article VI hereof), and then (B) applied by Administrative Agent as a prepayment
of the outstanding principal balance of the Loan in an amount equal to one
hundred percent (100%) of such Net Liquidation Proceeds After Debt Service up to
the amount of the Loan and interest that would have accrued on such amount
through the end of the Accrual Period in which such monthly Payment Date occurs
(such amounts in clauses (A) and (B) together, the “Mezzanine B Mandatory
Prepayment Amount”); provided, however, if an Event of Default has occurred and
is

 

-46-



--------------------------------------------------------------------------------

continuing, Administrative Agent may apply such Net Liquidation Proceeds After
Debt Service to the Debt (until paid in full) in any order or priority in its
sole discretion. Except during the continuance of an Event of Default, any Net
Liquidation Proceeds After Debt Service in excess of the Mezzanine B Mandatory
Prepayment Amount shall be applied as follows: (i) first, to the Mezzanine C
Lender, in an amount equal to the Mezzanine C Mandatory Prepayment Amount, to be
applied in accordance with the Mezzanine C Loan Documents, and (ii) second, to
Borrower (with such amounts disbursed to Borrower under this clause (ii) for the
avoidance of doubt not constituting Net Liquidation Proceeds After Debt
Service).    After the occurrence of and during the continuance of an Event of
Default, Administrative Agent may apply such Net Liquidation Proceeds After Debt
Service to the Debt (until paid in full) in any order or priority in its sole
discretion. Other during the continuance of an Event of Default, no Prepayment
Premium or other premium shall be due in connection with any prepayment made
pursuant to this Section 2.4.2.

(b) Borrower shall promptly notify Administrative Agent of any Liquidation Event
following Borrower obtaining knowledge of such event. Borrower shall be deemed
to have knowledge of (i) a sale (other than a foreclosure sale) of the Property
or Mezzanine A Collateral on the date on which a contract of sale for such sale
is entered into by Mortgage Borrower or Mezzanine A Borrower, and a foreclosure
sale, on the date notice of such foreclosure sale is received by Borrower,
Mezzanine A Borrower or Mortgage Borrower, and (ii) a refinancing of the
Mezzanine A Collateral or the Property, on the date on which a binding
commitment or a term sheet in connection with which a rate lock has been
executed for such refinancing has been entered into. The provisions of this
Section 2.4.2(b) shall not be construed to contravene in any manner the
restrictions and other provisions regarding refinancing of the Mezzanine A Loan
or Mortgage Loan or Transfer of the Mezzanine A Collateral or the Property set
forth in this Agreement and the other Loan Documents.

2.4.3 Prepayments After Event of Default . If, during the continuance of an
Event of Default, payment of all or any part of the principal amount of the Debt
is tendered by Borrower or otherwise recovered by Administrative Agent
(including, without limitation, through application of any Reserve Funds), such
tender or recovery shall (a) include interest at the Default Rate on the
outstanding principal amount of the Loan through the last calendar day of the
Accrual Period within which such tender or recovery occurs and (b) be deemed a
voluntary prepayment by Borrower and shall in all instances include (i) an
amount equal to the applicable Prepayment Premium and (ii) all interest which
would have accrued on the amount of the Loan to be paid through the end of the
related Accrual Period.

2.4.4 Intentionally Omitted.

2.4.5 Intentionally Omitted.

2.4.6 DSCR Trigger Period. Borrower shall cause Mortgage Borrower to comply with
all of the terms and conditions set forth in Section 2.4.6 of the Mortgage Loan
Agreement. In the event that, prior to the payment and performance in full of
all obligations of Borrower under the Loan Documents (a) (i) Mortgage Borrower
is required to deliver a Letter of Credit to Mortgage Lender in an amount equal
to the DSCR Cure Deposit Amount or maintain the DSCR Cure Fund pursuant to the
terms of Section 2.4.6 of the Mortgage Loan Agreement, but

 

-47-



--------------------------------------------------------------------------------

Mortgage Lender waives such requirement, or (ii) the Mortgage Loan has been
repaid in full, and (b) (i) Mezzanine A Borrower is required to deliver a Letter
of Credit to Mezzanine A Collateral Agent in an amount equal to the DSCR Cure
Deposit Amount or maintain the DSCR Cure Fund pursuant to the terms of
Section 2.4.6 of the Mezzanine A Loan Agreement, but Mezzanine A Administrative
Agent waives such requirement, or (ii) the Mezzanine A Loan has been repaid in
full, (A) Administrative Agent shall have the right to require Borrower to
deliver a Letter of Credit to Collateral Agent in an amount equal to the DSCR
Cure Deposit Amount or establish and maintain a reserve account that would
operate, without duplication, in the same manner as the DSCR Cure Fund pursuant
to Section 2.4.6 of the Mortgage Loan Agreement, and (B) the provisions of
Section 2.4.6 of the Mortgage Loan Agreement and all related definitions shall
be incorporated herein by reference.

Section 2.5 Intentionally Omitted.

Section 2.6 Release of Collateral. Except as set forth in this Section 2.6, no
repayment or prepayment of all or any portion of the Loan shall cause, give rise
to a right to require, or otherwise result in, the release of the Collateral or
the Lien of the Pledge Agreement.

2.6.1 Release of Collateral. (a) Administrative Agent shall, upon the written
request and at the sole expense of Borrower, upon payment in full in cash of all
principal and interest due on the Loan and all other amounts due and payable
under the Loan Documents in accordance with the terms and provisions of this
Agreement and the other Loan Documents, cause Collateral Agent to release the
Lien of the Pledge Agreement on the Collateral and return to Borrower all
certificates or other documents that constitute or evidence the Collateral.

(b) In connection with the release and reconveyance of the Pledge Agreement,
Borrower shall submit to Administrative Agent, not less than ten (10) Business
Days prior to the date of the prepayment of the Loan in full, a release of Lien
(and related Loan Documents) for the Collateral for execution by Administrative
Agent and/or Collateral Agent, as applicable. Such release shall be in a form
appropriate in the jurisdiction in which the Collateral is located and shall be
reasonably satisfactory to Administrative Agent. In addition, Borrower shall
provide all other documentation Administrative Agent reasonably requires to be
delivered by Borrower in connection with such release, together with an
Officer’s Certificate certifying that such documentation (i) is in compliance
with all applicable Legal Requirements, and (ii) will effect such releases in
accordance with the terms of this Agreement. Borrower shall reimburse
Administrative Agent, Collateral Agent, and Lenders for any reasonable
out-of-pocket costs and expenses Administrative Agent, Collateral Agent, and
Lenders incur arising from such release (including reasonable attorneys’ fees
and expenses) and Borrower shall pay, in connection with such release, all
recording charges, filing fees, taxes or other expenses payable in connection
therewith.

Section 2.7 Lockbox Account/Cash Management.

2.7.1 Lockbox Account. (a) During the term of the Loan, Borrower shall cause
Mortgage Borrower to establish and maintain an account (the “Lockbox Account”)
with Lockbox Bank in trust for the benefit of Mortgage Lender, which Lockbox
Account shall be under the sole dominion and control of Mortgage Lender. The
Lockbox Account shall be

 

-48-



--------------------------------------------------------------------------------

entitled “CPLV Property Owner LLC as Borrower and JPMorgan Chase Bank, National
Association, et al., as Lender, pursuant to Loan Agreement dated as of
October 6, 2017 – Lockbox Account”. Mortgage Lender and its servicer shall have
the sole right to make withdrawals from the Lockbox Account and all costs and
expenses for establishing and maintaining the Lockbox Account shall be paid by
Mortgage Borrower. All monies now or hereafter deposited into the Lockbox
Account shall be deemed additional security for the Debt subject to the prior
rights of Mortgage Lender as a secured party and any prohibitions contained in
the Mortgage Loan Documents. The Lockbox Agreement and Lockbox Account shall
remain in effect so long as the Loan remains outstanding. The Lockbox Account
shall at all times be an Eligible Account. The Lockbox Account when established
shall be treated as a “deposit account” as such term is defined in
Section 9-102(a) of the Uniform Commercial Code, as amended from time to time.

(b) Borrower shall cause Mortgage Borrower to at all times comply with the
provisions of Section 2.7.1 of the Mortgage Loan Agreement.

2.7.2 Cash Management Account. (a) During the term of the Loan, so long as the
Mortgage Loan remains outstanding, Borrower shall cause Mortgage Borrower to
establish and maintain a segregated Eligible Account (the “Cash Management
Account”) to be held by CMA Agent in trust and for the benefit of Mortgage
Lender, which Cash Management Account shall be under the sole dominion and
control of Mortgage Lender and otherwise established and maintained in
accordance with the terms of the Mortgage Loan Agreement. Borrower will not and
will not cause or permit Mortgage Borrower in any way to alter or modify the
Cash Management Account and will notify Administrative Agent of the account
number thereof. Mortgage Lender and its servicer shall have the sole and
exclusive right to make withdrawals from the Cash Management Account and all
costs and expenses for establishing and maintaining the Cash Management Account
shall be paid by Mortgage Borrower. Borrower shall direct or cause Mortgage
Borrower to direct that all cash distributions from the Cash Management Account
to be paid to Administrative Agent for the benefit of Lenders in accordance with
the Cash Management Agreement (including the Net Liquidation Proceeds After Debt
Service) be deposited with Administrative Agent (for the benefit of Lenders).

(b) Intentionally Omitted.

(c) The insufficiency of funds on deposit in the Cash Management Account and the
applicable subaccounts thereof shall not relieve Borrower from the obligation to
make any payments, as and when due pursuant to this Agreement and the other Loan
Documents, and such obligations shall be separate and independent, and not
conditioned on any event or circumstance whatsoever.

(d) Except as otherwise expressly provided in this Agreement or the CPLV Lease
SNDA, all funds on deposit in the applicable subaccounts of the Cash Management
Account following the occurrence and during the continuance of an Event of
Default may be applied by Administrative Agent in such order and priority as
Administrative Agent shall determine in its sole and unfettered discretion.

 

-49-



--------------------------------------------------------------------------------

2.7.3 Payments Received under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount shall be deemed satisfied to the extent sufficient amounts are
deposited in the Cash Management Account to satisfy such obligations pursuant to
this Agreement on the dates each such payment is required, regardless of whether
any of such amounts are so applied by Mortgage Lender, CMA Agent or
Administrative Agent, provided that if the Event of Default arises solely from a
CPLV Lease Default, prior to a Priority Waterfall Cessation Event,
Administrative Agent shall apply amounts on deposit in the applicable
subaccounts of the Cash Management Account to payment of the Priority Waterfall
Payments and any amounts remaining in such subaccounts after payment of the
Priority Waterfall Payments shall be deposited in the Excess Cash Flow Reserve.

2.7.4 Distributions to Mezzanine Borrowers. All transfers of funds on deposit in
the Cash Management Account to the applicable subaccounts or otherwise to or for
the benefit of any Mezzanine Lender, pursuant to this Agreement, the Cash
Management Agreement or any of the other Loan Documents, Mortgage Loan
Documents, Mezzanine A Loan Documents or Mezzanine C Loan Documents are intended
by Borrower, Mortgage Borrower, Mezzanine A Borrower, Mezzanine C Borrower,
Mortgage Lender and the Mezzanine Lenders to constitute, and shall constitute,
distributions from Mortgage Borrower to Mezzanine A Borrower, from Mezzanine A
Borrower to Borrower, and from Borrower to Mezzanine C Borrower, as applicable.
No provision of the Loan Documents, Mezzanine A Loan Documents or the Mezzanine
C Loan Documents shall create a debtor-creditor relationship between Mortgage
Borrower and any Mezzanine Lender.

2.7.5 Replacement Lockbox Agreement and Cash Management Agreement. If Mortgage
Borrower is no longer required to maintain the Lockbox Account or the Cash
Management Account in accordance with the Mortgage Loan Documents, to the extent
that Mezzanine A Borrower has not established same in accordance with
Section 2.7.5 of the Mezzanine A Loan Agreement, Borrower shall establish a
lockbox account or cash management account (the “Replacement Cash Management
Account”) and cash management system (as applicable) with Administrative Agent
and Collateral Agent pursuant to a replacement lockbox account agreement or cash
management agreement (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Replacement Cash
Management Agreement”) (as applicable) in a form reasonably acceptable to
Borrower and Administrative Agent, which replacement lockbox account agreement
or Replacement Cash Management Agreement shall be substantially the same as the
Lockbox Agreement or Cash Management Agreement (as applicable).

Section 2.8 Withholding Taxes. (a) Payments Free of Taxes. Any and all payments
by or on account of any obligation of the Borrower under any Loan Document shall
be made without deduction or withholding for any Section 2.8 Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of the Borrower or the Administrative Agent) requires the
deduction or withholding of any Section 2.8 Tax from any such payment by the
Borrower or Administrative Agent, then the Borrower and Administrative Agent
shall be entitled

 

-50-



--------------------------------------------------------------------------------

to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Section 2.8 Tax is an Indemnified Tax, then the sum
payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
Lender or Administrative Agent receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify Lender and
Administrative Agent, within 10 days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Lender or Administrative Agent or required to be withheld or deducted from a
payment to such Lender or Administrative Agent and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Section 2.8 Taxes by the Borrower to a Governmental Authority pursuant to this
Section 2.8, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and Administrative Agent, at the time or times reasonably requested by
the Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or Administrative Agent
as will enable the Borrower or Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.8(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

-51-



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or Administrative Agent), executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or Administrative Agent),
whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit A-I to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E; or

(4) to the extent a Foreign Lender is a partnership or is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit A-II or

 

-52-



--------------------------------------------------------------------------------

Exhibit A-III, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit A-IV on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or Administrative Agent to determine
the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and Administrative Agent
in writing of its legal inability to do so.

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Section 2.8 Taxes as to which it has been indemnified pursuant to this
Section 2.8 (including by the payment of additional amounts pursuant to this
Section 2.8), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Section 2.8 Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Section 2.8 Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified

 

-53-



--------------------------------------------------------------------------------

party the amount paid over pursuant to this paragraph (f) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (f) the payment of
which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the Section 2.8 Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Section 2.8 Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
tax returns (or any other information relating to its Section 2.8 Taxes that it
deems confidential) to the indemnifying party or any other Person.

(g) Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so),
(ii) any Section 2.8 Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.1.1(g) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Section 2.8 Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by Administrative
Agent to the Lender from any other source against any amount due to
Administrative Agent under this paragraph (g).

(h) Survival. Each party’s obligations under this Section 2.8 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender and the repayment, satisfaction or discharge
of all obligations under any Loan Document.

ARTICLE III – INTENTIONALLY OMITTED

ARTICLE IV – REPRESENTATIONS AND WARRANTIES

Section 4.1 Borrower Representations. Borrower represents and warrants to
Administrative Agent, Collateral Agent and each Lender as of the date hereof
that:

4.1.1 Organization. Borrower has been duly organized and is validly existing and
in good standing with requisite power and authority to own the Collateral and to
transact the businesses in which it is now engaged. Borrower is duly qualified
to do business and is in good standing in each jurisdiction where it is required
to be so qualified in connection with its businesses and operations. Borrower
possesses all rights, licenses, permits and authorizations,

 

-54-



--------------------------------------------------------------------------------

governmental or otherwise, necessary to entitle it to own the Collateral and to
transact the businesses in which it is now engaged (except to the extent that
the failure to possess such rights, licenses and permits would not reasonably be
expected to have a Material Adverse Effect), and the sole business of Borrower
is the ownership of the Collateral. The ownership interests in Borrower are as
set forth on the organizational chart attached hereto as Schedule III.

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and such other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

4.1.3 No Conflicts. (a) The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance (other than pursuant to the Loan Documents, including Permitted
Encumbrances) upon any of the property or assets of Borrower pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, partnership
agreement, management agreement or other agreement or instrument to which
Borrower is a party or by which any of the Collateral or Borrower’s assets is
subject, nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any Governmental Authority having
jurisdiction over Borrower or any of Borrower’s assets, and any consent,
approval, authorization, order, registration or qualification of or with any
court or any such Governmental Authority required for the execution, delivery
and performance by Borrower of this Agreement or any other Loan Documents has
been obtained and is in full force and effect.

(b) Borrower has obtained all consents and approvals, including all approvals of
Governmental Authorities including Gaming Authorities, if required, in
connection with the execution, delivery and performance by Borrower of the Loan
Documents (including by Mortgage Lender and each Mezzanine Lender, subject to
the limitations upon the exercise of its rights and remedies under the Loan
Documents pursuant to applicable Gaming Laws) and the ownership of the
Collateral, and in each case, its performance of its obligations thereunder, and
shall promptly execute any and all such instruments and documents, deliver any
certificates and do all such other acts or things required by the Gaming
Authorities to maintain or keep current such approvals.

4.1.4 Litigation. Other than as set forth on Schedule 4.1.4 attached hereto,
there are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or, to Borrower’s Knowledge,
threatened against or affecting Borrower, Mezzanine A Borrower, Mortgage
Borrower, Guarantor, the Collateral, the Mezzanine A Collateral or the Property,
which actions, suits or proceedings, if determined against Borrower, Mezzanine A
Borrower, Mortgage Borrower, Guarantor, the Collateral, the Mezzanine A
Collateral or the Property, would reasonably be expected to have a Material
Adverse Effect. Other than as set forth on Schedule 4.1.4, to Borrower’s
Knowledge, there are

 

-55-



--------------------------------------------------------------------------------

no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or threatened against CPLV
Tenant or CPLV Lease Guarantor, which actions, suits or proceedings, if
determined against CPLV Tenant or CPLV Lease Guarantor, would reasonably be
expected to have a Material Adverse Effect.

4.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which would reasonably be expected to have a Material
Adverse Effect. None of Borrower, Mezzanine A Borrower or Mortgage Borrower is
in default in any material respect in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party or by which Borrower, Mezzanine A Borrower,
Mortgage Borrower, the Collateral, the Mezzanine A Collateral or the Property is
bound, except to the extent such default would not reasonably be expected to
have a Material Adverse Effect. None of Borrower, Mezzanine A Borrower or
Mortgage Borrower has any material financial obligation under any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which Borrower is a party or by which Borrower, Mezzanine A Borrower, Mortgage
Borrower, the Collateral, the Mezzanine A Collateral or the Property is
otherwise bound, other than (a) Permitted Indebtedness, (b) obligations under
the Loan Documents, (c) obligations under the Mezzanine A Loan Documents and
(d) obligations under the Mortgage Loan Documents.

4.1.6 Title. The pledgor under the Pledge Agreement is the record and beneficial
owner of, and has good title to, the Collateral pledged thereunder, free and
clear of all Liens whatsoever except the Permitted Encumbrances, such other
Liens as are permitted pursuant to the Loan Documents and the Liens created by
the Loan Documents. The Permitted Encumbrances in the aggregate do not have a
Material Adverse Effect. The Pledge Agreement, together with the UCC Financing
Statements relating to the Collateral when properly filed in the appropriate
records and Borrower’s delivery of the certificates as set forth in Section 2(b)
of the Pledge Agreement to Collateral Agent, will create a valid, perfected
first priority security interest in and to the Collateral, all in accordance
with the terms thereof, in each case subject only to any applicable Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. No creditor of Borrower other than
Collateral Agent (on behalf of the Lenders) has in its possession any
certificates or other documents that constitute or evidence the Collateral or
the possession of which would be required to perfect a security interest in the
Collateral.

4.1.7 Solvency. Borrower has (a) not entered into this transaction or executed
this Agreement or any other Loan Documents with the actual intent to hinder,
delay or defraud any creditor and (b) received reasonably equivalent value in
exchange for its obligations under such Loan Documents. After giving effect to
the Loan, the fair saleable value of Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute

 

-56-



--------------------------------------------------------------------------------

unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower). No
petition in bankruptcy has been filed against Borrower, Mezzanine A Borrower,
Mortgage Borrower or any member of Borrower, Mezzanine A Borrower or Mortgage
Borrower in the last seven (7) years, and none of Borrower, Mezzanine A
Borrower, Mortgage Borrower nor any member of Borrower, Mezzanine A Borrower or
Mortgage Borrower in the last seven (7) years has ever made an assignment for
the benefit of creditors or taken advantage of any insolvency act for the
benefit of debtors. None of Borrower, Mezzanine A Borrower, Mortgage Borrower
nor any of their respective members are contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of Borrower’s, Mezzanine A Borrower’s, or
Mortgage Borrower’s respective assets or property, and Borrower has no Knowledge
of any Person contemplating the filing of any such petition against it,
Mezzanine A Borrower, Mortgage Borrower or such members.

4.1.8 Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading in any material
respect. There is no material fact presently known to Borrower which has not
been disclosed to Administrative Agent which adversely affects, nor as far as
Borrower can foresee, might reasonably be expected to result in a Material
Adverse Effect.

4.1.9 ERISA.

(a) Generally. Except as would not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, (i) each of the Borrower,
Guarantor and their ERISA Affiliates is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other applicable law
relating to any Plans and the regulations and published interpretations
thereunder, (ii) no ERISA Event has occurred or is reasonably expected to occur
(iii) neither Borrower, Guarantor nor any ERISA Affiliate is or was a party to
any Multiemployer Plan and (iv) all amounts required by applicable law with
respect to, or by the terms of, any retiree welfare benefit arrangement
maintained by Borrower, Guarantor or any ERISA Affiliate or to which Borrower,
Guarantor or any ERISA Affiliate has an obligation to contribute have been
accrued in accordance with Statement of Financial Accounting Standards No. 106.

(b) Plan Assets; Prohibited Transactions. Neither the Borrower nor the Guarantor
is, and neither shall become an entity deemed to hold Plan Assets. Neither the
Borrower nor the Guarantor is a “governmental plan” within the meaning of
Section 3(32) of ERISA and transactions by or with Borrower or Guarantor are not
subject to any state or other statute, regulation or other restriction
regulating investments of, or fiduciary obligations with respect to,
governmental plans within the meaning of Section 3(32) of ERISA which is similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”).

 

-57-



--------------------------------------------------------------------------------

4.1.10 Compliance. Except as disclosed in the zoning report delivered to
Administrative Agent prior to the closing, Borrower and the Property and the use
thereof comply in all material respects with all applicable Legal Requirements,
including, without limitation, all Gaming Laws building and zoning ordinances
and codes, except where the failure to so comply would not reasonably be
expected to have a Material Adverse Effect. Borrower is not in default or
violation in any material respect of (i) any order, writ, injunction, decree or
demand of any Gaming Authority or (ii) any order, writ, injunction, decree or
demand of any Governmental Authority. There has not been committed by Borrower,
Mezzanine A Borrower, Mortgage Borrower or to the best of Borrower’s Knowledge,
any other Person in occupancy of or involved with the operation or use of the
Property any act or omission affording the federal government or any other
Governmental Authority the right of forfeiture as against the Property or any
part thereof or any monies paid in performance of Borrower’s obligations under
any of the Loan Documents. On the Closing Date, the Improvements at the Property
were in material compliance with applicable law, except where such
non-compliance would not have a Material Adverse Effect. To Borrower’s
Knowledge, Borrower, Mezzanine A Borrower, Mortgage Borrower, Guarantor and CPLV
Tenant has complied with all federal, state and local laws concerning workers’
compensation, social security, unemployment insurance, worker eligibility, hours
of labor, wages, working conditions, harassment, employment discrimination,
collective bargaining agreements (including the Collective Bargaining
Agreements), employee benefits, hiring, layoff recall and discharge and all
other employer/employee and independent contractor related subjects except where
failure to comply would not reasonably be expected to have a Material Adverse
Effect.

4.1.11 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Administrative Agent in connection with the Loan (a) to Borrower’s
Knowledge, are true, complete and correct in all material respects, (b) to
Borrower’s Knowledge, accurately represent in all material respects the
financial condition of Borrower, Mezzanine A Borrower, Mortgage Borrower, CPLV
Tenant, the Collateral, Mezzanine A Collateral and the Property, as applicable,
as of the date of such reports, and (c) to the extent prepared or audited by an
independent certified public accounting firm, have been prepared in accordance
with GAAP or the Uniform System of Accounts throughout the periods covered,
except as disclosed therein. Except for Permitted Encumbrances, Borrower does
not have any contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments that are known to Borrower and reasonably likely to have a Material
Adverse Effect on the Collateral, the Mezzanine A Collateral or the Property or
the current operation thereof as a hotel and casino, except as referred to or
reflected in said financial statements. Since the date of such financial
statements, there has been no material adverse change in the financial
condition, operations or business of Borrower, Mezzanine A Borrower or Mortgage
Borrower, or to Borrower’s Knowledge, CPLV Tenant, or the Property from that set
forth in said financial statements.

4.1.12 Condemnation. No Condemnation or other similar proceeding has been
commenced or, to the best of Borrower’s Knowledge, is threatened or contemplated
in writing with respect to all or any portion of the Property or for the
relocation of roadways providing access to the Property.

 

-58-



--------------------------------------------------------------------------------

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

4.1.14 Intentionally Omitted.

4.1.15 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

4.1.16 Intentionally Omitted.

4.1.17 Intentionally Omitted.

4.1.18 Enforceability. The Loan Documents are enforceable by Administrative
Agent and/or Collateral Agent (or any subsequent holder thereof) in accordance
with their respective terms, subject to principles of equity and bankruptcy,
insolvency and other laws generally applicable to creditors’ rights and the
enforcement of debtors’ obligations. The Loan Documents are not subject to any
right of rescission, set-off, counterclaim or defense by Borrower or Guarantor,
including the defense of usury, nor would the operation of any of the terms of
the Loan Documents, or the exercise of any right thereunder, render the Loan
Documents unenforceable (subject to principles of equity and bankruptcy,
insolvency and other laws generally affecting creditors’ rights and the
enforcement of debtors’ obligations), and neither Borrower nor Guarantor has
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto.

4.1.19 No Prior Assignment. There are no prior assignments by Mortgage Borrower
of the CPLV Leases or any portion of the CPLV Rents due and payable or to become
due and payable which are presently outstanding, except in accordance with the
Mortgage Loan Documents. There are no prior assignments of the Collateral which
are presently outstanding except in accordance with the Loan Documents.

4.1.20 Insurance. Borrower has obtained or has caused Mortgage Borrower to cause
CPLV Tenant to obtain and Borrower has delivered to Administrative Agent
certified copies of the Policies reflecting the insurance coverages, amounts and
other requirements set forth in this Agreement. No claims have been made or are
currently pending, outstanding or otherwise remain unsatisfied under any such
Policy that would reasonably be expected to have a Material Adverse Effect, and
neither Borrower nor Mortgage Borrower, nor, to Borrower’s Knowledge, any other
Person, has done, by act or omission, anything which would impair the coverage
of any such Policy.

4.1.21 Intentionally Omitted.

 

-59-



--------------------------------------------------------------------------------

4.1.22 Certificate of Occupancy; Licenses. All certifications, permits, licenses
and approvals, including without limitation, certificates of completion and
occupancy permits, hospitality licenses, liquor licenses and Gaming Licenses
required for the legal use, occupancy and operation of the Property have been
obtained and, to Borrower’s Knowledge, are in full force and effect (except for
where the failure to obtain such licenses or for such licenses to not be in full
force and effect would not reasonably be expected to have a Material Adverse
Effect). The use being made of the Property is in conformity in all material
respects with the certificate of occupancy and, to Borrower’s Knowledge, Gaming
Licenses issued for the Property.

4.1.23 Intentionally Omitted.

4.1.24 Intentionally Omitted.

4.1.25 Intentionally Omitted.

4.1.26 Leases. The Property is not subject to any Leases other than the CPLV
Lease, the Ground Leases, the Forum Shops Lease, the Leases entered into by
Forum Shops Lessee, as landlord and the Leases described in the rent roll
attached hereto as Schedule I and made a part hereof, which rent roll is true,
complete and accurate in all material respects with respect to Leases as of the
Closing Date. Mortgage Borrower is the owner and lessor of landlord’s interest
in the CPLV Lease. As of the Closing Date, CPLV Tenant or the lessee under the
Forum Shops Lease is the owner of the landlord’s interest in the Leases. No
Person has any possessory interest in the Property or right to occupy the same
(other than any short term occupancy by hotel guests) except under and pursuant
to the provisions of the CPLV Lease, the Ground Lease and the Leases (including
permitted subleases thereof). There has been no prior sale, transfer or
assignment, hypothecation or pledge by Mortgage Borrower of the CPLV Lease or
the CPLV Rent received therein which is outstanding. No Tenant under any Lease
has a right or option pursuant to such Lease to purchase all or any part of the
leased premises or the building of which the leased premises are a part.

4.1.27 Intentionally Omitted.

4.1.28 Inventory. Mortgage Borrower or CPLV Tenant is the owner of, or leases
all of the Equipment, Fixtures and Personal Property (as such terms are defined
in the Mortgage) (other than an immaterial portion of such items) located on or
at the Property (except for any Equipment, Fixtures and Personal Property owned
by any Tenant), and Borrower shall not (and shall not permit Mortgage Borrower
to) lease any Equipment, Fixtures or Personal Property other than as permitted
hereunder or under the Mortgage Loan Documents. All of the Equipment, Fixtures
and Personal Property (including any Personal Property owned by CPLV Tenant that
is subject to the CPLV Security Documents) are sufficient to operate the
Property in the manner required hereunder and in the manner in which it is
currently operated, except to the extent the same would not reasonably be
expected to have a Material Adverse Effect. Mortgage Borrower has not entered
into any purchase money indebtedness with respect to any Equipment, Fixtures and
Personal Property. To Borrower’s Knowledge, the aggregate amount of all
Equipment, Fixtures and Personal Property at the Property subject to any
purchase money indebtedness or participation agreement does not and shall not
exceed at any time, an amount equal to two and one-half percent (2.5%) of the
consolidated total assets of CPLV Tenant that are related to the Property or
CPLV Tenant’s operation thereon from time to time.

 

-60-



--------------------------------------------------------------------------------

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid in
connection with the Loan and the Loan Documents by any Person under applicable
Legal Requirements have been paid. All stamp, intangible or other similar tax
required to be paid by any Person under applicable Legal Requirements currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including,
without limitation, the Pledge Agreement, have been paid or will be paid
concurrently with the closing of the Loan (and sufficient funds have been
escrowed with the title company for such payment).

4.1.30 Special Purpose Entity/Separateness. (a) Until the Debt has been paid in
full, Borrower hereby represents, warrants and covenants that (i) each of
Borrower and Principal is, shall be and shall continue to be a Special Purpose
Entity, (ii) each of Mezzanine A Borrower and Mezzanine A Principal is, shall be
and shall continue to be a Special Purpose Entity (as defined in the Mezzanine A
Loan Agreement) and (iii) each of Mortgage Borrower and Mortgage Principal is,
shall be and shall continue to be a Special Purpose Entity (as defined in the
Mortgage Loan Agreement). Notwithstanding anything to the contrary contained
herein, it is understood and agreed that in no event shall any direct or
indirect member, partner or other interest-holder in (x) Borrower or Principal
be required to make any additional capital contributions or loans or otherwise
provide funds to Borrower or Principal for any reason, including in order for it
to be a “Special Purpose Entity” hereunder, (y) Mezzanine A Borrower or
Mezzanine A Principal be required to make any additional capital contributions
or loans or otherwise provide funds to Mezzanine A Borrower or Mezzanine A
Principal for any reason, including in order for it to be a “Special Purpose
Entity” hereunder, or (z) Mortgage Borrower or Mortgage Principal be required to
make any additional capital contributions or loans or otherwise provide funds to
Mortgage Borrower or Mortgage Principal for any reason, including in order for
it to be a “Special Purpose Entity” hereunder.

(b) The representations, warranties and covenants set forth in Section 4.1.30(a)
shall survive for so long as any amount remains payable to Administrative Agent,
Collateral Agent or the Lenders under this Agreement or any other Loan Document.

(c) Any and all of the stated facts and assumptions made in any Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, will have
been and shall be true and correct in all respects, and Borrower will have
complied and will comply with all of the stated facts and assumptions made with
respect to it in any Insolvency Opinion. Each Affiliate of Borrower with respect
to which an assumption is made or a fact stated in any Insolvency Opinion will
have complied and will comply with all such assumptions and facts in each case
with respect to it in any such Insolvency Opinion. Borrower covenants that in
connection with any Additional Insolvency Opinion delivered in connection with
this Agreement it shall provide an updated certification regarding compliance
with the facts and assumptions made therein.

(d) Borrower covenants and agrees that (i) Borrower shall provide Administrative
Agent with five (5) days’ prior written notice prior to the removal of an
Independent Director of any of Borrower and (ii) no Independent Director shall
be removed other than for Cause.

 

-61-



--------------------------------------------------------------------------------

(e) The Organizational Documents for each Borrower and Principal that is a
Delaware limited liability company shall provide that except for duties to
Borrower as set forth in the Organizational Documents (including duties to the
member and Borrower’s creditors solely to the extent of their respective
economic interests in Borrower, but excluding (i) all other interests of the
member, (ii) the interests of other Affiliates of Borrower, and (iii) the
interests of any group of Affiliates of which Borrower is a part), the
Independent Directors shall not have any fiduciary duties to the member, any
officer or any other Person bound by the applicable Borrower’s or Principal’s
Organizational Documents; provided, however, the foregoing shall not eliminate
the implied contractual covenant of good faith and fair dealing. The
Organizational Documents for each Borrower and Principal that is a Delaware
limited liability company shall provide that to the fullest extent permitted by
law, including Section 18-1101(e) of the Delaware limited liability company Act,
an Independent Director shall not be liable to Borrower, the member or any other
Person bound by the applicable Borrower’s or Principal’s Organizational
Documents for breach of contract or breach of duties (including fiduciary
duties), unless the Independent Director acted in bad faith or engaged in
willful misconduct. The Organizational Documents for each Borrower and Principal
that is a Delaware limited liability company shall provide that all right, power
and authority of the Independent Directors shall be limited to the extent
necessary to exercise those rights and perform those duties specifically set
forth in the applicable Borrower’s or Principal’s Organizational Documents. The
Organizational Documents for each Borrower and Principal that is a Delaware
limited liability company shall provide that notwithstanding any other provision
of the applicable Borrower’s or Principal’s Organizational Documents to the
contrary, each Independent Director, in its capacity as an Independent Director,
may only act, vote or otherwise participate in those matters referred to in
Section 9(d)(iii) of the applicable Borrower’s or Principal’s Organizational
Documents or as otherwise specifically required by the applicable Organizational
Documents, and such Independent Director’s act, vote or other participation
shall not be required for the validity of any action taken by the board of
directors of such Borrower or Principal unless, pursuant to the provisions of
Section 9(d)(iii) of the applicable Borrower’s or Principal’s Organizational
Documents or as otherwise specifically provided in the applicable Organizational
Documents, such action would be invalid in the absence of the affirmative vote
or consent of such Independent Director.

4.1.31 Management Agreement and CPLV Lease Guaranty. Each of the Management
Agreement and the CPLV Lease Guaranty is in full force and effect and there is
no default thereunder by Mortgage Borrower or to Borrower’s Knowledge, any other
party thereto and to Borrower’s Knowledge, no event has occurred that, with the
passage of time and/or the giving of notice would constitute a default
thereunder.

4.1.32 Illegal Activity. No portion of the Property, the Mezzanine A Collateral
or the Collateral has been or will be purchased by Mortgage Borrower, Mezzanine
A Borrower or Borrower, as applicable, with proceeds of any illegal activity.

4.1.33 No Change in Facts or Circumstances; Disclosure. All information
submitted by and on behalf of Borrower to Administrative Agent and in all
financial statements, rent rolls (including the rent roll attached hereto as
Schedule I), reports, certificates and other documents submitted by or on behalf
of Borrower to Administrative Agent in connection with the Loan or in
satisfaction of the terms thereof and all statements of fact made by Borrower in

 

-62-



--------------------------------------------------------------------------------

this Agreement or in any other Loan Document, are, in each case, to Borrower’s
knowledge, true, complete and correct in all material respects. To Borrower’s
Knowledge, there has been no material adverse change in any condition, fact,
circumstance or event that would make any such information inaccurate,
incomplete or otherwise misleading in any material respect or that otherwise
materially and adversely affects or would be reasonably expected to result in a
Material Adverse Effect. To Borrower’s Knowledge, Borrower has disclosed to
Administrative Agent all material facts known to Borrower and has not failed to
disclose any material fact that could cause any Provided Information or
representation or warranty made herein to be materially misleading.

4.1.34 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 2005, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

4.1.35 Embargoed Person. As of the date hereof and at all times throughout the
term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Mortgage Borrower, Mezzanine A Borrower, Borrower or Guarantor constitute
property of, or are beneficially owned, directly or indirectly, by any Embargoed
Person; (b) no Embargoed Person has any interest of any nature whatsoever in
Mortgage Borrower, Mezzanine A Borrower, Borrower or Guarantor, as applicable,
with the result that the investment in Mortgage Borrower, Mezzanine A Borrower,
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law; and (c) none of the funds
of Mortgage Borrower, Mezzanine A Borrower, Borrower or Guarantor, as
applicable, have been derived from any unlawful activity with the result that
the investment in Mortgage Borrower, Mezzanine A Borrower, Borrower or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan is in violation of law.

4.1.36 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. Borrower is organized under the laws
of the State of Delaware and its organizational identification number is
6492864.

4.1.37 Environmental Representations and Warranties. Except as otherwise
disclosed by the Environmental Report, to Borrower’s Knowledge, (a) there are no
Hazardous Substances or underground storage tanks in, on, or under the Property,
except those that are (i) in compliance with Environmental Laws and with permits
issued pursuant thereto (to the extent such permits are required under
Environmental Law) in all material respects, and (ii) in amounts not in excess
of that necessary to operate the Property for the purposes set forth in the Loan
Agreement which will not result in an environmental condition in, on or under
the Property; (b) there are no past, present or threatened Releases of Hazardous
Substances in, on, under or from the Property which have not been fully
remediated in accordance with Environmental Law; (c) there in not, and Borrower
has no Knowledge of and has not received any written notice or

 

-63-



--------------------------------------------------------------------------------

other communication relating to any existing threat of any Release of Hazardous
Substances migrating onto the Property; (d) there is no past or present
non-compliance with Environmental Laws, or with permits issued pursuant thereto,
in connection with the Property which has not been remediated in all material
respects in accordance with Environmental Law; (e) there are not, and Borrower
has not received, any written notice or other written communication from any
Person (including but not limited to a Governmental Authority) relating to any
of the following: (i) any Release or threatened Release of Hazardous Substances
at, on or from the Property or the Remediation thereof, (ii) of possible
liability of Borrower or any Person pursuant to any Environmental Law arising
out of or in connection with the Property, (iii) other environmental conditions
in connection with the Property that could reasonably be expected to result in
the Borrower incurring material liability under Environmental Law, or (iv) any
actual or potential administrative or judicial proceedings in connection with
any of the foregoing; and (f) Borrower has truthfully and fully disclosed to
Administrative Agent, in writing, any and all material information in Borrower’s
or Mortgage Borrower’s possession or otherwise known or available to Borrower
relating to any material environmental conditions in, on, under or from the
Properties or any Releases or threatened Releases of Hazardous Substances.

4.1.38 Lockbox Agreement; Cash Management Account.

(a) Other than in connection with the Mortgage Loan Documents and except for
Permitted Encumbrances, Mortgage Borrower has not sold, pledged, transferred or
otherwise conveyed the Lockbox Account or the Cash Management Account; and

(b) Any amounts or revenues from the Property which are the property of or
payable to Mortgage Borrower, are not subject to any cash management system
(other than pursuant to the Mortgage Loan Documents), and any and all existing
tenant instruction letters issued in connection with any previous financing have
been duly terminated prior to the date hereof.

4.1.39 Taxes. Borrower is not subject to U.S. federal income tax on a net income
basis. Borrower has timely filed or caused to be filed all U.S. federal and
other material tax returns and reports required to have been filed by it and has
timely paid or caused to be paid all U.S. federal and other material Section 2.8
Taxes required to have been paid by it, except for (a) any such Section 2.8
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower has set aside on its books adequate reserves in accordance
with GAAP, and (b) Taxes and Other Charges, the payment of which shall be
governed by Section 5.1.2 and Section 7.2 hereof.

4.1.40 Ground Lease.

(a) The Ground Lease or a memorandum of the Ground Lease has been duly recorded.
The Ground Lease permits the indirect interest of Borrower in Mortgage Borrower
to be encumbered by the Pledge Agreement. There have not been amendments or
modifications to the terms of the Ground Lease since recordation of the Ground
Lease (or a memorandum thereof), with the exception of written instruments which
have been recorded or as disclosed to Administrative Agent in this Agreement.

 

-64-



--------------------------------------------------------------------------------

(b) The Ground Lease may not be terminated, surrendered or amended without the
prior written consent of Administrative Agent; provided that the Ground Lessor
shall not be prevented from exercising its remedies in accordance with the
Ground Lease if the obligations of Mortgage Borrower under the Ground Lease are
not performed as provided in the Ground Lease.

(c) Except for the Permitted Encumbrances and other encumbrances of record,
Borrower’s indirect interest in the Ground Lease is not subject to any Liens or
encumbrances superior to, or of equal priority with, the applicable Mortgage
other than the Ground Lessor’s related fee interest.

(d) Borrower’s indirect interest in the Ground Lease is assignable without the
consent of the Ground Lessor to Administrative Agent, Collateral Agent, the
purchaser at any foreclosure sale or the transferee under an assignment in lieu
of foreclosure in connection with the foreclosure of the Lien of the Pledge
Agreement or transfer of Borrower’s ownership interest of Mezzanine A Borrower
by assignment in lieu of foreclosure. Thereafter, such indirect interest in the
Ground Lease is further assignable by such transferee and its successors and
assigns without the consent of the Ground Lessor.

(e) As of the date hereof, the Ground Lease is in full force and effect and no
default has occurred on the part of the Mortgage Borrower under the Ground
Lease, nor to Borrower’s knowledge has any default occurred by the Ground Lessor
under such Ground Lease (except in each case, any such default that has been
previously cured). There is no existing condition which, but for the passage of
time or the giving of notice, could result in a default by the Mortgage Borrower
or Ground Lessor under the terms of such Ground Lease.

(f) Under the terms of the Ground Lease, the Mortgage Loan Documents, the
Mezzanine A Loan Documents and the Loan Documents, taken together, any related
insurance and condemnation proceeds that are paid or awarded to Mortgage
Borrower with respect to the leasehold interest will be applied either to the
repair or restoration of all or part of the Property, with Mortgage Lender
having the right subject to the terms of the Mortgage Loan Documents to hold and
disburse the proceeds as the repair or restoration progresses, or to the payment
of the outstanding principal balance of the Loan, Mezzanine A Loan or Mortgage
Loan together with any accrued interest thereon.

(g) The Ground Lease requires the Ground Lessor to give notice of any default by
Mortgage Borrower to Mortgage Lender and Administrative Agent prior to
exercising its remedies thereunder.

(h) Mortgage Lender is permitted the opportunity to cure any default under the
Ground Lease, which is curable after the receipt of notice of the default before
the Ground Lessor thereunder may terminate the Ground Lease.

(i) The Ground Lease has a term which extends not less than thirty (30) years
beyond the Maturity Date (including any unexercised option periods and automatic
renewal periods).

 

-65-



--------------------------------------------------------------------------------

(j) The Ground Lease requires the Ground Lessor to enter into a new lease upon
termination (prior to expiration of the term thereof) of the Ground Lease for
any reason, including rejection or disaffirmation of the Ground Lease in a
bankruptcy proceeding.

4.1.41 Gaming Licenses and Operating Permits. (a) Schedule 4.1.41 contains a
correct and complete list of all Gaming Licenses for the Property and the holder
thereof.

(b) Mortgage Borrower or, to Borrower’s Knowledge, CPLV Tenant possesses all
applicable licenses, permits, franchises, authorizations, certificates,
approvals and consents with respect to the Property, including, without
limitation, all certificates of occupancy, except to the extent the failure to
possess such licenses, permits, franchises, authorizations, certificates,
approvals and consents would not reasonably be expected to have a Material
Adverse Effect. To Borrower’s Knowledge, CPLV Tenant or its subsidiaries
possesses all applicable licenses, permits, franchises, authorizations,
certificates, approvals and consents, including, without limitation, all
environmental, liquor, gaming, health and safety licenses of all Governmental
Authorities which are material to the conduct of their business and the use,
occupation and operation of the Property, including all Gaming Licenses
(collectively, “Operating Permits”) and each such Operating Permit is in full
force and effect (unless, in the case of any Operating Permit, such Operating
Permit is no longer necessary or advisable for the conduct of CPLV Tenant’s
business in accordance with the terms of the CPLV Lease and hereunder). Each of
Mortgage Borrower and its Affiliates, and to Borrower’s Knowledge, CPLV Tenant
and its Affiliates are in compliance with all such Operating Permits and no
event (including, without limitation, any material violation of any law, rule or
regulation) has occurred which would be reasonably likely to lead to the
revocation, limitation, conditioning or termination of any such Operating Permit
or the imposition of any material restriction thereon.

(c) Mortgage Borrower and any other Affiliate of Mortgage Borrower and to
Borrower’s Knowledge, CPLV Tenant and any other Affiliate of CPLV Tenant which
is required to possess a Gaming License under Gaming Regulations, possesses all
Gaming Licenses which are material to the conduct of their business and the
ownership, use, occupation and operation of the Property or any portion thereof.
Further, Borrower hereby represents and warrants as follows:

(i) Each Gaming License held by Mortgage Borrower or its Affiliates and to the
Knowledge of Borrower, held by CPLV Tenant or its Affiliates, is in full force
and effect and has not been amended or otherwise modified, rescinded, revoked or
assigned;

(ii) Mortgage Borrower and to Borrower’s Knowledge, CPLV Tenant and each of
Mortgage Borrower’s and CPLV Tenant’s respective Affiliates, directors, members,
managers, officers, key personnel and Persons holding an equity or economic
interest directly or indirectly in Mortgage Borrower, or CPLV Tenant is in
compliance in all material respects with all such Gaming Licenses (to the extent
required by Legal Requirements), and no event (including, without limitation,
any material violation of any Legal Requirements) has occurred which would be
reasonably likely to lead to the revocation, limitation, conditioning or
termination of any such Gaming Licenses or the imposition of any restriction
thereon;

 

-66-



--------------------------------------------------------------------------------

(iii) Borrower has no reason to believe that CPLV Tenant will not be able to
maintain in effect all Gaming Licenses necessary for the lawful conduct of their
business or operations wherever now conducted and as planned to be conducted,
including the ownership and operation of the Casino Components, pursuant to all
applicable Legal Requirements;

(iv) Neither Mortgage Borrower nor to Borrower’s Knowledge, CPLV Tenant is in
default in any material respect under, or in violation in any material respect
of, any Gaming License (and no event has occurred, and no condition exists,
which, with the giving of notice or passage of time or both, would constitute a
default thereunder or violation thereof that has caused or would reasonably be
expected to cause the loss of any Gaming License) (unless, in the case of any
Gaming License, such Gaming License is no longer necessary or advisable for the
conduct of Mortgage Borrower’s or CPLV Tenant’s, as applicable, business);

(v) Neither Mortgage Borrower nor to Borrower’s Knowledge, CPLV Tenant has
received any notice of any violation of Legal Requirements which has caused or
would reasonably be expected to cause any Gaming License to be suspended,
forfeited, modified in any manner, conditioned, limited, not renewed, rescinded
or revoked (unless, in the case of any Gaming License, such Gaming License is no
longer necessary or advisable for the conduct of Mortgage Borrower’s or CPLV
Tenant’s, as applicable, business);

(vi) No condition exists or event has occurred which would reasonably be
expected to result in the suspension, revocation, impairment, limitation,
conditioning, forfeiture, rescission or non-renewal of any Gaming License held
by Mortgage Borrower or its Affiliates or to the Borrower’s Knowledge, held by
CPLV Tenant or its Affiliates (unless, in the case of any Gaming License, such
Gaming License is no longer necessary or advisable for the conduct of Mortgage
Borrower’s or CPLV Tenant’s, as applicable, business); and

(vii) The continuation, validity and effectiveness of all Gaming Licenses will
not be adversely affected by the transactions contemplated by this Agreement.

(d) There is no proceeding, investigation or disciplinary action by or before
any Governmental Authority, any Gaming Authority, under any Gaming Law or other
Legal Requirement or otherwise with respect to any Gaming License or other
Operating Permit (other than any administrative proceedings or investigations in
the ordinary course which are customarily performed by the Gaming Authorities on
all Persons with Gaming Licenses that does not seek to refrain, enjoin, prevent
or impair the operations of the Casino Component in the manner required
hereunder or under the Mortgage Loan Agreement) pending against Mortgage
Borrower or its Affiliates or to the Borrower’s Knowledge against CPLV Tenant or
its Affiliates with respect to the Property or, to Borrower’s Knowledge,
threatened against Mortgage Borrower or CPLV Tenant or, to Borrower’s Knowledge,
any of their respective directors, members, managers, officers, key personnel or
Persons holding a direct or indirect equity or economic interest in Mortgage
Borrower or CPLV Tenant.

 

-67-



--------------------------------------------------------------------------------

(e) There is no proceeding before any Gaming Authority or any other Governmental
Authority, under any Gaming Law, Legal Requirements or otherwise with respect to
any Gaming License or other Operating Permit or before any other Governmental
Authority pending against Borrower or its Affiliates or, to Borrower’s
knowledge, against CPLV Tenant or its Affiliates or, to Borrower’s Knowledge,
threatened in writing, in each case, either (a) in connection with, or that
seeks to restrain, enjoin, prevent the consummation of or otherwise challenge,
any of the Loan Documents or any of the transactions contemplated therein, or
(b) that could reasonably be expected to have a Material Adverse Effect.

(f) Neither the execution, delivery or performance of any of the Mortgage Loan
Documents, any of the Mezzanine A Loan Documents or any of the Loan Documents
(nor the Securitization (as defined in the Mortgage Loan Agreement) of the
Mortgage Loan or any participations in the Loan, Mezzanine A Loan or Mortgage
Loan, or the creation or sale of any of the Mezzanine Loans) will (i) require
the consent of any Gaming Authority not heretofore obtained or (ii) allow or
result in the imposition of any material penalty under, or the revocation or
termination of, any Gaming License or any material impairment of the rights of
the holder of any Gaming License.

(g) Mortgage Borrower has obtained all Operating Permits from Gaming Authorities
that are required in order to permit the closing of the Mortgage Loan, the Loan
and the other Mezzanine Loans (if required), or in connection with the CPLV
Lease and the other CPLV Lease Documents, or to permit the conveyances of the
Property to Mortgage Borrower (effected immediately prior hereto) and the
operation of the Property as currently conducted.

4.1.42 Labor. No work stoppage, labor strike, slowdown or lockout is pending or,
to Borrower’s knowledge, threatened by employees and other laborers at the
Property. Except as would not otherwise be reasonably expected to have a
Material Adverse Effect, (i) there are no pending or, to the Borrower’s
Knowledge, threatened material labor disputes, material grievances or
litigations relating to labor matters involving any employees at the Property,
including, without limitation, claims alleging violation of any federal, state
or local labor, wage and hour, safety or employment laws (domestic or foreign)
and/or charges of unfair labor practices or discrimination complaints,
(ii) Mortgage Borrower is not and to the Borrower’s Knowledge, CPLV Tenant is
not engaged with respect to the Property, in any material unfair labor practices
within the meaning of the National Labor Relations Act or the Railway Labor Act,
(iii) as of the Closing Date, Mortgage Borrower is not a party to, or bound by,
any existing collective bargaining agreement or union contract with respect to
employees and other laborers at the Property, (iv) except for those certain
Collective Bargaining Agreement set forth on Schedule 1.2 attached hereto, as of
the Closing Date, to Borrower’s Knowledge, CPLV Tenant is not a party to, or
bound by, any existing collective bargaining agreement or union contract with
respect to employees and other laborers at the Property. As of the Closing Date,
there are no material amounts payable by Mortgage Borrower or to Borrower’s
Knowledge, CPLV Tenant to any employees or former employees under any exit award
agreements and retention award agreements.

4.1.43 CPLV Lease. Mortgage Borrower is the owner and lessor of landlord’s
interest in the CPLV Lease. CPLV Tenant is the tenant under the CPLV Lease. The
current CPLV Lease is in full force and effect and there are no material
defaults thereunder by Mortgage Borrower or

 

-68-



--------------------------------------------------------------------------------

to Borrower’s Knowledge, any other party thereto and to Borrower’s Knowledge,
there are no conditions that, with the passage of time or the giving of notice,
or both, would constitute defaults thereunder. The CPLV Lease does not
constitute a financing or convey any interest in the Property other than the
leasehold interest (or sub-leasehold interest, as applicable) to CPLV Tenant
therein demised thereby. No CPLV Rent has been paid more than one (1) month in
advance of its due date. To Borrower’s Knowledge, all security deposits (if any)
are held by CPLV Tenant in accordance with applicable law. All work (if any) to
be performed by Mortgage Borrower under the CPLV Lease as of the date hereof has
been performed as required and has been accepted by CPLV Tenant, and any
payments, free rent, partial rent, rebate of rent or other payments, credits,
allowances or abatements required to be given by Mortgage Borrower to CPLV
Tenant has already been received by CPLV Tenant. There has been no prior sale,
transfer or assignment, hypothecation or pledge of Mortgage Borrower’s interest
in the CPLV Lease or of the CPLV Rents received therein which is outstanding
other than pursuant to the Mortgage Loan Documents. To Borrower’s Knowledge,
CPLV Tenant has not assigned the CPLV Lease (other than to secure the CPLV
Tenant Loan) or sublet all or any portion of the premises demised thereby other
than pursuant to a Lease. CPLV Tenant has no right or option pursuant to the
CPLV Lease or otherwise to purchase all or any part of the leased premises or
the building of which the leased premises are a part. All of the representations
and warranties of Mortgage Borrower set forth in Article VIII and Article XXXIX
of the CPLV Lease are true, complete in all material respects as of the date
hereof.

4.1.44 Intellectual Property. To Borrower’s Knowledge, IP Owner either owns or
has valid enforceable right to use all Intellectual Property, including all
Intellectual Property set forth on the IP Schedule, necessary for the current
conduct of CPLV Tenant’s business and the operation of the Property
(collectively, the “CPLV Intellectual Property”). To Borrower’s Knowledge, IP
Owner is duly qualified under applicable law in each jurisdiction in which it is
required to be qualified pursuant to applicable Legal Requirements in order to
act as a licensor or licensee of the aforementioned CPLV Intellectual Property
and sublicensor under the applicable IP Licenses. Attached hereto as
Schedule 4.1.44 hereof is a complete and accurate list of the material
registrations and pending applications for CPLV Intellectual Property owned by
CPLV Tenant, anywhere in the world, and all material IP Licenses necessary for
the current conduct of CPLV Tenant’s business and the operation of the Property,
including exclusive IP Licenses to which CPLV Tenant is an exclusive licensee
(the “IP Schedule”). There are no actions or proceedings pending against
Mortgage Borrower, or to Borrower’s Knowledge, pending against IP Owner or
threatened by or against Mortgage Borrower or IP Owner: (x) alleging the
infringement, dilution, misappropriation, or other violation of any CPLV
Intellectual Property or (y) seeking to limit, cancel, or question the validity
or enforceability of any IP Collateral (including, without limitation, the right
to proceeds therefrom and the right to bring an action at law or in equity for
any infringement, dilution, or violation of such CPLV Intellectual Property and
to collect all damages, settlements, and proceeds relating to such CPLV
Intellectual Property), or IP Owner’s rights or interests therein, or use
thereof. To Borrower’s Knowledge, no Person has interfered with, infringed upon,
diluted, misappropriated, or otherwise come into conflict with any CPLV
Intellectual Property of IP Owner other than to the extent the same would not
reasonably be expected to have a Material Adverse Effect. To Borrower’s
Knowledge, neither the CPLV Intellectual Property owned by IP Owner nor IP
Owner’s use of any CPLV Intellectual Property is subject to any outstanding
injunction, judgment, order, decree, ruling, or charge. To Borrower’s Knowledge,
IP Owner has made all filings and recordations necessary to

 

-69-



--------------------------------------------------------------------------------

adequately effect, reflect, and protect IP Owner’s ownership in, right to use,
or its license of CPLV Intellectual Property used or held for the use,
ownership, management, leasing, renovation, financing, development, operation
and maintenance of the Property by CPLV Tenant. To Borrower’s Knowledge, (x) all
Intellectual Property set forth on the IP Schedule is subsisting, unexpired, has
not been abandoned in any applicable jurisdiction, (y) is valid and enforceable
and (z) the use of the IP Collateral in the manner in which it is currently used
or intended to be used does not infringe, dilute, misappropriate, or otherwise
violate the rights of any Person in any material respect, other than, in each
case of (x) through (z), to the extent the same would not reasonably be expected
to have a Material Adverse Effect.

4.1.45 Operation of the Property. The licenses, permits, and regulatory
agreements, approvals and registrations relating to the Property, including the
Gaming Licenses, may not be, and have not been, transferred by Borrower,
Mortgage Borrower or to Borrower’s Knowledge, by CPLV Tenant, to any location
other than the Property; have not been pledged as collateral security for any
other loan or indebtedness that is outstanding as of the Closing Date other than
the Mortgage Loan; and are held by Mortgage Borrower or to Borrower’s Knowledge,
by CPLV Tenant, free from restrictions or known conflicts that would materially
impair the use or operation of the Property as intended, are in full force and
effect and in good standing and are not provisional, conditional or probationary
in any manner (except in each case, to the extent that the failure to be in full
force and effect or good standing would not reasonably be expected to have a
Material Adverse Effect).

4.1.46 Intellectual Property Title and Lien.

(a) To Borrower’s Knowledge, the IP Owners own and have good and marketable
title to the CPLV Intellectual Property listed as owned by IP Owner on the IP
Schedule and its rights under the IP Licenses, free and clear of all Liens
whatsoever except the Permitted Encumbrances and the CPLV Trademark Security
Agreement.

(b) The CPLV IP Security Agreement, when properly recorded in the appropriate
offices and/or with the applicable Governmental Authority when required by law,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create a valid, perfected first priority
lien in favor of Mortgage Borrower on the applicable CPLV Intellectual Property
and CPLV Tenant’s rights in, to and under the IP Collateral, subject only to
Permitted Encumbrances.

(c) The IP Security Agreement, when properly recorded in the appropriate offices
and/or with the applicable Governmental Authority when required by law, together
with any Uniform Commercial Code financing statements required to be filed in
connection therewith, will create a valid, perfected first priority lien in
favor of Mortgage Lender on the applicable Intellectual Property and Mortgage
Borrower’s rights in, to and under the IP Collateral, subject only to Permitted
Encumbrances.

(d) To Borrower’s Knowledge, CPLV Tenant has all requisite consents and
approvals required by the terms of the IP Licenses or as a matter of law to
pledge the IP Collateral to Mortgage Borrower under the CPLV IP Security
Agreement and the CPLV Trademark Security Agreement, and for Mortgage Borrower
to pledge to Mortgage Lender under the IP Security

 

-70-



--------------------------------------------------------------------------------

Agreement. To Borrower’s Knowledge, other than the security interest granted to
Mortgage Borrower under the CPLV IP Security Agreement, the CPLV Trademark
Security Agreement and to Mortgage Lender under the Mortgage Loan Agreement and
under the IP Security Agreement and Permitted Encumbrances, IP Owner has not
pledged, assigned, sold, or granted a security interest in CPLV Intellectual
Property or IP Licenses to any party. No effective security agreement, financing
statement, equivalent security, or lien instrument or continuation statement
authorized by Mortgage Borrower or to Borrower’s Knowledge, any IP Owner and
listing Mortgage Borrower or such IP Owner as debtor covering all or any part of
the IP Collateral has been filed with any Governmental Authority, or is of
record in any jurisdiction in the United States or in any foreign jurisdiction,
except as may have been filed, recorded, or made by an IP Owner in favor of the
Mortgage Borrower in connection with the CPLV IP Security Agreement, and
Mortgage Borrower and, to Borrower’s Knowledge, IP Owner have not authorized any
such filing.

4.1.47 REOA.

(a) Mortgage Borrower is a party (either directly or as a successor-in-interest)
to the REOA and has not been amended or modified and Mortgage Borrower’s
interest therein has not been assigned pursuant to any assignment which survives
the Closing Date except the assignment to Mortgage Lender pursuant to the
Mortgage Loan Documents (provided that Mortgage Borrower has granted CPLV Tenant
certain rights and obligations, but not a security interest, under the REOAs as
set forth in the CPLV Lease);

(b) to Borrower’s Knowledge, the REOA is in full force and effect and the REOA
is in full compliance with all applicable local, state and federal laws, rules
and regulations, except where the failure to be in full force and effect or in
compliance with applicable local, state and federal laws, rules and regulations
would not reasonably be expected to result in a Material Adverse Effect;

(c) Mortgage Borrower has not received any notice of default with respect to the
REOA, and to Borrower’s Knowledge, Mortgage Borrower is not in default under the
REOA;

(d) Borrower has no Knowledge of any current or outstanding notices of
termination or default given with respect to the REOA;

(e) except as disclosed in writing to Administrative Agent, neither Mortgage
Borrower nor, to Borrower’s Knowledge, any other party to the REOA has performed
any work pursuant to the REOA, the cost of which Mortgage Borrower or to
Borrower’s Knowledge such other party is or will be entitled to charge in whole
or in part to Mortgage Borrower under the provisions of the REOA except in the
ordinary course of operation in accordance with the REOA;

(f) Mortgage Borrower has not received notice of any settlements, claims,
counterclaims or defenses and, to Borrower’s Knowledge, there are no set-offs,
claims, counterclaims or defenses being asserted in writing, if any, required
under the REOA or otherwise known by Borrower for the enforcement of the
obligations under the REOA;

 

-71-



--------------------------------------------------------------------------------

(g) Mortgage Borrower has not requested that a matter be submitted to
arbitration under the REOA; and

(h) all common charges and other sums due from Mortgage Borrower under the REOA
have been paid to the extent they are payable to the date hereof.

4.1.48 Mortgage Loan Representations; Mezzanine A Loan Representations. All of
the representations and warranties contained in the Mortgage Loan Documents are
hereby incorporated into this Agreement and deemed made hereunder as and when
made thereunder. All of the representations and warranties contained in the
Mezzanine A Loan Documents are hereby incorporated into this Agreement and
deemed made hereunder as and when made thereunder.

4.1.49 No Contractual Obligations. Other than the Loan Documents, the Borrower
Operating Agreement and Mezzanine A Borrower Company Agreement, as of the date
of this Agreement, Borrower is not subject to any Contractual Obligations and
has not entered into any agreement, instrument or undertaking by which it or its
assets are bound (other than certain service agreements entered into by Borrower
and its Independent Directors prior to the Closing Date and renewals or
replacements thereof and such other agreements, instruments or undertakings that
are not material in the aggregate and are immaterial to its activities as a
general partner or member of Mezzanine A Borrower), or has incurred any
Indebtedness, and prior to the date of this Agreement Borrower has not entered
into any Contractual Obligation, or any agreement, instrument or undertaking by
which it or its assets are now bound or now subject to any Indebtedness, other
than Permitted Indebtedness.

Section 4.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Administrative Agent, Collateral Agent or
any Lender under this Agreement or any of the other Loan Documents by Borrower.
All representations, warranties, covenants and agreements made in this Agreement
or in the other Loan Documents by Borrower shall be deemed to have been relied
upon by Administrative Agent, Collateral Agent and Lenders notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

ARTICLE V – BORROWER COVENANTS

Section 5.1 Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Pledge Agreement encumbering the
Collateral (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, Borrower hereby covenants and agrees
with Administrative Agent, Collateral Agent and each Lender that:

5.1.1 Existence; Compliance with Legal Requirements. Borrower shall, and shall
cause Mortgage Borrower to do and to use commercially reasonable efforts to
cause CPLV Tenant to do or cause to be done all things necessary to preserve,
renew and keep in full force and effect in all material respects its existence,
rights, licenses, permits and franchises and

 

-72-



--------------------------------------------------------------------------------

comply in all material respects with all Legal Requirements applicable to it,
the Collateral, the Mezzanine A Collateral and the Property, including, without
limitation, building and zoning codes and certificates of occupancy and the
procurement of all necessary and required hospitality, liquor, gaming or
innkeeper’s licenses. There shall never be committed by Borrower, Borrower shall
never permit Mortgage Borrower to, and Borrower shall cause Mortgage Borrower to
use commercially reasonable efforts to never permit any other Person, including
CPLV Tenant, in occupancy of or involved with the operation or use of the
Property, to commit any act or omission affording the federal government or any
state or local government the right of forfeiture against the Property, the
Collateral, the Mezzanine A Collateral or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents. Borrower
hereby covenants and agrees not to permit or cause Mortgage Borrower to commit,
permit or suffer to exist any act or omission affording such right of
forfeiture. Borrower shall, shall cause Mortgage Borrower to, and shall cause
Mortgage Borrower to use commercially reasonable efforts to cause CPLV Tenant to
at all times maintain, preserve and protect all franchises and trade names and
preserve in all material respects all the remainder of its property used or
useful in the conduct of its business and shall keep the Property in good
working order and repair (normal wear and tear and casualty excepted), and from
time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the Loan Documents. Borrower shall and shall cause Mortgage
Borrower, or shall cause Mortgage Borrower to cause CPLV Tenant to, keep the
Property insured at all times by financially sound and reputable insurers, to
such extent and against such risks, and maintain liability and such other
insurance, as is more fully provided in the Mortgage Loan Agreement. After prior
written notice to Administrative Agent (except no notice shall be required in
the event the amounts subject to contest at any time shall not exceed
$1,000,000, individually or in the aggregate), Borrower, at Borrower’s own
expense, may contest or cause Mortgage Borrower (at Mortgage Borrower’s own
expense) (or Mortgage Borrower may permit CPLV Tenant to, at CPLV Tenant’s own
expense) to contest by appropriate legal proceeding promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to Borrower, Mortgage
Borrower, CPLV Tenant, the Collateral, the Mezzanine A Collateral or the
Property or any alleged violation of any Legal Requirement, provided that any
contest by CPLV Tenant shall be conducted in accordance with the CPLV Lease and
the CPLV Lease SNDA, provided, further, that, with respect to any contest by
Borrower or Mortgage Borrower, (i) no Event of Default has occurred and remains
uncured; (ii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any instrument to which Borrower or Mortgage
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (iii) none of the Property, the Mezzanine A Collateral nor the
Collateral nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall, and shall
cause Mortgage Borrower to, promptly upon final determination thereof comply
with any such Legal Requirement determined to be valid or applicable or cure any
violation of any Legal Requirement; (v) such proceeding shall suspend the
enforcement of the contested Legal Requirement against Borrower, Mortgage
Borrower, CPLV Tenant, the Collateral, the Mezzanine A Collateral or the
Property, as applicable; and (vi) Borrower shall furnish or cause Mortgage
Borrower to furnish such security as may be required in the proceeding, or in
the event the amount reasonably determined to be necessary to cause

 

-73-



--------------------------------------------------------------------------------

compliance with such Legal Requirement exceeds $1,000,000, as may be reasonably
requested by Administrative Agent, to insure compliance with such Legal
Requirement, together with all interest and penalties payable in connection
therewith; provided, no such security shall be required to the extent Mortgage
Borrower is required to and does provide such security for the same to Mortgage
Lender in accordance with the Mortgage Loan Documents or Mezzanine A Borrower is
required to and does provide such security for the same to Mezzanine A
Administrative Agent in accordance with the Mezzanine A Loan Documents.
Administrative Agent may apply any such security, as necessary to cause
compliance with such Legal Requirement at any time when, in the reasonable
judgment of Administrative Agent, the validity, applicability or violation of
such Legal Requirement is finally established or the Collateral (or any part
thereof or interest therein) or the Mezzanine A Collateral (or any part thereof
or interest therein) or the Property (or any part thereof or interest therein)
shall be in danger of being sold, forfeited, terminated, cancelled or lost.

5.1.2 Taxes and Other Charges. Borrower shall cause Mortgage Borrower to, or
shall cause Mortgage Borrower to cause CPLV Tenant to, pay all Taxes and Other
Charges now or hereafter levied or assessed or imposed against the Property or
any part thereof prior to the date the same shall become delinquent; provided,
however, Borrower’s obligation to cause Mortgage Borrower to directly pay Taxes
shall be suspended for so long as Mortgage Borrower complies with the terms and
provisions of Section 7.2 of the Mortgage Loan Agreement. Either Borrower shall,
shall cause Mortgage Borrower to, or shall cause Mortgage Borrower to cause CPLV
Tenant to, deliver to Administrative Agent receipts for payment or other
evidence satisfactory to Administrative Agent that the Taxes and Other Charges
have been so paid or are not then delinquent no later than ten (10) days prior
to the date on which the Taxes and/or Other Charges would otherwise be
delinquent if not paid. Borrower shall furnish to Administrative Agent receipts
for the payment of the Taxes and the Other Charges prior to the date the same
shall become delinquent (provided, however, Borrower is not required to furnish
(or caused to be furnished) such receipts for payment of Taxes in the event that
such Taxes have been paid by Mortgage Lender pursuant to Section 7.2 of the
Mortgage Loan Agreement). Borrower shall not, and shall not permit Mortgage
Borrower to or cause CPLV Tenant to, suffer and shall promptly cause to be paid
and discharged any Lien or charge whatsoever which may be or become a Lien or
charge against the Property or the Collateral other than Permitted Encumbrances,
and shall cause Mortgage Borrower to promptly pay for all utility services
provided to the Property, subject to the right to contest as set forth in this
Section 5.1.2. After prior written notice to Administrative Agent (except no
notice shall be required in the event the amounts subject to contest at any time
shall not exceed $1,000,000, individually or in the aggregate), Borrower may
cause Mortgage Borrower, at Borrower’s or Mortgage Borrower’s own expense, (or
may cause Mortgage Borrower to permit CPLV Tenant, at CPLV Tenant’s cost and
expense), to contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Taxes or Other Charges, provided that any
contest by CPLV Tenant shall be conducted in accordance with the CPLV Lease and
the CPLV Lease SNDA; provided, further, that, with respect to any contest by
Mortgage Borrower: (i) no Event of Default has occurred and remains uncured;
(ii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other instrument to which Mortgage Borrower or
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (iii) none of the Property, the Collateral, the Mezzanine A

 

-74-



--------------------------------------------------------------------------------

Collateral nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall or shall
cause Mortgage Borrower to promptly upon final determination thereof pay the
amount of any such Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (v) such proceeding
shall suspend the collection of such contested Taxes or Other Charges from the
Property; and (vi) Borrower shall or shall cause Mortgage Borrower to furnish
such security as may be required in the proceeding, or in the event the amount
of such Taxes or Other Charges shall reasonably be expected to exceed
$1,000,000, as may be reasonably requested by Administrative Agent, to insure
the payment of any such Taxes or Other Charges, together with all interest and
penalties thereon; provided, no such security shall be required to the extent
Mortgage Borrower is required to and does provide such security for the same to
Mortgage Lender in accordance with the Mortgage Loan Documents or Mezzanine A
Borrower is required to and does provide such security for the same to Mezzanine
A Administrative Agent in accordance with the Mezzanine A Loan Documents.
Administrative Agent may pay over any such cash deposit or part thereof held by
Administrative Agent to the claimant entitled thereto at any time when, in the
judgment of Administrative Agent, the entitlement of such claimant is
established or the Property, the Mezzanine A Collateral or the Collateral (or
part thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost or there shall be any danger of the Lien of the
Mortgage or the Pledge Agreement being primed by any related Lien.

5.1.3 Litigation. Borrower shall give prompt written notice to Administrative
Agent of any litigation or governmental proceedings pending or threatened
against Borrower, Mezzanine A Borrower, Mortgage Borrower or Guarantor, or upon
Borrower obtaining Knowledge or receipt of notice thereof against CPLV Tenant
and/or CPLV Lease Guarantor, which would reasonably be expected to have a
Material Adverse Effect.

5.1.4 Access to Property. Borrower shall cause Mortgage Borrower to, and shall
cause Mortgage Borrower to use commercially reasonable efforts to cause CPLV
Tenant to, permit agents, representatives and employees of Administrative Agent
to inspect the Property or any part thereof at reasonable hours upon reasonable
advance notice, subject to applicable Gaming Laws, the rights of Tenants under
Leases and the rights of any other third party occupants.

5.1.5 Notice of Material Adverse Change. Borrower shall promptly advise
Administrative Agent of any material adverse change in Borrower’s, Mortgage
Borrower’s, Mezzanine A Borrower’s, Mezzanine C Borrower’s, Guarantor’s, CPLV
Tenant’s or CPLV Lease Guarantor’s condition, financial or otherwise, of which
Borrower has Knowledge.

5.1.6 Cooperate in Legal Proceedings. Borrower shall, and shall cause Mortgage
Borrower to, cooperate in all reasonable respects fully with Administrative
Agent with respect to any proceedings before any Governmental Authority which
may in any way adversely affect the rights of Administrative Agent, Collateral
Agent and/or any Lender hereunder or any rights obtained by Administrative
Agent, Collateral Agent and/or any Lender under any of the other Loan Documents
and, in connection therewith, permit Administrative Agent, at its election, to
participate in any such proceedings.

 

-75-



--------------------------------------------------------------------------------

5.1.7 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower.

5.1.8 Award and Insurance Benefits. Subject to the terms of the Mortgage Loan
Agreement, Borrower shall, shall cause Mortgage Borrower to and shall cause
Mortgage Borrower to cause CPLV Tenant to, cooperate with Administrative Agent
in obtaining for Administrative Agent the benefits of any Awards, Insurance
Proceeds or Net Liquidation Proceeds After Debt Service lawfully or equitably
payable in connection with the Property (other than (x) any portion of any Award
or Insurance Proceeds belong to CPLV Tenant under Section 14.1 and 15.2 of the
CPLV Lease (excluding, however, any such Award or Insurance Proceeds in respect
of Tenant Material Capital Improvements (as defined in the CPLV Lease)), except
to the extent Mortgage Borrower is not required to restore the New Hotel Tower
in accordance with Section 6.4(g) of the Mortgage Loan Agreement and (y) any
portion of any Award or Insurance Proceeds required to be paid to Mortgage
Lender under the Mortgage Loan Agreement or Mezzanine A Administrative Agent
under the Mezzanine A Loan Agreement), and Administrative Agent shall be
reimbursed for any reasonable out-of-pocket expenses incurred in connection
therewith (including reasonable attorneys’ fees and disbursements, and the
payment by Borrower of the expense of an appraisal on behalf of Administrative
Agent in case of Casualty or Condemnation in excess of $50,000,000.00 affecting
the Property or any part thereof if an appraisal is not required under the
Mortgage Loan Agreement or Mezzanine A Loan Agreement) out of such Insurance
Proceeds.

5.1.9 Further Assurances. Borrower shall, shall cause Mortgage Borrower to, and
shall cause Mortgage Borrower to use commercially reasonable efforts to cause
CPLV Tenant to, at Borrower’s sole cost and expense:

(a) furnish to Administrative Agent all instruments, documents, boundary
surveys, footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by Borrower pursuant to the terms of the Loan Documents or which are reasonably
requested by Administrative Agent in connection therewith;

(b) execute and deliver to Administrative Agent and/or Collateral Agent such
documents, instruments, certificates, assignments and other writings, and do
such other acts reasonably necessary, to evidence, preserve and/or protect the
collateral at any time securing or intended to secure the obligations of
Borrower under the Loan Documents, as Administrative Agent and/or Collateral
Agent may reasonably require; and

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Administrative Agent
and/or Collateral Agent shall reasonably require from time.

 

-76-



--------------------------------------------------------------------------------

5.1.10 Principal Place of Business, State of Organization. Borrower will not
cause or permit any change to be made in its or Mezzanine A Borrower’s name,
identity (including its trade name or names), place of organization or formation
(as set forth in Section 4.1.36 hereof) or Borrower’s or Mezzanine A Borrower’s
limited liability company or partnership or other structure (except as permitted
pursuant to Section 5.2.10 hereof); provided, that with respect to a change of
name only, Borrower shall be permitted to make such change (or permit Mezzanine
A Borrower to make such change) if Borrower shall have first notified
Administrative Agent in writing of such change at least thirty (30) days prior
to the effective date of such change, and shall have first taken all action
required by Administrative Agent for the purpose of perfecting or protecting the
lien and security interests of Collateral Agent pursuant to this Agreement and
the other Loan Documents. Borrower shall not (and shall not permit Mezzanine A
Borrower to) change its organizational structure (except as expressly permitted
pursuant to and in accordance with Section 5.2.10(d) hereof) or place of
organization or formation without first obtaining the prior written consent of
Administrative Agent, which consent may be given or denied in Administrative
Agent’s sole discretion. Upon Administrative Agent’s request, Borrower shall, at
Borrower’s sole cost and expense, execute and deliver additional security
agreements and other instruments which may be necessary to effectively evidence
or perfect Collateral Agent’s security interest in the Collateral as a result of
such change of principal place of business or place of organization approved in
accordance with the foregoing sentence. Borrower’s principal place of business
and chief executive office, and the place where Borrower keeps its books and
records, including recorded data of any kind or nature, regardless of the medium
or recording, including software, writings, plans, specifications and
schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower) and will continue to be the address of
Borrower set forth at the introductory paragraph of this Agreement. Borrower
shall not change its organizational identification number.

5.1.11 Financial Reporting. (a) Borrower will keep and maintain or will cause
Mortgage Borrower to keep and maintained on a Fiscal Year basis, in accordance
with the requirements for a Special Purpose Entity set forth herein in
accordance with GAAP, proper and accurate books, records and accounts reflecting
all of the financial affairs of Borrower and all items of income and expense
with respect to the Collateral and in connection with the Mortgage Borrower’s
ownership of the Property. Administrative Agent shall have the right from time
to time at all times during normal business hours upon reasonable notice (and,
in any event, not more than two (2) times in any calendar year unless an Event
of Default or Material Adverse Effect is continuing, in which case no such
restriction shall apply) to examine such books, records and accounts at the
office of Borrower, Mortgage Borrower or any other Person maintaining such
books, records and accounts and to make such copies or extracts thereof as
Administrative Agent shall desire. After the occurrence and during the
continuance of an Event of Default, Borrower shall pay any reasonable and actual
costs and expenses incurred by Administrative Agent to examine Borrower’s or
Mortgage Borrower’s accounting records, as Administrative Agent shall determine
to be necessary or appropriate in the protection of Administrative Agent’s or
any Lender’s interest.

(b) Borrower will furnish, and will cause Mortgage Borrower to furnish to
Administrative Agent annually, (i) within one hundred twenty (120) days
following the end of such Fiscal Year of Borrower and Mortgage Borrower, a
complete copy of Borrower’s and Mortgage Borrower’s annual financial statements
audited by a “Big 4” accounting firm or other independent certified public
accountant reasonably acceptable to Administrative Agent in

 

-77-



--------------------------------------------------------------------------------

accordance with GAAP for each Fiscal Year and containing statements of profit
and loss for Borrower and Mortgage Borrower and a balance sheet for Borrower and
Mortgage Borrower (provided, that the requirement under this clause (i) may be
satisfied by the delivery to Administrative Agent of the financial statements of
the REIT audited by a “Big 4” accounting firm or other independent certified
public accountant reasonably acceptable to Administrative Agent, in the form
delivered to Administrative Agent prior to the closing or such other form
reasonably acceptable to Administrative Agent, so long as the REIT is a Public
Vehicle and such financial statements include a supplemental schedule or note to
the financial statements presenting an income statement and balance sheet for
such Fiscal Year for the Borrower and Mortgage Borrower and shall indicate that
each of Borrower and Mortgage Borrower is a separate legal entity from its
parents and Affiliates and indicate that neither the assets and liabilities of
Borrower or Mortgage Borrower are available to satisfy the debts and other
obligations of such Affiliates or any other Person) and (ii) within one hundred
twenty (120) days following the end of each Fiscal Year of CEOC and CPC, a
complete copy of CEOC and CPC’s annual financial statements audited by a “Big 4”
accounting firm or other independent certified public accountant selected by
CEOC and/or CPC and reasonably acceptable to Administrative Agent in accordance
with GAAP covering the Property and Collateral for such Fiscal Year and
containing statements of profit and loss for CEOC and CPC and a balance sheet
for CEOC and CPC, in each case, in the form attached hereto as Exhibit B-1 or
such other form reasonably acceptable to Administrative Agent. Such statements
shall set forth the financial condition and the results of operations for the
Property for such Fiscal Year, and shall include, but not be limited to, amounts
representing annual net operating income, net cash flow, gross income, and
operating expenses (provided, that the requirement under this clause (ii) may be
satisfied by the delivery to Administrative Agent of the financial statements of
CEC audited by a “Big 4” accounting firm or other independent certified public
accountant reasonably acceptable to Administrative Agent, in the form delivered
to Administrative Agent prior to the closing or such other form reasonably
acceptable to Administrative Agent, so long as the CEC is a Public Vehicle and
such financial statements include a supplemental schedule or note to the
financial statements presenting an income statement and balance sheet for such
Fiscal Year for CEOC and CPC).

(c) Borrower will, and will cause Mortgage Borrower to furnish, or cause to be
furnished, to Administrative Agent on or before sixty-five (65) days after the
end of the first three calendar quarters of each fiscal year the following
items: (i) quarterly unaudited financial statements, prepared in accordance with
GAAP, for CPC, consisting of an income statement and a balance sheet for such
calendar quarter, (ii) a calculation of EBITDAR, (iii) a rent roll for the
subject months in such quarter; (iv) an occupancy report for the subject months
in such quarter setting forth the average daily rate and revenue per available
room, and (v) PACE reports, accompanied by an Officer’s Certificate from
Borrower stating that such items are the true and complete copies of the
financial statements and documents delivered by CPLV Tenant to Mortgage Borrower
under the CPLV Lease. In addition, such certificate shall also be accompanied by
(x) an Officer’s Certificate stating that the representations and warranties of
Borrower set forth in Section 4.1.30 with respect to subsection (xxiii) of the
definition of “Special Purpose Entity” are true and correct as of the date of
such certificate and (y) a calculation reflecting the annual DSCR for the
immediately preceding one (1), two (2) and four (4) quarter periods as of the
last day of such calendar quarter.

 

-78-



--------------------------------------------------------------------------------

(d) Prior to a Securitization, Borrower will, and will cause Mortgage Borrower
to furnish, or cause to be furnished, to Administrative Agent on or before
thirty-five (35) days after the end of each calendar month the following
items: (i) monthly and year-to-date operating statements prepared for each
calendar month, noting gross revenue, net revenue, operating expenses and
operating income (not including any contributions to the Replacement Reserve
Fund), and other information reasonably necessary and sufficient to fairly
represent the results of operation of operation of CPC during such calendar
month and containing a comparison of budgeted income and expenses and the actual
income and expenses, in the form attached hereto as Exhibit B-3 or such other
form reasonably acceptable to Administrative Agent, (ii) a rent roll for the
subject month; (iii) an occupancy report for the subject month setting forth the
average daily rate and revenue per available room, and (iv) PACE reports,
accompanied by an Officer’s Certificate from Borrower stating that such items
are true and complete copies of the financial information delivered by CPLV
Tenant to Mortgage Borrower under the CPLV Lease.

(e) For each Fiscal Year beginning January 1, 2018 or thereafter, Borrower shall
or shall cause Mortgage Borrower to cause CPLV Tenant or Manager to, submit to
Administrative Agent the Annual Budget submitted to Mortgage Lender under the
Mortgage Loan Agreement. To the extent that Mortgage Borrower shall have any
consent or approval right under the CPLV Lease of the Annual Budget or any line
items thereunder, Borrower shall not permit Mortgage Borrower to grant any such
consent during the continuance of an Event of Default without the prior approval
of Administrative Agent. Borrower shall, or shall cause Mortgage Borrower to,
deliver to Administrative Agent, copies of any other operating and/or capital
budgets prepared with respect to the Property by Manager or CPLV Tenant which
are delivered or required to be delivered to Borrower or Mortgage Borrower
promptly upon Borrower’s receipt.

(f) Borrower shall and shall cause Mortgage Borrower to use commercially
reasonable efforts to cause CPLV Tenant to, furnish to Administrative Agent,
within ten (10) Business Days after request (or as soon thereafter as may be
reasonably possible), such further detailed information with respect to the
operation of the Property, the Collateral, the Mezzanine A Collateral and the
financial affairs of CPC, Mortgage Borrower, Mezzanine A Borrower or Borrower as
may be reasonably requested by Administrative Agent.

(g) Borrower shall, or shall cause Mortgage Borrower to, furnish to
Administrative Agent, within ten (10) Business Days after Administrative Agent’s
request (or as soon thereafter as may be reasonably possible), financial and
sales information from CPLV Tenant or any Tenant designated by Administrative
Agent (to the extent such financial and sales information is required to be
provided under the CPLV Lease or the applicable Lease and same is received by
Borrower or Mortgage Borrower after request therefor).

(h) Borrower will and will cause Mortgage Borrower to cause (i) Guarantor to
furnish to Administrative Agent annually, within one hundred twenty (120) days
following the end of each Fiscal Year of Guarantor, financial statements in
accordance with GAAP audited by a “Big 4” accounting firm or other independent
certified public accountant reasonably acceptable to Administrative Agent, which
shall include an annual balance sheet and profit and loss statement of
Guarantor, in the form reasonably acceptable to Administrative Agent (provided,
that the requirement under this clause (i) may be satisfied by the delivery to
Administrative Agent of the financial statements of the REIT audited by a “Big
4” accounting firm or other independent

 

-79-



--------------------------------------------------------------------------------

certified public accountant reasonably acceptable to Administrative Agent, in
the form reasonably required by Administrative Agent, so long as the REIT is a
Public Vehicle and such financial statements include a supplemental schedule or
note to the financial statements presenting an income statement and balance
sheet for such Fiscal Year for the Guarantor) and (ii) CPLV Tenant to cause CPLV
Lease Guarantor to furnish to Administrative Agent annually, within one hundred
twenty (120) days following the end of each Fiscal Year of CPLV Lease Guarantor,
financial statements audited by a “Big 4” accounting firm or other independent
certified public accountant, which shall include an annual balance sheet and
profit and loss statement of CPLV Lease Guarantor, in each case, in the form
attached hereto as Exhibit B-2 or such other form reasonably acceptable to
Administrative Agent.

(i) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a diskette, and
(iii) if requested by Administrative Agent and within the capabilities of
Borrower’s or Mortgage Borrower’s data systems without change or modification
thereto, in electronic form and prepared using Microsoft Word for Windows files
(which files may be prepared using a spreadsheet program and saved as word
processing files).    With respect to any information that is non-public and for
which Administrative Agent has been informed of the confidential nature thereof
by Borrower, Administrative Agent, Collateral Agent and each Lender shall use
commercially reasonable efforts to inform any recipient of such confidential
information that it should keep such confidential information confidential;
provided that neither Administrative Agent, Collateral Agent nor any Lender
shall provide copies of or disclose any entertainment contracts with respect to
the Property, the partnership reports or the list of the top accounts at the
Property) to any third-party.

(j) Borrower shall provide to Administrative Agent written notice of any
material Intellectual Property acquired by Mortgage Borrower (or following
receipt of notice of any acquisition of CPLV Intellectual Property by an IP
Owner) that is necessary for the use, ownership, management, leasing,
renovation, financing, development, operation and maintenance of the Property
after the date hereof, in each case which is the subject of a registration or
application (including IP Collateral which was theretofore unregistered and
becomes the subject of a registration or application) or any exclusive IP
Licenses under which Mortgage Borrower (or, following receipt of notice of any
license of CPLV Intellectual Property to CPLV Tenant or an IP Owner) is an
exclusive licensee. Borrower shall provide such notice with respect to such
Intellectual Property to Administrative Agent within thirty-five (35) days after
the end of each calendar year in which the acquisition of such Intellectual
Property occurred. Further, Borrower authorizes Administrative Agent to modify
this Agreement by amending the IP Schedule to include any applications or
registrations constituting IP Collateral.

5.1.12 Business and Operations. Borrower shall, shall cause Mortgage Borrower to
and shall cause Mortgage Borrower to use commercially reasonable efforts to
cause CPLV Tenant to continue to engage in the businesses presently conducted by
it as and to the extent the same are necessary for the ownership, maintenance,
management and operation of the Property and the Collateral. Borrower shall,
shall cause Mortgage Borrower to and shall cause Mortgage Borrower to use
commercially reasonable efforts to cause CPLV Tenant to qualify to do business
and will remain in good standing under the laws of the jurisdiction of its
formation as and to the extent the same are required for the ownership,
maintenance, management and operation of the

 

-80-



--------------------------------------------------------------------------------

Property and the Collateral. Borrower shall cause Mortgage Borrower to or shall
cause Mortgage Borrower to cause CPLV Tenant to at all times during the term of
the Loan, continue to own or lease all of Equipment, Fixtures and Personal
Property which are necessary to operate the Property in all material respects in
the manner required hereunder and in the manner in which it is currently
operated.

5.1.13 Title to the Collateral and the Property. Borrower will, and shall cause
Mortgage Borrower to, warrant and defend (a) the title to the Property, the
Mezzanine A Collateral and the Collateral and every part thereof, subject only
to Liens permitted hereunder (including Permitted Encumbrances), the Mezzanine A
Loan Agreement and the Mortgage Loan Agreement, (b) the validity and priority of
the Lien of the Mortgage on the Property, subject only to Liens permitted
hereunder (including Permitted Encumbrances) and under the Mortgage Loan
Agreement, (c) the validity and priority of the Lien of the Mezzanine A Pledge
Agreement on the Mezzanine A Collateral, subject only to Liens permitted
hereunder (including Permitted Encumbrances), in each case against the claims of
all Persons whomsoever, and (d) the validity and priority of the Lien of the
Pledge Agreement on the Collateral, subject only to Liens permitted hereunder
(including Permitted Encumbrances), in each case against the claims of all
Persons whomsoever. Borrower shall reimburse any Lender, Administrative Agent
and/or Collateral Agent for any losses, costs, damages or expenses (including
reasonable attorneys’ fees and expenses) actually incurred by any Lender,
Administrative Agent and/or Collateral Agent if an interest in the Property, the
Mezzanine A Collateral and/or the Collateral, other than as permitted hereunder,
is claimed by another Person.

5.1.14 Costs of Enforcement. In the event (a) Collateral Agent exercises any of
all of its rights or remedies under the Pledge Agreement or any other Loan
Document as and when permitted thereby or (b) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower, Mortgage
Borrower or any of their respective constituent Persons or an assignment by
Borrower or any of its constituent Persons for the benefit of its creditors,
Borrower, its successors or assigns, shall be chargeable with and agrees to pay
all out-of-pocket costs of collection and defense, including reasonable
thirty-party attorneys’ fees and expenses, incurred by any Lender,
Administrative Agent and/or Collateral Agent or Borrower in connection therewith
and in connection with any appellate proceeding or post-judgment action involved
therein, together with all required service or use taxes.

5.1.15 Estoppel Statement. (a) After request by Administrative Agent, Borrower
shall within ten (10) days furnish Administrative Agent with a statement, duly
acknowledged and certified, setting forth (i) the original principal amount of
the Loan, (ii) the unpaid principal amount of the Loan, (iii) the Interest Rate
of the Loan, (iv) the date installments of interest and/or principal were last
paid, (v) any offsets or defenses to the payment of the Debt, if any, claimed by
Borrower, and (vi) that this Agreement, the Pledge Agreement and the other Loan
Documents are valid, legal and binding obligations (subject to bankruptcy,
insolvency or other similar laws and general principles of equity) and have not
been modified or if modified, giving particulars of such modification; provided,
however, that so long as no Event of Default has occurred and is continuing,
Borrower shall not be required to provide such statement more than two (2) times
in any calendar year.

 

-81-



--------------------------------------------------------------------------------

(b) Borrower shall cause Mortgage Borrower to request and use commercially
reasonable efforts to deliver to Administrative Agent any estoppel certificates
requested by Mortgage Lender pursuant to Section 5.1.15(b) of the Mortgage Loan
Agreement (with Administrative Agent included as a reliance party therein) or,
if no such estoppel certificates have been requested by Mortgage Lender pursuant
to the Mortgage Loan Agreement or by Mezzanine A Administrative Agent pursuant
to the Mezzanine A Loan Agreement in any calendar year, (i) deliver to
Administrative Agent upon request estoppel certificates from CPLV Tenant,
(ii) deliver to Administrative Agent upon request estoppel certificates from
Manager and (iii) cause CPLV Tenant to deliver estoppel certificates from each
commercial Tenant leasing space at the Property in form and substance reasonably
satisfactory to Administrative Agent, provided that in no event shall Borrower
be required to cause the delivery of such estoppel certificates to
Administrative Agent, Mezzanine A Administrative Agent and/or Mortgage Lender
more frequently than two (2) times in any calendar year.

(c) After request by Administrative Agent, Borrower shall cause Mortgage
Borrower to within ten (10) days furnish Administrative Agent with a statement,
duly acknowledged and certified with respect to the Mortgage Loan, setting forth
(i) the original principal amount of the Mortgage Note, (ii) the unpaid
principal amount of the Mortgage Note, (iii) the interest rate of the Mortgage
Note, (iv) the date installments of interest and/or principal were last paid,
(v) any offsets or defenses to the payment of the Mortgage Loan debt, if any,
claimed by Mortgage Borrower, and (vi) that the Mortgage Loan Agreement, the
Mortgage and the other Mortgage Loan Documents are valid, legal and binding
obligations (subject to bankruptcy, insolvency or other similar laws and general
principles of equity) and have not been modified or if modified, giving
particulars of such modification; provided, however, that so long as no Event of
Default has occurred and is continuing, Borrower shall not be required to seek
such statement more than one (1) time in any calendar year.

(d) After request by Administrative Agent, Borrower shall cause Mezzanine A
Borrower to within ten (10) days furnish Administrative Agent with a statement,
duly acknowledged and certified with respect to the Mezzanine A Loan, setting
forth (i) the original principal amount of the Mezzanine A Loan, (ii) the unpaid
principal amount of the Mezzanine A Loan, (iii) the interest rate of the
Mezzanine A Loan, (iv) the date installments of interest and/or principal were
last paid, (v) any offsets or defenses to the payment of the Mezzanine A Loan
debt, if any, claimed by Mezzanine A Borrower, and (vi) that the Mezzanine A
Loan Agreement, the Mezzanine A Pledge Agreement and the other Mezzanine A Loan
Documents are valid, legal and binding obligations (subject to bankruptcy,
insolvency or other similar laws and general principles of equity) and have not
been modified or if modified, giving particulars of such modification; provided,
however, that so long as no Event of Default has occurred and is continuing,
Borrower shall not be required to seek such statement more than one (1) time in
any calendar year.

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

5.1.17 Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill in all material respects, each and every covenant, term and
provision of each Loan Document executed and delivered by, or applicable to,
Borrower, and shall not enter into or otherwise suffer or permit any amendment,
waiver, supplement, termination or other modification of any Loan Document
executed and delivered by, or applicable to, Borrower without the prior written
consent of Administrative Agent.

 

-82-



--------------------------------------------------------------------------------

5.1.18 Intentionally Omitted.

5.1.19 Environmental Covenants. (a) Borrower covenants and agrees that: (i) all
uses and operations on or of the Property, by Borrower, Mortgage Borrower or any
of its Affiliates shall be, and Borrower shall cause Mortgage Borrower to use
commercially reasonable efforts to cause all uses and operations of the Property
by CPLV Tenant and any other Person to be, in compliance, in all material
respects, with all Environmental Laws and permits issued pursuant thereto;
(ii) there shall be no Releases of Hazardous Substances in, on, under or from
the Property except for such Releases that are both (x) in compliance, in all
material respects, with all Environmental Laws and with permits issued pursuant
thereto (to the extent such permits are required by Environmental Law) and
(y) either (A) in amounts not in excess of that necessary to operate the
Property for the purposes set forth in this Agreement which would not reasonably
be expected to result in an environmental condition in, on or under the Property
or (B) fully disclosed to Administrative Agent in writing or in the
Environmental Report; (iii) Borrower shall not permit Mortgage Borrower to
store, and shall cause Mortgage Borrower to take commercially reasonable
measures to ensure that all other Persons, including CPLV Tenant, occupying or
operating the Property shall not store, any Hazardous Substances in, on, or
under the Property, except those that are both (x) in compliance in all material
respects with all Environmental Laws and with permits issued pursuant thereto
(to the extent such permits are required by Environmental Law and (y) either (A)
in amounts not in excess of that necessary to operate the Property for the
purposes set forth in this Agreement which would not reasonably be expected to
result in an environmental condition in, on or under the Property or (B) fully
disclosed to Administrative Agent in writing or in the Environmental Report;
(iv) Borrower shall, and shall cause Mortgage Borrower to, keep, or shall cause
to be kept, the Property free and clear of all liens and other encumbrances
imposed pursuant to any Environmental Law, whether due to any act or omission of
Borrower, Mortgage Borrower or any other Person (the “Environmental Liens”);
(v) Borrower shall, and shall cause Mortgage Borrower to, at its sole cost and
expense, fully and expeditiously cooperate in all activities pursuant to
subsection (b) below, including but not limited to providing all relevant
information and making knowledgeable persons available for interviews;
(vi) Borrower shall, or shall cause Mortgage Borrower to cause CPLV Tenant to,
at its sole cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with the Property
(including but not limited to sampling, testing and analysis of soil, water,
air, building materials and other materials and substances whether solid, liquid
or gas), pursuant to any reasonable written request of Administrative Agent made
in the event that Administrative Agent has a reasonable good-faith basis to
believe that an environmental hazard exists on the Property that would
reasonably be expected to (i) endanger, in any material respect, CPLV Tenant,
any Tenants or other occupants of the Property or their guests or the general
public or (ii) have a Material Adverse Effect (including but not limited to
sampling, testing and analysis of soil, water, air, building materials and other
materials and substances whether solid, liquid or gas), and share with
Administrative Agent the reports and other results thereof, and Administrative
Agent and other Indemnified Parties shall be entitled to rely on such reports
and other results thereof; (vii) Borrower shall, and shall cause Mortgage
Borrower to, at its sole cost and expense, comply

 

-83-



--------------------------------------------------------------------------------

with all reasonable written requests of Administrative Agent made in the event
that Administrative Agent has a good faith reason to believe that an
environmental hazard exists on the Property (including but not limited to a
Release of a Hazardous Substance) to (A) reasonably effectuate Remediation of
any such environmental hazard as required pursuant to Environmental Law;
(B) comply with applicable Environmental Law related thereto; (C) comply with
any applicable directive from any Governmental Authority related thereto; and
(D) take any other reasonable action necessary or appropriate for protection of
human health or the environment with regard to such environmental hazard;
(viii) Borrower shall not do, and shall cause Mortgage Borrower not to do, and
shall cause Mortgage Borrower to use commercially reasonable efforts to cause
CPLV Tenant or other user of the Property to not commit any act relating to the
manufacture, use, storage, handling, Release or Remediation of Hazardous
Substances that materially increases the dangers to human health or the
environment, poses an unreasonable risk of harm to any Person (whether on or off
the Property), impairs or may impair in any material respect the value of the
Property, is contrary to any requirement of any insurer, constitutes a public or
private nuisance, constitutes waste, or violates any covenant, condition,
agreement or easement applicable to the Property in any material respect; and
(ix) Borrower shall notify Administrative Agent in writing, promptly upon
obtaining actual knowledge of (A) any presence or Releases or threatened
Releases of Hazardous Substances in, on, under, from or migrating towards the
Property (other than any Hazardous Substances which satisfy the conditions set
forth in Section 5.1.19(a)(ii)(x) and (y); (B) any non-compliance with any
Environmental Laws related in any way to the Property; (C) any actual or
potential Environmental Lien; (D) any required or proposed Remediation of
environmental conditions relating to the Property; and (E) any written notice or
other written communication of which Borrower becomes aware from any source
whatsoever (including but not limited to a Governmental Authority) relating in
any way to either (x) the matters referred to in items (A) through (D) or
(y) any other environmental conditions with respect to the Property that are
likely to result in liability of Mortgage Borrower, Borrower or any Person
holding an interest in the Property pursuant to any Environmental Law, including
any actual or potential administrative or judicial proceedings in connection
with the matters referred to in this Section 5.1.19.

(b) In the event that Administrative Agent has a reasonable good-faith basis to
believe that an environmental hazard exists on the Property that would
reasonably be expected to (i) endanger, in any material respect, CPLV Tenant,
any Tenants or other occupants of the Property or their guests or the general
public or (ii) have a Material Adverse Effect, upon reasonable notice from
Administrative Agent, Borrower shall or shall cause Mortgage Borrower to, at
Borrower’s expense, promptly cause a qualified engineer or consultant reasonably
satisfactory to Administrative Agent to conduct an environmental assessment or
audit with respect to such environmental hazard (the scope of which shall be
reasonably satisfactory to Administrative Agent) which may include taking any
samples of soil, groundwater or other water, air, or building materials or any
other invasive testing reasonably requested by Administrative Agent and promptly
deliver the results of any such assessment, audit, sampling or other testing to
Administrative Agent ; provided, however, if such results are not delivered to
Administrative Agent within a reasonable period or if Administrative Agent has a
good faith reason to believe that an environmental hazard exists on the Property
that, in Administrative Agent’s reasonable judgment, poses an imminent danger,
in any material respect, to any Tenant or other occupant of the Property or
their guests or the general public or may materially and adversely affect the
value of the Property, upon reasonable advance notice to Borrower (subject

 

-84-



--------------------------------------------------------------------------------

to the rights of CPLV Tenant, Tenants and any other third-party occupants of the
Property and compliance with any applicable Gaming Laws), Administrative Agent
and any other Person designated by Administrative Agent, including but not
limited to any receiver, any representative of a governmental entity with
relevant jurisdiction, and any environmental consultant, shall have the right,
but not the obligation, to enter upon the Property at all reasonable times to
assess any and all aspects of the environmental condition of the Property
related to the environmental hazard, including but not limited to conducting any
environmental assessment or audit with respect to such environmental hazard (the
scope of which shall be determined in Administrative Agent’s reasonable
discretion) which may include taking samples of soil, groundwater or other
water, air, or building materials, and reasonably conducting other invasive
testing. Borrower shall reasonably cooperate with and provide Administrative
Agent and any such Person designated by Administrative Agent with access to the
Property and Borrower shall be permitted to accompany and observe (but not
otherwise disrupt or restrict) Administrative Agent or any other Person
designated by Administrative Agent during such assessment, audit, sampling or
testing.

(c) Intentionally Omitted.

(d) Borrower hereby represents and warrants that attached hereto as Exhibit C is
a true and complete copy of the Asbestos Operations & Maintenance Plan, dated as
of September 19, 2017, prepared by EMG (“O&M Program”), and (b) Borrower has as
of the date hereof complied, and has caused Mortgage Borrower to comply, in all
material respects with the O&M Program. Borrower hereby covenants and agrees
that, during the term of the Loan, including any extension or renewal thereof,
Borrower shall, and shall cause Mortgage Borrower to, comply in all material
respects with the terms and conditions of the O&M Program.

(e) Borrower hereby covenants to cause Mortgage Borrower to perform, or cause to
be performed, the Focused Indoor Air Quality Assessment at Caesars Palace, Las
Vegas, Nevada, as described in the September 6, 2017 proposal from EHS Support
(“IAQ Assessment”). Borrower covenants to provide the results of the IAQ
Assessment to Administrative Agent within three (3) Business Days of Borrower’s
receipt of the results. To the extent one of more of the sampling results from
the IAQ Assessment exceed the applicable vapor intrusion screening levels as
recommended by the US EPA OSWER Technical Guide for Assessing and Mitigating the
Vapor Intrusion Pathway from Subsurface Vapor Sources to Indoor Air (US EPA
2015), Borrower covenants to cause Mortgage Borrower to perform any recommended
or appropriate human health evaluations and/or vapor mitigation.

5.1.20 Leasing Matters. (a) Borrower shall not permit Mortgage Borrower to enter
into any Leases other than the CPLV Lease and Borrower shall cause Mortgage
Borrower to enforce its rights in a commercially reasonable manner, the
provisions of the CPLV Lease with respect to any leases or subleases at the
Property. Borrower shall not permit Mortgage Borrower to and shall cause
Mortgage Borrower to use commercially reasonable efforts to not permit CPLV
Tenant to enter into any Leases with respect to the Property, other than as set
forth in this Section 5.1.20.

(b) Borrower shall not permit Mortgage Borrower to permit CPLV Tenant to assign
or otherwise transfer the CPLV Lease or any interest therein, except in
accordance with

 

-85-



--------------------------------------------------------------------------------

Section 5.2.10(e) hereof. CPLV Tenant shall be permitted to sublease a portion
of the Property pursuant to Leases; provided that (i) each Lease entered into by
CPLV Tenant shall be entered into in accordance with the terms of the CPLV
Lease, and (ii) subject to Section 5.1.20(c) of the Mortgage Loan Agreement, all
Leases executed by Borrower after the date hereof shall provide that they are
subordinate to the Mortgage and that the Tenant agrees to attorn to Mortgage
Lender or any purchaser at a sale by foreclosure or power of sale.
Notwithstanding anything to the contrary herein, Borrower shall not permit
Mortgage Borrower to permit CPLV Tenant to enter into any Lease for all or
substantially all of the Property without the prior written consent of
Administrative Agent.

5.1.21 Alterations. (a) Borrower shall cause Mortgage Borrower to obtain
Mortgage Lender’s prior written consent to any alterations to any Improvements
(each, an “Alteration” and collectively, “Alterations”) as and when required
pursuant to Section 5.1.21 of the Mortgage Loan Agreement. Following the
repayment of the Mortgage Loan and Mezzanine A Loan in full, Borrower shall
obtain Administrative Agent’s prior written consent to any Alterations, which
consent shall not be unreasonably withheld or delayed except with respect to
Alterations that would reasonably be expected to have a Material Adverse Effect.
Notwithstanding the foregoing, Administrative Agent’s consent shall not be
required in connection with any Alterations that (i) will not have a Material
Adverse Effect and the cost of any individual Alteration project does not exceed
$75,000,000 (the “Threshold Amount”), (ii) any Alterations set forth on
Schedule 5.1.21 hereto (the “Pre-Approved Alterations”), (iii) Replacements if
there are sufficient reserves on deposit in the Replacement Reserve Fund to pay
for such obligations, (iv) that are Required Repairs, (v) to address any life
safety issues to avoid imminent danger to the health or safety of Persons at the
Property or the Property, (vi) are required to comply with Legal Requirements
which will not have a Material Adverse Effect and are not subject to contracts
with an aggregate remaining cost in excess of the Threshold Amount, or
(vii) Alterations performed in connection with the Restoration of the Property
after the occurrence of a Casualty or Condemnation in accordance with the terms
and provisions of the Mortgage Loan Agreement. Administrative Agent shall grant
or deny any consent required under this Section 5.1.21 within ten (10) Business
Days after the receipt of the applicable request and all documents reasonably
necessary in connection therewith. In the event that Administrative Agent fails
to respond within such ten (10) Business Day period and such request was marked
in bold lettering with the following language: “ADMINISTRATIVE AGENT’S RESPONSE
IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO
THE TERMS OF A LOAN AGREEMENT AMONG THE UNDERSIGNED, ADMINISTRATIVE AGENT,
COLLATERAL AGENT AND LENDERS PARTY THERETO” and the envelope containing the such
notice shall have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”, and Borrower
has submitted a second request for consent after such ten (10) Business Day
period accompanied by all documents reasonably necessary in connection
therewith, which such second notice shall have been marked in bold lettering
with the following language: “ADMINISTRATIVE AGENT’S RESPONSE IS REQUIRED WITHIN
TEN (10) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN
AGREEMENT AMONG THE UNDERSIGNED, ADMINISTRATIVE AGENT, COLLATERAL AGENT AND
LENDERS PARTY THERETO” and the envelope containing the Second Notice shall have
been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”, then in the event that
Administrative Agent shall fail to respond to such second notice within the ten
(10) Business Day period, such failure to respond shall be

 

-86-



--------------------------------------------------------------------------------

deemed to be the consent and approval of Administrative Agent to the requested
item, provided, that Administrative Agent requesting additional and/or clarified
information, in addition to approving or denying any request (in whole or in
part), shall be deemed a response by Administrative Agent for purposes of the
foregoing. If the total unpaid amounts due and payable with respect to any
alterations to the Improvements at the Property, in the aggregate, shall at any
time exceed the Threshold Amount (excluding (1) such amounts to be paid or
reimbursed by Tenants under the Leases, (2) such amounts for Replacements which
are reserved and are permitted to be paid or reimbursed from the Replacement
Reserve Fund in accordance with the terms of the Mortgage Loan Agreement,
(3) any amounts for the construction of the New Hotel Tower pursuant to and in
accordance with Section 5.1.21(c) hereof and (4) costs incurred in connection
with a Restoration of the Property in accordance with the terms hereunder),
Borrower shall promptly deliver to Administrative Agent (or cause Mortgage
Borrower to cause CPLV Tenant to deliver) such excess amount as security for the
payment of such amounts and as additional security for Borrower’s obligations
under the Loan Documents any of the following (each, an “Alteration Deposit”):
(A) cash, (B) U.S. Obligations, (C) other securities having a rating acceptable
to Administrative Agent or (D) a Letter of Credit, provided that any such
Alteration Deposit made by CPLV Tenant in cash shall be made into (i) an account
of Mortgage Lender or (ii) if the funds are being deposited by CPLV Tenant in an
account in the name of CPLV Tenant held by an Eligible Institution subject to a
security interest in favor of Mortgage Borrower and assigned to Mortgage Lender
and subject to the control of Mortgage Lender pursuant to a deposit or
securities account control agreement in form and substance reasonably
satisfactory to Mortgage Lender, and such security shall be subject to the terms
and conditions of the CPLV Lease SNDA. Subject to Section 5.1.21(b) below and
the CPLV Lease SNDA, during the continuance of an Event of Default (other than a
CPLV Lease Default so long as Borrower is proceeding to cure (or cause to be
cured) subject to the terms and within the time periods set forth in Section 8.3
hereof), unless the amounts are being contested by CPLV Tenant pursuant to
contest in good faith and in CPLV Tenant’s prudent business judgment, if amounts
are not otherwise paid by CPLV Tenant, Mortgage Borrower or Borrower prior to
delinquency, upon two (2) Business Days prior notice to CPLV Tenant, Mortgage
Borrower or Borrower, Administrative Agent may apply such security from time to
time at the option of Administrative Agent to pay for such Alterations.
Notwithstanding any of the foregoing to the contrary, no such security and/or
Alterations Deposit shall be required to the extent Mortgage Borrower is
required to and does provide such security and/or Alterations Deposit (as
defined in the Mortgage Loan Agreement) for the same to Mortgage Lender in
accordance with the Mortgage Loan Documents or Mezzanine A Borrower is required
to and does provide such security and/or Alterations Deposit (as defined in the
Mezzanine A Loan Agreement) for the same to Mezzanine A Administrative Agent in
accordance with the Mezzanine A Loan Documents. In the event any Alteration
constitutes Material Capital Improvements (as defined in the CPLV Lease) and no
consultant or engineer shall have been engaged by the Mortgage Lender pursuant
to Section 5.1.21(a) of the Mortgage Loan Agreement or by Mezzanine A
Administrative Agent pursuant to Section 5.1.21(a) of the Mezzanine A Loan
Agreement, Administrative Agent shall have the right, at Borrower’s, Mortgage
Borrower’s or CPLV Tenant’s cost and expense, to engage an engineer or other
construction consultant to conduct inspections during the construction of any
such Material Capital Improvements.

 

-87-



--------------------------------------------------------------------------------

(b) Each such Alterations Deposit provided to Administrative Agent shall be
disbursed from time to time by Administrative Agent to Borrower or if directed
by Borrower, to CPLV Tenant for completion of the Alterations at the Property
upon the satisfaction of the following conditions: (i) Borrower shall (or shall
cause Mortgage Borrower to cause CPLV Tenant to) submit a request for payment to
Administrative Agent at least 10 days prior to the date on which Borrower
requests that such payment be made, which request for payment shall specify the
Alterations for which payment is requested, (ii) on the date such request is
received by Administrative Agent and on the date such payment is to be made, no
Event of Default shall be continuing, and (iii) such request shall be
accompanied by (x) an Officer’s Certificate (or a certification from CPLV
Tenant) stating that the applicable portion of the Alterations to be funded by
the requested disbursement have been completed in good and workmanlike manner
and in accordance in all material respects with all applicable Legal
Requirements, (y)(A) if requested by Administrative Agent, copies of paid
invoices or copies of invoices to be paid, as applicable, for each contractor
that supplied materials or labor in connection with the applicable portion of
the Alterations to be funded by the requested disbursement if such disbursement
to the applicable contractor is in excess of $250,000 and (B) if requested by
Administrative Agent, proofs of payment for each contractor that supplied
materials or labor in connection with the applicable portion of the Alterations
to be funded by the requested disbursement if such disbursement to the
applicable contractor is in excess of $25,000 and (z) copies of any licenses,
permits or other approvals by any Governmental Authority required in connection
with the applicable portion of the Alterations, and (iv) lien waivers (which may
be conditioned up receipt of payment) from any contractors, subcontractors,
materialmen, mechanics or other parties providing labor or materials under
contracts or work orders in excess of $250,000. Each Alterations Deposit (to the
extent required to be delivered to Administrative Agent hereunder) shall be held
by Administrative Agent in an account and, until disbursed in accordance with
the provisions of this Section 5.1.21, shall constitute additional security for
the Debt and other obligations under the Loan Documents. Upon completion of the
Alterations in accordance with the terms hereunder and payment of all costs and
expenses in connection therewith for which such Alterations Deposit was made,
any remaining portion of the Alterations Deposit shall be returned to Borrower
or CPLV Tenant, as applicable.

(c) The Borrower shall have the right to permit Mortgage Borrower to permit CPLV
Tenant to construct the New Hotel Tower, subject to the satisfaction of the
conditions set forth in Section 5.1.21(c) of the Mortgage Loan Agreement.

5.1.22 Operation of Property. (a) Borrower shall, shall cause Mortgage Borrower
to and shall cause Mortgage Borrower to use commercially reasonable efforts to
cause CPLV Tenant to, cause the Property to be operated, in all material
respects, in accordance with the CPLV Lease, the Management Agreement and all
other CPLV Lease Documents and in accordance with all applicable Legal
Requirements, including Gaming Laws, and all Gaming Licenses and other Operating
Permits and in a manner and standard consistent in all material respects with
their respective use as of the Closing Date. Borrower shall, shall cause
Mortgage Borrower to and shall cause Mortgage Borrower to use commercially
reasonable efforts to cause CPLV Tenant to maintain, in all material respects,
all Operating Permits in full force and effect (unless, in the case of any
Operating Permit, such Operating Permit is no longer necessary or advisable for
the conduct of CPLV Tenant’s business in accordance with the terms of the CPLV
Lease and hereunder). In the event that the Management Agreement expires or is
terminated (without limiting any obligation of Borrower to obtain Administrative
Agent’s consent to any termination or modification of the Management Agreement
in accordance with the terms and

 

-88-



--------------------------------------------------------------------------------

provisions of this Agreement), Borrower shall cause Mortgage Borrower to
promptly enter into a Replacement Management Agreement with Manager or another
Qualified Replacement Manager, as applicable, or upon the prior written consent
of Administrative Agent, not to be unreasonably withheld, conditioned or
delayed, enter into a Replacement Structure.

(b) Borrower shall, and shall cause Mortgage Borrower to, at all times cause the
Property to be licensed, operated and branded by Manager as a “Caesars Palace”
property pursuant to the Management Agreement. Without the prior written consent
of Administrative Agent in its sole discretion, Borrower shall not, shall not
permit Mortgage Borrower to and shall not permit Mortgage Borrower to permit
CPLV Tenant to, (i) rebrand the Property or operate the Property under another
flag or brand or as an unbranded property, or (ii) operate the Property under
any name other than “Caesars Palace Las Vegas”.

(c) Borrower shall, shall cause Mortgage Borrower to and shall cause Mortgage
Borrower to use commercially reasonable efforts to cause CPLV Tenant to, post
all required bonds, if any, with any Gaming Authority as and in the amounts
required under all applicable Legal Requirements (and shall, if Administrative
Agent makes a request therefor, promptly provide Administrative Agent with
copies of all such bonds).

(d) Borrower shall, shall cause Mortgage Borrower to and shall cause Mortgage
Borrower to use commercially reasonable efforts to cause CPLV Tenant to make all
filings required under the Gaming Laws, or in connection with any Gaming
Licenses or Operating Permits, including in connection with the origination of
the Loan, the Mortgage Loan and the other Mezzanine Loans, and shall deliver
copies of such filings as Administrative Agent shall reasonably request to
Administrative Agent, promptly upon request. Borrower shall, shall cause
Mortgage Borrower to and shall cause Mortgage Borrower to use commercially
reasonable efforts to cause CPLV Tenant to, timely pay all fees, investigative
fees and costs required by the Gaming Authorities with respect to any such
approvals and licenses with respect to the Property or the operations thereof.
Borrower shall, shall cause Mortgage Borrower to and shall cause Mortgage
Borrower to use commercially reasonable efforts to cause CPLV Tenant to,
diligently and comprehensively respond to any inquiries and requests from the
Gaming Authorities and promptly file or cause to be filed any additional
information required in connection with any required filings as soon as
practicable after receipt of requests therefor.

(e) Upon the written request of Administrative Agent, Borrower shall (i) deliver
to Administrative Agent such evidence of compliance (by Mortgage Borrower,
Borrower and the Collateral) with all Legal Requirements, including Gaming Laws
as shall be reasonably requested by Administrative Agent and (ii) cause Mortgage
Borrower to use commercially reasonable efforts to cause CPLV Tenant to deliver
to Administrative Agent such evidence of compliance (by CPLV Tenant and the
Property) with all Legal Requirements, including Gaming Laws as shall be
reasonably requested by Administrative Agent. Borrower shall promptly deliver to
Administrative Agent any notice of material non-compliance or material violation
of any Legal Requirement, or of any material inquiry or investigation commenced
by the Gaming Authorities in connection with the Property, in each case received
by Mortgage Borrower or its Affiliates, and shall cause Mortgage Borrower to use
commercially reasonable efforts to cause CPLV Tenant to deliver such notices to
Lender in accordance with the terms of the CPLV Lease. Borrower shall promptly
notify Administrative Agent if it believes has knowledge of, or has

 

-89-



--------------------------------------------------------------------------------

received notice, that any material license, including any Gaming License, is
being or could be revoked or suspended, or that any action is pending, being
considered or being, or could be, taken to revoke or suspend any of Borrower’s,
Mezzanine A Borrower’s, Mortgage Borrower’s or CPLV Tenant’s material licenses,
including the Gaming Licenses, or to fine, penalize or impose remedies upon
Borrower, Mezzanine A Borrower, Mortgage Borrower or CPLV Tenant, or that any
action is pending, being considered, or being, or could be, taken to
discontinue, suspend, deny, decrease or recoup any payments due, made or coming
due to Borrower, Mezzanine A Borrower, Mortgage Borrower or CPLV Tenant.

(f) Borrower shall cause Mortgage Borrower, or shall cause Mortgage Borrower to
cause CPLV Tenant to, cause the Hotel Components to be at all times open for
business as a hotel and the Casino Components to be open for business as a
casino, except to the extent necessary to undertake any Alterations or repairs
(subject to the provisions of this Agreement with respect to the performance of
any such Alterations or repairs) or any Permitted Operation Interruption (as
defined in the CPLV Lease). Borrower shall cause Mortgage Borrower to, or shall
cause Mortgage Borrower to use commercially reasonable efforts to cause CPLV
Tenant to, cause the Property to be at all times operated, managed and
maintained, at all times and in the manner and accordance with the standards
required pursuant to the CPLV Lease and all applicable Legal Requirements,
including Gaming Laws in all material respects.

(g) In the event that Mortgage Borrower shall enter into a Replacement
Management Agreement with respect to the Property in accordance with the terms
hereunder, such Management Agreement shall (i) be with a Qualified Manager, and
(ii) be entered into on an arms’ length basis and on commercially reasonable and
market terms and in form and substance reasonably acceptable to Administrative
Agent.

(h) Borrower shall cause Mortgage Borrower to, and shall cause Mortgage Borrower
to use commercially reasonable efforts to cause CPLV Tenant to, (i) promptly
perform and/or observe, in all material respects, all of the covenants and
agreements required to be performed and observed by it under the Management
Agreement and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify Administrative Agent of any
material default under the Management Agreement of which it is aware;
(iii) promptly deliver to Administrative Agent a copy of each financial
statement, business plan, capital expenditures plan, notice, report and estimate
received by it under the Management Agreement; and (iv) enforce the performance
and observance of all of the covenants and agreements required to be performed
and/or observed by Manager under the Management Agreement in a commercially
reasonable manner.

5.1.23 Embargoed Person. Borrower has performed and shall perform reasonable due
diligence to insure that at all times throughout the term of the Loan, including
after giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower, Mezzanine A Borrower,
Mortgage Borrower or Guarantor constitute property of, or are beneficially
owned, directly or indirectly, by any Embargoed Person; (b) no Embargoed Person
has any interest of any nature whatsoever in Borrower, Mezzanine A Borrower,
Mortgage Borrower or Guarantor, as applicable, with the result that the
investment in Borrower, Mezzanine A Borrower, Mortgage Borrower or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law; and (c) none of the

 

-90-



--------------------------------------------------------------------------------

funds of Borrower, Mezzanine A Borrower, Mortgage Borrower or Guarantor, as
applicable, have been derived from, or are the proceeds of, any unlawful
activity, including money laundering, terrorism or terrorism activities, with
the result that the investment in Borrower, Mezzanine A Borrower, Mortgage
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law, or may cause the Property
to be subject to forfeiture or seizure.

5.1.24 Ground Leases.

(a) Borrower shall cause Mortgage Borrower to, or shall cause Mortgage Borrower
to cause CPLV Tenant to, at its sole cost and expense, promptly and timely
perform and observe all the material terms, covenants and conditions required to
be performed and observed by Mortgage Borrower as lessee under the Ground Lease
(including, but not limited to, subject to Section 7.4 below, the payment of all
rent, additional rent, percentage rent and other charges required to be paid
under each Ground Lease).

(b) If Mortgage Borrower or Administrative Agent receives from Ground Lessor a
notice of default under the Ground Lease, then, subject to the terms of the
Ground Lease and the Mortgage Loan Documents, Borrower shall cause Mortgage
Borrower to grant Administrative Agent the right (but not the obligation), to
cause the default or defaults under the Ground Lease to be remedied and
otherwise exercise any and all rights of Mortgage Borrower under the Ground
Lease, as may be necessary to prevent or cure any default, and Administrative
Agent shall have the right to enter all or any portion of the Property that is
subject to the Ground Lease at such reasonable times and in such manner as
Administrative Agent deems necessary (subject to the terms of the Ground Lease
and the rights of the CPLV Tenant under the CPLV Lease and Tenants Leases and
any third-party occupants), to prevent or to cure any such default.

(c) The actions or payments of Administrative Agent to cure any default by
Mortgage Borrower under the Ground Lease shall not remove or waive, as between
Borrower and Administrative Agent, the default that occurred under this
Agreement by virtue of the default by Mortgage Borrower under the Ground Lease.
All sums expended by Administrative Agent to cure any such default shall be paid
by Borrower to Administrative Agent, within five (5) Business Days of demand,
with interest on such sum at the rate set forth in this Agreement from the date
of such demand to and including the date the reimbursement payment is made to
Administrative Agent. All such indebtedness shall be deemed to be secured by the
Pledge Agreement.

(d) Borrower shall notify Administrative Agent promptly in writing of it
becoming aware of the occurrence of any default by Ground Lessor under the
Ground Lease (beyond all applicable notice and cure periods thereunder) or
following the receipt by Borrower or Mortgage Borrower of any written notice
from Ground Lessor under the Ground Lease noting or claiming the occurrence of
any default by Mortgage Borrower under the Ground Lease or the occurrence of any
event that, with the passage of time or service of notice, or both, would
constitute a default by Mortgage Borrower under the Ground Lease. Borrower shall
promptly deliver to Administrative Agent a copy of any such written notice of
default.

 

-91-



--------------------------------------------------------------------------------

(e) Within ten (10) days after receipt of written demand by Administrative
Agent, Borrower shall cause Mortgage Borrower to use commercially reasonable
efforts to obtain from Ground Lessor under the Ground Lease and furnish to
Administrative Agent the estoppel certificate of Ground Lessor stating the date
through which rent has been paid and whether or not there are any defaults
thereunder and specifying the nature of such claimed defaults, if any; provided
that Administrative Agent shall not make such demand more than once in any
twelve (12) month period unless an Event of Default is continuing.

(f) Borrower shall, or shall cause Mortgage Borrower to, promptly execute,
acknowledge and deliver to Administrative Agent such instruments as may be
reasonably required to permit Administrative Agent to cure any default under the
Ground Lease in accordance with the terms of this Agreement or permit
Administrative Agent to take such other action required to enable Administrative
Agent to cure or remedy the matter in default and preserve the security interest
of Collateral Agent under the Loan Documents with respect to the Property.
Borrower irrevocably appoints Lender as its true and lawful attorney-in-fact to
do, in its name or otherwise, during the continuance of an Event of Default, any
and all acts and to execute any and all documents that are necessary to preserve
any rights of Mortgage Borrower under or with respect to the Ground Lease,
including, without limitation, the right to effectuate any extension or renewal
of the Ground Lease, or to preserve any rights of Mortgage Borrower whatsoever
in respect of any part of the Ground Lease (and the above powers granted to
Administrative Agent are coupled with an interest and shall be irrevocable),
provided, except in the event of imminent damage to the Property or imminent
danger of the termination or loss of the Ground Lease, Administrative Agent
shall not make or execute any such documents under such power until three
(3) days after notice has been given to Borrower by Lender of Lender’s intent to
exercise its rights under such power.

(g) Notwithstanding anything to the contrary contained in this Agreement with
respect to the Ground Lease:

(i) [Reserved].

(ii) Borrower shall not permit Mortgage Borrower to, without Administrative
Agent’s written consent, elect to treat the Ground Lease as terminated under
Subsection 365(h)(l) of the Bankruptcy Code. Any such election made without
Administrative Agent’s prior written consent shall be void.

(iii) As security for the Debt, Borrower unconditionally assigns, transfers and
sets over to Lender all of Borrower’s claims and rights, if any (which, for the
avoidance of doubt, are separate and distinct from Mortgage Borrower’s claims
and rights, which claims and rights of Mortgage Borrower are assigned,
transferred, and set over to Mortgage Lender pursuant to the terms of the
Mortgage Loan Agreement), to the payment of damages arising from any rejection
of the Ground Lease by the lessor under the Bankruptcy Code. Administrative
Agent and Borrower shall proceed jointly or in the name of Borrower in respect
of any claim, suit, action or proceeding relating to the rejection of the Ground
Lease, including, without limitation, the right to file and prosecute any proofs
of claim, complaints, motions, applications, notices and other documents in any
case in respect of lessor under the Bankruptcy Code. This assignment constitutes
a

 

-92-



--------------------------------------------------------------------------------

present, irrevocable and unconditional assignment of the foregoing claims,
rights and remedies, and shall continue in effect until all of the Debt shall
have been satisfied and discharged in full. Any amounts received by
Administrative Agent or Borrower as damages arising out of the rejection of the
Ground Lease as aforesaid shall be applied to all out-of-pocket costs and
expenses of Administrative Agent (including, without limitation, reasonable
attorney’s fees and costs) incurred in connection with the exercise of any of
its rights or remedies in accordance with the applicable provisions of this
Agreement.

(iv) If, pursuant to Subsection 365(h) of the Bankruptcy Code, Mortgage Borrower
seeks to offset, against the rent reserved in the Ground Lease, the amount of
any damages caused by the nonperformance by the lessor of any of its obligations
thereunder after the rejection by lessor of the Ground Lease under the
Bankruptcy Code, then Mortgage Borrower shall not effectuate any offset of the
amounts so objected to by Administrative Agent. If Administrative Agent has
failed to object as aforesaid within ten (10) days after notice from Mortgage
Borrower in accordance with the first sentence of this subsection, Borrower may
proceed to offset the amounts set forth in Mortgage Borrower’s notice.

(v) If any action, proceeding, motion or notice shall be commenced or filed in
respect of any lessor of all or any part of the Property in connection with any
case under the Bankruptcy Code, to the extent involving Borrower, as opposed to
Mortgage Borrower, Administrative Agent and Borrower shall cooperatively conduct
and control any such litigation with counsel agreed upon between Borrower and
Administrative Agent in connection with such litigation. Borrower shall, within
five (5) Business Days of written demand, pay to Administrative Agent all costs
and expenses (including attorneys’ fees and costs) incurred in connection with
the cooperative prosecution or conduct of any such proceedings. All such costs
and expenses shall be secured by the Lien of the Pledge Agreement.

(vi) Borrower shall or shall cause Mortgage Borrower to, upon obtaining notice
or knowledge, notify Administrative Agent of any filing by or against the lessor
under the Ground Lease of a petition under the Bankruptcy Code, setting forth
any information available to Borrower as to the date of such filing, the court
in which such petition was filed, and the relief sought in such filing. Borrower
shall deliver to Administrative Agent any and all notices, summonses, pleadings,
applications and other documents received by Borrower or Mortgage Borrower in
connection with any such petition and any proceedings relating to such petition.

(h) If Administrative Agent, its nominee, designee, successor, or assignee
acquires title and/or rights of Borrower’s indirect interest in the Ground Lease
by reason of foreclosure of the Lien of the Pledge Agreement, assignment in lieu
of foreclosure or otherwise, such party shall (x) succeed to all of the rights
of and benefits accruing to Borrower under the Ground Lease, and (y) be entitled
to exercise all of the rights and benefits accruing to Borrower under the Ground
Lease. At such time as Administrative Agent shall request, Borrower agrees to
execute and deliver and use commercially reasonable efforts to cause any third
party to execute and deliver to Administrative Agent such documents as
Administrative Agent and its counsel may require in order to insure that the
provisions of this Section will be validly and legally enforceable and effective
against Borrower and all parties claiming by, through, under or against
Borrower.

 

-93-



--------------------------------------------------------------------------------

5.1.25 CPLV Lease, CPLV Lease Documents and CPLV Security Documents.

(a) Borrower shall cause Mortgage Borrower to: (i) promptly perform and/or
observe, in all material respects, all of the covenants and agreements required
to be performed and observed by it under the CPLV Lease and the other CPLV Lease
Documents and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly after they become aware, notify
Administrative Agent of any material default under the CPLV Lease and the other
CPLV Lease Documents; (iii) promptly deliver to Administrative Agent a copy of
each financial statement, business plan, capital expenditures plan, material
written notice, written report and written estimate received by it under the
CPLV Lease and the other CPLV Lease Documents; (iv) promptly deliver to
Administrative Agent a copy of any proposed amendment or modification to the
CPLV Lease and the other CPLV Lease Documents; and (v) enforce the performance
and observance of all of the covenants and agreements required to be performed
and/or observed by CPLV Tenant under the CPLV Lease and the other CPLV Lease
Document in a commercially reasonable manner.

(b) Borrower represents, covenants and warrants that it is the express intent of
Mortgage Borrower and CPLV Tenant that (i) the CPLV Lease constitute a “true
lease” for all purposes of the Bankruptcy Code (including Section 365(d) and
502(b)(6) thereof) and applicable Legal Requirements (and knows of no reason why
the CPLV Lease would not be such a “true lease”), (ii) the CPLV Lease does not
constitute a financing or convey any interest in any Property other than the
leasehold interest therein leased thereby and the security interest in favor of
Mortgage Borrower, as landlord in the Tenant’s Pledged Property (as defined in
the CPLV Lease), and (iii) the sole interest of CPLV Tenant in the Property is
that of tenant under the CPLV Lease. In the event that it shall be determined
that the CPLV Lease is not a lease under applicable real property laws or under
laws governing bankruptcy, insolvency and creditors’ rights generally, and that
the interest of CPLV Tenant in the Property is other than that of tenant under
the CPLV Lease, Borrower hereby covenants and agrees that it shall cause
Mortgage Borrower to cause CPLV Tenant’s interest in the Property, however
characterized, to continue to be subject and subordinate to the lien of the
Mortgage, or Mortgage Borrower’s fee interest in the Property, on all the same
terms and conditions as contained in the CPLV Lease and the Mortgage.

(c) Borrower shall cause Mortgage Borrower to: (i) promptly perform and/or
observe, in all material respects, all of the covenants and agreements required
to be performed and observed by it under the CPLV Security Documents and do all
things necessary to preserve and to keep unimpaired its material rights
thereunder; (ii) promptly after they become aware, notify Administrative Agent
of any material default under the CPLV Security Documents; (iii) promptly
deliver to Administrative Agent a copy of any written notice received by it
under the CPLV Security Documents; and (iv) enforce the performance and
observance of all of the covenants and agreements required to be performed
and/or observed by CPLV Tenant under the CPLV Security Documents in a
commercially reasonable manner.

 

-94-



--------------------------------------------------------------------------------

5.1.26 Transition Period. Borrower shall not, without Administrative Agent’s
prior written consent, permit Mortgage Borrower to: (i) surrender, terminate,
cancel, amend or modify the Transition Services Agreement; (ii) sell, assign or
transfer the Transition Services Agreement; (iii) reduce or consent to the
reduction of any of the liabilities or obligations of CPLV Tenant or Manager
under the Transition Services Agreement; or (iv) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Transition Services Agreement.

5.1.27 IP Collateral. (a) Borrower agrees that it will not and shall not permit
Mortgage Borrower to, and shall cause Mortgage Borrower to use commercially
reasonable efforts to cause CPLV Tenant to not, do any act, or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act), whereby any material IP
Collateral would be reasonably likely to become invalidated, abandoned or
dedicated to the public.

(b) Borrower (either through itself or its licensees or sublicensees) shall, and
shall cause Mortgage Borrower to and shall cause Mortgage Borrower to use
commercially reasonable efforts to cause CPLV Tenant to, as to each material
Trademark included in the IP Collateral, reasonably maintain the quality of the
products and services offered under such Trademark. Borrower shall cause
Mortgage Borrower to, and shall cause Mortgage Borrower to use commercially
reasonable efforts to cause CPLV Tenant to, not amend, modify or terminate the
CPLV Trademark License Agreement or the CPLV Trademark Security Agreement
without the prior written consent of Administrative Agent.

(c) If Borrower or Mortgage Borrower shall, at any time after the date hereof,
obtain any additional rights under CPLV Intellectual Property or IP Licenses
(including any security interests therein), then the provisions of this
Agreement and the Mortgage Loan Agreement shall automatically apply (to the
extent permitted under the terms of any such IP License) thereto to the extent
of Mortgage Borrower’s interest therein and any such Intellectual Property
and/or IP Licenses shall automatically constitute IP Collateral and Collateral
and shall be subject to the lien and security interest created by the IP
Security Agreement, and any other Mortgage Loan Document without further action
by any party.

(d) Borrower shall promptly notify Administrative Agent if Borrower knows or has
reason to know that any IP Collateral that is material to the use, ownership,
management, leasing, renovation, financing, development, operation and
maintenance of the Property is reasonably likely to become inadvertently
abandoned or dedicated to the public, or of any final adverse determination or
development (including the institution of, or any such final materially adverse
determination or development in, any proceeding in the United States Patent and
Trademark Office, United States Copyright Office, or any court or similar office
of any other country, but excluding any determinations of Intellectual Property
Offices issued in the ordinary course of prosecuting an Intellectual Property
application) regarding Mortgage Borrower’s ownership of such IP Collateral or,
its right to register or maintain the same.

 

-95-



--------------------------------------------------------------------------------

(e) If Borrower knows that any IP Collateral has been or is being
misappropriated, diluted, infringed, or otherwise violated by a third party in
such a manner that would reasonably be expected to have a Material Adverse
Effect on the IP Collateral or Mortgage Borrower’s interest therein or the
condition (financial or otherwise) or business of Borrower, Mortgage Borrower or
the condition or ownership of the IP Collateral, then Borrower shall promptly
notify Administrative Agent and shall cause Mortgage Borrower to take reasonable
and appropriate actions to protect Mortgage Borrower’s rights in such IP
Collateral, such actions to be determined in Borrower’s reasonable business
judgment.

(f) Reserved.

(g) There shall be no Liens with respect to, or upon, or no restrictions on the
transferability of the IP Collateral, other than the Permitted Encumbrances and
as set forth in the IP Licenses.

5.1.28 Payment of Obligations. Borrower will pay its obligations, including tax
liabilities and any obligations under any employment, incentive, retention, exit
or similar agreement, that, if not paid, would reasonably be expected to result
in a Material Adverse Effect before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) Borrower has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, or (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect, and provided that the foregoing shall not
require any partners, members, shareholders or other owners of Borrower to make
additional capital contributions to Borrower.

5.1.29 No Joint Assessment. Borrower shall not and shall not permit Mortgage
Borrower to suffer, permit or initiate the joint assessment of the Property
(a) with any other real property constituting a tax lot separate from the
Property, and (b) which constitutes real property with any portion of the
Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such real property
portion of the Property.

5.1.30 REOA. Borrower shall cause Mortgage Borrower to comply with
Section 5.1.30 of the Mortgage Loan Agreement.

5.1.31 ERISA. As soon as practicable, and in any event within ten (10) days
after Borrower has knowledge of the occurrence thereof, (i) Borrower shall
provide Administrative Agent with notice of the occurrence of any ERISA Event
(or, to Borrower’s Knowledge, the occurrence with respect to an unaffiliated
third-party property manager engaged by Borrower of an event that would
constitute an ERISA Event if it occurred to a Plan, provided that Borrower has
an obligation to indemnify such manager in respect of such event) that would
reasonably be expected to have a Material Adverse Effect and (ii) if the
employees at the Property are employed by a manager other than the Borrower or
an ERISA Affiliate, Borrower shall provide Administrative Agent with notice of
any ERISA Event, relating to any Multiemployer Plan or plan subject to Title IV
of ERISA, of which it knows or should have known, which could reasonably be
expected to result in a Material Adverse Effect including by reason of
indemnification or other contractual agreement with such manager. Borrower shall
not (i) permit any ERISA Event to occur and (ii) if the employees at the
Property are employed by a manager other than the Borrower or an ERISA
Affiliate, incur any liability or obligation with respect to withdrawal or
partial withdrawal from a Multiemployer Plan or termination of a plan subject to

 

-96-



--------------------------------------------------------------------------------

Title IV of ERISA, whether by reason of indemnification or other contractual
agreement with such manager, if in the case of (i) and (ii) above such event
could reasonably be expected to, either individually or in the aggregate, have a
Material Adverse Effect on the Borrower, the Property or the ability to repay
the Debt.

5.1.32 Multiemployer Plan Statements. (a) With respect to each Multiemployer
Plan, for which Borrower, Mezzanine A Borrower, Mortgage Borrower or Guarantor
has an obligation to make contributions, within the meaning of Section 101(l) of
ERISA (a “Contributing Employer”), within 30 days following the applicable
Multiemployer Plan’s year end, if Administrative Agent so requests Borrower to
do so, Borrower shall request, or cause to be requested, in accordance with
Section 101(1)(1) of ERISA, that the plan sponsor or administrator of the
applicable Multiemployer Plan provide: (i) an estimate of the amount of the
Contributing Employer’s withdrawal liability under Part 1 of Subtitle E of
Title IV of ERISA if the Contributing Employer were to have completely withdrawn
from the applicable Multiemployer Plan on the last day of the plan year
preceding the date of the request; and (ii) an explanation of how such estimated
withdrawal liability amount was determined, including the actuarial assumptions
and methods used to determine the value of the Multiemployer Plan’s liabilities
and assets, the data regarding employer contributions, unfunded vested benefits,
annual changes in the Multiemployer Plan’s unfunded vested benefits and the
application of any relevant limitations on the estimated withdrawal liability
amount. As soon as available, and in any event within 10 days after the receipt
from the plan sponsor or administrator of the applicable Multiemployer Plan,
Borrower shall provide Administrative Agent with the information received from
the Multiemployer Plan pursuant to the estimated withdrawal liability request
described in the preceding sentence.

(b) As reasonably requested by Administrative Agent, Borrower shall promptly
provide Administrative Agent with a copy of the most recent plan funding notice
(if any) issued to each Contributing Employer pursuant to Section 101(f) of
ERISA by a plan sponsor or administrator of a Multiemployer Plan.

(c) To the extent that a member of Borrower holds an equity interest in Borrower
with Plan Assets, Borrower will use commercially reasonable efforts to do, or
cause to be done, all things reasonably necessary to ensure that it will not be
deemed to hold Plan Assets at any time; provided, that if on any date Borrower
determines that it is deemed to hold Plan Assets, as promptly as practicable
following the event but no later than five (5) Business Days after the date of
such event, Borrower shall notify Administrative Agent in writing of such event.

5.1.33 Taxes. Borrower will be treated as a partnership or a disregarded entity
for U.S. federal income tax purposes. Borrower will timely file or cause to be
filed for itself all federal income and other material tax returns and reports
required to be filed by it and will pay or cause to be paid all federal income
and other material taxes and related liabilities required to be paid by it,
except taxes that are being contested in good faith by appropriate proceedings
and for which the Borrower sets aside on its books adequate reserves in
accordance with GAAP. Borrower will not permit any Liens for Section 2.8 Taxes
to be imposed on or with respect to any of its income or assets, other than
Liens for Section 2.8 Taxes not yet due and payable and for which Borrower sets
aside on its books adequate reserves in accordance with GAAP.

 

-97-



--------------------------------------------------------------------------------

5.1.34 Required Repairs. Borrower shall cause Mortgage Borrower to, or shall
cause Mortgage Borrower to cause CPLV Tenant to, perform the repairs at the
Property, as more particularly set forth on Schedule II hereto (such repairs
hereinafter referred to as “Required Repairs”). Borrower shall cause Mortgage
Borrower to, or shall cause Mortgage Borrower to use commercially reasonable
efforts to cause CPLV Tenant to complete the Required Repairs on or before the
required deadline for each repair as set forth on Schedule II.

5.1.35 Notices. Borrower shall give notice, or cause notice to be given to
Administrative Agent, promptly upon the occurrence of:

(a) any Event of Default, Mezzanine A Loan Default or Mortgage Loan Default, in
each case, of which it has Knowledge; and

(b) any event of default under any Contractual Obligation of Borrower, or, to
the

Knowledge of Borrower, Mezzanine A Borrower, Mortgage Borrower or Guarantor that
would reasonably be expected to have a Material Adverse Effect.

5.1.36 Special Distributions. On each date on which amounts are required to be
paid to Administrative Agent under any of the Loan Documents, Borrower shall
exercise its rights under the Mezzanine A Borrower Company Agreement to cause
Mezzanine A Borrower to make to Borrower a distribution in an aggregate amount
such that Administrative Agent shall receive the amount required to be paid to
Administrative Agent on such date.

5.1.37 Curing. From and after a Mezzanine A Loan Default, after three
(3) Business Days’ notice to Borrower (except in an emergency when no notice
shall be required) Administrative Agent shall have the right, but shall not have
the obligation, to exercise Borrower’s rights under the Mezzanine A Borrower
Company Agreement (a) to cure a monetary Mezzanine A Loan Default and (b) to
satisfy any Liens, claims or judgments against the Mezzanine A Collateral
(except for Liens permitted by the Mezzanine A Loan Documents), in the case of
either (a) or (b), unless Borrower or Mezzanine A Borrower shall be diligently
pursuing remedies to cure to Administrative Agent’s sole satisfaction. Borrower
shall reimburse Administrative Agent on demand for any and all costs incurred by
Administrative Agent in connection with curing any such Mezzanine A Loan Default
or satisfying any Liens, claims or judgments against the Mezzanine A Collateral.

5.1.38 Mortgage Borrower and Mezzanine A Borrower Covenants. (a) Borrower shall
cause Mortgage Borrower to comply with all obligations with which Mortgage
Borrower has covenanted to comply under the Mortgage Loan Agreement and all
other Mortgage Loan Documents (including, without limitation, those certain
affirmative and negative covenants set forth in Article V of the Mortgage Loan
Agreement) whether the Mortgage Loan has been repaid or the related Mortgage
Loan Document has been otherwise terminated, unless otherwise consented to in
writing by Administrative Agent.

(b) Borrower shall cause Mezzanine A Borrower to comply with all obligations
with which Mezzanine A Borrower has covenanted to comply under the Mezzanine A
Loan Agreement and all other Mezzanine A Loan Documents (including, without
limitation, those certain affirmative and negative covenants set forth in
Article V of the Mezzanine A Loan Agreement) whether the Mezzanine A Loan has
been repaid or the related Mezzanine A Loan Document has been otherwise
terminated, unless otherwise consented to in writing by Administrative Agent.

 

-98-



--------------------------------------------------------------------------------

5.1.39 Mortgage and Mezzanine A Reserve Funds. (a) Borrower shall cause Mortgage
Borrower to cause CPLV Tenant to deposit and maintain each of the Mortgage
Reserve Funds as more particularly set forth in Article VII of the Mortgage Loan
Agreement and to perform and comply with all the terms and provisions relating
thereto.

(b) Borrower shall cause Mezzanine A Borrower to deposit and maintain each of
the Mezzanine A Reserve Funds as more particularly set forth in, and to the
extent required pursuant to, Article VII of the Mezzanine A Loan Agreement and
to perform and comply with all the terms and provisions relating thereto.

Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Collateral in accordance with the terms of this
Agreement and the other Loan Documents, Borrower covenants and agrees with
Administrative Agent, Collateral Agent and each Lender that it will not do,
directly or indirectly, any of the following:

5.2.1 Operation of Property. (a) Borrower shall not cause or permit Mortgage
Borrower to, without Mortgage Lender’s prior written consent: (i) surrender,
terminate or cancel, or permit CPLV Tenant to surrender, terminate or cancel the
Management Agreement except that the CPLV Tenant Lender shall have the right to
replace the Manager in accordance with a Transfer under Section 5.2.10(e) below,
so long as the replacement manager is a Qualified Manager pursuant to a
Replacement Management Agreement entered into in accordance with the terms
hereunder and provided, further, that any Qualified Manager shall have all the
appropriate hospitality, liquor and gaming licenses and be in compliance with
all applicable Legal Requirements (including without limitation, Gaming Laws) at
or prior to the time such Replacement Management Agreement is entered into and
CPLV Tenant Lender shall take any other actions required to ensure continuous
operation of the Property as a hotel and casino; (ii) assign or transfer the
Management Agreement or any of its rights thereunder; (iii) reduce or consent to
the reduction of the term of the Management Agreement; (iv) increase or consent
to the increase of the amount of any charges under the Management Agreement; or
(v) amend or modify the Management Agreement or otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Management Agreement; provided, that without Mortgage Lender’s
consent, (x) so long as no Event of Default is continuing and no Uncured CPLV
Lease Event of Default is continuing, Mortgage Borrower shall have the right to
and may permit CPLV Tenant to enter into modifications of the Management
Agreement, which shall not (1) increase, in any material respect, Mortgage
Borrower’s or CPLV Tenant’s obligations or liabilities thereunder, (2) decrease
any of Mortgage Borrower’s or CPLV Tenant’s rights, in any material respect,
thereunder, (3) decrease any of Mortgage Lender’s rights thereunder (other than
to a de minimis extent), (4) decrease, in any material respect, any of Property
Manager or any of its Affiliates responsibilities, liabilities or obligations
thereunder and (5) otherwise adversely affect Mortgage Lender in any material
respect or otherwise result in a Material Adverse Effect. Borrower shall
promptly deliver to Administrative Agent, any modification to the Management
Agreement entered into in accordance with this Section 5.2.1 and all reasonable
documented out-of-pocket costs and expenses incurred by Administrative Agent
with respect to such modification, including, but not limited to, its reasonable
documented attorneys’ fees shall be paid by Borrower.

 

-99-



--------------------------------------------------------------------------------

(b) Following the occurrence and during the continuance of an Event of Default
(other than a CPLV Lease Default so long as Borrower is proceeding to cure (or
causing to be cured) subject to the terms and within the time periods set forth
in Section 8.3 hereof), Borrower shall not permit Mortgage Borrower to exercise
any rights, make any decisions, grant any approvals or otherwise take any action
under or with respect to the Management Agreement without the prior written
consent of Administrative Agent, which consent may be granted, conditioned or
withheld in Administrative Agent’s sole discretion.

5.2.2 Liens.

(a) Borrower shall not create, incur, assume or suffer to exist any Lien on any
portion of the Collateral or permit any such action to be taken, except for
Permitted Encumbrances. Borrower shall not, and shall not permit Mortgage
Borrower or CPLV Tenant to, enter into any PACE Loan without the prior written
consent of Administrative Agent.

(b) Borrower shall obtain Administrative Agent’s consent for any Lien for which
either (i) Mortgage Borrower is required to obtain Mortgage Lender’s consent
under any Mortgage Loan Document or (ii) Mezzanine A Borrower is required to
obtain Mezzanine A Administrative Agent’s consent any Mezzanine A Loan Document.
Borrower shall not permit or cause Mortgage Borrower to create, incur, assume or
suffer to exist any Lien on any portion of the Property, the Mezzanine A
Collateral or the Collateral or permit any such action to be taken, except for
Permitted Encumbrances. After prior written notice to Administrative Agent
(except no notice shall be required in the event the amounts subject to contest
at any time shall not exceed $1,000,000, individually or in the aggregate),
Borrower, at Borrower’s own expense, may cause Mortgage Borrower to (or may
cause Mortgage Borrower to permit CPLV Tenant, at CPLV Tenant’s cost and
expense), contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Lien, provided that any contest by CPLV
Tenant shall be conducted in accordance with the CPLV Lease; provided, further,
that, with respect to any contest by Borrower or Mortgage Borrower: (i) no Event
of Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower or Mortgage Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (iii) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall cause
Mortgage Borrower to promptly upon final determination thereof pay the amount of
any such Lien, together with all costs, interest and penalties which may be
payable in connection therewith; (v) such proceeding shall suspend the
collection of such contested Lien from the Property; and (vi) Borrower or
Mortgage Borrower shall furnish such security as may be required in the
proceeding, or in the event the amount of such Lien shall reasonably be expected
to exceed $1,000,000, as may be reasonably requested by Administrative Agent, to
insure the payment of any such Lien, together with all interest and penalties
thereon; provided, no such security shall be required to the extent Mortgage
Borrower is required to and does provide such security for the same to Mortgage
Lender in accordance with the Mortgage Loan Documents or Mezzanine A Borrower is
required to and does provide such

 

-100-



--------------------------------------------------------------------------------

security for the same to Mezzanine A Administrative Agent in accordance with the
Mezzanine A Loan Documents. Administrative Agent may pay over any such cash
deposit or part thereof held by Administrative Agent to the claimant entitled
thereto at any time when, in the judgment of Administrative Agent, the
entitlement of such claimant is established or the Property (or part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any danger of the Lien of the Mortgage being
primed by any related Lien.

5.2.3 Dissolution. Borrower shall not (a) engage in any dissolution, liquidation
or consolidation or merger with or into any other business entity, (b) engage in
any business activity not related to the ownership of the Collateral,
(c) transfer, lease or sell, in one transaction or any combination of
transactions, the assets or all or substantially all of the properties or assets
of Borrower except to the extent permitted by the Loan Documents, (d) modify,
amend, in any material respect, waive or terminate its organizational documents
or its qualification and good standing in any jurisdiction, (e) cause or permit
Mezzanine A Borrower to (i) dissolve, wind up or liquidate or take any action,
or omit to take an action, as a result of which Mezzanine A Borrower would be
dissolved, wound up or liquidated in whole or in part, or (ii) modify, amend, in
any material respect, waive or terminate its organizational documents or its
qualification and good standing in any jurisdiction or (f) cause or permit
Mortgage Borrower to (i) dissolve, wind up or liquidate or take any action, or
omit to take an action, as a result of which Mortgage Borrower would be
dissolved, wound up or liquidated in whole or in part, or (ii) modify, amend, in
any material respect, waive or terminate its organizational documents or its
qualification and good standing in any jurisdiction.

5.2.4 Change In Business. Borrower shall not enter into any line of business
other than the ownership of the Collateral, or make any material change in the
scope or nature of its business objectives, purposes or operations, or undertake
or participate in activities other than the continuance of its present business.
Borrower shall not permit Mezzanine A Borrower to enter into any line of
business other than the ownership of the Mezzanine A Collateral, or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business. Borrower shall not permit Mortgage Borrower to enter
into any line of business other than the ownership and leasing of the Property,
or make any material change in the scope or nature of its business objectives,
purposes or operations, or undertake or participate in activities other than the
continuance of its present business.

5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business. Borrower shall
not permit or cause Mezzanine A Borrower to cancel or otherwise forgive or
release any claim or debt owed to Mezzanine A Borrower by any Person, except for
adequate consideration and in the ordinary course of Mezzanine A Borrower’s
business. Borrower shall not permit or cause Mortgage Borrower to cancel or
otherwise forgive or release any claim or debt (other than termination of Leases
in accordance herewith) owed to Mortgage Borrower by any Person, except for
adequate consideration and in the ordinary course of Mortgage Borrower’s
business.

 

-101-



--------------------------------------------------------------------------------

5.2.6 Zoning. Borrower shall not permit Mortgage Borrower to, and shall not
permit Mortgage Borrower to permit CPLV Tenant to, initiate or consent to any
zoning reclassification of any portion of the Property or seek any variance
under any existing zoning ordinance or use or permit the use of any portion of
the Property, in each case, in any manner that could result in such use becoming
a non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, without the prior written consent of Administrative
Agent, not to be unreasonably withheld, conditioned or delayed; provided,
however, upon prior written notice to Administrative Agent, provided, subject to
the CPLV Lease SNDA, no Event of Default (other than a CPLV Lease Default so
long as Borrower is proceeding to cure (or causing to be cured) subject to the
terms and within the time periods set forth in Section 8.3 hereof) is
continuing, Borrower may permit Mortgage Borrower to (and Mortgage Borrower may
permit CPLV Tenant to) seek a conditional use permit or similar permit to permit
additional uses so long as such action does not change the current zoning of the
Property or the conformance status of the Property under zoning regulations and
such use does not adversely affect the current use or value of the Property.

5.2.7 No Joint Assessment. Borrower shall not permit Mortgage Borrower to, and
shall not permit Mortgage Borrower to permit CPLV to, suffer, permit or initiate
the joint assessment of the Property (a) with any other real property
constituting a tax lot separate from the Property, and (b) which constitutes
real property with any portion of the Property which may be deemed to constitute
personal property, or any other procedure whereby the lien of any taxes which
may be levied against such personal property shall be assessed or levied or
charged to such real property portion of the Property.

5.2.8 Intentionally Omitted.

5.2.9 ERISA. (a) None of Mortgage Borrower, Mezzanine A Borrower, Borrower nor
Guarantor shall engage in any transaction which would cause any obligation, or
action taken or to be taken, hereunder (including but not limited to the
exercise by Administrative Agent or Collateral Agent of any of its respective
rights under this Agreement or the other Loan Documents) to be a non-exempt
(under a statutory or administrative class exemption) prohibited transaction
under Section 406(a) of ERISA or Section 4975(c)(1)(A) - (D) of the Code or
Similar Law.

(b) Borrower further covenants and agrees to deliver to Administrative Agent
such certifications or other evidence from time to time throughout the term of
the Loan, as requested by Administrative Agent in its sole discretion, that
(A) none of Mortgage Borrower, Mezzanine A Borrower, Borrower nor Guarantor is
subject to any state statute regulating investment of, or fiduciary obligations
with respect to governmental plans which is a Similar Law and (B) one or more of
the following circumstances is true:

(i) Equity interests in each of Mortgage Borrower, Mezzanine A Borrower,
Borrower and Guarantor are publicly offered securities, within the meaning of 29
C.F.R. §2510.3-101 as modified by Section 3 (42) of ERISA (the “Plan Asset
Regulations”);

 

-102-



--------------------------------------------------------------------------------

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in each of Mortgage Borrower, Mezzanine A Borrower, Borrower and
Guarantor are held by “benefit plan investors” within the meaning of the Plan
Asset Regulations; or

(iii) Each of Mortgage Borrower, Mezzanine A Borrower, Borrower and Guarantor
qualifies as an “operating company” or a “real estate operating company” within
the meaning of the Plan Asset Regulations or another exception to ERISA applies
such that each of Mortgage Borrower’s, Mezzanine A Borrower’s, Borrower’s and
Guarantor’s assets should not constitute Plan Assets; or

Mortgage Borrower, Mezzanine A Borrower, Borrower and the Guarantor will fund or
cause to be funded each Plan established or maintained by Mortgage Borrower,
Mezzanine A Borrower, Borrower, the Guarantor, or any ERISA Affiliate, as the
case may be, so that there is never a failure to satisfy the minimum funding
standards, within the meaning of Sections 412 or 430 of the Internal Revenue
Code or Section 302 of ERISA (whether or not such standards are waived). As soon
as possible and in any event within ten (10) days after the Borrower knows that
any ERISA Event has occurred with respect to any Plan, Administrative Agent will
be provided with a statement, signed by an Authorized Representative of Mortgage
Borrower, Mezzanine A Borrower, Borrower, and/or Guarantor, describing said
ERISA Event and the action which Mortgage Borrower, Mezzanine A Borrower,
Borrower and/or Guarantor proposes to take with respect thereto.

5.2.10 Transfers. (a) Borrower acknowledges that each Lender has examined and
relied on the experience of Borrower and its stockholders, general partners,
members, principals and (if Borrower is a trust) beneficial owners in owning
collateral such as the Collateral in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership of the Collateral as a means of
maintaining the value of the Collateral as security for repayment of the Debt
and the performance of the Other Obligations. Borrower acknowledges that each
Lender has a valid interest in maintaining the value of the Collateral so as to
ensure that, should Borrower default in the repayment of the Debt or the
performance of the Other Obligations, each Lender can recover the Debt by a sale
of the Property.

(b) Without the prior written consent of Administrative Agent, and except to the
extent otherwise set forth in this Section 5.2.10, Borrower shall not, and shall
not permit any Restricted Party to do any of the following (collectively, a
“Transfer”): (i) sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) the Property, the
Mezzanine A Collateral, the Collateral or any part thereof or any legal or
beneficial interest therein, (ii) enter into any PACE Loan, (iii) permit a Sale
or Pledge of an interest in any Restricted Party, (iv) permit a Sale or Pledge
of the CPLV Lease or any interest therein or (v) permit a Sale or Pledge of any
interest in CPLV Tenant or CPLV Tenant’s leasehold interest in the Property
other than (A) pursuant to Leases of space in the Improvements to Tenants in
accordance with the provisions of Section 5.1.20, (B) Permitted Transfers
(including Permitted Encumbrances), (C) pursuant to customary short-term
occupancy agreements with the CPLV Tenant or short-term hotel guests, or (D) a
Transfer of a portion of the Property to a Governmental Authority in connection
with a Condemnation of such portion of the Property in accordance with
Section 6.3 hereof.

 

-103-



--------------------------------------------------------------------------------

(c) A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the Collateral or any part thereof,
Mezzanine A Borrower Mezzanine A Borrower agrees to sell the Mezzanine A
Collateral or any part thereof, or Mortgage Borrower agrees to sell the Property
or any part thereof, in each case, for a price to be paid in installments;
(ii) an agreement by Mortgage Borrower leasing all or a substantial part of the
Property for other than actual occupancy by a space Tenant thereunder or a sale,
assignment or other transfer of, or the grant of a security interest in,
Mortgage Borrower’s right, title and interest in and to the CPLV Lease or any
CPLV Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; or (vii) the removal
or the resignation of the Manager other than in accordance with Section 5.1.22
hereof.

(d) Notwithstanding the provisions of this Section 5.2.10(a), Administrative
Agent’s consent shall not be required in connection with (i) one or a series of
Transfers (except for a Pledge) of (x) not more than forty-nine percent (49%) of
the stock, the limited partnership interests or non-managing membership
interests (as the case may be) in a Restricted Party or (y) the indirect equity
interests in Mezzanine C Borrower by any Person that owns less than forty-nine
percent (49%) of the economic and legal beneficial interests in, and does not
Control, any of Mortgage Borrower, Mortgage Principal, Principal, any Mezzanine
Borrower or Guarantor, (ii) any transfer of any direct or indirect legal or
beneficial interests in the REIT, so long as it is a Public Vehicle, (iii) the
cancellation, surrender, disposition, issuance, sale, grant, or Transfer of the
operating partnership units of Guarantor, so long as the REIT continues to
Control Guarantor and own directly or indirectly not less than 51% of the legal
and beneficial interest in Guarantor, (iv) the pledge of or grant of a security
interest in the direct or indirect equity interests in Mortgage Borrower as
security for the Loan or the other Mezzanine Loans, (v) the exercise by any
Mezzanine Collateral Agent (on behalf of the applicable Mezzanine Lender) of any
rights or remedies such Mezzanine Collateral Agent may have under the applicable
Mezzanine Loan Documents with respect to the pledge and/or security interest
referred to in the foregoing clause (iv), and (vi) the Mezzanine C Equity
Conversion; provided, however, that with respect to each such Transfer (other
than under clause (v) or clause (vi) above), (A) after giving effect to such
Transfer, (x) REIT shall continue to Control Mortgage Borrower, Borrower and
Guarantor,

 

-104-



--------------------------------------------------------------------------------

(y) REIT shall continue to own, directly or indirectly, at least fifty-one
percent (51%) in the aggregate of the legal and beneficial interest in Mortgage
Borrower, Mezzanine A Borrower and Borrower and (z) Guarantor shall continue to
own, directly or indirectly, at least fifty-one percent (51%) in the aggregate
of the legal and beneficial interest in Mortgage Borrower, Mezzanine A Borrower
and Borrower; (B) as a condition to each such Transfer, Administrative Agent
shall receive not less than thirty (30) days prior written notice of such
proposed Transfer (except with respect to any Transfer pursuant to clause (i) or
clause (iii) to the extent that any such Transfer will not result in the
transferee (either itself or collectively with its Affiliates) after giving
effect to such Transfer owning a 10% or greater equity interest (directly or
indirectly) in Borrower (that did not own a 10% or greater interest therein as
of the Closing Date), clause (ii) if the REIT is a Public Vehicle, clause
(iv) or clause (v) above); (C) the representations set forth in Section 4.1.9
hereof shall continue to be true and correct after giving effect to any such
Transfer and except with respect to any Transfer of a direct or indirect
interest in a Public Vehicle or pursuant to clause (v), transferee and its
principals are not an Embargoed Person and the representations set forth in
Section 4.1.35 hereof shall continue to be true and correct after giving effect
to any such Transfer; (D) such Transfer shall be at Borrower’s sole cost and
expense; (E) if after giving effect to any such Transfer, more than forty-nine
percent (49%) in the aggregate of direct interests in Borrower is owned by any
Person and its Affiliates that owned less than forty-nine percent (49%) direct
interest in Borrower as of the Closing Date, Borrower shall, no less than ten
(10) days prior to the effective date of any such Transfer, deliver to
Administrative Agent an Additional Insolvency Opinion reasonably acceptable to
Administrative Agent; (F) to the extent that any Transfer (other than any
Transfer of shares in a Restricted Party that is a Public Vehicle and except
with respect to any Transfer pursuant to clauses (iv) or (v)) will result in the
transferee (either itself or collectively with its Affiliates) after giving
effect to such Transfer owning a 10% or greater equity interest (directly or
indirectly) in Borrower (that did not own a 10% or greater interest therein as
of the Closing Date), Administrative Agent shall (x) have the right to perform
any searches and/or reasonably request other diligence from Borrower to permit
Administrative Agent and each Lender to comply with its then current “know your
customer” requirements, including, but not limited to Patriot Act and OFAC
searches and (y) receive Satisfactory Search Results, at Borrower’s cost and
expense, as a condition precedent to such Transfer; (G) for so long as the Loan
shall remain outstanding, no such Transfer or encumbrance of any direct
interests in Mezzanine A Borrower shall be permitted (other than the pledges and
security interests securing the Loan and any Transfer pursuant to clause (v));
(H) for so long as the Mezzanine A Loan shall remain outstanding, no such
Transfer or encumbrance of any direct interests in Mortgage Borrower shall be
permitted (other than the pledges and security interests securing the Mezzanine
A Loan and any Transfer pursuant to clause (v)); (I) for so long as the
Mezzanine C Loan shall remain outstanding, no such Transfer or encumbrance of
any direct interests in Mezzanine B Borrower shall be permitted (other than the
pledges and security interests securing the Mezzanine C Loan and any Transfer
pursuant to clause (v)); (J) for so long as the Loan, the Mortgage Loan or any
other Mezzanine Loan shall remain outstanding, neither Mortgage Borrower nor
Mezzanine Borrower shall issue preferred equity interests (except as otherwise
permitted pursuant to the Mortgage Loan Documents, Loan Documents, Mezzanine A
Loan Documents, or Mezzanine C Loan Documents, as applicable); (K) all Transfers
must be made in accordance with all Gaming Regulations, including receipt of any
required Gaming Licenses; and (L) in no event may Borrower effect a Transfer, or
permit or suffer any Transfer, that would result in a Gaming License Default.

 

-105-



--------------------------------------------------------------------------------

(e) Without the prior written consent of Administrative Agent, Borrower shall
not and shall not cause or permit Mortgage Borrower to permit any Transfer
(including any Sale or Pledge) of any interest in CPLV Tenant or any interest of
CPLV Tenant in the CPLV Lease, except that Administrative Agent’s consent shall
not be required, in connection with:

(i) one or a series of Transfers of the direct or indirect legal or beneficial
interests in CEC, including any acquisition, merger, amalgamation or
consolidation of CEC, shall be permitted, so long as (1) either (x) CEC, an
entity that acquires a controlling interest in CEC or, in the case of a merger,
consolidation or amalgamation of CEC where CEC is not the surviving entity, the
surviving entity (the entity that acquires a controlling interest in CEC or that
survives a merger, amalgamation or consolidation with CEC (if CEC is not the
survivor), a “Replacement CEC Sponsor”) remains a Public Vehicle or
(y) immediately after giving effect to such Transfer, CEC or the Replacement CEC
Sponsor satisfies the requirements of a Qualified CPLV Replacement Guarantor and
(2) in the case where after such Transfer, CEC is not a Public Vehicle, the
surviving Public Vehicle or entity that qualifies as a Qualified CPLV
Replacement Guarantor pursuant to clause (1)(x) or (1)(y) above, as applicable,
delivers a reaffirmation of the CPLV Lease Guaranty, in form and substance
reasonably acceptable to Administrative Agent contemporaneous with such Transfer
or, if requested by Administrative Agent, a replacement guaranty substantially
similar to the CPLV Lease Guaranty or in such other form and substance as
reasonably acceptable to Administrative Agent;

(ii) one or more encumbrances of CPLV Tenant’s leasehold interest in the
Property pursuant to one or more mortgages and/or pledges of the direct or
indirect equity interests in CPLV Tenant, to secure indebtedness of CPLV Tenant
and/or its direct or indirect parent entities or Affiliates (each, a “CPLV
Tenant Loan”), so long as (x) each such mortgage or pledge agreement shall
provide that any security interest granted under such mortgage or pledge
agreement with respect to Tenant’s Pledged Property (as defined in the CPLV
Lease) shall be subordinate to the lien granted in favor of Mortgage Borrower
and otherwise be in accordance with the terms and conditions hereunder and the
CPLV Lease SNDA and the CPLV Tenant Loan Intercreditor Agreement and (y) the
lender of any CPLV Tenant Loan that encumbers Tenant’s Pledged Property (a “CPLV
Tenant Lender”) shall enter into an intercreditor agreement with Mortgage Lender
(or join an existing intercreditor agreement with Mortgage Lender), in form and
substance reasonably acceptable to Mortgage Lender (a “CPLV Tenant Loan
Intercreditor Agreement”) as a condition precedent to such CPLV Tenant Loan;

(iii) one or a series of Transfers (except for a Pledge), of not more than
forty-nine percent (49%) of the direct or indirect stock, partnership interests
or membership interests (as the case may be) in CPLV Tenant;

(iv) a Transfer of 100% of the direct or indirect legal and beneficial interests
in CPLV Tenant and/or the leasehold interest of CPLV Tenant in the Property
(subject to exclusion with respect to items that are not capable of being
mortgaged and that, in the aggregate, are de minimis) pursuant to or at any time
after a foreclosure (or conveyance in lieu thereof or pursuant to any other
exercise of remedies) of the CPLV Tenant Loan by CPLV Tenant Lender, subject to
satisfaction of the following conditions:

 

-106-



--------------------------------------------------------------------------------

(A) either of the following conditions shall be satisfied (the “CPLV Tenant
Transferee Requirement”):

(1) (x) the proposed transferee that assumes all of the obligations, liabilities
and rights of CPLV Tenant under the CPLV Lease and CPLV Lease Documents (the
“CPLV Tenant Transferee”) shall be a Qualified CPLV Tenant Transferee or a
Qualified CPLV Tenant Transferee shall Control and own not less than 51% of the
economic and beneficial interests in CPLV Tenant or such CPLV Tenant Transferee
after such Transfer, (y) a replacement lease guarantor that is a Qualified CPLV
Replacement Guarantor shall execute a replacement guaranty substantially similar
to the CPLV Lease Guaranty or in such other form and substance as acceptable to
Administrative Agent and (z) the Property is managed by a Qualified Replacement
Manager; or

(2) (x) a transferee that satisfies the requirements in (b) through (g) in the
definition of “Qualified CPLV Tenant Transferee” shall be, or Control and own
not less than 51% of the economic and beneficial interests in CPLV Tenant or
CPLV Tenant Transferee after such Transfer, (y) the CPLV Lease is guaranteed by
CEC (or following any Transfer under Section 5.2.10(e)(i) above, the Replacement
CEC Sponsor) and (z) the Property is managed by the Manager under the Management
Agreement (or a Qualified Replacement Manager under a Replacement Management
Agreement in the event Mortgage Borrower terminated Manager in accordance with
Section 16.5 of the Management Agreement and the terms hereunder (unless
Administrative Agent has consented in its sole and absolute discretion to the
permanent termination of the Management Agreement)); and

(B) such Transfer shall not diminish any of the rights of Mortgage Borrower or
Mortgage Lender under, or other result in any change to the transition services
for the benefit of Mortgage Borrower and Mortgage Lender, set forth in the
Transition Services Agreement or under the Mortgage Loan Documents;

(v) prior to any Transfer pursuant to clause (iv) above, a Transfer of all
right, title and interest of CPLV Tenant in the CPLV Lease to an Affiliate of
CPLV Tenant that is owned and Controlled by CEC (the “Affiliate Tenant
Transferee”), so long as a condition precedent to such Transfer, (A) there is no
Uncured CPLV Lease Event of Default, (B) Affiliate Tenant Transferee shall
assume all of the obligations of CPLV Tenant under the CPLV Lease SNDA, the CPLV
Security Documents and all other Mortgage Loan Documents and/or Loan Documents
to which CPLV Tenant is a party, in a manner reasonably satisfactory to Mortgage
Lender and/or Administrative Agent, as applicable, in all material respects,
including, without limitation, by entering into an assumption agreement in form
and substance satisfactory to Mortgage Lender and Administrative Agent and
Affiliate Tenant Transferee shall execute and deliver to Mortgage Lender and/or
Administrative Agent, as applicable, any modifications or

 

-107-



--------------------------------------------------------------------------------

amendments to such Mortgage Loan Documents and/or Loan Documents reasonably
required by Mortgage Lender and/or Administrative Agent, as applicable, in
connection with such Transfer and shall take all such actions to continue the
perfected security interest granted to Mortgage Borrower or Mortgage Lender
under the CPLV Security Documents, (C) Affiliate Tenant Transferee must be able
to satisfy all of the representations, warranties and covenants set forth in the
CPLV Lease SNDA, (D) CPLV Lease Guarantor shall deliver a reaffirmation of the
CPLV Lease Guaranty, in form and substance reasonably acceptable to
Administrative Agent, (E) CPLV Tenant, Affiliate Tenant Transferee and any
applicable CPLV Tenant Party shall execute and deliver an assignment and
assumption agreement in form and substance reasonably acceptable to
Administrative Agent pursuant to which, (x) all rights, title and interest of
CPLV Tenant and in the CPLV Lease, the Management Agreement and the other CPLV
Lease Documents, including all obligations and liabilities thereunder, shall be
assigned to and assumed by the Affiliate Tenant Transferee and (y) all rights,
title and interest of CPLV Tenant in its Personal Property and all other assets
or property of CPLV Tenant, including by not limited to, all rights and
interests to any CPLV Intellectual Property, and all of Tenant’s Property and
Tenant’s Pledged Property (as each such term is defined in the CPLV Lease) shall
be assigned to Affiliate Tenant Transferee, (F) Borrower or CPLV Tenant shall
deliver to Lender evidence that all necessary consents, approvals and licenses
required to be obtained from the Gaming Authorities in connection with such
Transfer and Affiliate Tenant Transferee and necessary to continue the operation
of the hotel and casino at the Property have been obtained, (G) Affiliate Tenant
Transferee must not have been the subject of any Bankruptcy Action within seven
(7) years prior to the date of the proposed Transfer (other than an involuntary
Bankruptcy Action that was not consented to by such Person and was discharged or
dismissed within ninety (90) days of the date such Bankruptcy Action was filed),
(H) (x) there shall be no material litigation or regulatory action pending or
threatened against the Affiliate Tenant Transferee which is not reasonably
acceptable to Lender and (y) Administrative Agent and each Lender shall have
performed searches and/or received other diligence such that Administrative
Agent and each Lender is in compliance with its then current “know your
customer” requirements and Administrative Agent shall have received Satisfactory
Search Results for Affiliate Tenant Transferee, and (I) Borrower or CPLV Tenant
shall pay all any and all out-of-pocket costs incurred in connection with such
Transfer (including, without limitation, Administrative Agent’s counsel fees and
disbursements and all recording fees, title insurance premiums and similar
amounts or taxes in connection with any documents delivered in connection with
such Transfer);

(vi) one or a series of Transfers (except for a Pledge) of all the direct or
indirect stock, partnership interests or membership interests in CPLV Tenant in
connection with a transfer pursuant to Section 22.2(vi) of the CPLV Lease so
long as after giving effect to such Transfer, (A) a Person that is a Qualified
CPLV Tenant Transferee shall Control and own not less than 51% of the economic
and beneficial interests in CPLV Tenant (B) the CPLV Lease Guaranteed
Obligations shall be guaranteed by (1) CEC (or following any Transfer under
Section 5.2.10(e)(i) above, the Replacement CEC Sponsor) so long as it shall
satisfy the conditions required to be a Qualified CPLV Replacement Guarantor
(other than clause (a) in the definition thereof) and delivers a reaffirmation
of the CPLV Lease Guaranty, in form and substance reasonably acceptable to
Administrative Agent

 

-108-



--------------------------------------------------------------------------------

contemporaneous with such Transfer, (2) a Person that Controls or is under
common Control with CPLV Tenant and satisfies the conditions required to be a
Qualified CPLV Replacement Guarantor (other than clause (a) in the definition
thereof) pursuant to a replacement guaranty substantially similar to the CPLV
Lease Guaranty or in such other form and substance as acceptable to Lender or
(3) on a joint and several basis, CEC (or following any Transfer under
Section 5.2.10(e)(i) above, the Replacement CEC Sponsor) together with one or
more Persons that Control or is under common Control with CPLV Tenant, that
shall together satisfy the conditions required to be a Qualified CPLV
Replacement Guarantor (other than clause (a) in the definition thereof) pursuant
to a joinder to the CPLV Lease Guaranty in form and substance reasonably
acceptable to Administrative Agent and (C) the Property is managed by the
Manager under the Management Agreement (or a Qualified Replacement Manager under
a Replacement Management Agreement in the event Mortgage Borrower terminated
Manager in accordance with Section 16.5 of the Management Agreement and the
terms hereunder (unless Administrative Agent has consented in its sole and
absolute discretion to the permanent termination of the Management Agreement))
(clauses (A) through (C), collectively, the “CEC Substantial Transfer
Conditions”); or

(vii) after a Transfer pursuant to and in accordance with Section 5.2.10(e)(iv)
above, the Transfer of 100% of the direct or indirect legal and beneficial
interests in CPLV Tenant and/or the leasehold interest of CPLV Tenant in the
Property to a transferee so long as after giving effect to such Transfer,
(x) the CPLV Tenant or the replacement CPLV Tenant shall be a Qualified CPLV
Tenant Transferee (except clause (a)(3) thereunder if CEC (or following any
Transfer under Section 5.2.10(e)(i) above, the Replacement CEC Sponsor) shall
remain as Lease Guarantor) or a Qualified CPLV Tenant Transferee shall Control
and own not less than 51% of the economic and beneficial interests in such CPLV
Tenant, (y) the CPLV Lease is guaranteed by, either (A) a Qualified CPLV
Replacement Guarantor pursuant to a replacement guaranty substantially similar
to the CPLV Lease Guaranty or in such other form and substance as acceptable to
Administrative Agent or (B) solely with respect to the first Transfer of 100% of
the direct or indirect legal and beneficial interests in CPLV Tenant and/or the
leasehold interest of CPLV Tenant in the Property after a Transfer pursuant to
and in accordance with Section 5.2.10(e)(iv) above, CEC (or following any
Transfer under Section 5.2.10(e)(i) above, the Replacement CEC Sponsor), and
(z) the Property is managed by Manager under the Management Agreement or a
Qualified Replacement Manager under a Replacement Management Agreement, as
applicable,

provided, however, that with respect to each such Transfer: (A) immediately
after giving effect to such Transfer, (x) CPLV Tenant shall at all times be
Controlled by CEC or the applicable Person that obtains Control and ownership of
51% of the direct or indirect economic and beneficial interests in CPLV Tenant
in a Transfer pursuant to and in accordance with clauses (i), (iv), (vi) or
(vii) above, (y) the Property shall at all times be managed by Manager pursuant
to the Management Agreement or by a Person that was a Qualified Replacement
Manager at the time it entered into a Replacement Management Agreement pursuant
to and in accordance with a Transfer pursuant to and in accordance with this
Section 5.2.10(e) and provided that no change in the Manager shall be permitted
except as provided in clauses (iv) or (vii) above or if the Mortgage Borrower
terminates the Manager pursuant to Section 16.5 of the Management

 

-109-



--------------------------------------------------------------------------------

Agreement and replaces Manager with a Qualified Replacement Manager under a
Replacement Management Agreement) and (z) the CPLV Lease Guaranty and the CPLV
Lease Guarantor shall not be replaced except with a replacement CPLV Lease
Guaranty from a Qualified Replacement Guarantor or a Replacement CEC Sponsor in
accordance with the terms hereunder pursuant to a Transfer pursuant to and in
accordance with clause (i), (iv), (vi) or (vii) above, (B) Administrative Agent
shall receive evidence that all necessary consents, approvals and licenses
required to be obtained from the Gaming Authorities in connection with such
Transfer and the CPLV Tenant Transferee and any applicable Affiliates and
necessary to continue the operation of the hotel and casino at the Property have
been obtained, (C) all Transfers must be made in accordance with all Gaming
Regulations, and in no event shall any such Transfer result in a Gaming License
Default and (D) Administrative Agent and each Lender shall have the right to
perform any searches and/or request other diligence from transferee to permit
Administrative Agent and each Lender to comply with its then current “know your
customer” requirements, including, but not limited to Patriot Act and OFAC
searches and to the extent that any Transfer (other than any Transfer of shares
in a such Person that is a Public Vehicle) will result in the transferee (either
itself or collectively with its affiliates) owning a 10% or greater equity
interest (directly or indirectly) in CPLV Tenant (that did not own a 10% or
greater interest therein as of the Closing Date), Administrative Agent’s receipt
of the Satisfactory Search Results, as a condition precedent to such Transfer.

5.2.11 CPLV Lease and CPLV Lease Documents.

(a) Borrower shall not permit Mortgage Borrower to, without Administrative
Agent’s prior written consent: (i) surrender, terminate or cancel the CPLV Lease
or any of the other CPLV Lease Documents, including the CPLV Lease Guaranty;
(ii) sell, assign or transfer the CPLV Lease or any of the other CPLV Lease
Documents, including the CPLV Lease Guaranty, or any of its rights thereunder;
(iii) reduce or consent to the reduction of the term of the CPLV Lease or any of
the other CPLV Lease Documents; (iv) reduce or consent to the reduction of the
amount of the rent payable to Borrower under the CPLV Lease or any of the other
CPLV Lease Documents; (v) reduce or consent to the reduction of any of the
liabilities or obligations of CPLV Lease Guarantor under the CPLV Lease
Guaranty; or (vi) amend or modify the CPLV Lease or any of the other CPLV Lease
Documents (including the CPLV Lease Guaranty) or otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the CPLV Lease or any of the other CPLV Lease Documents (including the
CPLV Lease Guaranty), provided, that Mortgage Borrower shall be permitted to
enter into non-material amendments or modifications to the CPLV Lease, so long
as (A) no Event of Default is continuing and no Uncured CPLV Lease Event of
Default is continuing, (B) all reasonable documented out-of-pocket costs and
expenses incurred by Administrative Agent, including, but not limited to, its
reasonable documented attorneys’ fees shall be paid by Borrower and (C) such
amendment or modification of the CPLV Lease shall not (1) increase Mortgage
Borrower’s obligations under the CPLV Lease or decrease CPLV Tenant’s
obligations thereunder (other than in a de minimis amount), (2) diminish
Mortgage Borrower’s rights under the CPLV Lease, (3) diminish or adversely
affect any rights of Administrative Agent under the CPLV Lease or the Loan
Documents, (4) adversely impact the value of the Collateral, the Mezzanine A
Collateral, the Property or otherwise result in a Material Adverse Effect,
(5) result in the CPLV Lease not constituting a “true lease” and (D) such
amendment or modification is otherwise made in accordance with the terms of the
CPLV Lease. Borrower shall promptly deliver to Administrative Agent, any
modification to the CPLV Lease entered into in accordance with this
Section 5.2.11.

 

-110-



--------------------------------------------------------------------------------

(b) Following the occurrence and during the continuance of an Event of Default
(other than a CPLV Lease Default so long as Borrower is proceeding to cure (or
causing to be cured) subject to the terms and within the time periods set forth
in Section 8.3 hereof), Borrower shall not, and shall not permit Mortgage
Borrower to, exercise any rights, make any decisions, grant any approvals or
otherwise take any action under the CPLV Lease or any of the other CPLV Lease
Documents without the prior written consent of Administrative Agent, which
consent may be granted, conditioned or withheld in Administrative Agent’s sole
discretion, except in the event such Event of Default arises solely from a CPLV
Lease Default in connection with the termination of the CPLV Lease in accordance
with Section 8.3.

(c) Borrower shall not at any time during the term of the Loan be or become an
Affiliate of CPLV Tenant.

5.2.12 CPLV Security Documents.

(a) Borrower shall not permit Mortgage Borrower to, without Administrative
Agent’s prior written consent: (i) surrender, terminate, cancel, amend or modify
the CPLV Security Documents; (ii) sell, assign or transfer the CPLV Security
Documents; (iii) reduce or consent to the reduction of any of the liabilities or
obligations of CPLV Tenant under the CPLV Security Documents; or (iv) otherwise
modify, change, supplement, alter or amend, or waive or release any of its
rights and remedies under, the CPLV Security Documents.

(b) Following the occurrence and during the continuance of an Event of Default
(other than a CPLV Lease Default so long as Borrower is proceeding to cure (or
causing to be cured) subject to the terms and within the time periods set forth
in Section 8.3 hereof but solely to enforce a right or remedy against CPLV
Tenant thereunder necessary to effect a cure of such CPLV Lease Default and to
otherwise comply with Borrower’s obligations under the Loan Documents, so long
as the same could not reasonably be expected to impair the Collateral or
Collateral Agent’s security interest therein), Borrower shall not and shall not
permit Mortgage Borrower to exercise any rights, make any decisions, grant any
approvals or otherwise take any action under the CPLV Security Documents without
the prior written consent of Administrative Agent, which consent may be granted,
conditioned or withheld in Administrative Agent’s sole discretion.

5.2.13 Ground Lease.

(a) Borrower shall not, and shall not permit Mortgage Borrower to, without
Administrative Agent’s written consent, not to be unreasonably withheld,
conditioned or delayed, fail to timely exercise any option or right to renew or
extend the term of the Ground Lease, and shall give immediate written notice to
Administrative Agent and shall execute, acknowledge, deliver and record any
document requested by Administrative Agent to evidence the lien of the Mortgage
on such extended or renewed lease term; provided, however, Borrower shall not be
required to cause Mortgage Borrower to exercise any particular such option or
right to renew or extend to the extent Borrower shall have received the prior
written consent of

 

-111-



--------------------------------------------------------------------------------

Administrative Agent (which consent may not be unreasonably withheld, delayed or
conditioned) allowing Borrower to allow Mortgage Borrower to forego exercising
such option or right to renew or extend. If Borrower shall fail to cause
Mortgage Borrower to timely exercise any such option or right as aforesaid,
Administrative Agent may exercise the option or right as Mortgage Borrower’s
agent and attorney-in-fact as provided above in Administrative Agent’s own name
or in the name of and on behalf of a nominee of Administrative Agent, as
Administrative Agent may determine in the exercise of its sole and absolute
discretion.

(b) Borrower shall not permit Mortgage Borrower to waive, excuse, condone or in
any way release or discharge the Ground Lessor under the Ground Lease of or from
Ground Lessor’s material obligations, covenant and/or conditions under the
Ground Lease without the prior written consent of Administrative Agent, not to
be unreasonably withheld, conditioned or delayed.

(c) Borrower shall not permit Mortgage Borrower to, without Lender’s prior
written consent, not to be unreasonably withheld, conditioned or delayed,
surrender, terminate, forfeit, or suffer or permit the surrender, termination or
forfeiture of, or change, modify or amend the Ground Lease, other than an
expiration of the Ground Lease pursuant to its terms. Consent to one amendment,
change, agreement or modification shall not be deemed to be a waiver of the
right to require consent to other, future or successive amendments, changes,
agreements or modifications. Any acquisition of Ground Lessor’s interest in the
Ground Lease by Mortgage Borrower or any Affiliate of Mortgage Borrower shall be
accomplished by Mortgage Borrower in such a manner so as to avoid a merger of
the interests of lessor and lessee in such Ground Lease, unless consent to such
merger is granted by Administrative Agent.

5.2.14 REOA. (a) The Borrower hereby covenants and agrees with respect to the
REOA as follows:

(b) Borrower shall not, without Lender’s prior written consent, not to be
unreasonably withheld, conditioned or delayed, permit Mortgage Borrower to vote
to materially and adversely amend, modify or supplement, or consent to the
material and adverse amendment, modification or supplementation of, the Material
REOA or any other REOA to the extent the same could be reasonably expected to
result in a Material Adverse Effect except that (i) Administrative Agent shall
not unreasonably withhold or delay its consent to any amendment or modification
which is not reasonably likely to have a material adverse effect upon the
Borrower, Mezzanine A Borrower, Mortgage Borrower, the Collateral, the Mezzanine
A Collateral or the Property and (ii) no consent shall be required in connection
with (x) an amendment solely with respect to the extension of the term of any
REOA or (y) entering into an easement or similar agreement that is contemplated
and required to be entered into by Mortgage Borrower pursuant to the terms of a
REOA;

(c) Borrower shall not permit Mortgage Borrower to, without the prior written
consent of Administrative Agent, as determined in its reasonable discretion,
take (and hereby assigns to Administrative Agent (exercisable during any Event
of Default) any right it may have to take) any action to terminate, surrender,
vote to accept any termination or surrender of, the REOA; and

 

-112-



--------------------------------------------------------------------------------

(d) Borrower shall not permit Mortgage Borrower to assign (other than to
Mortgage Lender) or encumber (other than Permitted Encumbrances) its rights
under the REOA, provided that Mortgage Borrower may grant CPLV Tenant certain
rights and obligations, but not a security interest, under the REOAs as set
forth in the CPLV Lease.

5.2.15 Limitation on Securities Issuances. None of Borrower, Mezzanine A
Borrower or Mortgage Borrower shall issue any limited liability company
interests, partnership interests, capital stock interests or other securities
other than those that have been issued as of the date hereof.

5.2.16 Limitation on Distributions. Following the occurrence and during the
continuance of an Event of Default (other than a CPLV Lease Default prior to a
Priority Waterfall Cessation Event), Borrower shall not make any distributions
to Mezzanine C Borrower.

5.2.17 Other Limitations. Prior to the payment in full of the Debt, Borrower
shall not, and shall not permit Mortgage Borrower to, without the prior written
consent of Administrative Agent (which may be furnished or withheld at its sole
and absolute discretion), give its consent or approval to any of the following
actions or items:

(a) except as permitted herein (i) any refinance of the Mortgage Loan, (ii) any
prepayment in full of the Mortgage Loan, (iii) any Transfer of the Property or
any portion thereof, (iv) any refinance of the Mezzanine A Loan, (v) any
prepayment in full of the Mezzanine A Loan, (vi) any Transfer of the Mezzanine A
Collateral or any portion thereof;

(b) except as permitted herein or expressly permitted pursuant to the Mortgage
Loan Documents or Mezzanine A Loan Documents, creating, incurring, assuming or
suffering to exist any additional Liens on any portion of the Property or
Mezzanine A Collateral except for Permitted Encumbrances;

(c) any modification, amendment, consolidation, spread, restatement, waiver or
termination of any of the Mortgage Loan Documents (other than a termination that
is effected pursuant to the provisions of the Mortgage Loan Documents and does
not otherwise violate the terms of this Agreement or the other Loan Documents)
or any of the Mezzanine A Loan Documents (other than a termination that is
effected pursuant to the provisions of the Mezzanine A Loan Documents and does
not otherwise violate the terms of this Agreement or the other Loan Documents);

(d) the distribution to the partners, members or shareholders of Mortgage
Borrower or Mezzanine A Borrower of property other than cash;

(e) except as otherwise expressly permitted herein or pursuant to the Mortgage
Loan Agreement or Mezzanine A Loan Agreement, any material change in the method
of conduct of the business of Borrower, Mezzanine A Borrower or Mortgage
Borrower, such consent to be given in the sole discretion of Administrative
Agent; and

(f) except as required by the Mortgage Loan Documents, any determination to
restore the Property after a Casualty or Condemnation.

 

-113-



--------------------------------------------------------------------------------

5.2.18 Contractual Obligations. Other than the Loan Documents, the Borrower
Operating Agreement and the Mezzanine A Borrower Company Agreement, neither
Borrower nor any of its assets shall be subject to any Contractual Obligations,
and Borrower shall not enter into any agreement, instrument or undertaking by
which it or its assets are bound, except for such liabilities, not material in
the aggregate, that are incidental to its activities as a limited partner,
member or shareholder, as applicable, of Mezzanine A Borrower.

5.2.19 Refinancing. Borrower shall not consent to or permit a refinancing of the
Mortgage Loan or Mezzanine A Loan (other than in connection with the
simultaneous refinancing or payment in full of the Loan, in its entirety and in
accordance with the terms and provisions of the Loan Documents, the Mezzanine A
Loan Documents and the Mortgage Loan Documents, as applicable), unless it
obtains the prior consent of Administrative Agent, which consent may be given or
withheld by Administrative Agent in its sole discretion.

5.2.20 Affiliate Transactions. Except as contemplated by the Loan Documents
(including, without limitation, the Guaranty), other than in connection with the
Loan Documents and agreements contemplated under the Loan Documents, Borrower
may not enter into or be a party to, and will not enter into or be a party to,
any transaction with its partners, members, shareholders or Affiliates except in
the ordinary course of its business and on terms which are commercially
reasonable and are no less favorable to it than would be obtained in a
comparable arm’s length transaction with an unrelated third party.

5.2.21 Bankruptcy Related Covenants. (a) To the extent permitted by applicable
Legal Requirements, Borrower shall not, nor shall cause Mortgage Borrower to,
seek substantive consolidation of any of the foregoing into the bankrupt estate
of Guarantor in connection with a proceeding under the Bankruptcy Code or under
federal, state or foreign insolvency law involving Guarantor.

(b) To the extent permitted by applicable Legal Requirements, Borrower shall
not, nor shall cause Mezzanine A Borrower to, cause or permit Mortgage Borrower,
Mezzanine C Borrower, Guarantor, any other Restricted Party, or any Affiliate of
the foregoing to, contest, oppose or object to any motion made by Administrative
Agent to obtain relief from the automatic stay or seek to reinstate the
automatic stay in connection with a proceeding under the Bankruptcy Code or
under any other federal, state or foreign insolvency law involving Guarantor.

(c) To the extent permitted by applicable Legal Requirements, Borrower shall
not, nor shall cause Mezzanine A Borrower to, cause or permit Mortgage Borrower,
Mezzanine C Borrower, Guarantor, any other Restricted Party, or any Affiliate of
the foregoing to, provide, originate, acquire an interest in or solicit (in
writing) or accept from Guarantor or any Affiliate of Guarantor, or any other
Restricted Party, any debtor-in-possession financing on behalf of Guarantor in
the event that Guarantor is the subject of a proceeding under the Bankruptcy
Code or under federal, state or foreign insolvency law involving Guarantor.

 

-114-



--------------------------------------------------------------------------------

ARTICLE VI – INSURANCE; CASUALTY; CONDEMNATION

Section 6.1 Insurance. (a) Borrower shall cause Mortgage Borrower to maintain at
all times during the term of the Loan the insurance required under Section 6.1
of the Mortgage Loan Agreement, including, without limitation, meeting all
insurer requirements thereunder. In addition, Borrower shall cause
Administrative Agent and Borrower to each be named as an additional insured
under the insurance policies described in Section 6.1(a)(v), (vii) and (viii) of
the Mortgage Loan Agreement. In addition, Borrower shall cause Administrative
Agent to be named as a loss payee together with Mortgage Lender, as their
interest may appear, under the insurance policies, required under Sections
6.1(a)(i), (ii), (iii), (iv), (ix) and (x) of the Mortgage Loan Agreement.
Borrower shall also cause all insurance policies required under this Section 6.1
to provide for at least thirty (30) days’ prior notice to Administrative Agent
in the event of policy cancellation or material changes. Borrower shall provide
Administrative Agent with evidence of all such insurance required hereunder
simultaneously with Mortgage Borrower’s provision of such evidence to Mortgage
Lender.

(b) If at any time Administrative Agent is not in receipt of written evidence
that all insurance required hereunder is in full force and effect,
Administrative Agent shall have the right, without notice to Borrower, to take
such action as Administrative Agent reasonably deems necessary to protect its
interest in the Property, including, without limitation, the obtaining of the
insurance coverage as required hereunder after five (5) Business Days’ notice to
Borrower if prior to the date upon which any such coverage will lapse or at any
time Administrative Agent deems necessary (regardless of prior notice to
Borrower) to avoid the lapse of any such coverage. All premiums incurred by
Administrative Agent in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Administrative
Agent upon demand and, until paid, shall be secured by the Pledge Agreement and
shall bear interest at the Default Rate.

Section 6.2 Casualty. If the Property shall sustain a Casualty, Borrower shall
give prompt written notice of such Casualty to Administrative Agent and if
required pursuant to the Mortgage Loan Agreement shall cause Mortgage Borrower
to, or shall cause Mortgage Borrower to cause CPLV Tenant to, promptly in
accordance with the terms of the Mortgage Loan Agreement commence and diligently
prosecute to completion the repair and restoration of the Property (or the
applicable portion thereof, as applicable) to substantially the same condition
the Property was in immediately prior to such Casualty with such alterations as
may be reasonably approved by Mortgage Lender and otherwise in accordance with
Section 6.4 of the Mortgage Loan Agreement.

Section 6.3 Condemnation. Borrower shall promptly give Administrative Agent
notice of the actual or threatened commencement of any proceeding for the
Condemnation of the Property and shall cause Mortgage Borrower to deliver to
Administrative Agent copies of any and all papers served in connection with such
proceedings. Administrative Agent may participate in any such proceedings, and
Borrower shall from time to time deliver to Administrative Agent all instruments
reasonably requested by it to permit such participation. Borrower shall cause
Mortgage Borrower (directly or by causing CPLV Tenant to), at its expense, to
diligently prosecute any such proceedings, and shall consult with Administrative
Agent, its attorneys and experts, and cooperate with them in the carrying on or
defense of any

 

-115-



--------------------------------------------------------------------------------

such proceedings. Notwithstanding any taking by any public or quasi-public
authority through Condemnation or otherwise (including, but not limited to, any
transfer made in lieu of or in anticipation of the exercise of such taking),
Borrower shall continue to pay the Debt at the time and in the manner provided
for its payment in this Agreement and the Debt shall not be reduced until any
Net Liquidation Proceeds After Debt Service shall have been actually received
and applied by Administrative Agent, after the deduction of expenses of
collection, to the reduction or discharge of the Debt. Administrative Agent
shall not be limited to the interest paid on the Net Liquidation Proceeds After
Debt Service by the condemning authority but shall be entitled to receive out of
the Award interest at the rate or rates provided herein or in any Note. If any
portion of the Property is taken by a condemning authority, Borrower shall cause
Mortgage Borrower to (directly or by causing CPLV Tenant to), promptly commence
and diligently prosecute the Restoration of the Property pursuant to Section 6.4
of the Mortgage Loan Agreement and otherwise comply with the provisions of
Section 6.4 of the Mortgage Loan Agreement.

Section 6.4 Restoration. Borrower shall, or shall cause Mortgage Borrower, to,
deliver to Administrative Agent all reports, plans, specifications, documents
and other materials that are delivered to Mortgage Lender under Section 6.4 of
the Mortgage Loan Agreement and to otherwise comply in all respects with
Section 6.4 of the Mortgage Loan Agreement in connection with a restoration of
the Property after a Casualty or Condemnation.

ARTICLE VII – RESERVE FUNDS

Section 7.1 Reserved.

Section 7.2 Tax and Insurance Escrow Fund. Borrower shall cause Mortgage
Borrower to comply with all the terms and conditions set forth in Section 7.2 of
the Mortgage Loan Agreement. In the event that, prior to the payment and
performance in full of all obligations of Borrower under the Loan Documents, (1)
(i) Mortgage Borrower is required to maintain the Tax and Insurance Escrow Fund
pursuant to the terms of Section 7.2 of the Mortgage Loan Agreement, but
Mortgage Lender waives such requirement, (ii) Mortgage Borrower is no longer
required pursuant to the terms of the Mortgage Loan Agreement to maintain the
Tax and Insurance Escrow Fund (other than as expressly contemplated under the
terms of the Mortgage Loan Agreement) or (iii) the Mortgage Loan has been repaid
in full, and (2) (i) Mezzanine A Borrower is required to maintain the Tax and
Insurance Escrow Fund pursuant to the terms of Section 7.2 of the Mezzanine A
Loan Agreement, but Mezzanine A Administrative Agent waives such requirement,
(ii) Mezzanine A Borrower is no longer required pursuant to the terms of the
Mezzanine A Loan Agreement to maintain the Tax and Insurance Escrow Fund (other
than as expressly contemplated under the terms of the Mezzanine A Loan
Agreement) or (iii) the Mezzanine A Loan has been repaid in full, then
(A) Administrative Agent shall have the right to require Borrower to establish
and maintain a reserve account that would operate in the same manner as the Tax
and Insurance Escrow Fund pursuant to Section 7.2 of the Mortgage Loan
Agreement, and (B) the provisions of Section 7.2 of the Mortgage Loan Agreement
and all related definitions shall be incorporated herein by reference.

 

-116-



--------------------------------------------------------------------------------

Section 7.3 Replacements and Replacement Reserve. Borrower shall cause Mortgage
Borrower to comply with all the terms and conditions set forth in Section 7.3 of
the Mortgage Loan Agreement. In the event that, prior to the payment and
performance in full of all obligations of Borrower under the Loan Documents, (1)
(i) Mortgage Borrower is required to maintain the Replacement Reserve Fund
pursuant to the terms of Section 7.3 of the Mortgage Loan Agreement, but
Mortgage Lender waives such requirement, (ii) Mortgage Borrower is no longer
required pursuant to the terms of the Mortgage Loan Agreement to maintain the
Replacement Reserve Fund or (iii) the Mortgage Loan has been repaid in full, and
(2) (i) Mezzanine A Borrower is required to maintain the Replacement Reserve
Fund pursuant to the terms of Section 7.3 of the Mezzanine A Loan Agreement, but
Mezzanine A Administrative Agent waives such requirement, (ii) Mezzanine A
Borrower is no longer required pursuant to the terms of the Mezzanine A Loan
Agreement to maintain the Replacement Reserve Fund (other than as expressly
contemplated under the terms of the Mezzanine A Loan Agreement) or (iii) the
Mezzanine A Loan has been repaid in full, then (A) Administrative Agent shall
have the right to require Borrower to establish and maintain a reserve account
that would operate in the same manner as the Replacement Reserve Fund pursuant
to Section 7.3 of the Mortgage Loan Agreement, and (B) the provisions of
Section 7.3 of the Mortgage Loan Agreement and all related definitions shall be
incorporated herein by reference.

Section 7.4 Ground Rent Reserve. Borrower shall cause Mortgage Borrower to
comply with all the terms and conditions set forth in Section 7.4 of the
Mortgage Loan Agreement. In the event that, prior to the payment and performance
in full of all obligations of Borrower under the Loan Documents, (1) (i)
Mortgage Borrower is required to maintain the Ground Rent Reserve pursuant to
the terms of Section 7.4 of the Mortgage Loan Agreement, but Mortgage Lender
waives such requirement, (ii) Mortgage Borrower is no longer required pursuant
to the terms of the Mortgage Loan Agreement to maintain the Ground Rent Reserve
Fund (other than as expressly contemplated under the terms of the Mortgage Loan
Agreement) or (iii) the Mortgage Loan has been repaid in full, and (2) (i)
Mezzanine A Borrower is required to maintain the Ground Rent Reserve pursuant to
the terms of Section 7.4 of the Mezzanine A Loan Agreement, but Mezzanine A
Administrative Agent waives such requirement, (ii) Mezzanine A Borrower is no
longer required pursuant to the terms of the Mezzanine A Loan Agreement to
maintain the Ground Rent Reserve (other than as expressly contemplated under the
terms of the Mezzanine A Loan Agreement) or (iii) the Mezzanine A Loan has been
repaid in full, then (A) Administrative Agent shall have the right to require
Borrower to establish and maintain a reserve account that would operate in the
same manner as the Ground Rent Reserve Fund pursuant to Section 7.4 of the
Mortgage Loan Agreement, and (B) the provisions of Section 7.4 of the Mortgage
Loan Agreement and all related definitions shall be incorporated herein by
reference.

Section 7.5 Excess Cash Flow Reserve Fund. Borrower shall cause Mortgage
Borrower to comply with all the terms and conditions set forth in Section 7.5 of
the Mortgage Loan Agreement. In the event that, prior to the payment and
performance in full of all obligations of Borrower under the Loan Documents, (1)
(i) Mortgage Borrower is required to maintain the Excess Cash Flow Reserve Fund
pursuant to the terms of Section 7.5 of the Mortgage Loan Agreement, but
Mortgage Lender waives such requirement, (ii) Mortgage Borrower is no longer
required pursuant to the terms of the Mortgage Loan Agreement to maintain the
Excess Cash Flow Reserve Fund (other than as expressly contemplated under the
terms of the Mortgage Loan Agreement) or (iii) the Mortgage Loan has been repaid
in full, and (2) (i) Mezzanine A Borrower is required to maintain the Excess
Cash Flow Reserve Fund pursuant to the terms of Section 7.5 of the Mezzanine A
Loan Agreement, but Mezzanine A

 

-117-



--------------------------------------------------------------------------------

Administrative Agent waives such requirement, (ii) Mezzanine A Borrower is no
longer required pursuant to the terms of the Mezzanine A Loan Agreement to
maintain the Excess Cash Flow Reserve Fund (other than as expressly contemplated
under the terms of the Mezzanine A Loan Agreement) or (iii) the Mezzanine A Loan
has been repaid in full, then (A) Administrative Agent shall have the right to
require Borrower to establish and maintain a reserve account that would operate
in the same manner as the Excess Cash Flow Reserve Fund pursuant to Section 7.5
of the Mortgage Loan Agreement, and (B) the provisions of Section 7.5 of the
Mortgage Loan Agreement and all related definitions shall be incorporated herein
by reference.

Section 7.6 Reserve Funds, Generally. (a) Borrower grants to Collateral Agent a
first-priority perfected security interest in each of the Reserve Funds and any
and all monies now or hereafter deposited in each Reserve Fund as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, all Reserve Funds shall constitute additional security for the Debt.

(b) Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent may, in addition to any and all other rights and remedies
available to Administrative Agent, apply any sums then present in any or all of
the Reserve Funds to the payment of the Debt in any order in its sole
discretion.

(c) The Reserve Funds shall not constitute trust funds and may be commingled
with other monies held by Administrative Agent. The Reserve Funds shall be held
in an Eligible Account in Permitted Investments as directed by Administrative
Agent. Unless expressly provided for in this Article VII, all interest on a
Reserve Fund shall be added to and become a part of such Reserve Fund and shall
be disbursed in the same manner as other monies deposited in such Reserve Fund.
Borrower shall be responsible for payment of any federal, state or local income
or other tax applicable to the interest earned on the Reserve Funds credited or
paid to Borrower.

(d) Borrower shall not, shall not permit Mortgage Borrower to and shall cause
Mortgage Borrower to use commercially reasonable efforts to not permit CPLV
Tenant to, without obtaining the prior written consent of Administrative Agent,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC-1 Financing Statements, except those
naming Collateral Agent as the secured party, to be filed with respect thereto.

(e) None of Administrative Agent, Collateral Agent nor any of their respective
Related Parties shall be liable for any loss sustained on the investment of any
funds constituting the Reserve Funds. Borrower shall indemnify Administrative
Agent, Collateral Agent and each of their respective Related Parties and hold
Administrative Agent, Collateral Agent and each of their respective Related
Parties harmless from and against any and all actions, suits, claims, demands,
liabilities, losses, damages (excluding punitive, consequential, indirect,
exemplary and special damages, except to the extent paid to a third party),
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established, except to the extent arising from the willful misconduct or
gross negligence of Administrative Agent or Collateral Agent.

 

-118-



--------------------------------------------------------------------------------

(f) [Reserved].

(g) Any amount remaining in the Reserve Funds after the Debt has been paid in
full shall be distributed (A) if any portion of the Mezzanine C Loan Debt is
then outstanding, to Mezzanine C Collateral Agent to be held by the Mezzanine C
Collateral Agent pursuant to the Mezzanine C Loan Agreement for the same
purposes as those described therein, or (B) if no portion of the Mezzanine C
Loan Debt is then outstanding, to Borrower or, if directed by Borrower, to CPLV
Tenant.

ARTICLE VIII – DEFAULTS

Section 8.1 Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

(i) if (A) any Monthly Debt Service Payment Amount is not paid on or before the
date it is due (subject to Section 2.7.3 hereof), (B) the Debt is not paid in
full on the Maturity Date, or (C) any other portion of the Debt not specified in
the foregoing clause (A) or (B) or any other amount payable to Lender pursuant
to the Loan Documents is not paid on or prior to the date when the same is due;
provided, that with respect to clause (C) only, such failure is continuing for
five (5) Business Days after Administrative Agent delivers written notice
thereof to Borrower;

(ii) if any of the Taxes or Other Charges are not paid prior to the incurrence
of Additional Charges, other than those Taxes or Other Charges being contested
in accordance with Section 5.1.2 hereof; provided, however that it shall not be
an Event of Default if there are sufficient funds in the Tax and Insurance
Escrow Fund to pay such Taxes or Other Charges prior to the incurrence of
Additional Charges and Mortgage Lender (or Administrative Agent, if applicable)
is required to use such amounts for the payment of such Taxes or Other Charges
under the Mortgage Loan Agreement or hereunder, as applicable, and Mortgage
Lender (or Administrative Agent, if applicable) fails to make such payment in
accordance with the Mortgage Loan Agreement or this Agreement, as applicable;

(iii) if (x) the Policies are not kept in full force and effect, except to the
extent that such failure is caused solely by the failure to pay insurance
premiums if the amount required for payment of the premiums therefor is on
deposit in the Tax and Insurance Escrow Fund on the date that such premiums are
due and payable and Mortgage Lender (or Administrative Agent, if applicable) is
required to use such amounts for the payment of insurance premiums in accordance
with the Mortgage Loan Agreement or this Agreement, as applicable or (y) if
certified copies of the Policies are not delivered to Administrative Agent upon
request, within five (5) Business Days of such request;

 

-119-



--------------------------------------------------------------------------------

(iv) if Borrower Transfers or otherwise encumbers any portion of the Collateral
or any Transfer of any interest in Borrower or the Collateral is made, in each
case, without Administrative Agent’s prior written consent in violation of the
provisions of this Agreement or the Pledge Agreement, if Mezzanine A Borrower
Transfers or otherwise encumbers any portion of the Mezzanine A Collateral or
any Transfer of any interest in Mezzanine A Borrower or the Mezzanine A
Collateral is made, in each case, without Administrative Agent’s prior written
consent in violation of the provisions of this Agreement or the Mezzanine A Loan
Documents, or if Mortgage Borrower Transfers or otherwise encumbers any portion
of the Property, or any Transfer of any interest in Mortgage Borrower or the
Property is made, in each case, without Administrative Agent’s and Mortgage
Lender’s prior written consent in violation of the provisions of this Agreement
and the Mortgage Loan Agreement or Article 6 of the Mortgage;

(v) if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Administrative Agent shall have
been false or misleading in any material respect as of the date the
representation or warranty was made and such false or misleading representation
or warranty has had or is reasonably expected to result in a Material Adverse
Effect; provided, that, if such false or misleading representation or warranty
is susceptible of being cured, Borrower shall have the right to cure such
representation or warranty within thirty (30) days of receipt of notice from
Administrative Agent and with respect to a breach of the representations and
warranties contained in Section 4.1.30 of this Agreement, Borrower shall have
satisfied the conditions set forth in clause (xi) below;

(vi) if Borrower, Mezzanine A Borrower or Mortgage Borrower shall make an
assignment for the benefit of creditors (other than to Administrative Agent or
Lenders);

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower,
Mezzanine A Borrower or Mortgage Borrower or if Borrower, Mezzanine A Borrower
or Mortgage Borrower shall be adjudicated a bankrupt or insolvent, or if any
petition for bankruptcy, reorganization or arrangement pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by or
against, consented to, or acquiesced in by, Borrower, Mezzanine A Borrower or
Mortgage Borrower, or if any proceeding for the dissolution or liquidation of
Borrower, Mezzanine A Borrower or Mortgage Borrower shall be instituted;
provided, however, if such appointment, adjudication, petition or proceeding was
involuntary and not consented to by Borrower, Mezzanine A Borrower or Mortgage
Borrower upon the same not being discharged, stayed or dismissed within ninety
(90) days;

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

(ix) if Guarantor shall make an assignment for the benefit of creditors or if a
receiver, liquidator or trustee shall be appointed for Guarantor or if Guarantor
shall be adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Guarantor, or if any proceeding

 

-120-



--------------------------------------------------------------------------------

for the dissolution or liquidation of Guarantor shall be instituted; provided,
however, if such appointment, adjudication, petition or proceeding was
involuntary and not consented to by Guarantor, upon the same not being
discharged, stayed or dismissed within ninety (90) days; provided, further,
however, it shall be at Administrative Agent’s option to determine whether any
of the foregoing shall be an Event of Default;

(x) if CPLV Tenant or CPLV Lease Guarantor shall make an assignment for the
benefit of creditors or if a receiver, liquidator or trustee shall be appointed
for CPLV Tenant or CPLV Lease Guarantor or if CPLV Tenant or CPLV Lease
Guarantor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, CPLV Tenant or CPLV Lease Guarantor, or if any proceeding for
the dissolution or liquidation of CPLV Tenant or CPLV Lease Guarantor shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by CPLV Tenant or CPLV Lease
Guarantor, as applicable, upon the same not being discharged, stayed or
dismissed within ninety (90) days; provided, further, however, it shall be at
Administrative Agent’s option to determine whether any of the foregoing shall be
an Event of Default;

(xi) if Borrower breaches any covenant contained in Section 4.1.30 hereof
provided however, that any such breach shall not constitute an Event of Default
(A) if such breach is inadvertent and non-recurring, (B) if such breach is
curable, if Borrower shall promptly cure such breach within a cure period ending
on the earlier of (1) ten (10) Business Days after Borrower’s receipt of notice
thereof from Administrative Agent, and (2) thirty (30) days after Borrower has
actual knowledge of such breach, and (C) upon the written request of
Administrative Agent, if Borrower promptly delivers to Administrative Agent an
Additional Insolvency Opinion or a modification of the Insolvency Opinion, as
applicable, to the effect that such breach shall not in any way impair, negate
or amend the opinions rendered in the Insolvency Opinion, which opinion or
modification and the counsel delivering such opinion and modification shall be
acceptable to Administrative Agent in its sole discretion;

(xii) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

(xiii) if any of the assumptions contained in the Insolvency Opinion delivered
to Administrative Agent in connection with the Loan, or in any Additional
Insolvency Opinion delivered subsequent to the closing of the Loan, is or shall
become untrue in any material respect provided, however, that any such breach
shall not constitute an Event of Default (A) if such breach is inadvertent and
non-recurring, (B) if such breach is curable, if Borrower shall promptly cure
such breach within the earlier of (1) ten (10) Business Days after Borrower’s
receipt of a notice thereof from Administrative Agent or (2) thirty (30) days
after Borrower has knowledge of such breach, and (C) upon the written request of
Administrative Agent, if Borrower promptly delivers to Administrative Agent an

 

-121-



--------------------------------------------------------------------------------

Additional Insolvency Opinion or a modification of the Insolvency Opinion, as
applicable, to the effect that such breach shall not in any way impair, negate
or amend the opinions rendered in the Insolvency Opinion, which opinion or
modification and the counsel delivering such opinion and modification shall be
acceptable to Administrative Agent in its sole discretion;

(xiv) if a material default by Mortgage Borrower has occurred and continues
beyond any applicable cure period under the Management Agreement (or any
Replacement Management Agreement) and if such default permits the Manager
thereunder to terminate or cancel the Management Agreement (or any Replacement
Management Agreement);

(xv) if Borrower shall continue to be in Default under any of the terms,
covenants or conditions of Section 9.1 hereof, for five (5) Business Days after
written notice to Borrower from Administrative Agent;

(xvi) intentionally omitted;

(xvii) the Liens created pursuant to the Pledge Agreement shall cease to be a
fully perfected enforceable first priority security interest subject only to
Permitted Encumbrances;

(xviii) if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement or any other Loan Document not
specified in subsections (i) to (xvii) above, for ten (10) days after notice to
Borrower from Administrative Agent, in the case of any Default which can be
cured by the payment of a sum of money, or for thirty (30) days after notice
from Administrative Agent in the case of any other Default; provided, however,
that if such non-monetary Default is susceptible of cure but cannot reasonably
be cured within such thirty (30) day period and provided further that Borrower
shall have commenced to cure such Default within such thirty (30) day period and
thereafter diligently and expeditiously proceeds to cure the same, such thirty
(30) day period shall be extended for such time as is reasonably necessary for
Borrower in the exercise of due diligence to cure such Default, such additional
period not to exceed one hundred twenty (120) days;

(xix) if (1) an ERISA Event shall have occurred, (2) a trustee shall be
appointed by a United States district court to administer any Single Employer
Plan, (3) the PBGC shall institute proceedings to terminate any Single Employer
Plan, (4) Mortgage Borrower, Mezzanine A Borrower, Borrower, Guarantor or any
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred or will be assessed withdrawal liability to such
Multiemployer Plan and such entity does not have reasonable grounds for
contesting such withdrawal liability or is not contesting such withdrawal
liability in a timely and appropriate manner; (5) Mortgage Borrower, Mezzanine A
Borrower, Borrower or Guarantor shall hold Plan Assets of an employee benefit
plan (as defined in Section 3(3) of ERISA) which is subject to Title I of ERISA
or any plan (within the meaning of Section 4975 of the Code) or (6) any other
similar event or condition shall occur or exist with respect to a Plan or
Multiemployer Plan; and in each case in clauses (1) through (6) above, such
event or condition, together with all other such events or conditions, if any,
could, in the sole judgment of the Administrative Agent, reasonably be expected
to result in a Material Adverse Effect;

 

-122-



--------------------------------------------------------------------------------

(xx) with respect to any term, covenant, condition or provision in any of the
other Loan Documents, if there shall be a default by Borrower, Guarantor or any
of their Affiliates (x) beyond any applicable notice and cure periods contained
in such documents, or (y) if no such notice and cure period is set forth, any
other such event shall occur or condition shall exist, arising from any action
or omission of Borrower, Guarantor or any of their Affiliates if the effect of
such default, event or condition is to accelerate the maturity of any portion of
the Debt or to permit Administrative Agent to accelerate the maturity of all or
any portion of the Debt;

(xxi) a material default by Mortgage Borrower shall occur under the CPLV Lease
or any other CPLV Lease Documents beyond any applicable cure period under the
CPLV Lease or other CPLV Lease Documents;

(xxii) if Mortgage Borrower permits CPLV Tenant to cease to do business as a
hotel and casino at the Property or terminates such business for any reason
whatsoever (other than temporary cessation in connection with any continuous and
diligent renovation or restoration of the Property following a Casualty or
Condemnation or in connection with a Permitted Operation Interruption (as
defined in the CPLV Lease) (other than under clause (iii) thereunder));

(xxiii) (A) a material breach or default by Mortgage Borrower under any
condition or obligation contained in the Ground Lease is not cured within any
applicable cure period provided therein (provided, however, if such default is a
result of the failure to pay Ground Rent, it shall not be an Event of Default if
there are sufficient funds in the Ground Rent Reserve Account to pay such Ground
Rent on the date such amounts are due and payable under the Ground Lease and
Administrative Agent or Mortgage Lender, as applicable, is required to use such
amounts for the payment of such Ground Rent hereunder and Administrative Agent
or Mortgage Lender, as applicable, fails to make such payment in accordance with
this Agreement or the Mortgage Loan Agreement, as applicable), (B) there occurs
any event or condition that gives the lessor under the Ground Lease a right to
terminate or cancel the Ground Lease, (C) the Property subject to the Ground
Lease shall be surrendered or the Ground Lease shall be terminated or cancelled
for any reason or under any circumstances whatsoever, or (D) any of the terms,
covenants or conditions of the Ground Lease shall in any manner be modified,
changed, supplemented, altered, or amended without the prior written consent of
Administrative Agent in violation of the terms of this Agreement;

(xxiv) (x) any Gaming License required for the operation of the Casino Component
as a casino shall be refused, suspended, revoked, limited, conditioned, or
modified in a materially adverse manner or canceled or allowed to lapse (any
default under clause (x), a “Gaming License Default”) or (y) any proceeding or
disciplinary complaint is formally commenced by any Governmental Authority for
the purpose of suspending, revoking or canceling any Gaming License required for
the operation of the

 

-123-



--------------------------------------------------------------------------------

Casino Component, or any Governmental Authority shall have appointed a
conservator, supervisor or trustee to or for any of the Casino Components (any
default under clause (y), a “Gaming Proceeding Default”), in each case, which
results in a closure of the Casino Component or any material portion thereof or
in CPLV Tenant being forced to cease operations of a material portion of the
Casino Component (e.g., the CPLV Tenant is forced to cease offering table games,
slot machines, a race book and/or sports book);

(xxv) (A) the CPLV Lease, the Management Agreement, the CPLV Lease Guaranty or
any other CPLV Lease Document is amended without the prior written consent of
Administrative Agent as required pursuant to this Agreement, or (B) if the CPLV
Lease, the Management Agreement, the CPLV Lease Guaranty or any other CPLV Lease
Document is terminated or cancelled for any reason or under any circumstances
whatsoever, including a rejection or disaffirmation of such CPLV Lease Document
in a bankruptcy proceeding, without the prior written consent of Administrative
Agent as required pursuant to this Agreement (except for a termination and
replacement of such CPLV Lease Document (i) made by CPLV Tenant Lender in
connection with a foreclosure of the CPLV Tenant Loan pursuant to and in
accordance with the terms hereunder or (ii) by Borrower to cure (or cause a cure
of) a CPLV Lease Default in accordance with Section 8.3 hereof);

(xxvi) if any material IP Collateral, including any material IP Licenses,
including any rights to the Licensed Trademarks (as defined therein) under the
CPLV Trademark License Agreement, are surrendered, terminated or canceled,
except with the prior written consent of Administrative Agent or if any IP
Licenses which constitute IP Collateral are amended, modified, altered or
changed in any material respect without the prior written consent of
Administrative Agent in violation of the provisions of this Agreement;

(xxvii) any Transfer of any interest in CPLV Tenant or CPLV Tenant’s leasehold
interest in the Property or the CPLV Lease without Administrative Agent’s prior
written consent in violation of the provisions of this Agreement;

(xxviii) a Mortgage Loan Default shall occur; or

(xxix) a Mezzanine A Loan Default shall occur.

(b) Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in clauses (vi), (vii) or (viii) above) and
at any time thereafter, in addition to any other rights or remedies available to
it pursuant to this Agreement and the other Loan Documents or at law or in
equity, Administrative Agent and/or Collateral Agent may take such action,
without notice or demand, that Administrative Agent and/or Collateral Agent
deems advisable to protect and enforce its rights against Borrower and the
Collateral, including, without limitation, declaring the Debt to be immediately
due and payable, and Administrative Agent and/or Collateral Agent may enforce or
avail itself of any or all rights or remedies provided in the Loan Documents
against Borrower and any or all of the Collateral and may exercise all the
rights and remedies of a secured party under the Uniform Commercial Code, as
adopted and enacted by the State or States where any of the Collateral is
located or where Borrower is organized, against Borrower, including, without
limitation, all rights or

 

-124-



--------------------------------------------------------------------------------

remedies available at law or in equity; and upon any Event of Default described
in clauses (vi), (vii) or (viii) above, the Debt and Other Obligations of
Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

Section 8.2 Remedies. (a) Upon the occurrence and during the continuance of an
Event of Default, all or any one or more of the rights, powers, privileges and
other remedies available to Administrative Agent and/or Collateral Agent against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Administrative Agent and/or Collateral Agent at any time and from time to
time, whether or not all or any of the Debt shall be declared due and payable,
and whether or not Administrative Agent and/or Collateral Agent shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to all or any
part of the Collateral. Any such actions taken by Administrative Agent and/or
Collateral Agent shall be cumulative and concurrent and may be pursued
independently, singularly, successively, together or otherwise, at such time and
in such order as Administrative Agent and/or Collateral Agent may determine in
its sole discretion, to the fullest extent permitted by law, without impairing
or otherwise affecting the other rights and remedies of Administrative Agent
and/or Collateral Agent permitted by law, equity or contract or as set forth
herein or in the other Loan Documents. Without limiting the generality of the
foregoing, Borrower agrees that if an Event of Default is continuing (i) neither
Administrative Agent nor Collateral Agent is subject to any “one action” or
“election of remedies” law or rule, and (ii) all liens and other rights,
remedies or privileges provided to Administrative Agent and/or Collateral Agent
shall remain in full force and effect until Collateral Agent has exhausted all
of its remedies against the Collateral and the Pledge Agreement has been
foreclosed, sold and/or otherwise realized upon in satisfaction of the Debt or
the Debt has been indefeasibly paid in full.

(b) With respect to Borrower and the Collateral, nothing contained herein or in
any other Loan Document shall be construed as requiring Collateral Agent to
resort to any portion of the Collateral for the satisfaction of any of the Debt
in any preference or priority, and Collateral Agent may seek satisfaction out of
the Collateral, or any part thereof, in its absolute discretion in respect of
the Debt. In addition, upon the occurrence and during the continuance of an
Event of Default, Collateral Agent shall have the right from time to time to
partially foreclose upon the Collateral in any manner and for any amounts
secured by the Pledge Agreement then due and payable as determined by Collateral
Agent in its sole discretion including, without limitation, the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and
interest, Collateral Agent may foreclose upon the Pledge Agreement to recover
such delinquent payments or (ii) in the event Administrative Agent elects to
accelerate less than the entire outstanding principal balance of the Loan,
Collateral Agent may foreclose upon the Pledge Agreement to recover so much of
the principal balance of the Loan as Administrative Agent may accelerate and
such other sums secured by the Pledge Agreement as Administrative Agent may
elect. Notwithstanding one or more partial foreclosures, the Collateral shall
remain subject to the Pledge Agreement to secure payment of sums secured by the
Pledge Agreement and not previously recovered.

 

-125-



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent shall have the right from time to time to sever any Note
and the other Loan Documents into one or more separate notes, pledges and other
security documents (the “Severed Loan Documents”) in such denominations as
Administrative Agent shall determine in its sole discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder, and shall
make any corresponding adjustments to the Register to reflect the same. Borrower
shall execute and deliver to Administrative Agent from time to time, promptly
after the request of Administrative Agent, a severance agreement and such other
documents as Administrative Agent shall request in order to effect the severance
described in the preceding sentence, all in form and substance reasonably
satisfactory to Administrative Agent. Borrower hereby absolutely and irrevocably
appoints Administrative Agent as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Administrative
Agent shall not make or execute any such documents under such power until three
(3) days after notice has been given to Borrower by Administrative Agent of
Administrative Agent’s intent to exercise its rights under such power and an
Event of Default is continuing. Borrower shall be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date.

(d) As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale and any disposition of any of the
Collateral under Chapter 6 of Article 9 of the UCC.

Section 8.3 Additional Provisions Regarding CPLV Lease. (a) Upon the occurrence
of an Event of Default hereunder described in clauses (i)(C), (xii), (xviii),
(xx), (xxiv), (xxv) (if such action with respect to such clause (xxv) is
effectuated without any action or consent by Borrower), (xxvi), or (xxvii) of
Section 8.1(a) above arising from any default or breach by CPLV Tenant, CPLV
Lease Guarantor, Manager or any of their respective Affiliates (each, a “CPLV
Tenant Party”) under the CPLV Lease or any of the other CPLV Lease Documents
(each of the foregoing and each of the CPLV Lease Bankruptcy Defaults, each, a
“CPLV Lease Default”), so long as there is no Material Adverse Effect arising
from such CPLV Lease Default, neither Administrative Agent nor Collateral Agent,
as applicable, shall commence any foreclosure proceeding, exercise any power of
sale, take an assignment in lieu of foreclosure, obtain a receiver or take any
other enforcement action to take possession or control of the Collateral or any
portion thereof, accelerate the Debt or apply amounts in the Lockbox Account,
Cash Management Account or Reserve Funds to the payment of the Debt (except for
Priority Waterfall Payments) or shall not restrict Borrower’s right to make a
payment or perform its obligations hereunder as a result of such Event of
Default (each, an “Enforcement Action”), unless such Event of Default shall be
continuing for (i) in the case of any CPLV Lease Default which can be cured by
the payment of a sum of money, five (5) Business Days after such CPLV Lease
Default and (ii) in the case of any other CPLV Lease Default, thirty (30) days
after such CPLV Lease Default, provided, that if such non-monetary CPLV Lease
Default cannot actually be cured by Borrower within such thirty (30) day period
without repaying the Loan in full, so long as Borrower shall have commenced (or
caused Mortgage Borrower to commence) to cure

 

-126-



--------------------------------------------------------------------------------

such CPLV Lease Default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for such time as is reasonably necessary for Borrower
(or Mortgage Borrower) in the exercise of due diligence to cure such CPLV Lease
Default, so long as Borrower (or Mortgage Borrower) is thereafter diligently and
expeditiously proceeding to cure the same (which for the purposes of this
Section 8.3 include Borrower causing Mortgage Borrower to enforce rights and
remedies under the CPLV Lease or to seek a CPLV Replacement Tenant (as defined
below) in accordance with the terms hereunder or seeking refinancing sources to
repay the Loan in full), such period shall be extended for such time as is
reasonably necessary for Borrower (or Mortgage Borrower) in the exercise of due
diligence to cure such CPLV Lease Default, such additional period not to exceed
one hundred eighty (180) days after such Event of Default (or, with respect to
an Event of Default under clause (xviii) above not related to completion of work
required hereunder or compliance with Legal Requirements, the lesser of (x) 180
days after such Event of Default, or (y) 210 days following Administrative
Agent’s original notice of the Default that resulted in such Event of Default),
provided, further, that Administrative Agent shall not unreasonably withhold,
condition or delay acceptance of a cure of such CPLV Lease Default whether by
Borrower, Mortgage Borrower, CPLV Tenant or any other Person and if required to
cure such non-monetary CPLV Lease Default that is not susceptible to cure by
Borrower (or Mortgage Borrower), Borrower shall have the right to cause Mortgage
Borrower to replace the CPLV Tenant and the Manager so long as (x) the
replacement tenant that assumes all of the obligations, liabilities and rights
of CPLV Tenant under the CPLV Lease and CPLV Lease Documents (the “CPLV
Replacement Tenant”) shall be a Qualified CPLV Tenant Transferee or a Qualified
CPLV Tenant Transferee shall Control and own not less than 51% of the economic
and beneficial interests in such CPLV Replacement Tenant, (y) a replacement
lease guarantor that is a Qualified CPLV Replacement Guarantor shall execute a
replacement guaranty substantially similar to the CPLV Lease Guaranty or in such
other form and substance as reasonably acceptable to Administrative Agent and
(z) the Property is managed by a Qualified Replacement Manager, provided that
the satisfaction of such clauses (x) through (z) shall be subject to
verification by Administrative Agent in its reasonable discretion.
Notwithstanding anything to the contrary herein, to the extent that Borrower is
required to cause Mortgage Borrower to use commercially reasonable efforts to
cause CPLV Tenant to act or refrain from acting in any manner, including, but
not limited to, any actions that result in a CPLV Lease Default, and such
failure to use commercially reasonable efforts shall result in an Event of
Default, Borrower shall not have the rights to any additional cure periods as
set forth in this Section 8.3(a). Any non-monetary CPLV Lease Default not
susceptible to cure by Borrower shall be deemed cured upon entry into a
replacement CPLV Lease in the form substantially similar to the CPLV Lease or in
such other form and substance as reasonably acceptable to Administrative Agent
with a Qualified CPLV Tenant Transferee or an assumption of the CPLV Lease by a
CPLV Tenant Transferee in connection with a Transfer pursuant to and in
accordance with Section 5.2.10(e)(iv) hereof, in each case, in accordance with
the terms hereof, including that (x) a replacement lease guarantor that is a
Qualified CPLV Replacement Guarantor shall execute a replacement guaranty
substantially similar to the CPLV Lease Guaranty or in such other form and
substance as reasonably acceptable to Administrative Agent (except in the event
that in connection with a Transfer pursuant to and in accordance with
Section 5.2.10(e)(iv) hereof, CEC (or following any Transfer under
Section 5.2.10(e)(i), Replacement CEC Sponsor) shall remain as CPLV Lease
Guarantor under the CPLV Lease Guaranty) and (y) the Property is managed by

 

-127-



--------------------------------------------------------------------------------

a Qualified Manager under the Management Agreement or a Replacement Management
Agreement, as applicable, in accordance with the terms hereunder, provided that
the satisfaction of the foregoing shall be subject to verification by
Administrative Agent in its reasonable discretion. Upon acceptance of a cure by
Administrative Agent of the applicable CPLV Lease Default pursuant to this
Section 8.3(a), no Event of Default shall be continuing under the Loan Documents
on the basis thereof.

(b) Upon the occurrence of an Event of Default hereunder described in clause (x)
or clause (xxv)(B) solely with respect to a rejection of the CPLV Lease Document
in a Bankruptcy Action, above, (each, a “CPLV Lease Bankruptcy Default”),
Collateral Agent shall not commence any Enforcement Action, so long as
(1) Borrower is (or is causing Mortgage Borrower to) diligently and
expeditiously exercising all rights and remedies available under Applicable Law,
in accordance with the advice of legal counsel, including, if applicable, filing
any required motions to compel payment of outstanding amounts or motions for
relief from the stay, to cause the applicable CPLV Tenant Party to assume or
reject the applicable CPLV Lease Documents during the initial one hundred twenty
(120) day (or if extended by the court upon a motion for cause by the applicable
CPLV Tenant Party, the two hundred ten (210) day) period after such Bankruptcy
Action, (2)(A) within two hundred ten (210) days of such Bankruptcy Action, the
applicable CPLV Tenant Party has assumed the applicable CPLV Lease Documents
(“CPLV Lease Assumption Event”), (B) within two hundred ten (210) days of such
Bankruptcy Action, the applicable rights, title and obligations of the CPLV
Tenant Party under the applicable CPLV Lease Documents have been assumed and
assigned to one or more Persons (a “CPLV Lease Assignment Event”) such that
after giving effect to such assignment the CPLV Lease, CPLV Lease Guaranty and
Management Agreement and the obligations and liabilities thereunder have been
assumed by a Qualified CPLV Tenant Transferee, Qualified CPLV Replacement
Guarantor and Qualified Replacement Manager, as applicable (collectively, the
“CPLV Lease Assignment Conditions”), (C) within ninety (90) days of any CPLV
Lease Assignment Event to any Person that does not satisfy the CPLV Lease
Assignment Conditions, the Borrower shall repay the Debt in full in accordance
with the terms hereunder or (D) within two hundred seventy (270) days of the
Bankruptcy Action, either (A) a replacement CPLV Lease, CPLV Lease Guaranty and
Management Agreement shall be entered into with a Qualified CPLV Tenant
Transferee, Qualified CPLV Replacement Guarantor and Qualified Replacement
Manager, as applicable, in accordance with the terms and conditions of this
Agreement or (B) such Bankruptcy Action is discharged or dismissed and (3) in
the event the CPLV Lease Document has been rejected, (i) CPLV Tenant Lender or
Borrower has exercised its rights under the Transition Services Agreement to
cause the applicable CPLV Tenant Parties to perform their respective obligations
thereunder until such time as the replacement CPLV Lease, CPLV Lease Guaranty
and Management Agreement with a Qualified CPLV Tenant Transferee, Qualified CPLV
Replacement Guarantor and Qualified Replacement Manager, as applicable has been
entered into by CPLV Tenant Lender or Borrower, in accordance with the terms
hereunder and (ii) CPLV Tenant Lender or Borrower, as applicable is diligently
and expeditiously proceeding to obtain all necessary approvals and Gaming
Licenses required by the Gaming Authorities for the replacement CPLV Lease, CPLV
Lease Guaranty and Management Agreement with a Qualified CPLV Tenant Transferee,
Qualified CPLV Replacement Guarantor and Qualified Replacement Manager, as
applicable, provided, further that in the event of a CPLV Lease Assumption
Event, until the applicable Bankruptcy Action is discharged or dismissed, the
occurrence of any of the following events shall constitute an Event of Default
(with no additional

 

-128-



--------------------------------------------------------------------------------

notice or cure period) hereunder: (i) conversion of the Bankruptcy Action into a
Chapter 7 proceeding or a liquidation under a liquidating chapter 11 plan or
pursuant to any other liquidation proceeding or process, (ii) a finding by a
court of competent jurisdiction that the debtor is administratively insolvent,
or a finding by a court of competent jurisdiction that the debtor has failed to
pay when due any material allowed claims with administrative priority in its
bankruptcy case that are not subject to a bona fide dispute as to liability or
amount or (iii) there is a subsequent rejection of such CPLV Lease Document.
Upon the satisfaction of all of the requirements set forth in this
Section 8.3(b) within the periods specified above, as reasonably determined by
Administrative Agent, no Event of Default shall be continuing on the basis
thereof.

(c) Notwithstanding the foregoing Section 8.3(a) and 8.3(b), Administrative
Agent and/or Collateral Agent shall have the right to exercise and such
foregoing clauses shall not impair or affect any right or remedy of
Administrative Agent and/or Collateral Agent arising from any other Event of
Default that does not constitute a CPLV Lease Default.

Section 8.4 Remedies Cumulative; Waivers. The rights, powers and remedies of
Administrative Agent under this Agreement shall be cumulative and not exclusive
of any other right, power or remedy which Administrative Agent or Collateral
Agent may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Administrative Agent’s
rights, powers and remedies may be pursued singularly, concurrently or
otherwise, at such time and in such order as Administrative Agent may determine
in Administrative Agent’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

Section 8.5 Rights of Cure. Upon the occurrence and during the continuance of an
Event of Default (and with respect to any CPLV Lease Default only, after the
expiration of the applicable cure period for such CPLV Lease Default in
accordance with Section 8.3), Administrative Agent may, but without any
obligation to do so and without notice to or demand on Borrower and without
releasing Borrower from any obligation hereunder or being deemed to have cured
any Event of Default hereunder, make, do or perform any obligation of Borrower
hereunder in such manner and to such extent as Administrative Agent may deem
necessary. During the continuance of such an Event of Default, Administrative
Agent is authorized to enter upon the Property (subject to the rights of Tenants
under their Leases and the rights of CPLV Tenant under the CPLV Lease) for such
purposes, or appear in, defend, or bring any action or proceeding to protect its
interest in the Property for such purposes, and the cost and expense thereof
(including reasonable attorneys’ fees to the extent permitted by law), with
interest as provided in this Section 8.5, shall constitute a portion of the Debt
and shall be due and payable to Administrative Agent upon demand. All such costs
and expenses incurred by Administrative Agent and/or Collateral Agent in
remedying such Event of Default or such failed payment or act or in appearing
in, defending, or bringing any action or proceeding shall bear interest at the
Default Rate, for the period commencing five (5) Business Days after written
demand of

 

-129-



--------------------------------------------------------------------------------

Borrower to pay such cost or expense until the date of payment to Administrative
Agent. Upon the occurrence and during the continuance of a Mortgage Loan Default
or Mezzanine A Loan Default, Administrative Agent may, but without any
obligation to do so and without notice to or demand on Borrower, Mezzanine A
Borrower or Mortgage Borrower and without releasing Mortgage Borrower or
Mezzanine A Borrower from any obligation under the Mortgage Loan Documents or
Mezzanine A Loan Documents, as applicable, or being deemed to have cured any
Mortgage Loan Default or Mezzanine A Loan Default, make, do or perform any
obligation of Mortgage Borrower under Mortgage Loan Documents or of Mezzanine A
Borrower under Mezzanine A Loan Documents, as applicable, in such manner and to
such extent as Administrative Agent may deem necessary. All such costs and
expenses incurred by Administrative Agent, Collateral Agent or any Lender in
remedying such Mortgage Loan Default, Mezzanine A Loan Default or such failed
payment or act shall bear interest at the Default Rate, for the period
commencing five (5) Business Days after written demand of Borrower to pay such
cost or expense until the date of payment to Administrative Agent. All such
costs and expenses incurred by Administrative Agent and/or Collateral Agent
together with interest thereon calculated at the Default Rate shall be deemed to
constitute a portion of the Debt and be secured by the liens, claims and
security interests provided to Administrative Agent and/or Collateral Agent
under the Loan Documents and shall be immediately due and payable upon demand by
Administrative Agent therefor.

ARTICLE IX – SPECIAL PROVISIONS

Section 9.1 Secondary Market Transactions.

9.1.1 Sale of Notes and Syndications. (a) Borrower acknowledges and agrees that
each Lender may sell all or any portion of the Loan and the Loan Documents, or
issue one or more participations therein (such sales and/or participations,
collectively, a “Syndication”).

(b) At the request of Administrative Agent (at its option) on behalf of any
Lender that is preparing to sell all or any portion of its Ratable Share of the
Loan, and to the extent not already required to be provided by or on behalf of
Borrower under this Agreement, Borrower shall use reasonable efforts to provide,
or cause Mortgage Borrower to provide information (i) with respect to the
Property, the Collateral, Mortgage Borrower, each Mezzanine Borrower, Guarantor,
CPLV Tenant, CPLV Lease Guarantor and/or Manager, (ii) that is not in the
possession of Administrative Agent or such Lender, (iii) that is reasonably
required by such Lender and (iv) is in the possession of the Borrower or any of
its Affiliates or is reasonably available to Borrower or any of Affiliates
(including any rights under the CPLV Lease or other CPLV Lease Documents), in
each case in order to satisfy the market standards to which any Lender
customarily adheres or which may be reasonably required by prospective investors
and/or participants in connection with any such Syndication. Notwithstanding the
foregoing, neither Borrower nor Mortgage Borrower shall be obligated to provide,
nor will the Administrative Agent or any Lender provide, to prospective
investors and participants (nor include such information in any private
placement memorandum, prospectus or other disclosure document) any information
concerning CPLV Tenant, CPLV Lease Guarantor or Manager other than (i) publicly
available information and (ii) other information that has been confirmed in
writing by CPLV Tenant as not containing material non-public information, not
being subject to bona fide

 

-130-



--------------------------------------------------------------------------------

confidentiality restrictions and not containing competitively sensitive
information. Administrative Agent shall have the right to provide to any
Lender’s prospective investors and participants any information in its
possession, including, without limitation, financial statements relating to
Borrower, Guarantor, if any, the Collateral, the Property and any Tenant of the
Improvements (provided that neither Administrative Agent, Collateral Agent nor
any Lender shall provide copies of or disclose any entertainment contracts with
respect to the Property, the partnership reports or the list of the top accounts
at the Property solely to the extent such contracts, reports and lists are
clearly identified as not being able to be shared pursuant to this
Section 9.1.1(b)), and shall also have the right to provide such information to
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers of other market identifiers with respect to the
Loan. Borrower acknowledges that certain information regarding the Loan and the
parties thereto and the Property may be included in a private placement
memorandum, prospectus or other disclosure documents. Borrower agrees that each
of Borrower, Mezzanine A Borrower, Mortgage Borrower, Guarantor and their
respective officers and representatives, shall, at Administrative Agent’s
request on behalf of any Lender that is preparing to sell all or any portion of
its Ratable Share of the Loan, at such Lender’s sole cost and expense,
reasonably cooperate with such Lender’s efforts to arrange for a Syndication in
accordance with the market standards to which such Lender customarily adheres
and/or which may be required by prospective investors or participants in
connection with any such Syndication. Borrower agrees to make upon
Administrative Agent’s written request, without limitation, all structural or
other changes to the Loan and the Mezzanine A Loan (including delivery of one or
more new component notes to replace any original Note or any notes evidencing
the Mezzanine A Loan or modify any original Note or any notes evidencing the
Mezzanine A Loan to reflect multiple components of the Loan or the Mezzanine A
Loan and such new notes or modified note may have different original principal
balances and interest rates), modifications to any documents evidencing or
securing the Loan and the Mezzanine A Loan, creation of one or more additional
mezzanine loans (including amending Borrower’s organizational structure to
provide for one or more additional mezzanine borrowers), delivery of opinions of
counsel acceptable to the potential investors and addressing such matters as the
potential investors may require; provided, however, that in creating such new
notes or modified notes or additional mezzanine notes Borrower shall not be
required to modify (i) the aggregate weighted average interest rate payable
under the Loan and the Mezzanine A Loan immediately prior to such reallocation
or modification (provided that the interest rate payable under the Loan may
change or increase as a result of any application of a prepayment of the Loan in
accordance with Section 2.4 hereof or a prepayment of the Mezzanine A Loan under
Section 2.4 of the Mezzanine A Loan Agreement or following an Event of Default
or Mezzanine A Loan Default), (ii) the stated maturity of the Loan and the
Mezzanine A Loan, (iii) the aggregate amortization of principal of the Loan and
the Mezzanine A Loan, (iv) any other material term of the Loan or the Mezzanine
A Loan taken as a whole which adversely affects Borrower, other than in a de
minimis amount, (v) the Loan Documents or the Mezzanine A Loan Documents so as
to decrease the time periods during which Borrower is permitted to perform its
obligations under the Loan Documents or Mezzanine A Borrower is permitted to
perform its obligations under the applicable Mezzanine A Loan Documents,
(vi) the aggregate principal balance then outstanding under the Loan and the
Mezzanine A Loan so as to increase the same, or (vii) the Loan Documents in any
manner that would result in the REIT failing to maintain its qualification as a
real estate investment trust within the meaning of Section 856 et seq. of the
Code. In connection

 

-131-



--------------------------------------------------------------------------------

with the foregoing, Borrower covenants and agrees to (and to cause the Mortgage
Borrower to) modify the Cash Management Agreement to reflect the newly created
components and/or mezzanine loans. All reasonable out-of-pocket costs and
expenses incurred by Borrower after the Closing Date in connection with
Borrower’s complying with requests made under this Section 9.1.1(c) (and the
costs and expenses of Lender, Administrative Agent and Collateral Agent in
connection therewith) shall be paid by Lender.

(c) Intentionally Omitted.

(d) Borrower agrees that each participant pursuant to Section 9.1.3(a) shall be
entitled to the benefits of Section 2.8 (subject to the requirements and
limitations therein, including the requirements under Section 2.8(e) (it being
understood that the documentation required under Section 2.8(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment; provided that such
participant shall not be entitled to receive any greater payment under
Section 2.8, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a change in a requirement of law or in
the interpretation or application thereof, or compliance by such participant or
the participating Lender with any request or directive (whether or not having
the force of law) issued from any central bank or other Governmental Authority,
in each case after the participant acquired the applicable participation.

(e) Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s office a copy of each
Assignment and Assumption Agreement and a register for the recordation of the
names and addresses of each Lender, and the principal amounts (and stated
interest) of the Loan owing to each Lender pursuant to the terms hereof from
time to time (the “Register”). Upon its receipt of a duly completed Assignment
and Assumption Agreement executed by an assigning Lender and an assignee, any
applicable tax forms, and satisfaction of all other applicable conditions set
forth herein, including without limitation, Section 9.6 below, the
Administrative Agent shall (i) accept such Assignment and Assumption and
(ii) promptly record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this Section 9.1.1(f). The entries in the Register shall be
conclusive absent manifest error, and Borrower, Administrative Agent, Collateral
Agent, and each Lender shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower,
Administrative Agent, Collateral Agent and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(f) Each Lender that sells a participation pursuant to Section 9.1.1(a) shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loan or
other Obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any Obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Obligation is in

 

-132-



--------------------------------------------------------------------------------

registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

9.1.2 Syndication Costs. Except as otherwise expressly set forth in this
Section 9.1, all reasonable third party costs and expenses incurred by
Administrative Agent, Lender, Borrower and Guarantors in connection with a
Syndication (including without limitation, Borrower’s complying with requests
made under this Section 9.1, and Lender’s legal fees) shall be paid by Borrower.

9.1.3 Loan Components; Mezzanine Loans. (a) Borrower covenants and agrees that
upon Administrative Agent’s request Borrower shall (i) deliver one or more new
notes to replace any original note or modify any original note and other loan
documents, as reasonably required, to reflect additional components of the Loan
or allocate spread or principal among or adjust the application of payments
among any existing or additional components in Administrative Agent’s sole
discretion, provided, (A) such new or modified note shall at all times have the
same weighted average spread of the Loan immediately prior to such modification
and shall have the same stated maturity date of the Loan, (B) any prepayments of
the Loan shall be applied pro rata among such components (except during the
existence of an Event of Default) and (C) the aggregate principal balance the
new notes or components after the effective date of such modification shall
equal the aggregate outstanding principal balance of the Loan immediately prior
to such modification and (ii) modify the Cash Management Agreement and any other
Loan Documents to reflect such new components; provided, that such modifications
shall not (a) decrease any rights or increase any obligations of Borrower under
the Loan Documents, other than in a de minimis amount, (b) modify the stated
maturity of the Loan, (c) require any amortization of principal of the Loan or
(d) decrease the time periods during which Borrower is permitted to perform its
obligations under the Loan Documents. All reasonable out-of-pocket costs and
expenses incurred by Borrower after the Closing Date in connection with
Borrower’s complying with requests made under this Section 9.1.3(a) (and the
costs and expenses of Lender, Administrative Agent and Collateral Agent in
connection therewith) shall be paid by Lender.

(b) Borrower covenants and agrees that Administrative Agent shall have the right
to establish different interest rates and to reallocate the interest rates and
principal balances of the Loan and the Mezzanine A Loan amongst each other;
provided, that (i) in no event shall the weighted average spread of the Loan and
the Mezzanine A Loan following any such reallocation or modification change from
the initial weighted average interest rate of the Loan and the Mezzanine A Loan
in effect immediately preceding such reallocation or modification (provided,
that the interest rate payable on the Loan may change or increase as a result of
any application of a prepayment of the Loan in accordance with Section 2.4
hereof or a prepayment of the Mezzanine A Loan pursuant to Section 2.4 of the
Mezzanine A Loan Agreement or following an Event of Default or a Mezzanine A
Loan Default), (ii) the aggregate principal balance the new notes or components
after the effective date of such modification shall equal the aggregate
outstanding principal balance of the Loan and the Mezzanine A Loan immediately
prior to such

 

-133-



--------------------------------------------------------------------------------

modification, (iii) intentionally omitted, and (iv) no such modification shall
(A) decrease any of the rights or increase any of the obligations of Borrower
under the Loan Documents, other than in a de minimis amount, (B) modify the
stated maturity of the Loan, (C) require any amortization of principal of the
Loan, (D) decrease the time periods during which Borrower is permitted to
perform its obligations under the Loan Documents or (E) result in the REIT
failing to maintain its qualification as a real estate investment trust within
the meaning of Section 856 et seq. of the Code. All reasonable out-of-pocket
costs and expenses incurred by Borrower after the Closing Date in connection
with Borrower’s complying with requests made under this Section 9.1.3(b) (and
the costs and expenses of Lender, Administrative Agent and Collateral Agent in
connection therewith) shall be paid by Lender.

(c) Borrower shall execute and deliver such documents as shall reasonably be
required by Administrative Agent in connection with this Section 9.1.3, all in
form and substance reasonably satisfactory to Administrative Agent within ten
(10) Business Days following such request by Administrative Agent.

(d) Borrower covenants and agrees that Administrative Agent shall have the right
to create one or more additional mezzanine loans (each, a “New Mezzanine Loan”),
to establish different interest rates and to reallocate the amortization,
interest rate and principal balances of each of the Loan, the Mezzanine A Loan
and any New Mezzanine Loan(s) amongst each other and to require the payment of
the Loan, the Mezzanine A Loan and any New Mezzanine Loan(s) in such order of
priority as may be designated by Administrative Agent (so long as the Mezzanine
Lenders shall agree to such modifications); provided, that (1) the Loan and the
Mezzanine A Loan and any New Mezzanine Loan(s) shall at all times have the same
weighted average interest rate of the Loan and the Mezzanine A Loan immediately
prior to such creation (provided, that the interest rate payable on the Loan may
change or increase as a result of any application of a prepayment of the Loan in
accordance with Section 2.4 hereof or a prepayment of the Mezzanine A Loan
pursuant to Section 2.4 of the Mezzanine A Loan Agreement or following an Event
of Default or a Mezzanine A Loan Default) and the same stated maturity date as
the Loan and the Mezzanine A Loan and (2) no such reallocation shall
(A) increase, any monetary obligation of Borrower or Mezzanine A Borrower under
the Loan Documents or the Mezzanine A Loan Documents or decrease, any rights of
Borrower or Mezzanine A Borrower under the Loan Documents and the Mezzanine A
Loan Documents, other than in a de minimis amount, (B) modify the stated
maturity of the Loan, (C) require any amortization of principal of the Loan,
(D) decrease the time periods during which Borrower is permitted to perform its
obligations under the Loan Documents or (E) result in the REIT failing to
maintain its qualification as a real estate investment trust within the meaning
of Section 856 et seq. of the Code. Borrower shall execute and deliver such
documents as shall reasonably be required by Administrative Agent as promptly as
possible under the circumstances in connection with this Section 9.1.3(d), all
in form and substance reasonably satisfactory to Borrower, Administrative Agent,
including, without limitation, loan documents (substantially in the same form
and substance as the Loan Documents and the Mezzanine A Loan Documents, as may
be modified in accordance with this Section 9.1.3) necessary to evidence such
New Mezzanine Loan, and Borrower shall execute such amendments to the Loan
Documents and the Mezzanine A Loan Documents as are necessary in connection with
the creation of such New Mezzanine Loan. Borrower shall cause the formation of
one or more special purpose, bankruptcy remote entities as required by
Administrative Agent in order to serve as the borrower under any New Mezzanine

 

-134-



--------------------------------------------------------------------------------

Loan or, if available, utilize an upper-tier special purpose vehicle in its
structure as such borrower (each, a “New Mezzanine Borrower”). The applicable
organizational documents of Mortgage Borrower and Mezzanine Borrowers shall be
amended and modified as reasonably necessary or required in the formation of any
New Mezzanine Borrower, but subject to the other terms of this Section 9.1.3(d).
Further, in connection with any New Mezzanine Loan, Borrower shall deliver to
Administrative Agent opinions of legal counsel with respect to due execution,
authority and enforceability of the loan documents with respect to the New
Mezzanine Loan and the Loan Documents, as amended, in substantially the same
form as the opinion delivered on the Closing Date, and an updated Insolvency
Opinion for the Loan delivered on the Closing Date and a substantive
non-consolidation opinion with respect to any New Mezzanine Loan, each as
reasonably acceptable to Administrative Agent. All reasonable out-of-pocket
costs and expenses incurred by Borrower after the Closing Date in connection
with Borrower’s complying with requests made under this Section 9.1.3(d) (and
the costs and expenses of Lender, Administrative Agent and Collateral Agent in
connection therewith) shall be paid by Lender.

Section 9.2 Intentionally Omitted.

Section 9.3 Exculpation. Subject to the qualifications below, neither Collateral
Agent nor Administrative Agent shall enforce the liability and obligation of
Borrower to perform and observe the obligations contained in any Note, this
Agreement, the Pledge Agreement or the other Loan Documents by any action or
proceeding wherein a money judgment shall be sought against Borrower, except
that Collateral Agent or Administrative Agent, as applicable, may bring a
foreclosure action, an action for specific performance or any other appropriate
action or proceeding to enable Collateral Agent or Administrative Agent, as
applicable, to enforce and realize upon its or the Lenders’ interest under any
Note, this Agreement, the Pledge Agreement and the other Loan Documents, or in
the Collateral or any other collateral given to Collateral Agent pursuant to the
Loan Documents; provided, however, that, except as specifically provided herein,
any judgment in any such action or proceeding shall be enforceable against
Borrower only to the extent of Borrower’s interest in the Collateral and in any
other collateral given to Collateral Agent, and each Lender, Collateral Agent
and Administrative Agent, by accepting any Note, this Agreement, the Pledge
Agreement and the other Loan Documents, as applicable, agrees that it shall not
sue for, seek or demand any deficiency judgment against Borrower in any such
action or proceeding under or by reason of or under or in connection with any
Note, this Agreement, the Pledge Agreement or the other Loan Documents. The
provisions of this Section shall not, however, (a) constitute a waiver, release
or impairment of any obligation evidenced or secured by any of the Loan
Documents; (b) impair the right of Collateral Agent or Administrative Agent, as
applicable, to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Pledge Agreement; (c) affect the validity or
enforceability of or any guaranty made in connection with the Loan or any of the
rights and remedies of Collateral Agent or Administrative Agent, as applicable,
thereunder; (d) impair the right of Collateral Agent or Administrative Agent, as
applicable, to obtain the appointment of a receiver, custodian, sequestrator or
other similar designee; (e) intentionally omitted; (f) constitute a prohibition
against Collateral Agent or Administrative Agent, as applicable, to seek a
deficiency judgment against Borrower in order to fully realize the security
granted by the Pledge Agreement or to commence any other appropriate action or
proceeding in order for Collateral Agent to exercise its remedies against the
Collateral; or (g) constitute a waiver of the right of Collateral Agent or
Administrative Agent, as applicable, to enforce the liability and obligation of
Borrower, by

 

-135-



--------------------------------------------------------------------------------

money judgment or otherwise, to the extent of any loss, damage, cost, expense,
liability, claim or other obligation actually incurred by Collateral Agent
and/or Administrative Agent, as applicable, or any Lender (including reasonable,
out of pocket attorneys’ fees and expenses reasonably incurred but excluding
(x) consequential damages and/or lost profits, and (y) punitive, exemplary or
other special damages, except to the extent claimed against or recovered from
Collateral Agent or Administrative Agent or a Lender, as applicable, by any
third party which are not a result of any fraud, gross negligence or willful
misconduct by Collateral Agent or Administrative Agent or a Lender, as
applicable) arising out of or in connection with the following:

(i) fraud or intentional misrepresentation by Mortgage Borrower, Mezzanine A
Borrower, Borrower or Guarantor in connection with the Loan;

(ii) the willful misconduct of Mortgage Borrower, Mezzanine A Borrower, Borrower
or Guarantor;

(iii) voluntary material physical waste of the Property by Mortgage Borrower,
Mezzanine A Borrower, Borrower, Guarantor or any Affiliate thereof (except if
the cash flow from the Property is not sufficient to prevent such material
physical waste (so long as such insufficiency does not arise from the
intentional misappropriation or conversion of revenues by Mortgage Borrower,
Mezzanine A Borrower, Borrower, Guarantor or any Affiliates thereof));

(iv) the removal or disposal of any portion of the Property by Mortgage
Borrower, Mezzanine A Borrower, Borrower, Guarantor or any of its Affiliates
after an Event of Default, unless such Personal Property is replaced with
property of the same utility and of the same or greater value and such removal
or disposal of such Personal Property is in the ordinary course of Mortgage
Borrower’s business;

(v) the misappropriation or conversion by Mortgage Borrower, Mezzanine A
Borrower, Borrower, Guarantor or any Affiliate thereof of (A) any Insurance
Proceeds paid by reason of any loss, damage or destruction to the Property,
(B) any Awards received in connection with a Condemnation of all or a portion of
the Property, (C) any CPLV Rents following an Event of Default, (D) any CPLV
Rents paid more than one month in advance, or (E) any Net Liquidation Proceeds
After Debt Service received by Borrower, Mezzanine A Borrower, or Mortgage
Borrower;

(vi) failure to pay or cause to be paid charges for labor or materials or other
charges or judgments incurred by or on behalf of Mortgage Borrower that can
create Liens on any portion of the Property (except to the extent such failure
occurs solely as a result of Mortgage Lender or Administrative Agent, as
applicable, applying CPLV Rents to the Mortgage Debt or the Debt, as applicable,
or holding CPLV Rents as additional collateral for the Mortgage Loan or Loan,
during the continuance of an Event of Default, Mortgage Loan Default or a Cash
Sweep Period, as applicable, and such charges or judgments relate to or
otherwise arose in respect of work, matters or other actions that commenced
prior to the occurrence of such Event of Default, Mortgage Loan Default or Cash
Sweep Event);

 

-136-



--------------------------------------------------------------------------------

(vii) any security deposits, advance deposits or any other deposits collected by
Mortgage Borrower with respect to the Property which are not delivered to
Mortgage Lender upon a foreclosure of the Property or action in lieu thereof,
except to the extent any such security deposits were applied in accordance with
the terms and conditions of any of the Leases prior to the occurrence of the
Mortgage Loan Default that gave rise to such foreclosure or action in lieu
thereof;

(viii) failure by Borrower to maintain its status as a Single Purpose Entity or
comply with any representation, warranty or covenant set forth in
Section 4.1.30, failure by Mezzanine A Borrower to maintain its status as a
Single Purpose Entity or comply with any representation, warranty or covenant
set forth in Section 4.1.30 of the Mezzanine A Loan Agreement, or failure by
Mortgage Borrower to maintain its status as a Single Purpose Entity or comply
with any representation, warranty or covenant set forth in Section 4.1.30 of the
Mortgage Loan Agreement;

(ix) if Borrower fails to obtain Administrative Agent’s prior written consent to
any Indebtedness or voluntary Lien encumbering the Collateral (other than a
Permitted Encumbrance);

(x) any material modification or termination of the CPLV Lease, CPLV Lease
Guaranty or Ground Lease by Borrower, Mezzanine A Borrower, or Mortgage Borrower
without Administrative Agent’s consent in violation of the terms hereunder;

(xi) any termination or cancellation of the Management Agreement by Borrower,
Mezzanine A Borrower, or Mortgage Borrower without Administrative Agent’s,
Mezzanine A Administrative Agent’s and/or Mortgage Lender’s prior written
consent in violation of the terms hereunder, the Mezzanine A Loan Agreement or
the Mortgage Loan Agreement, and Mortgage Borrower fails to enter into a
Replacement Management Agreement in accordance with the terms hereunder and the
Mortgage Loan Agreement;

(xii) if Guarantor, Mortgage Borrower, Mezzanine A Borrower, Borrower or any
Affiliate of any of the foregoing, in connection with any enforcement action or
exercise or assertion of any right or remedy by or on behalf of Administrative
Agent and/or Collateral Agent under or in connection with the Guaranty, any
Note, the Pledge Agreement or any other Loan Document, raises a defense or seeks
judicial intervention or injunctive or other equitable relief of any kind, or
asserts in a pleading filed in connection with a judicial proceeding any defense
against any Lender, Administrative Agent and/or Collateral Agent or any right in
connection with any security for the Loan (other than any defense that is raised
in good faith by Mortgage Borrower, Mezzanine A Borrower, Borrower or
Guarantor); and/or

(xiii) (A) any obligation of Borrower, Mezzanine A Borrower, Mortgage Borrower,
Guarantor or any Affiliate of any of them (each, a “Borrower Party” and
collectively the “Borrower Parties”) to indemnify any Person that, immediately
prior to any acquisition of title to the Collateral pursuant to a UCC
foreclosure sale, a UCC strict foreclosure, an assignment in lieu of foreclosure
or other enforcement action under the

 

-137-



--------------------------------------------------------------------------------

Loan Documents (collectively, an “Equity Collateral Enforcement Action”; and the
date on which an Equity Collateral Enforcement Action is consummated, an “Equity
Collateral Transfer Date”), was an Affiliate of any Borrower Party, to the
extent such obligation continues to be the obligation of the transferee at such
Equity Collateral Enforcement Action and is not expressly waived in writing by
the Persons covered by such indemnification obligation, and (B) any obligation
of any Borrower Party accruing prior to, on or after the Equity Collateral
Transfer Date to pay (1) legal fees to legal counsel engaged by any Borrower
Party prior to the Equity Collateral Transfer Date incurred in objecting to,
resisting or otherwise impeding exercise of Administrative Agent’s and/or
Collateral Agent’s rights and remedies under the Loan Documents, Mezzanine A
Administrative Agent’s and/or Mezzanine A Collateral Agent’s rights and remedies
under the Mezzanine A Loan Documents, or Mortgage Lender’s rights and remedies
under the Mortgage Loan Documents, (2) amounts due under any contract between
any Borrower Party, on the one hand, and any Affiliate of any Borrower Party, on
the other hand (unless such contract is assumed in writing by the Person
acquiring the Collateral on or after the Equity Collateral Transfer Date),
and/or (3) any income tax or indemnity liability of any Borrower Party to any
other Borrower Party.

Notwithstanding anything to the contrary in this Agreement or any of the Loan
Documents, (A) neither Administrative Agent nor Lender shall be deemed to have
waived any right which Administrative Agent or Lender may have under
Section 506(a), 506(b), 1111(b) or any other provisions of the Bankruptcy Code
to file a claim for the full amount of the Debt secured by the Pledge Agreement
or to require that all collateral shall continue to secure all of the Debt owing
to Lender in accordance with the Loan Documents, and (B) the Debt shall be fully
recourse to Borrower (i) in the event of: (a) Borrower, Mezzanine A Borrower or
Mortgage Borrower filing a voluntary petition under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law; (b) the filing of an
involuntary petition against Borrower, Mezzanine A Borrower or Mortgage Borrower
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law in which Borrower, Mezzanine A Borrower, Mortgage Borrower or Guarantor
colludes with, or otherwise solicits or causes to be solicited petitioning
creditors for any involuntary petition against Borrower, Mezzanine A Borrower or
Mortgage Borrower from any Person; (c) Borrower, Mezzanine A Borrower or
Mortgage Borrower filing an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against it, by any other Person under
the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law
(except as may be required to avoid violating Rule 9011 of the Federal Rules of
Bankruptcy Procedure); (d) Borrower, Mezzanine A Borrower or Mortgage Borrower
consenting to or acquiescing in or joining in an application for the appointment
of a custodian, receiver, trustee, or examiner for Borrower, Mezzanine A
Borrower, Mortgage Borrower, any portion of the Collateral, any portion of the
Mezzanine A Collateral or any portion of the Property (except at the request of
Administrative Agent, Mezzanine A Administrative Agent or Mortgage Lender);
(e) Borrower, Mezzanine A Borrower or Mortgage Borrower making an assignment for
the benefit of creditors, or admitting, in writing in any legal proceeding
(unless failure to make such admission in any such legal proceeding would be a
violation of law and such admission is truthful and made in good faith), its
insolvency or inability to pay its debts as they become due (other than a
truthful admission in any legal proceeding regarding its insolvency or inability
to pay its debts); (ii) if Borrower, Mezzanine A Borrower or Mortgage Borrower
fails to maintain its status as a Special Purpose Entity or comply with any
representation, warranty or covenant set

 

-138-



--------------------------------------------------------------------------------

forth in Section 4.1.30 hereof, Section 4.1.30 of the Mezzanine A Loan Agreement
or Section 4.1.30 of the Mortgage Loan Agreement, as applicable, and such
failure (x) is cited as a factor in the substantive consolidation of the
properties or assets of Borrower, Mezzanine A Borrower or Mortgage Borrower with
those of any other Person in any action or proceeding under the Bankruptcy Code
(unless pursuant to a motion made by Administrative Agent, Mezzanine A
Administrative Agent or Mortgage Lender) or (y) results in the dissolution of
Borrower, Mezzanine A Borrower or Mortgage Borrower; (iii) if Borrower fails to
obtain Administrative Agent’s prior written consent to any Transfer (except a
Transfer made by CPLV Tenant, CPLV Lease Guarantor or any of their respective
direct or indirect interest holders or any Permitted Transfer), as required by
this Agreement or the Pledge Agreement; (iv) Mortgage Borrower, Mezzanine A
Borrower, Borrower, Guarantor or any Affiliate of any of the foregoing asserts
in writing that the CPLV Lease does not constitute a “true lease” or a single
and indivisible lease as the Property demised thereunder or that the CPLV Lease
is subject to severance or division and such CPLV Lease is subsequently severed
or divided without the prior written consent of Administrative Agent; (v) if
Mezzanine A Borrower shall opt out of or seek in any manner or to any extent to
opt out of Article 8 of the UCC or cause the Collateral not to be treated as
“securities” governed by and within the meaning of Article 8 of the UCC; (vi) if
any Borrower Party causes Mezzanine A Borrower to amend or otherwise modify its
organizational documents in order to amend or repeal its election to be governed
by Article 8 of the UCC; and/or (vii) if any Borrower Party causes any
termination or cancellation of the limited liability company membership
certificate evidencing Borrower’s one hundred percent (100%) ownership interest
in Mezzanine A Borrower as delivered to Collateral Agent on the date hereof in
connection with the Pledge Agreement.

Section 9.4 Intentionally Omitted.

Section 9.5 Intentionally Omitted

Section 9.6 Further Assignments. Each of the Lenders party hereto or that
becomes a party hereto may assign any portion of its Ratable Share in the Loan
and its Note, if any, provided that:

(a) Administrative Agent has consented to such assignment and determined that
such assignment complies with any applicable provisions of the Intercreditor
Agreement and/or the Co-Lender Agreement;

(b) each such assignment (including an assignment to another Lender or an
Affiliate of a Lender) by a Lender of any portion of its Ratable Share of the
Loan shall be made in such manner so that the same portion of its Ratable Share
of the Loan is assigned to the respective assignee;

(c) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption substantially in the form
attached hereto as Exhibit D (each, an “Assignment and Assumption Agreement”);

 

-139-



--------------------------------------------------------------------------------

(d) the parties to each assignment shall execute and deliver any other
assignment and assumption agreements as may be required pursuant to the terms of
the Intercreditor Agreement and/or the Co-Lender Agreement; and

(e) after giving effect to any assignment pursuant to this Section 9.6 each
Lender shall have the rights and obligations of a Lender under the Loan
Documents with respect to the rights and obligations assigned to such Lender
hereunder (to the extent of each such Lender’s respective interest in the Loan).
Each Lender shall be entitled to receive from Administrative Agent all payments
of principal, interest, and fees payable pursuant to and in accordance with the
Loan Documents with respect to each Lender’s respective interest in the Loan,
accruing and payable on and after the date hereof.

Section 9.7 Mortgage Loan and Mezzanine A Loan Defaults.

(a) Without limiting the generality of the other provisions of this Agreement,
and without waiving or releasing Borrower from any of its obligations hereunder,
if there shall occur any Mortgage Loan Default or Mezzanine A Loan Default,
Borrower hereby expressly agrees that Administrative Agent shall have the
immediate right, without notice to or demand on Borrower, Mezzanine A Borrower
or Mortgage Borrower, but shall be under no obligation: (i) to pay all or any
part of the Mortgage Loan or Mezzanine A Loan, as applicable, and any other
sums, that are then due and payable and to perform any act or take any action on
behalf of Mortgage Borrower or Mezzanine A Borrower, as applicable, as may be
appropriate, to cause all of the terms, covenants and conditions of the Mortgage
Loan Documents on the part of Mortgage Borrower or the Mezzanine A Loan
Documents on the part of Mezzanine A Borrower, as applicable, to be performed or
observed thereunder to be promptly performed or observed; and (ii) to pay any
other amounts and take any other action as Administrative Agent, in its sole and
absolute discretion, shall deem advisable to protect or preserve the rights and
interests of Administrative Agent, Collateral Agent and/or Lender in the Loan
and/or the Collateral. Administrative Agent shall have no obligation to complete
any cure or attempted cure undertaken or commenced by Administrative Agent. All
sums so paid and the costs and expenses incurred by Administrative Agent in
exercising rights under this Section 9.7 (including, without limitation,
reasonable attorneys’ and other professional fees and disbursements), with
interest at the Default Rate, for the period from the date of demand by
Administrative Agent to Borrower for such payments to the date of payment to
Administrative Agent, shall constitute a portion of the Debt, shall be secured
by the Pledge Agreement and shall be due and payable to Administrative Agent
within two (2) Business Days following demand therefor.

(b) Borrower hereby grants, and shall cause Mortgage Borrower to grant,
Administrative Agent and any Person designated by Lender the right to enter upon
the Property at any time for the purpose of carrying out the rights granted to
Administrative Agent under this Section 9.7. Borrower shall not, and shall not
cause or permit Mortgage Borrower or any other Person to impede, interfere with,
hinder or delay, any effort or action on the part of Administrative Agent to
cure any default or asserted default under the Mortgage Loan, or to otherwise
protect or preserve Administrative Agent’s, Collateral Agent’s and/or Lender’s
interests in the Loan, the Mezzanine A Collateral and the Collateral in
accordance with the provisions of this Agreement and the other Loan Documents.

 

-140-



--------------------------------------------------------------------------------

(c) Borrower hereby indemnifies each of Collateral Agent, Administrative Agent
and Lender and each of their respective Related Parties from and against all
out-of-pocket liabilities, obligations, losses, damages, penalties, assessments,
actions, or causes of action, judgments, suits, claims, demands, costs, expenses
(including, without limitation, reasonable attorneys’ and other professional
fees, whether or not suit is brought, and settlement costs), and disbursements
of any kind or nature whatsoever (except in each case (x) consequential damages
and/or lost profits or (y) punitive, exemplary or other special damages except
to the extent claimed against or recovered from Collateral Agent, Administrative
Agent, Lender or any of their respective Related Parties, as applicable, by any
third party which are not a result of any fraud, gross negligence or willful
misconduct by such indemnified party) actually imposed on, incurred by or
asserted against Administrative Agent, Collateral Agent and/or Lender or any of
their respective Related Parties as a result of the foregoing actions; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Administrative Agent, Collateral Agent, any
Lender and/or any of their respective Related Parties. Administrative Agent
shall have no obligation to Borrower, Mezzanine A Borrower, Mortgage Borrower or
any other party to make any such payment or performance. Borrower shall not
impede, interfere with, hinder or delay, and shall cause Mortgage Borrower to
not impede, interfere with, hinder or delay, any effort or action on the part of
Administrative Agent to cure any default or asserted default under the Mortgage
Loan, or to otherwise protect or preserve Administrative Agent’s, Collateral
Agent’s and/or Lender’s interests in the Loan and the Collateral following a
default or asserted default under the Mortgage Loan.

(d) If Administrative Agent shall receive a copy of any notice of default under
the Mortgage Loan Documents sent by Mortgage Lender to Mortgage Borrower, or
under the Mezzanine A Loan Documents sent by Mezzanine A Administrative Agent to
Mezzanine A Borrower such notice shall constitute full protection to
Administrative Agent for any action taken or omitted to be taken by
Administrative Agent, in good faith, in reliance thereon. As a material
inducement to Lender’s making the Loan, Borrower hereby absolutely and
unconditionally releases and waives all claims against Administrative Agent,
Collateral Agent and/or Lender arising out of Administrative Agent’s exercise of
its rights and remedies provided in this Section 9.7 other than claims arising
out of the gross negligence or willful misconduct of Administrative Agent,
Collateral Agent, or any Lender. In the event that Administrative Agent makes
any payment in respect of the Mortgage Loan or Mezzanine A Loan, Administrative
Agent shall be subrogated to all of the rights of Mortgage Lender under the
Mortgage Loan Documents against the Property and the Mortgage Borrower, and of
Mezzanine A Administrative Agent and/or Mezzanine A Collateral Agent under the
Mezzanine A Collateral and the Mezzanine A Borrower, as applicable, in addition
to all other rights it may have under the Loan Documents.

(e) Any Mortgage Loan Default or Mezzanine A Loan Default which is cured by
Administrative Agent in accordance with the terms hereof shall constitute an
immediate Event of Default under this Agreement without any notice, grace or
cure period otherwise applicable under this Agreement.

 

-141-



--------------------------------------------------------------------------------

(f) In the event that Administrative Agent makes any payment in respect of the
Mortgage Loan or Mezzanine A Loan, Administrative Agent shall be subrogated to
all of the rights of Mortgage Lender under the Mortgage Loan Documents against
the Property and Mortgage Borrower and of Mezzanine A Administrative Agent
and/or Mezzanine A Collateral Agent under the Mezzanine A Collateral and the
Mezzanine A Borrower, as applicable, in addition to all other rights
Administrative Agent, Collateral Agent and/or Lender may have under the Loan
Documents or applicable law.

Section 9.8 Discussions with Mortgage Lender. In connection with the exercise of
its respective rights set forth in the Loan Documents, Administrative Agent and
Collateral Agent shall have the right at any time to discuss the Property, the
Collateral, the Mezzanine A Collateral, the Mezzanine A Loan, the Mortgage Loan,
the Loan or any other matter directly with Mezzanine A Administrative Agent,
Mortgage Lender or Mortgage Lender’s or Mezzanine A Administrative Agent’s
consultants, agents or representatives without notice to or permission from
Borrower, Mezzanine A Borrower, Mortgage Borrower, or Guarantor, nor shall
Administrative Agent or Collateral Agent have any obligation to disclose such
discussions or the contents thereof with Borrower, Mezzanine A Borrower,
Mortgage Borrower or Guarantor.

Section 9.9 Independent Approval Rights. If any action, proposed action or other
decision is consented to or approved by Mortgage Lender or Mezzanine A
Administrative Agent, such consent or approval shall not be binding or
controlling on Administrative Agent except to the extent otherwise expressly
stated herein. Borrower hereby acknowledges and agrees that (i) the risks of
Mortgage Lender and Mezzanine A Lender in making the Mortgage Loan and Mezzanine
A Loan, respectively, are different from the risks of Lender in making the Loan,
(ii) in determining whether to grant, deny, withhold or condition any requested
consent or approval Mortgage Lender, Mezzanine A Administrative Agent and
Administrative Agent may reasonably reach different conclusions, and
(iii) subject to the express terms of this Agreement, Administrative Agent has
an absolute independent right to grant, deny, withhold or condition any
requested consent or approval based on its own point of view. Further, the
denial by Administrative Agent of a requested consent or approval shall not
create any liability or other obligation of Administrative Agent if the denial
of such consent or approval results directly or indirectly in a default under
the Mortgage Loan or Mezzanine A Loan, and Borrower hereby waives, to the extent
permitted by applicable law, any claim of liability against Administrative Agent
arising from any such denial.

Section 9.10 Intercreditor Agreement; Co-Lender Agreement. (a) Borrower hereby
acknowledges and agrees that any Intercreditor Agreement entered into among
Mezzanine Lender and Mortgage Lender will be solely for the benefit of Mezzanine
Lender and Mortgage Lender, and that neither Borrower, any other Mezzanine
Borrower, Mortgage Borrower nor any of their Affiliates shall (x) be intended
third-party beneficiaries of any of the provisions therein, (y) have any rights
thereunder and (z) be entitled to rely on any of the provisions contained
therein. Borrower’s obligations hereunder are and will be independent of such
Intercreditor Agreement and shall remain unmodified by the terms and provisions
thereof. None of Administrative Agent, Collateral Agent, Mezzanine Lender or
Mortgage Lender shall have any obligation to disclose to Borrower or any of its
Affiliates the contents of the Intercreditor Agreement. Borrower acknowledges
that with respect to certain approvals, calculations and other decisions
hereunder, the Intercreditor Agreement may require Administrative Agent,
Collateral Agent and/or any Lender to consult with or receive the approval of
Mortgage Lender prior to providing its own approval or determination regarding
the same but such consultation

 

-142-



--------------------------------------------------------------------------------

shall in no way modify the standard required for Administrative Agent’s approval
as between Borrower and Administrative Agent as set forth in the Loan Documents.
Administrative Agent, Collateral Agent and each Lender acknowledge that Borrower
is not a party to the Intercreditor Agreement and shall not have any obligations
under such Intercreditor Agreement.

(b) Borrower hereby acknowledges and agrees that any Co-Lender Agreement
pursuant to which, among other things, Lenders shall agree upon rights of
Lenders as among themselves and the manner in which Administrative Agent and
Collateral Agent shall administer the Loan and exercise their respective rights
hereunder (including, without limitation, their rights to approve or consent to
any actions or to exercise their discretion in accordance with the terms of the
Loan Documents), will be solely for the benefit of the Lenders, and that neither
Borrower, any other Mezzanine Borrower, Mortgage Borrower nor any of their
Affiliates shall (x) be intended third-party beneficiaries of any of the
provisions therein, (y) have any rights thereunder and (z) be entitled to rely
on any of the provisions contained therein. None of Administrative Agent,
Collateral Agent, or Lender shall have any obligation to disclose to Borrower or
any of its Affiliates the contents of any Co-Lender Agreement. Borrower’s
obligations hereunder are and will be independent of such Co-Lender Agreement
and shall remain unmodified by the terms and provisions thereof.

ARTICLE X – MISCELLANEOUS

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to any Lender of a Note, and shall continue in full force and
effect so long as all or any of the Debt is outstanding and unpaid unless a
longer period is expressly set forth herein or in the other Loan Documents.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the legal representatives, successors and
assigns of such party. All covenants, promises and agreements in this Agreement,
by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Administrative Agent, Collateral
Agent and/or Lender, as applicable.

Section 10.2 Agents’ Discretion; Deliveries to Agents. Whenever pursuant to this
Agreement, Administrative Agent exercises any right given to it to approve or
disapprove or grant any consent or any arrangement or term is to be satisfactory
to Administrative Agent, the decision of Administrative Agent to approve or
disapprove or grant consent or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Administrative Agent. Whenever any
notice, financial statement or other delivery is required to be made by the
Borrower to the Administrative Agent or the Collateral Agent, the Borrower
hereby acknowledges that such delivery shall be made for the benefit of, and for
distribution by the Administrative Agent and/or the Collateral Agent, as
applicable, to each of the Lenders and the Borrower hereby authorizes the
Administrative Agent and the Collateral Agent to provide any such delivery to
each of the Lenders in whichever means reasonably deemed appropriate by the
Administrative Agent and/or the Collateral Agent, as applicable.

 

-143-



--------------------------------------------------------------------------------

Section 10.3 Governing Law. (a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF
NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT,
ANY NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF
THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, ANY NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, ANY NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ADMINISTRATIVE AGENT,
COLLATERAL AGENT, LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT ADMINISTRATIVE AGENT’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND
BORROWER UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY OBJECTIONS WHICH BORROWER
MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
BORROWER DOES HEREBY DESIGNATE AND APPOINT:

CT Corporation System

111 Eighth Avenue, 13th Floor

New York New York 10011

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON BORROWER’S BEHALF SERVICE
OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER

 

-144-



--------------------------------------------------------------------------------

PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON BORROWER IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.
BORROWER (I) SHALL GIVE PROMPT NOTICE TO ADMINISTRATIVE AGENT OF ANY CHANGED
ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND
ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

Section 10.4 Modification, Waiver in Writing. (a) No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to, or
demand on Borrower, shall entitle Borrower to any other or future notice or
demand in the same, similar or other circumstances.

(b) Notwithstanding anything contained in this Agreement or any other Loan
Document, (x) this Agreement and each Loan Document may be amended, supplemented
and waived with the consent of the Administrative Agent, the Collateral Agent
and the Borrower without the need to obtain the consent of any other Person if
such amendment, supplement or waiver is delivered in order (i) to cure
ambiguities, omissions, mistakes or defects or (ii) to cause such Loan Document
or other document to be consistent with this Agreement and the other Loan
Documents and (y) if following the date hereof, the Administrative Agent and the
Borrower shall have jointly identified an ambiguity, inconsistency, obvious
error or any error or omission of a technical or immaterial nature, in each
case, in any provision of the Loan Documents, then the Administrative Agent and
the Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Documents if, solely in the case of clause (y), the same is not objected to
in writing by the Lenders within five (5) Business Days following receipt of
notice thereof.

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Administrative Agent or Collateral Agent in insisting upon strict performance
of any term, condition, covenant or agreement, or exercising any right, power,
remedy or privilege hereunder or under any other Loan Document, or any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or privilege.
In particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under this Agreement or any other Loan Document,
Administrative Agent shall not be deemed to have waived any right either to
require prompt payment when due of all other amounts due under this Agreement or
the other Loan Documents, or to declare a default for failure to effect prompt
payment of any such other amount.

 

-145-



--------------------------------------------------------------------------------

Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, addressed as follows
(or at such other address and Person as shall be designated from time to time by
any party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Section):

 

If to Administrative

Agent:

  

Wilmington Savings Fund Society, FSB

500 Delaware Avenue

Wilmington, DE 19801

Attention: Patrick J. Healy

with a copy to:

  

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038

Attention: Alex Cota, Esq.

   and   

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166-0193

Attention: Matthew Kidd

If to Borrower:

  

c/o VICI Properties Inc.

8329 West Sunset Road, Suite 210

Las Vegas, Nevada 89113

Attention: General Counsel

With a copy to:

  

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention: Daniel M. Eggermann, Esq.

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day.

Section 10.7 Trial by Jury. BORROWER, ADMINISTRATIVE AGENT, COLLATERAL AGENT AND
LENDER EACH HEREBY UNCONDITIONALLY AND IRREVOCABLY AGREE NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY

 

-146-



--------------------------------------------------------------------------------

FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER, ADMINISTRATIVE AGENT, COLLATERAL AGENT AND LENDER,
AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO
WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER,
ADMINISTRATIVE AGENT, COLLATERAL AGENT AND BORROWER ARE HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY BORROWER, ADMINISTRATIVE AGENT, COLLATERAL AGENT AND LENDER.

Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10 Preferences. Administrative Agent shall have the continuing and
exclusive right to apply or reverse and reapply any and all payments by Borrower
to any portion of the obligations of Borrower hereunder. To the extent Borrower
makes a payment or payments to Administrative Agent, which payment or proceeds
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
obligations hereunder or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment or proceeds had not
been received by Administrative Agent.

Section 10.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Administrative Agent except with respect to matters
for which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Administrative Agent to Borrower and except
with respect to matters for which Borrower is not, pursuant to applicable Legal
Requirements, permitted to waive the giving of notice. Borrower hereby expressly
waives the right to receive any notice from Administrative Agent with respect to
any matter for which this Agreement or the other Loan Documents do not
specifically and expressly provide for the giving of notice by Administrative
Agent to Borrower.

Section 10.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, Borrower agrees that neither Lender nor its agents shall
be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.

 

-147-



--------------------------------------------------------------------------------

Section 10.13 Expenses; Indemnity. (a) Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Administrative Agent within ten
(10) Business Days of written notice from Administrative Agent for all
reasonable out-of-pocket costs and expenses (including reasonable out-of-pocket
attorneys’ fees and expenses) incurred by Lender, Administrative Agent or
Collateral Agent in connection with (i) the preparation, negotiation, execution
and delivery of this Agreement and the other Loan Documents and the consummation
of the transactions contemplated hereby and thereby and all the costs of
furnishing all opinions by counsel for Borrower (including without limitation
any opinions reasonably requested by Administrative Agent as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Collateral or the Loan); (ii) Borrower’s ongoing performance of and
compliance with Borrower’s respective agreements and covenants contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (iii) Administrative
Agent’s, Collateral Agent’s and Lender’s performance and compliance with any
request made by Borrower or its Affiliates after the Closing Date; (iv) the
negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters requested by Borrower;
(v) securing Borrower’s compliance with any requests made pursuant to the
provisions of this Agreement; (vi) the filing and recording fees and expenses,
the cost of the UCC Title Insurance Policy, and fees and expenses of counsel for
providing to Administrative Agent all required legal opinions, and other
reasonable similar expenses incurred in creating and perfecting the Lien in
favor of Collateral Agent pursuant to this Agreement and the other Loan
Documents; (vii) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents, the Property, the Collateral, or any other security
given for the Loan; (viii) enforcing any obligations of or collecting any
payments due from Borrower under this Agreement, the other Loan Documents or
with respect to the Collateral or the Property, or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings; and (ix) the annual agency fee payable to Administrative Agent and
Collateral Agent pursuant to a separate fee letter between Borrower and
Administrative Agent and Collateral Agent; provided, however, that Borrower
shall not be liable for the payment of any such costs and expenses enumerated in
clauses (i) through (viii) to the extent the same arise by reason of the gross
negligence or willful misconduct of the person seeking such payment as
determined by a court of competent jurisdiction by a final and non-appealable
order. Any cost and expenses due and payable to Administrative Agent may be paid
from any amounts in the applicable subaccounts of the Cash Management Account.

(b) Borrower shall indemnify, defend and hold harmless the Indemnified Parties
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, out-of-pocket costs, expenses and
disbursements of any kind or nature whatsoever (including, without limitation,
the reasonable fees and disbursements of counsel in

 

-148-



--------------------------------------------------------------------------------

connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not an Indemnified Party shall be designated
a party thereto), that are actually imposed on, incurred by, or asserted against
any Indemnified Party in any manner relating to or arising out of (i) this
Agreement and the other Loan Documents, (ii) any breach by Borrower of its
obligations under, or any material misrepresentation by Borrower contained in,
this Agreement or the other Loan Documents, or (iii) the use or intended use of
the proceeds of the Loan (collectively, the “Indemnified Liabilities”);
provided, however, that Borrower shall not have any obligation to any
Indemnified Party hereunder to the extent that such Indemnified Liabilities
arise from the gross negligence or willful misconduct of such Indemnified Party
as determined by a court of competent jurisdiction by a final and non-appealable
order or for (x) any consequential damages and/or lost profits, or (y) punitive,
exemplary or other special damages, except to the extent claimed against or
recovered from any Indemnified Party by any third party which are not a result
of any fraud, gross negligence or willful misconduct by such Indemnified Party).
To the extent that the undertaking to indemnify, defend and hold harmless set
forth in the preceding sentence may be unenforceable because it violates any law
or public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by the Indemnified Parties. If any Indemnified
Party shall seek payment from Borrower pursuant to this Section 10.13(b),
Borrower shall be entitled to assume the defense thereof, with counsel
reasonably acceptable to Administrative Agent, provided that no compromise or
settlement shall be entered into without such Indemnified Party’s reasonable
consent. Notwithstanding the foregoing, if any Indemnified Party concludes that
there are any legal defenses available to it and/or other Indemnified Parties
that are additional from or additional to those available to Borrower, such
Indemnified Party shall have the right to select separate counsel to assert such
legal defenses and to otherwise participate in the defense of such action on
behalf of such Indemnified Party.

Section 10.14 Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, its Note, if any, and the other Loan
Documents shall take the same free and clear of all offsets, counterclaims or
defenses which are unrelated to such documents which Borrower may otherwise have
against any assignor of such documents, and no such unrelated counterclaim or
defense shall be interposed or asserted by Borrower in any action or proceeding
brought by any such assignee upon such documents and any such right to interpose
or assert any such unrelated offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by Borrower.

Section 10.16 No Joint Venture or Partnership; No Third Party; Beneficiaries.
(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

 

-149-



--------------------------------------------------------------------------------

(b) This Agreement and the other Loan Documents are solely for the benefit of
Administrative Agent, Collateral Agent, Lender and Borrower and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Administrative Agent, Collateral Agent, Lender and
Borrower any right to insist upon or to enforce the performance or observance of
any of the obligations contained herein or therein. All conditions to the
obligations of each Lender to make the Loan hereunder are imposed solely and
exclusively for the benefit of such Lender and no other Person shall have
standing to require satisfaction of such conditions in accordance with their
terms or be entitled to assume that such Lender will refuse to make the Loan in
the absence of strict compliance with any or all thereof and no other Person
shall under any circumstances be deemed to be a beneficiary of such conditions,
any or all of which may be freely waived in whole or in part by each Lender if,
in such Lender’s sole discretion, such Lender deems it advisable or desirable to
do so.

Section 10.17 Publicity. All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender, Wilmington Savings Fund Society, FSB or any of their Affiliates shall
be subject to the prior written approval of Administrative Agent (for itself and
on behalf of Lender) in its sole discretion, provided that Borrower and its
Affiliates shall be permitted to make any disclosure required by any applicable
federal or State securities laws, rules or regulations without the prior written
approval of Administrative Agent. All news releases, publicity or advertising by
Lender, Administrative Agent or any of their respective Affiliates through any
media intended to reach the general public which refers to the Loan Documents or
the financing evidenced by the Loan Documents, or to Borrower or its Affiliates
shall be subject to the prior written approval of Borrower, not to be
unreasonably withheld, conditioned or delayed, provided, that (i) any news
releases, publicity or advertising issued in connection with a sale or other
disposition of the Loan, or any portion thereof or required by applicable law
and (ii) any marketing or other advertising in connection with the enforcement
of Administrative Agent’s and/or Collateral Agent’s remedies after an Event of
Default, shall not require the prior written approval of Borrower.

Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Collateral, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, the administration of estates of decedents, or any other
matters whatsoever to defeat, reduce or affect the right of Collateral Agent
under the Loan Documents to a sale of the Collateral for the collection of the
Debt without any prior or different resort for collection or of the right of
Collateral Agent to the payment of the Debt out of the net proceeds of the
Collateral in preference to every other claimant whatsoever.

Section 10.19 Waiver of Counterclaim. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents in connection with this
Agreement or the other Loan Documents.

Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were

 

-150-



--------------------------------------------------------------------------------

represented by competent counsel in connection with the negotiation, drafting
and execution of the Loan Documents and that such Loan Documents shall not be
subject to the principle of construing their meaning against the party which
drafted same. Borrower acknowledges that, with respect to the Loan, Borrower
shall rely solely on its own judgment and advisors in entering into the Loan
without relying in any manner on any statements, representations or
recommendations of Lender, Administrative Agent, Collateral Agent or any parent,
subsidiary or Affiliate of any of the foregoing. Neither Administrative Agent
nor Collateral Agent shall be subject to any limitation whatsoever in the
exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender,
Collateral Agent or Administrative Agent of any equity interest any of them may
acquire in Borrower, and Borrower hereby irrevocably waives the right to raise
any defense or take any action on the basis of the foregoing with respect to
Administrative Agent’s or Collateral Agent’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 10.21 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Borrower hereby agrees to indemnify, defend and hold Lender,
Administrative Agent and Collateral Agent and their respective Related Parties
harmless from and against any and all claims, liabilities, costs and expenses of
any kind (including attorneys’ fees and expenses) in any way relating to or
arising from a claim by any Person that such Person acted on behalf of CPLV
Tenant or any of its Affiliates or Borrower or any of its Affiliates in
connection with the transactions contemplated herein. The provisions of this
Section 10.21 shall survive the expiration and termination of this Agreement and
the payment of the Debt.

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

Section 10.23 Joint and Several Liability. If Borrower consists of more than one
(1) Person the obligations and liabilities of each Person shall be joint and
several.

Section 10.24 Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, at all times and from time
to time until the Debt has been indefeasibly repaid in full, each Lender shall
have:

(a) the right to routinely consult with and advise Borrower’s, Mezzanine A
Borrower’s and Mortgage Borrower’s management regarding the significant business
activities and business and financial developments of Borrower, Mezzanine A
Borrower and Mortgage Borrower; provided, however, that such consultations shall
not include discussions of environmental compliance programs or disposal of
hazardous substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice;

 

-151-



--------------------------------------------------------------------------------

(b) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower, Mezzanine A Borrower and Mortgage Borrower at any
reasonable times upon reasonable notice;

(c) the right, in accordance with the terms of this Agreement, including,
without limitation, Section 5.1.11 hereof, to receive monthly, quarterly and
year-end financial reports, including balance sheets, statements of income,
shareholder’s equity and cash flow, a management report and schedules of
outstanding indebtedness; and

(d) the right, without restricting any other rights of Administrative Agent
under this Agreement (including any similar right), to approve any acquisition
by Borrower, Mezzanine A Borrower or Mortgage Borrower of any other significant
property (other than personal property required for the day to day operation of
the Property).

Section 10.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. (a) Notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among the respective
parties thereto, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(i) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(ii) the effects of any Bail-in Action on any such liability, including, if
applicable:

(A) a reduction in full or in part or cancellation of any such liability;

(B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(C) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

(b) As used in this Section 10.26 the following terms have the following
meanings ascribed thereto: (i) “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA

 

-152-



--------------------------------------------------------------------------------

Financial Institution; (ii) “Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule; (iii) “EEA Financial Institution” means (x) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority; (y) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (x) of this definition, or (x) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (x) or (y) of this definition and is subject to
consolidated supervision with its parent; (iv) “EEA Member Country” means any of
the member states of the European Union, Iceland, Liechtenstein, and Norway; (v)
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution; (vi) “EU Bail-In Legislation Schedule” means the EU
Bail-In Legislation Schedule published by the Loan Market Association (or any
successor person), as in effect from time to time; and (vii) “Write-Down and
Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule.

Section 10.26 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

Section 10.27 Ratable Share. (a) The liabilities of Lenders shall be several and
not joint, (b) no Lender shall be responsible for the obligations of any other
Lender, and (c) each Lender shall be liable to Borrower only for its respective
Ratable Share of the Loan. Notwithstanding anything to the contrary herein, all
indemnities by Borrower and obligations for costs, expenses, damages or advances
set forth herein shall run to and benefit each Lender in accordance with its
Ratable Share.

Section 10.28 Gaming Laws

(a) This Agreement and the other Loan Documents are subject to the Gaming Laws.
Each Lender, Administrative Agent, and Collateral Agent acknowledges that (i) it
may be subject of being called forward by any Gaming Authority or any Liquor
Authority, in each of their discretion, for licensing or a finding of
suitability or to file or provide other information, and (ii) all rights,
remedies and powers under this Agreement and the other Loan Documents, including
with respect to the entry into, ownership and/or operation of the Property, and
the possession or control of Gaming Equipment, alcoholic beverages or a Gaming
or Liquor License, shall be subject to any applicable provisions of the Gaming
Laws and Liquor Laws and receipt of required approvals from the requisite
Governmental Authorities.

(b) Each Lender, Administrative Agent, and Collateral Agent agrees to cooperate
with each Gaming Authority and each Liquor Authority in connection with the
administration of their regulatory jurisdiction over Mortgage Borrower,
including, without limitation, the provision of such documents or other
information as may be requested by any such Gaming Authorities and/or Liquor
Authorities relating to Lender, Administrative Agent, Collateral Agent,
Borrower, or to the Loan Documents.

 

-153-



--------------------------------------------------------------------------------

ARTICLE XI – ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 11.1 Appointment and Authority. (a) Wilmington Savings Fund Society, FSB
is hereby appointed as Administrative Agent hereunder and under each other Loan
Document, and each Lender originally named herein or who hereafter becomes a
Lender hereunder hereby irrevocably authorizes Administrative Agent to act as
agent for the Lenders and to take such actions as the Lenders are obligated or
entitled to take under the provisions of this Agreement and the other Loan
Documents and to exercise such powers as are set forth herein or therein
(including in its role as “Collateral Agent”), together with such other powers
as are reasonably incidental thereto. In addition Administrative Agent shall
have the power to issue and is hereby authorized by the Lenders to issue all of
the Lenders’ consents and approvals and waivers hereunder, as directed by the
Lenders in connection therewith if and to the extent such Lenders have the right
to so direct hereunder. Administrative Agent shall not have a fiduciary
relationship with respect to any Lender by reason of this Agreement. In
performing its functions and duties under this Agreement, Administrative Agent
shall act solely as agent of the Lenders and does not assume, and shall not be
deemed to have assumed, any obligations toward or relationship of agency or
trust with or for Borrower. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent and/or the Collateral Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

(b) Wilmington Savings Fund Society, FSB shall also act as the “Collateral
Agent” under the Loan Documents, and each of the Lenders hereby irrevocably
appoints and authorizes the Collateral Agent to act as the agent of such Lender
for purposes of acquiring, holding and enforcing any and all Liens on
Collateral, together with such powers and discretion as are reasonably
incidental thereto.

Section 11.2 Reliance. The Administrative Agent and the Collateral Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent and the Collateral Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent and the Collateral Agent may consult with legal counsel,
independent accountants and other experts selected by it, and shall not be
liable to the Lenders for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. The Lenders acknowledge
and agree that all acts (with respect to the exercise of any rights or the
granting of any consent, waiver or approval on behalf of the Lenders) of
Administrative Agent and/or Collateral Agent, as agents for the Lenders, shall
be deemed legally conclusive and binding; and Borrower or any applicable third

 

-154-



--------------------------------------------------------------------------------

party (including any court) shall be entitled to rely on any and all acts of
Administrative Agent and Collateral Agent with respect to the exercise of any
rights or the granting of any consent, waiver or approval on behalf of the
Lenders in all circumstances where an action by a Lender is required or
permitted pursuant to this Agreement or the provisions of any other Loan
Document or by applicable laws without the right or necessity of making any
inquiry of such Lender as to the authority of Administrative Agent or Collateral
Agent with respect to such matter. In no event shall any of the foregoing limit
the rights or obligations of any Lender with respect to any other Lender
pursuant to this Article XI.

Section 11.3 Powers. Administrative Agent and Collateral Agent shall each have
and may exercise all powers that the Lenders have under the Loan Documents and
shall exercise such powers on behalf of the Lenders, as applicable. All rights
of action (including the right to file proof of claims) under this Agreement or
any of the other Loan Documents may be enforced by the Administrative Agent or
Collateral Agent, as applicable, without the possession of any Notes or the
production thereof in any trial or other proceedings relating thereto.

Section 11.4 Employment of Agents and Counsel. Each of Collateral Agent and
Administrative Agent may undertake any of its duties as Administrative Agent
hereunder and under any other Loan Document by or through employees, sub-agents,
and attorneys-in-fact and shall not be liable to the Lenders, except as to money
or securities received by them or their authorized agents, for the default or
misconduct of any such sub-agents or attorneys-in-fact. Each of Collateral Agent
and Administrative Agent shall be entitled to advice of counsel concerning all
matters pertaining to the agency hereby created and its duties hereunder and
under any other Loan Document. Neither the Administrative Agent nor the
Collateral Agent shall be responsible for the negligence or misconduct of any
employees, sub-agents or attorneys-in-fact except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent and/or the Collateral Agent acted with gross negligence
or willful misconduct in the selection of such employee, sub-agent or
attorney-in-fact.

Section 11.5 General Immunity. Neither Administrative Agent nor Collateral Agent
nor any of their respective Related Parties shall be liable to Borrower or any
Lender for any action taken or omitted to be taken by it or them hereunder or
under any other Loan Document or in connection herewith or therewith, except for
its or their own gross negligence, illegal acts, fraud, willful misconduct or
material default of its obligations hereunder.

Section 11.6 Exculpatory Provisions. Each Lender and Borrower hereby
acknowledges and agrees that neither the Administrative Agent nor the Collateral
Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, each
Lender hereby further acknowledges and agrees that neither the Administrative
Agent nor the Collateral Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

-155-



--------------------------------------------------------------------------------

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Lenders (or such number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that neither the Administrative Agent nor the
Collateral Agent shall be required to take any action that, in its opinion or
the opinion of its counsel, may expose the Administrative Agent and/or the
Collateral Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any state or federal bankruptcy or
insolvency laws; and

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty or responsibility to disclose, nor shall be liable for the failure
to disclose, any information relating to any Borrower Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent and/or the Collateral Agent or any of its Affiliates in any
capacity.

Neither the Administrative Agent, the Collateral Agent nor any of its Related
Parties shall be liable for any action taken or not taken by the Administrative
Agent or the Collateral Agent under or in connection with this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby (i) with
the consent or at the request of the Lenders (or such number or percentage of
the Lenders as shall be necessary, or as the Administrative Agent and/or
Collateral Agent shall believe in good faith shall be necessary) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment. Any such
action taken or failure to act pursuant to the foregoing shall be binding on all
Lenders. Neither the Administrative Agent nor the Collateral Agent shall be
deemed to have knowledge of any Default or Event of Default unless and until
written notice describing such Default or Event of Default is given to the
Administrative Agent and the Collateral Agent by a Borrower Party or a Lender.

Neither the Administrative Agent, the Collateral Agent nor any of their
respective Related Parties have any duty or obligation to any Lender or
participant or any other Person to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Loan Documents, or (v) the value or the
sufficiency of any Collateral.

Section 11.7 Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Collateral Agent or any other Lender
or any of their respective Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the

 

-156-



--------------------------------------------------------------------------------

Collateral Agent or any other Lender or any of their respective Related Parties
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
based upon this Agreement, any other Loan Document or any related agreement or
any document furnished hereunder or thereunder.

Section 11.8 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any state or federal bankruptcy
or insolvency laws or any other judicial proceeding relative to any Borrower
Party, the Administrative Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loan and all other Obligations arising under
the Loan Documents that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Administrative Agent
and the Collateral Agent and their respective agents and counsel and all other
amounts due the Lenders, the Administrative Agent and the Collateral Agent under
Section 10.13) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and the Collateral Agent and their respective agents and
counsel, and any other amounts due the Administrative Agent or the Collateral
Agent under Section 10.13.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

Section 11.9 No Other Duties. Anything herein to the contrary notwithstanding,
neither Administrative Agent nor Collateral Agent shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent or Collateral
Agent hereunder.

 

-157-



--------------------------------------------------------------------------------

Section 11.10 Successor Administrative Agent. Each of Collateral Agent and
Administrative Agent may resign from the performance of all its functions and
duties hereunder at any time, by giving at least thirty (30) days prior written
notice to Lenders and Borrower. Such resignation shall take effect on the date
set forth in such notice or as otherwise provided below and the retiring
Administrative Agent and/or Collateral Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. Additionally, if
Administrative Agent is grossly negligent or commits illegal acts, fraud or
willful misconduct as determined by a court of competent jurisdiction in a final
and non-appealable order, the Lenders may remove Administrative Agent from its
role as Administrative Agent and Collateral Agent for the Lenders in accordance
with the terms of the Co-Lender Agreement, which removal shall be effective upon
receipt by the Administrative Agent and/or the Collateral Agent, as applicable,
of written notice from the Lenders of such removal. Upon resignation by or
replacement of the Administrative Agent and/or Collateral Agent, the Lenders
shall appoint a successor Administrative Agent and/or Collateral Agent in
accordance with the terms of the Co-Lender Agreement. Upon the acceptance of any
appointment as an Administrative Agent and/or Collateral Agent hereunder by a
successor Administrative Agent and/or Collateral Agent, such successor
Administrative Agent and/or Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of
Administrative Agent and/or Collateral Agent, as applicable. After any retiring
Administrative Agent’s and/or Collateral Agent’s resignation hereunder as an
Administrative Agent and/or Collateral Agent, as applicable, the provisions of
this Article XI and Section 10.13 (with respect to or relating to any events
arising or occurring prior to such resignation) shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as an Administrative Agent and/or Collateral Agent hereunder and
under the other Loan Documents. The new Administrative Agent and/or Collateral
Agent shall promptly deliver to Borrower a copy of the designation, acceptance
and assumption executed by the new Administrative Agent and/or Collateral Agent.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-158-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

CPLV MEZZ 2 LLC,

a Delaware limited liability company

By:   /s/ Mary E. Higgins   Name: Mary E. Higgins   Title: Authorized Officer
WILMINGTON SAVINGS FUND SOCIETY, FSB, as Administrative Agent By:   /s/ Geoffrey
J. Lewis   Name: Geoffrey J. Lewis   Title: Vice President WILMINGTON SAVINGS
FUND SOCIETY, FSB, as Collateral Agent By:   /s/ Geoffrey J. Lewis   Name:
Geoffrey J. Lewis   Title: Vice President

[SIGNATURES CONTINUE]